












THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


dated as of August 15, 2014


among
PBF HOLDING COMPANY LLC,
DELAWARE CITY REFINING COMPANY LLC,
PAULSBORO REFINING COMPANY LLC and
TOLEDO REFINING COMPANY LLC,
as Borrowers,
and
THE OTHER LOAN PARTIES PARTY HERETO,
as Loan Parties,
THE LENDERS PARTY HERETO, and


UBS SECURITIES LLC,
as a Co-Documentation Agent and a Co-Syndication Agent,


UBS SECURITIES LLC, BANK OF AMERICA, N.A.,
WELLS FARGO BANK, N.A., CITIBANK, N.A.,
NATIXIS, DEUTSCHE BANK SECURITIES INC.,
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Lead Bookmanagers,


UBS AG, STAMFORD BRANCH,
as Administrative Agent, a Co-Collateral Agent,
and as Swingline Lender,


BANK OF AMERICA, N.A.,
as a Co-Collateral Agent and a Co-Syndication Agent,


WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent,


CITIBANK, N.A., as a Co-Syndication Agent,


DEUTSCHE BANK SECURITIES INC. and
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
as Co-Documentation Agents


Winston & Strawn LLP
200 Park Avenue
New York, NY 10166








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section
 
Page


 
 
 
 
ARTICLE I
 
 
DEFINITIONS
 
 
 
 
Section 1.01
Defined Terms.
2


Section 1.02
Classification of Loans and Borrowings.
50


Section 1.03
Terms Generally.
50


Section 1.04
Accounting Terms; GAAP.
50


Section 1.05
Resolution of Drafting Ambiguities.
51


Section 1.06
Pro Forma Calculations.
51


 
 
 
 
 
 
 
ARTICLE II
 
 
THE CREDITS
 
 
 
 
Section 2.01
Commitments.
52


Section 2.02
Loans.
52


Section 2.03
Borrowing Procedure.
54


Section 2.04
Evidence of Debt; Repayment of Loans.
55


Section 2.05
Fees.
55


Section 2.06
Interest on Loans.
56


Section 2.07
Termination and Reduction of Commitments.
57


Section 2.08
Interest Elections.
58


Section 2.09
[Intentionally Omitted].
59


Section 2.10
Optional and Mandatory Prepayments of Loans.
59


Section 2.11
Alternate Rate of Interest.
61


Section 2.12
Yield Protection.
62


Section 2.13
Breakage Payments.
63


Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
63


Section 2.15
Taxes.
65


Section 2.16
Mitigation Obligations; Replacement of Lenders.
68


Section 2.17
Swingline Loans.
70


Section 2.18
Letters of Credit.
71


Section 2.19
Defaulting Lenders.
78


Section 2.20
Increase in Commitments.
80


Section 2.21
Determination of Borrowing Base.
83


Section 2.22
Accounts; Cash Management.
88









--------------------------------------------------------------------------------

Page

 
ARTICLE III
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 3.01
Organization; Powers.
89


Section 3.02
Authorization; Enforceability.
89


Section 3.03
No Conflicts.
90


Section 3.04
Financial Statements; Projections.
90


Section 3.05
Properties.
90


Section 3.06
[Reserved]
91


Section 3.07
Equity Interests and Subsidiaries.
91


Section 3.08
Litigation; Compliance with Laws.
92


Section 3.09
[Reserved].
92


Section 3.10
Federal Reserve Regulations.
92


Section 3.11
Investment Company Act.
92


Section 3.12
Use of Proceeds.
92


Section 3.13
Taxes.
92


Section 3.14
No Material Misstatements.
93


Section 3.15
Labor Matters.
93


Section 3.16
Solvency.
93


Section 3.17
Employee Benefit Plans.
94


Section 3.18
[Environmental Matters.
94


Section 3.19
Insurance.
96


Section 3.20
Security Documents.
96


Section 3.21
Anti-Terrorism Laws.
97


Section 3.22
Location of Material Inventory.
97


Section 3.23
Accuracy of Borrowing Base.
97


 
 
 
 
 
 
 
ARTICLE IV
 
 
CONDITIONS TO CREDIT EXTENSIONS
 
 
 
 
Section 4.01
Conditions to Closing.
98


Section 4.02
Conditions to Initial Credit Extension.
99


Section 4.03
Conditions to All Credit Extensions.
99


Section 4.04
Conditions to Initial Credit Extension to an Eligible Subsidiary.
100


 
 
 
 
 
 
 
 
 
 
 
 
 


 


-ii-



--------------------------------------------------------------------------------

Page

 
ARTICLE V
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
Section 5.01
Financial Statements, Reports, etc.
101


Section 5.02
Litigation and Other Notices.
104


Section 5.03
Existence; Businesses and Properties.
104


Section 5.04
Insurance.
105


Section 5.05
Obligations and Taxes.
106


Section 5.06
Employee Benefits.
106


Section 5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings.
107


Section 5.08
Use of Proceeds.
107


Section 5.09
Compliance with Environmental Laws; Environmental Reports.
107


Section 5.10
Additional Collateral; Additional Guarantors.
108


Section 5.11
Security Interests; Further Assurances.
109


Section 5.12
Information Regarding Collateral.
109


Section 5.13
[Reserved].
110


Section 5.14
Affirmative Covenants with Respect to Leases.
110


Section 5.15
Borrowing Base-Related Reports.
110


Section 5.16
Inventory Appraisals.
111


Section 5.17
[Reserved]
111


Section 5.18
Designation of Borrowers and Excluded Subsidiaries.
111


 
 
 
 
 
 
 
ARTICLE VI
 
 
NEGATIVE COVENANTS
 
 
 
 
Section 6.01
Indebtedness.
112


Section 6.02
Liens.
116


Section 6.03
Sale and Leaseback Transactions.
120


Section 6.04
Investment, Loan, Advances and Acquisition.
120


Section 6.05
Mergers and Consolidations.
122


Section 6.06
Asset Sales.
123


Section 6.07
Dividends.
124


Section 6.08
Transactions with Affiliates.
126


Section 6.09
Financial Covenant.
127


Section 6.10
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.
128


Section 6.11
Limitation on Certain Restrictions on Subsidiary Guarantors.
129


Section 6.12
Business.
129


Section 6.13
Fiscal Year.
130




-iii-



--------------------------------------------------------------------------------

Page

Section 6.14
Compliance with Anti-Terrorism Laws.
130


 
 
 
 
 
 
 
ARTICLE VII
 
 
GUARANTEE
 
 
 
 
Section 7.01
The Guarantee.
130


Section 7.02
Obligations Unconditional.
131


Section 7.03
Reinstatement.
132


Section 7.04
Subrogation; Subordination.
132


Section 7.05
Remedies.
132


Section 7.06
Instrument for the Payment of Money.
133


Section 7.07
Continuing Guarantee.
133


Section 7.08
General Limitation on Guarantee Obligations.
133


Section 7.09
Release of Loan Parties.
133


Section 7.10
Right of Contribution.
133


 
 
 
 
 
 
 
ARTICLE VIII
 
 
EVENTS OF DEFAULT
 
 
 
 
Section 8.01
Events of Default.
134


Section 8.02
Application of Proceeds.
137


 
 
 
 
 
 
 
ARTICLE IX
 
 
THE ADMINSTRATIVE AGENT AND THE COLLATERAL AGENTS
 
 
 
 
Section 9.01
Appointment and Authority.
138


Section 9.02
Rights as a Lender.
138


Section 9.03
Exculpatory Provisions.
138


Section 9.04
Reliance by Agent.
139


Section 9.05
Delegation of Duties.
140


Section 9.06
Resignation of Agent.
140


Section 9.07
Non-Reliance on Agent and Other Lenders.
141


Section 9.08
Withholding Tax.
141


Section 9.09
No Other Duties, etc.
142


Section 9.10
Enforcement.
142


 
 
 
 
 
 


-iv-



--------------------------------------------------------------------------------

Page

 
ARTICLE X
 
 
MISCELLANEOUS
 
 
 
 
Section 10.01
Notices.
142


Section 10.02
Waivers; Amendment.
146


Section 10.03
Expenses; Indemnity; Damage Waiver.
149


Section 10.04
Successors and Assigns.
151


Section 10.05
Survival of Agreement.
154


Section 10.06
Counterparts; Integration; Effectiveness.
155


Section 10.07
Severability.
155


Section 10.08
Right of Setoff.
155


Section 10.09
Governing Law; Jurisdiction; Consent to Service of Process.
156


Section 10.10
Waiver of Jury Trial.
157


Section 10.11
Headings.
157


Section 10.12
Treatment of Certain Information; Confidentiality.
157


Section 10.13
USA PATRIOT Act Notice and Customer Verification.
158


Section 10.14
Interest Rate Limitation.
158


Section 10.15
Lender Addendum.
158


Section 10.16
Obligations Absolute.
158


Section 10.17
Intercreditor Agreements
159


Section 10.18
Release of Collateral
159


Section 10.19
Permitted Amendments.
159


Section 10.20
Amendment and Restatement
160




-v-



--------------------------------------------------------------------------------




ANNEXES
Annex I    Applicable Margin
Annex II    Account Debtors
Annex III    Hydrocarbon Inventory Insurance


SCHEDULES
Schedule 1.01(a)    Certain MLP and Railcar Payments
Schedule 1.01(b)    Intercreditor Agreements
Schedule 1.01(c)     MLP Drop Down and Railcar Assets
Schedule 1.01(d)    Subsidiary Guarantors
Schedule 2.22    Blocked Accounts
Schedule 3.03    Governmental Approvals; Compliance with Laws
Schedule 3.06(c)    Violations or Proceedings
Schedule 3.08    Litigation
Schedule 3.18    Environmental Matters
Schedule 3.19    Insurance
Schedule 3.22    Material Inventory
Schedule 5.01    Internet or Website Address
Schedule 6.01(b)    Existing Indebtedness
Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments
Schedule 6.04(e)    Existing Railcar Financings
Schedule 6.08    Transactions with Affiliates


EXHIBITS
Exhibit A    Form of Administrative Questionnaire
Exhibit B    Form of Assignment and Assumption
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Joinder Agreement
Exhibit G    Form of Landlord Access Agreement
Exhibit H    Form of LC Request
Exhibit I    Form of Lender Addendum
Exhibit J    [Reserved]
Exhibit K-1    Form of Revolving Note
Exhibit K-2    Form of Swingline Note
Exhibit L-2    Form of Perfection Certificate Supplement
Exhibit M    [Reserved]
Exhibit N    Form of Opinion of Company Counsel
Exhibit O    Form of Solvency Certificate
Exhibit P    Form of Intercompany Note

-vi-



--------------------------------------------------------------------------------




Exhibit Q    Form of Non-Bank Certificate
Exhibit R    Form of Borrowing Base Certificate
Exhibit S    Form of Letter of Credit


 

-vii-



--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”)
dated as of August 15, 2014, among PBF Holding Company LLC, a Delaware limited
liability company (“Holdings”), Delaware City Refining Company LLC, a Delaware
limited liability company (“Delaware City”), Paulsboro Refining Company LLC
(f/k/a Valero Refining Company – New Jersey, a Delaware corporation), a Delaware
limited liability company (“Paulsboro”) and Toledo Refining Company LLC, a
Delaware limited liability company (“Toledo”, and together with Holdings,
Delaware City and Paulsboro, “Borrowers” and each individually, a “Borrower”),
the Subsidiary Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given to it in Article I), the Lenders,
UBS SECURITIES LLC, as a Co-Documentation Agent (the “UBS Co-Documentation
Agent”) and a Co-Syndication Agent (the “UBS Co-Syndication Agent”), UBS
SECURITIES LLC, BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A.,
NATIXIS, DEUTSCHE BANK SECURITIES INC., CREDIT AGRICOLE CORPORATE & INVESTMENT
BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in
such capacities, the “Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS
AG, STAMFORD BRANCH, as an Issuing Bank, Administrative Agent, a Co-Collateral
Agent and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK
OF AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the
“BAML Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the
“Citibank Co-Syndication Agent”, and together with the UBS Co-Syndication Agent
and the BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO
BANK, N.A., as a Co-Collateral Agent and a Co-Documentation Agent (the “WF
Co-Documentation Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation
Agent (the “DB Co-Documentation Agent”) and CREDIT AGRICOLE CORPORATE &
INVESTMENT BANK, as a Co-Documentation Agent (the “CA Co-Documentation Agent”,
and together with the UBS Co-Documentation Agent, the WF Co-Documentation Agent
and the DB Co-Documentation Agent, the “Co-Documentation Agents”).
WITNESSETH:


WHEREAS, Holdings, Delaware City, Paulsboro and Toledo, as Borrowers, the
Lenders party thereto, the Administrative Agent and the other Agents party
thereto are parties to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of October 26, 2012 (as amended, supplemented or otherwise
modified to date, the “Existing Revolving Credit Agreement”), which amended and
restated that certain Amended and Restated Revolving Credit Agreement, dated as
of May 31, 2011, by and among Holdings, Delaware City, Paulsboro and Toledo, as
Borrowers, the Lenders party thereto, the Administrative Agent and the other
Agents party thereto, which in turn amended and restated that certain Revolving
Credit Agreement, dated as of December 17, 2010, by and among Holdings, Delaware
City and Paulsboro, as Borrowers, the Lenders party thereto, the Administrative
Agent and the other Agents party thereto.
WHEREAS, the parties hereto wish to amend and restate the Existing Revolving
Credit Agreement in its entirety, as and to the extent set forth herein .




--------------------------------------------------------------------------------




NOW, THEREFORE, the Lenders are willing to extend such credit to Borrowers and
the Issuing Bank is willing to issue letters of credit for the account of
Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings specified
below:
“A&R Effective Date” mean October 26, 2012.
“A&R Security Agreement” shall mean that certain Amended and Restated Security
Agreement dated as of the Third A&R Effective Date among the Loan Parties party
thereto and the Administrative Agent for the benefit of the Secured Parties, as
amended, restated, supplemented, reaffirmed or otherwise modified from time to
time, which such A&R Security Agreement amends and restates the Existing
Security Agreements in their entirety.
“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Revolving Loan.
“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
“Accepting Lenders” shall have the meaning provided in Section 10.19(a).
“Account Debtor” shall mean any person who may become obligated to another
person under, with respect to, or on account of, an Account.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which such Person now or
hereafter has rights.
“Acquisition Documents” shall mean the Toledo Acquisition Documents and the
Paulsboro Acquisition Documents.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Subsidiary,
as applicable, all as determined on a consolidated basis for such Acquired
Entity or Business or Converted Subsidiary, as applicable.
“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”






--------------------------------------------------------------------------------




“Activation Notice” shall have the meaning assigned to such term in Section
2.22.
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.
“Administrative Borrower” shall mean Holdings or any successor entity serving in
that role pursuant to Section 2.03.
“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified. In no
event shall any Agent or Lender be deemed to be an Affiliate of any Borrower or
any of its Subsidiaries.
“Agents” shall mean the Administrative Agent and the Co-Collateral Agents; and
“Agent” shall mean any of them.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 100 basis
points. If the Administrative Agent shall have determined (which determination
shall be prima facie evidence thereof absent manifest error) that it is unable
to ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.
“Anti-Bribery Laws” shall mean the Foreign Corrupt Practices Act of 1977 (15
U.S.C. § 78dd-1, et seq.) and any other similar U.S. federal laws.
“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing






--------------------------------------------------------------------------------




Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
“Applicable Fee” shall mean, for any day, with respect to the aggregate
Commitments, the applicable percentage set forth in Annex I under the
appropriate caption.
“Applicable Letter of Credit Fee” shall mean, for any day, with respect to the
aggregate outstanding Letters of Credit, the applicable percentage set forth in
Annex I under the appropriate caption.
“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
the applicable percentage set forth in Annex I under the appropriate caption.
“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.
“Applicable Senior Secured Indebtedness” shall have the meaning assigned to such
term in Annex I.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Acquisition Agreement” shall mean any purchase, merger, acquisition or other
similar agreement for purposes of documenting a Permitted Acquisition or other
Investment or acquisition not prohibited by this Agreement.
“Asset Sale” shall mean, in each case to the extent in excess of $30,000,000 in
respect of a transaction or a series of related transactions: (a) any
conveyance, sale, assignment, transfer or other disposition (including by way of
merger or consolidation and including any Sale and Leaseback Transaction) of any
property (but excluding in any event sales of inventory, transactions pursuant
to the Off-Take Agreements and/or the Oil Supply Agreements), dispositions of
cash and cash equivalents (including Cash Equivalents but excluding payments
made in cash or Cash Equivalents to the extent such payments are not prohibited
by the terms of this Agreement) and licenses of any Intellectual Property by
Holdings or any of its Subsidiaries in the ordinary course of business) and (b)
any issuance or sale of any Equity Interests of any Subsidiary of Holdings, in
each case, to any person other than (x) Borrowers, (y) any Subsidiary Guarantor
or (z) other than for purposes of Section 6.06, any other Subsidiary. For the
avoidance of doubt, the granting of a Permitted Lien shall not constitute an
“Asset Sale.”
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent






--------------------------------------------------------------------------------




to Holdings’ and its Subsidiaries’ then-current weighted average cost of funds
for borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in any such Sale and Leaseback Transaction.
“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(c)(iii).
“Available Amount Basket” shall mean in each case, as determined from the first
day after the Closing Date (i) the sum of (without duplication) (A) $40,000,000,
plus (B) fifty percent (50%) of Consolidated Net Income (to the extent zero or
positive) for the most recent date of determination, plus (C) the proceeds of
any issuance of Equity Interests (other than Disqualified Capital Stock) by
Holdings, plus (D) capital contributions to Holdings, plus (E) unsecured debt
issued by Holdings and the Subsidiary Guarantors which is permitted to be issued
under Section 6.01(bb), plus (F) Disqualified Capital Stock issued that has been
exchanged or converted into Equity Interests not constituting Disqualified
Capital Stock, together with the fair value of any property received upon such
exchange or conversion, plus (G) the net proceeds of sales of Investments made
under Section 6.04(n), plus (H) returns, profits, distributions and similar
amounts received on Investments made under Section 6.04(n) (up to, but not in
excess of, the amount of the original Investment), plus (I) the Investments of
Holdings and its Subsidiaries in any Excluded Subsidiary that has been
re-designated as a Subsidiary Guarantor or that has been merged or consolidated
into Holdings, another Borrower, or any of their respective Subsidiaries (other
than an Excluded Subsidiary) that is a Subsidiary Guarantor or the fair market
value of the assets of any Excluded Subsidiary that have been transferred to
Holdings, another Borrower, or any of their respective Subsidiaries (other than
an Excluded Subsidiary) that is a Subsidiary Guarantor, in the case of each of
the foregoing clauses to the extent not used or otherwise applied to consummate
Investments, Dividends and junior debt repayments, in the case of any such
Investments, Dividends or junior debt repayments to the extent permitted under
the terms of this Agreement and made pursuant to Sections 6.04(n) and
6.10(a)(iv), respectively, plus (J) the aggregate amount of all cash dividends
and other cash distributions received by any Borrower or any Subsidiary
Guarantor from any minority interest, Excluded Subsidiary or other Subsidiary
(other than a Subsidiary Guarantor) after the Closing Date and on or prior to
the relevant determination date, plus (K) the amounts set forth on Schedule
1.01(a) hereto, as described on such Schedule 1.01(a), minus (ii) 100% of
Consolidated Net Income (to the extent negative) of Holdings and its
Subsidiaries for the relevant period of determination.
“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
“Blocked Accounts” shall have the meaning assigned to such term in Section 2.22.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.






--------------------------------------------------------------------------------




“Borrower” and “Borrowers” shall have the meanings assigned to such terms in the
preamble hereto and shall include any Eligible Subsidiary which becomes a
Borrower pursuant to Section 2.20(b)(iv), Section 5.18(a) and Section 4.04 from
time to time.
“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Availability” shall mean at any time the lesser of (a) the Borrowing
Base at such time and (b) the aggregate amount of the Lenders' Revolving
Commitments at such time, in each case, less the aggregate Revolving Exposure of
all Lenders at such time.
“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.21, an amount equal to the sum of, without duplication:
(a)    the book value of Eligible Accounts of the Borrowers with respect to
investment grade obligors multiplied by the advance rate of 90%, plus,
(b)    the book value of Eligible Accounts of the Borrowers with respect to
non-investment grade obligors multiplied by the advance rate of 85%, plus,
(c)    the Cost of Eligible Hydrocarbon Inventory of the Borrowers multiplied by
the advance rate of 80%, plus
(d)    100% of the cash and Cash Equivalents in deposit accounts subject to
Control Agreements under Section 2.22, minus
(e)    the sum of (i) any Reserves established from time to time by the
Co-Collateral Agents in accordance with the terms and conditions of this
Agreement, and (ii) Hedging Reserves.
The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent so long as the Borrowing Base is calculated in accordance with the terms
of this Agreement.
“Borrowing Base Certificate” shall mean an Officers' Certificate from
Administrative Borrower, substantially in the form of, and containing the
information prescribed by, Exhibit R, delivered to the Administrative Agent
setting forth Borrowers' calculation of the Borrowing Base.
“Borrowing Request” shall mean a request by Administrative Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.






--------------------------------------------------------------------------------




“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.
“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Borrowers and their Subsidiaries
during such period for Capital Assets (whether paid in cash or other
consideration, financed by the incurrence of Indebtedness or accrued as a
liability) as determined in accordance with GAAP, but excluding (i) expenditures
made in connection with the replacement, substitution or restoration of property
pursuant to Section 2.10(d), (ii) any portion of such increase attributable
solely to acquisitions of property, plant and equipment in Permitted
Acquisitions, and (iii) except for purposes of the definition of “Excluded
Issuance,” any leases that as of the date hereof qualify as operating leases
under GAAP (whether or not such leases are required to be accounted for as
capital leases under GAAP after the date hereof). For purposes of this
definition, the purchase price of equipment or other fixed assets that are
purchased simultaneously with the trade-in of existing assets or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such assets for the assets being traded in at such time or the amount
of such insurance proceeds, as the case may be.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash Equivalents” shall mean, as to any person,
(1)    securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 12 months or less from
the date of acquisition;
(2)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank in the United States
having capital and surplus of not less than $500,000,000;
(3)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (1), (2) entered into
with any financial institution meeting the qualifications specified in clause
(2) above;
(4)    commercial paper rated at least P-1 by Moody’s Investors Service Inc. or
at least A-1 by Standard & Poor’s Ratings Group and in each case maturing within
24 months after the date of creation thereof and Indebtedness or preferred stock
issued by Persons with a rating of “A” or higher from Standard & Poor’s Ratings
Group or “A2” or higher from Moody’s Investors Service Inc. with maturities of
24 months or less from the date of acquisition;






--------------------------------------------------------------------------------




(5)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having a rating of “BBB+” or higher from Standard & Poor’s
Ratings Group or “Baa1” or higher from Moody’s Investors Service Inc. with
maturities of 24 months or less from the date of acquisition;
(6)    Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
Standard & Poor’s Ratings Group or Moody’s Investors Service Inc.; and
(7)     investment funds investing substantially all of their assets in
securities and/or instruments of the types described in clauses (1) through (6)
above.
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period paid or payable in cash, and excluding in any event the
sum of (a) interest on any debt paid by the increase in the principal amount of
such debt including by issuance of additional debt of such kind or otherwise
paid other than in cash, (b) items described in clause (c) or, other than to the
extent paid in cash, clause (g) of the definition of “Consolidated Interest
Expense” and (c) an amount equal to the gross interest income of Holdings and
its Subsidiaries for such period.
“Cash Management System” shall have the meaning assigned to such term in Section
2.22.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Subsidiaries (other than Excluded Subsidiaries). “Casualty Event” shall
include but not be limited to any taking of all or any part of any Real Property
of Holdings or any Subsidiary (other than an Excluded Subsidiary) or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof. For the avoidance of doubt, to the extent an event results in the
right of Holdings and/or any of its Subsidiaries to receive business
interruption insurance, such event will to such extent not constitute a Casualty
Event.
“Catalyst Assets” shall mean all existing and hereafter acquired catalyst assets
and inventory, precious metals assets and precious metals inventory and all
additions and accessions thereto, all proceeds resulting therefrom, including
insurance proceeds, and all rights and privileges incident thereto.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
“Certain Hydrocarbon Assets” shall mean crude oil, feedstock, indigenous
feedstock and other hydrocarbon inventory of the same type supplied and sold to
the Loan Parties by Statoil, J. Aron & Company, a New York general partnership,
MSCG and other Persons designated by the Borrowers for purposes of this
definition from time to time and/or any of their respective Affiliates (or any
permitted successor of the foregoing designated by the Borrowers for such
purposes) (collectively, “Certain Hydrocarbon Asset Suppliers”), as applicable,
in each instance, other than to the extent owned by Toledo, Paulsboro, Delaware
City and/or any other Loan Party, respectively, and all proceeds of such crude
oil, feedstock, indigenous feedstock or other hydrocarbon inventory of the same
type (it being understood and






--------------------------------------------------------------------------------




agreed that immediately upon any payment in cash to the Loan Parties in respect
of such crude oil, feedstock or other hydrocarbon inventory of the same type,
such proceeds shall cease to be “Certain Hydrocarbon Assets”). For the avoidance
of doubt, Certain Hydrocarbon Assets shall not include Intermediate Products.
“Certain Hydrocarbon Asset Suppliers” shall have the meaning assigned to such
term in the definition of “Certain Hydrocarbon Assets”.
A “Change in Control” shall be deemed to have occurred upon:
(a)
Holdings at any time ceases to own, directly or indirectly, 100% of the Equity
Interests of Delaware City, Paulsboro or Toledo, other than pursuant to a sale
expressly permitted pursuant to Section 6.06(a);

(b)
the consummation of the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of Holdings and its
Subsidiaries, taken as a whole, to any Person or Persons other than one or more
Permitted Holders;

(c)
the occurrence of both (A) the consummation of any transaction (including any
merger or consolidation) the result of which is that any “person” (as such term
is used in Section 13(d)(3) of the Exchange Act), other than one or more of the
Permitted Holders, becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly
through one or more intermediaries, of more than 50% of the voting power of the
outstanding Voting Stock of Holdings or any of its direct or indirect parent
companies holding directly or indirectly 100% of the total voting power of the
Voting Stock of Holdings and (B) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Holdings (together with any new directors whose election to such
Board of Directors or whose nomination for election was approved by a vote of a
majority of the members of the Board of Directors of Holdings, which members
comprising such majority are then still in office and were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Holdings; or

(d)
the consummation of a change of control under any Material Indebtedness;



provided, however, that a transaction in which Holdings becomes a Subsidiary of
another Person (other than a Person that is an individual) shall not constitute
a Change in Control if (i) the shareholders of Holdings immediately prior to
such transaction become the “beneficial owner” (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly through one
or more intermediaries, of more than 50% of the voting power of the outstanding
Voting Stock of Holdings or any of its direct or indirect parent companies
holding directly or indirectly 100% of the total voting power of the Voting
Stock of Holdings.






--------------------------------------------------------------------------------




For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” shall have the meaning assigned to such term in Section 10.14.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Incremental
Revolving Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment or
Swingline Commitment, in each case, under this Agreement as originally in effect
or pursuant to Section 2.20, of which such Loan, Borrowing or Commitment shall
be a part.
“Closing Date” shall mean December 17, 2010.
“Code” shall mean the Internal Revenue Code of 1986.
“Collateral” shall mean, collectively, all of the Security Agreement Collateral
and all other property of whatever kind and nature subject or purported to be
subject from time to time to a Lien under any Security Document. For the
avoidance of doubt, “Collateral” does not include any assets of and any Equity
Interests issued by any Excluded Subsidiary.
“Co-Collateral Agents” shall mean UBS AG, Stamford Branch, Bank of America, N.A.
and Wells Fargo Bank, N.A., each in their capacities as co-collateral agents
under this Agreement.
“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.
“Co-Syndication Agents” shall have the meaning assigned to such term in the
preamble hereto.
“Collection Account” shall have the meaning assigned to such term in Section
2.22.
“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by, and/or other general corporate
purpose of, Borrowers or any of their Subsidiaries.






--------------------------------------------------------------------------------




“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Swingline Commitment, and any Commitment to make Revolving Loans
extended by such Lender as provided in Section 2.20.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
“Commodity Hedging Agreement” shall mean any agreement (including any master
agreement or master netting agreement) that evidences or provides for a swap,
cap, collar, floor, put, call, option, future, other derivative, spot purchase
or sale, forward purchase or sale, supply or off-take, transportation agreement,
storage agreement or other commercial or trading agreement in or involving crude
oil, natural gas, any feedstock, blendstock, intermediate product, finished
product, refined product or other hydrocarbons product, carbon credit, pollution
credits and/or any other “cap and trade” assets or any other energy, weather or
emissions related commodity (including any crack spread), or any prices or price
indices relating to any of the foregoing commodities, or any economic index or
measure of economic risk or value, or other benchmark against which payments or
deliveries are to be made (including any combination of such transactions).
“Companies” shall mean Holdings and its Subsidiaries (other than Excluded
Subsidiaries); and “Company” shall mean any one of them.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted (without duplication) by (x) adding thereto, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (other than with respect to clauses (p) or (n), which
shall be added in any event) and without duplication (and with respect to the
portion of Consolidated Net Income attributable to any Subsidiary that is an
Excluded Subsidiary of Holdings only if a corresponding amount would be
permitted at the date of determination to be distributed to Holdings by such
Subsidiary that is an Excluded Subsidiary without prior approval (that has not
been obtained), pursuant to the terms of its Organizational Documents and all
agreements, instruments and Requirements of Law applicable to such Subsidiary):
(a)    Consolidated Interest Expense for such period, plus
(b)    Consolidated Amortization Expense for such period, plus
(c)    Consolidated Depreciation Expense for such period, plus
(d)    Consolidated Tax Expense for such period, plus






--------------------------------------------------------------------------------




(e)    fees, costs, liabilities and expenses incurred in connection with the
Transactions , plus
(f)    the aggregate amount of all other non-cash charges, expenses or losses
reducing Consolidated Net Income (excluding any non-cash charge, expense or loss
that results in an accrual of a reserve for cash charges in any future period
and any non-cash charge, expense or loss relating to write-offs, write-downs or
reserves with respect to accounts or inventory) for such period, plus
(g)    any accruals, fees, charges and expenses (including rationalization,
financing, legal, tax, structuring, advising and other similar items) incurred
during such period (other than Consolidated Depreciation Expense or Consolidated
Amortization Expense), in connection with any acquisition, merger,
consolidation, Investment, Asset Sale, other disposition of assets, issuance or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Third A&R Effective Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction
(including, without limitation, any non-cash expenses or charges recorded in
accordance with GAAP relating to equity interests issued to non-employees in
exchange for services provided in connection with the Transactions), plus
(h)    the amount of any restructuring charges, integration costs, retention
charges, stock option and any other equity-based compensation expenses or other
business optimization expenses, including, without limitation, costs associated
with improvements to IT and accounting functions, costs associated with
establishing new facilities, costs or reserves deducted (and not added back) in
such period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions and costs related to the closure and/or
consolidation of facilities, plus
(i)    any extraordinary, non-recurring or unusual gains or losses or expenses,
severance, relocation costs or payments and curtailments or modifications to
pension and post-retirement employee benefit plans, plus
(j)    any other non-cash charges, expenses or losses including any write offs
or write downs reducing Consolidated Net Income for such period and any non-cash
expense relating to the vesting of warrants (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), plus
(k)    the amount of customary indemnities and expenses paid or accrued in such
period and deducted (and not added back) in such period in computing
Consolidated Net Income, plus
(l)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with






--------------------------------------------------------------------------------




cash proceeds by third Persons that are not Loan Parties contributed to the
capital of Holdings or any Subsidiary, plus
(m)    any net loss from disposed or discontinued operations, plus
(n)    to the extent not already included in the Consolidated Net Income of such
Person and its Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated EBITDA shall include the amount of cash proceeds
received from business interruption insurance and reimbursements of any expenses
and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder, plus
(o)    retention, recruiting, relocation and signing bonuses and expenses, stock
option and other equity-based compensation expenses, severance costs, stay
bonuses, transaction fees and expenses and management fees and expenses, any one
time expense relating to enhanced accounting function or other transaction
costs, including those associated with becoming a public company,, integration
costs, transition costs, consolidation and closing costs for facilities, costs
incurred in connection with any non-recurring strategic initiatives, costs
incurred in connection with acquisitions and non-recurring intellectual property
development, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
and accruals or reserves (including restructuring costs related to acquisitions
and to closure/consolidation of facilities, retention charges, and systems
establishment costs), plus
(p)    (i) the Consolidated EBITDA during the relevant Test Period of any Person
acquired as a result of a Specified Transaction determined on a Pro Forma Basis,
and (ii) the amount of cost savings, operating expense reductions, other
operating improvements and synergies projected by the Borrowers in good faith to
be realized in connection with the Transactions or any Specified Transaction or
the implementation of an operational initiative or operational change
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions, other operating improvements and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (x) a duly completed certificate
signed by a Responsible Officer of the Borrowers shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 5.01(d), certifying that (i) such cost savings,
operating expense reductions, other operating improvements and synergies are
factually supportable and reasonably anticipated to be realizable in the good
faith judgment of the Borrowers, within 24 months after the consummation of the
Specified Transaction or the implementation of an initiative or operational
change, which is expected to result in such cost savings, expense reductions,
other operating improvements or synergies and (y) no cost savings, operating
expense reductions and synergies shall be added pursuant to this clause (p) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, that in no event shall amounts included in the
calculation of Consolidated EBITDA in reliance upon this clause (p) (ii)
comprise more than 15% of Consolidated EBITDA, plus






--------------------------------------------------------------------------------




(q)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (y) below for any
previous period and not added back, plus
(r)    any non-cash increase in expenses (A) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or (B) due to purchase accounting adjustments, plus
(s)    the amount of payments by any of the Borrowers or any of their Restricted
Subsidiaries for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the board of directors or a majority of
the disinterested members of the board of directors of such Borrower in good
faith and fees and expenses paid to directors of any of the Borrowers or their
direct or indirect parent entities, plus
(t)    any net loss from disposed, abandoned or discontinued operations or
product lines, plus
(u)    costs related to implementation of operational and reporting systems and
technology initiatives in an amount not to exceed $10,000,000 during any twelve
month period, plus
(v)    the non-cash portion of straight line rent expense, plus
(w)    earn-out obligations with respect to any Permitted Acquisitions or other
investment and paid or accrued during the applicable period to the extent such
earn-out obligations are deducted from the calculation of such Consolidated Net
Income.
(y) subtracting therefrom (A) any net gain from disposed or discontinued
operations and (B) the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
There shall be included in determining Consolidated EBITDA for any period,
without duplication of clause (p) above or any other clause above, (A) the
Acquired EBITDA of any Person, property, business or asset acquired by a
Borrower or any Subsidiary (other than if acquired by an Excluded Subsidiary)
during such period to the extent not subsequently sold, transferred or otherwise
disposed of by a Borrower or such Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any Excluded
Subsidiary that is converted into a Subsidiary Guarantor during such period
(each a “Converted Subsidiary”), based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition) and (B) an adjustment
in respect of each Acquired Entity or Business equal to the amount of the Pro
Forma Adjustment with respect to such Acquired Entity or Business for such
period (including the






--------------------------------------------------------------------------------




portion thereof occurring prior to such acquisition) as specified in a
certificate prepared in good faith and executed by a Responsible Officer and
delivered to the Administrative Agent.
For purposes of the covenants set forth in Article VI, Consolidated EBITDA shall
not include any Consolidated Net Income or, without duplication, any other
amounts attributable to an Excluded Subsidiary, except to the extent actually
distributed in cash to, and actually received by, a Loan Party.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period. For the avoidance of doubt, Consolidated EBITDA
shall not include any Consolidated Net Income or, without duplication, any other
amounts attributable to an Excluded Subsidiary, except to the extent actually
distributed in cash to, and actually received by, a Loan Party.
“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of
(a)    Consolidated Interest Expense for such period;
(b)    the aggregate amount of Unfinanced Capital Expenditures of Holdings and
its Subsidiaries (other than Excluded Subsidiaries) for such period;
(c)    all cash payments in respect of income taxes of Holdings and its
Subsidiaries (other than Excluded Subsidiaries which are not part of the
consolidated tax group of Holdings) made during such period (net of any cash
refund in respect of income taxes actually received during such period);
(d)    the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of Holdings and its Subsidiaries (other than Excluded Subsidiaries)
for such period (as determined on the first day of the respective period);
(e)    all cash dividend payments on any series of Disqualified Capital Stock of
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) (other
than dividend payments to Borrowers or any of their Subsidiaries that are
Subsidiary Guarantors); and
(f)    all cash dividend payments on any Preferred Stock (other than
Disqualified Capital Stock) of Holdings or any of its Subsidiaries (other than
Excluded Subsidiaries) (other than dividend payments to Borrowers or any of
their Subsidiaries that are Subsidiary Guarantors).
“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense for such Test Period.
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Holdings and its Subsidiaries (other than
Excluded Subsidiaries) for such period determined on a consolidated basis in
accordance with GAAP plus, without duplication:






--------------------------------------------------------------------------------




(a)    imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Holdings and its Subsidiaries (other than Excluded Subsidiaries)
for such period;
(b)    commissions, discounts and other fees and charges owed by Holdings or any
of its Subsidiaries (other than Excluded Subsidiaries) with respect to letters
of credit securing financial obligations, bankers’ acceptance financing and
receivables financings for such period;
(c)    amortization of debt issuance costs, debt discount or premium, unused
line fees, commitment fees, prepayment premiums, upfront fees, administrative
agency costs and other financing fees and expenses incurred by Holdings or any
of its Subsidiaries (other than Excluded Subsidiaries) for such period;
(d)    cash contributions to any employee stock ownership plan or similar trust
made by Holdings or any of its Subsidiaries (other than Excluded Subsidiaries)
to the extent such contributions are used by such plan or trust to pay interest
or fees to any person (other than Delaware City, Paulsboro, Toledo or any of
their respective Wholly Owned Subsidiaries) in connection with Indebtedness
incurred by such plan or trust for such period;
(e)    all interest paid or payable with respect to discontinued operations of
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) for such
period;
(f)    the interest portion of any deferred payment obligations of Holdings or
any of its Subsidiaries (other than Excluded Subsidiaries) for such period;
(g)    all interest on any Indebtedness of Holdings or any of its Subsidiaries
(other than Excluded Subsidiaries) of the type described in clause (f) or (k) of
the definition of “Indebtedness” for such period;
(h)    minus the total consolidated interest income of Holdings and its
Subsidiaries (other than Excluded Subsidiaries) for such period;
provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees, costs and
expenses shall be excluded from the calculation of Consolidated Interest Expense
and (b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.
Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or extinguished at any time on or after
the first day of the Test Period and prior to the date of determination in
connection with any Permitted Acquisitions and Asset Sales and other
dispositions of assets (in each case, other than any dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Holdings and its Subsidiaries (except for Excluded
Subsidiaries unless distributed in cash to, and actually received by, a Loan
Party) determined on a consolidated basis in accordance with GAAP;






--------------------------------------------------------------------------------




provided that there shall be excluded from such net income (to the extent
otherwise included therein), without duplication:
(a)    the net income (or loss) of any person (other than a Borrower or a
Subsidiary Guarantor) in which any person other than Holdings, the other
Borrowers and the Subsidiary Guarantors has an ownership interest, except to the
extent that cash in an amount equal to any such income has actually been
received by Borrowers or Subsidiary Guarantors;
(b)    the net income of any Subsidiary of Holdings (other than a Subsidiary
Guarantor) during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary (other than a Subsidiary
Guarantor) of that income is not permitted as of the relevant date of
determination by operation of the terms of its Organizational Documents or any
agreement, instrument or Requirement of Law applicable to that Subsidiary (other
than a Subsidiary Guarantor) during such period, except that Holdings’ equity in
net loss of any such Subsidiary for such period shall be included in determining
Consolidated Net Income;
(c)    the after-tax effect of any extraordinary gain (or loss) realized during
such period by Holdings or any of its Subsidiaries upon any Asset Sale or other
dispositions of assets by Holdings or any of its Subsidiaries;
(d)    the after-tax effect of gains and losses due solely to fluctuations in
currency values determined in accordance with GAAP for such period;
(e)    earnings resulting from any reappraisal, revaluation or write-up of
assets;
(f)    unrealized gains and losses with respect to Hedging Obligations for such
period;
(g)    the after-tax effect of any extraordinary or nonrecurring gain (or
extraordinary or non-recurring loss) recorded or recognized by Holdings or any
of its Subsidiaries during such period;
(h)    the cumulative effect of changes in accounting principles during such
period;
(i)    the after-tax effects of adjustments (including the effects of such
adjustments pushed down to Holdings and Subsidiaries) in the property and
equipment, inventory and other intangible assets, deferred revenue and debt line
items in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to the
Transactions or any consummated acquisition or the amortization or write-off of
any amounts thereof,
(j)    the after-tax effect of income (or loss) from the early extinguishment of
Indebtedness or swap obligations under Hedging Agreements or other derivative
instruments;    
(k)    any impairment charge or asset write-off, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP,
(l)    any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
shall be excluded, and






--------------------------------------------------------------------------------




(m)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Asset Sale, other
disposition of assets, recapitalization, Investment, issuance or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument (in each case, including any such
transaction consummated prior to the Third A&R Effective Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction.
“Consolidated Tax Expense” shall mean, for any period, the tax expense
(including taxes based on income, profits, capital gains, property excise,
franchise, capital, stamp, value-added and similar federal, state, local or
foreign taxes, and including penalties and interest thereon), of Holdings and
its Subsidiaries, for such period, determined on a consolidated basis in
accordance with GAAP.
“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (e) and (f) of Section 6.02, the following
conditions:
(a)    Borrowers shall cause any proceeding instituted contesting such Lien to
stay the sale or forfeiture of any portion of the Collateral on account of such
Lien; and
(b)    at the option and at the reasonable request of the Administrative Agent,
to the extent such Lien is in an amount in excess of $15,000,000, the
appropriate Loan Party shall maintain cash reserves in an amount sufficient to
pay and discharge such Lien and the Administrative Borrower’s reasonable
estimate of all interest and penalties related thereto.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (d) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises; or (e) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties and other customary
contractual indemnities. The amount of any Contingent Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such person may be
liable, whether singly or jointly, pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting






--------------------------------------------------------------------------------




securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” shall have meanings correlative thereto.
“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.
“Controlled Investment Affiliate” shall mean, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
Holdings or other portfolio companies.
“Cost” shall mean, as determined by the Co-Collateral Agents acting reasonably
and in good faith consistent with customary industry practice for asset-based
financings in the refining industry, with respect to hydrocarbon Inventory, the
market value; provided, that for purposes of the calculation of the Borrowing
Base, (a) the Cost of the hydrocarbon Inventory shall not include: (i) the
portion of the cost of hydrocarbon Inventory equal to the profit earned by any
Affiliate on the sale thereof to a Loan Party or (ii) write-ups or write-downs
in cost with respect to currency exchange rates, and (b) notwithstanding
anything to the contrary contained herein, the cost of the hydrocarbon Inventory
shall be computed in the same manner and consistent with the most recent
Inventory Appraisal which has been received and approved by the Co-Collateral
Agents acting reasonably consistent with customary industry practice for
asset-based financings in the refining industry.
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit to the effect of
increasing its face amount or extending its expiration date, by the Issuing
Bank.
“DCR Facility” shall mean Delaware City’s petroleum refinery and all related
assets and properties located in New Castle County, Delaware City, Delaware.
“DEDA” shall mean The Delaware Economic Development Authority, a body corporate
and politic constituted as an instrumentality of the State of Delaware.
“DEDA Loan and Security Agreement” shall mean that certain Loan and Security
Agreement entered into as of June 1, 2010 by and among Delaware City, as
borrower and DEDA, as lender under which DEDA agreed to make a loan to Paulsboro
in the amount of $20,000,000, which loan is evidenced by a promissory note dated
June 1, 2010 and has a maturity date of March 1, 2017.
“DEDA Specified Collateral” shall mean all equipment or fixtures of Delaware
City of every kind and nature, wherever located, whether now owned or hereafter
acquired, and any accessions thereto, and including all property rights owned by
Delaware City in all such equipment or fixtures or in which Delaware City has or
may acquire any interest, wherever located, together with all substitutions
therefor, and all replacements and renewals thereof, and all accessions,
additions, replacement parts, manuals, warranties and packaging relating
thereto, including, all proceeds (including, without limitation, insurance
proceeds) of such equipment and fixtures and supporting obligations in respect
of such equipment and fixtures and any and all proceeds of the foregoing.






--------------------------------------------------------------------------------




“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” means any Lender whose act or failure to act, whether
directly or indirectly, causes it to meet any part of the definition of Lender
Default.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part (other
than in Equity Interests that are otherwise not Disqualified Capital Stock), on
or prior to the ninety-first (91st) day after the Final Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above (other than in Equity Interests that are otherwise not Disqualified
Capital Stock), in each case at any time on or prior to the ninety-first (91st)
day after Final Maturity Date, or (c) contains any repurchase obligation for
cash purchase which may come into effect prior to payment in full of all
Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the ninety-first (91) day after the
Final Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations (other than Unasserted Contingent Obligations).
“Distressed Person” shall have the meaning assigned to such term in
“Lender-Related Distress Event”.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests in each case, in their capacity as such, or
redeemed, retired, purchased or otherwise acquired, for consideration any of its
Equity Interests outstanding (or any options or warrants issued by such person
with respect to its Equity Interests), or set aside any funds in a sinking or
other similar fund for any of the foregoing purposes, or shall have permitted
any of its Subsidiaries (other than an Excluded Subsidiary) to purchase or
otherwise acquire for consideration any of the Equity Interests of such person
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests). Without limiting the foregoing, “Dividends” with respect
to any person shall also include all payments made or required to be made by
such person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside in a
sinking or other similar fund of any funds for the foregoing purposes.
“dollars” or “$” shall mean lawful money of the United States.
“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.






--------------------------------------------------------------------------------




“Eligible Accounts” shall have the meaning assigned to such term in Section
2.21(a).
“Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 10.04(b)(i); provided that “Eligible
Assignee” shall not include Sponsor, Parent, Borrowers or any of their
respective Affiliates or Subsidiaries or any natural person.
“Eligible Hydrocarbon Inventory” shall have the meaning assigned to such term in
Section 2.21(b).
“Eligible Subsidiary” shall mean any Wholly Owned Subsidiary of a Borrower that
is (i) a Domestic Subsidiary and (ii) owns Accounts and/or hydrocarbon
Inventory, in each case, other than an Excluded Subsidiary.
“Embargoed Person” shall mean any party that is, or is owned or controlled by an
entity that, (i) is publicly identified on the most current list of “Specially
Designated Nationals and Blocked Persons” published by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), is subject to sanctions
by the U.S. State Department, the United Nations or the European Union such that
a U.S. Person cannot deal or otherwise engage in a business transaction with
such Person, or resides, is organized or chartered, or has a place of business
in a country or territory subject to OFAC sanctions or embargo programs or (ii)
is publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Requirement of Law.
“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements of Governmental
Authorities, and the common law, relating to protection of public health or the
Environment, the Release or threatened Release of Hazardous Material, natural
resources or natural resource damages, or occupational safety or health, and any
and all Environmental Permits.
“Environmental and Necessary Capex” shall mean capital expenditures to the
extent deemed reasonably necessary, as determined by the Companies, in good
faith and pursuant to prudent judgment, that are required by Applicable Law
(including to comply with Environmental Laws) or are undertaken for health and
safety reasons.






--------------------------------------------------------------------------------




“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equipment” shall have the meaning assigned to such term in the Security
Agreement.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Third A&R Effective Date, but excluding debt
securities convertible or exchangeable into such equity.
“Equity Investors” shall mean Sponsor, its Controlled Investment Affiliates
(other than Holdings and its Subsidiaries) and one or more other investors
(which other investors are reasonably satisfactory to the Administrative Agent
and the Joint Lead Arrangers).
“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Holdings after the Closing Date of any Equity Interests in Holdings (including
any Equity Interests issued upon exercise of any warrant or option) or any
warrants or options to purchase Equity Interests or (ii) any contribution to the
capital of Holdings; provided, however, that an Equity Issuance shall not
include any Excluded Issuance.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived; (c)
the failure to make by its due date a required installment under Section 430(j)
of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the Code or Section 303(d) of ERISA (or after the effective date of the
Pension Protection Act of 2006, Section 412(c) of the Code and Section 302(c) of
ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence by any Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by any Company or its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a






--------------------------------------------------------------------------------




determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” shall mean any Eurodollar Revolving Loan.
“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.
“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Excess Amount” shall have the meaning assigned to such term in Section 2.10(e).
“Excess Availability” shall mean, at any time, an amount equal to (A) the then
effective Borrowing Availability, plus (B) Suppressed Availability.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Account” means any Deposit Account, Securities Account or Commodities
Account (i) for which all or substantially all of the funds on deposit therein
are used solely to fund payroll, 401(k) and other retirement plans and employee
benefits or health care benefits, and any trust accounts, tax accounts or
accounts holding funds of third parties, (ii) holding at all times less than
$500,000 individually or $2,000,000 in the aggregate, together with all such
other Deposit Accounts, Securities Accounts and Commodities Accounts excluded
pursuant to this clause (ii), (iii) holding assets subject to Liens permitted by
Section 6.02(f), (o), (r), (w), (y), (ff) or (hh) or (iv) which are segregated
Deposit Accounts, Securities Accounts or Commodities Accounts and contain only
the proceeds of assets that do not constitute Revolving Credit Priority
Collateral.
“Excluded Issuance” shall mean an issuance and sale of Qualified Capital Stock
of Holdings to the Equity Investors, to the extent such Qualified Capital Stock
is used, or the Net Cash Proceeds thereof shall be, within 90 days of the
consummation of such issuance and sale, used, by Holdings or one of its
Subsidiaries without duplication, to finance Capital Expenditures, one or more
Permitted Acquisitions or a Specified Equity Contribution.
“Excluded Subsidiary” shall mean each Domestic Subsidiary formed or acquired
after the Closing Date that is designated as an Excluded Subsidiary pursuant to
Section 5.18(b). For the avoidance of doubt, each Excluded Subsidiary shall not
be a Subsidiary Guarantor, and to the extent that an Excluded Subsidiary’s net
income would otherwise be included in the definition of Consolidated Net Income
or Consolidated EBITDA or any component thereof such Excluded Subsidiary’s net
income shall






--------------------------------------------------------------------------------




not be included for purposes of calculating Consolidated Net Income or
Consolidated EBITDA unless actually distributed in cash to, and actually
received by, a Loan Party.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrowers hereunder: (a) taxes imposed on or
measured by its overall income or profits or franchise taxes (including any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction) imposed on it (in lieu of income taxes), however
denominated, by a jurisdiction (i) as a result of the recipient being organized
or having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction, or (ii) as a result of a trade or business,
a permanent establishment, or a present or former connection between the
Administrative Agent, any Lender, the Issuing Bank or other recipient and the
jurisdiction of the taxing authority imposing such tax (other than any
connection resulting solely from being a Lender hereunder); (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by Administrative
Borrower under Section 2.16), any U.S. federal withholding tax that is imposed
on payments hereunder pursuant to any Requirements of Law that are in effect at
the time such Foreign Lender becomes a party hereto, except to the extent that
such Foreign Lender’s assignor, if any, was entitled, immediately prior to such
assignment, to receive additional amounts or indemnity payments from Borrowers
with respect to such withholding tax pursuant to Section 2.15; (c) in the case
of a Foreign Lender who designates a new lending office, any U.S. federal
withholding tax that is imposed on payments hereunder pursuant to any
Requirements of Law that are in effect at the time of such change in lending
office, except to the extent that such Foreign Lender was entitled, immediately
prior to such change in lending office, to receive additional amounts or
indemnity payments from Borrowers with respect to such withholding tax pursuant
to Section 2.15; (d) any U.S. federal withholding tax that is attributable to
such Lender’s failure to comply with Section 2.15(e); and (e) U.S. federal
withholding Taxes imposed under FATCA.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Existing Securities Collateral” shall mean “Securities Collateral” as defined
in the Existing Security Agreements.
“Existing Security Agreements” shall mean (i) that certain ABL Security
Agreement, dated as of December 17, 2010, among Holdings, Delaware City and
Paulsboro, as Borrowers, the other Loan Parties party thereto and the
Administrative Agent for the benefit of the Secured Parties, as amended,
restated, supplemented, reaffirmed or otherwise modified from time to time and
(ii) that certain Security Agreement, dated as of May 31, 2011, by and between
Toledo and the Administrative Agent for the benefit of the Secured Parties, as
amended, restated, supplemented, reaffirmed or otherwise modified from time to
time.
“Existing Security Documents” shall mean each security document or pledge
agreement delivered prior to the Third A&R Effective Date in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Existing Security Agreements or any other such security document or pledge
agreement to be filed with respect to the security interests in property and
fixtures created pursuant to the Existing Security Agreements and any other
document or instrument utilized prior to the Third A&R Effective Date to pledge
or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Secured Obligations (in each case, other than to
the Existing Security Agreements (which shall be amended and






--------------------------------------------------------------------------------




restated on the Third A&R Effective Date pursuant to the A&R Security Agreement)
and any other such documents, agreements, financing statements or instruments to
the extent terminated, released or replaced on or prior to the Third A&R
Effective Date).
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Loan Party or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Loan Party’s
failure to constitute an “eligible contract participant” at such time.
“FATCA” shall mean Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantially comparable thereto) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements that implement the foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Fee Letter” shall mean the confidential fee letter, dated as of August 15,
2014, by and among UBS AG, Stamford Branch, UBS Securities LLC and the
Borrowers.
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and any other fees which are provided for
in the Fee Letter.
“Final Maturity Date” shall mean the Revolving Maturity Date.
“Financial Covenant Testing Amount” shall mean (as of any date of determination)
an amount equal to 10.0% of the lesser of (i) the then existing Borrowing Base
and (ii) the then current aggregate Revolving Commitments of the Lenders at such
time.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Financing Off-Take Agreements” shall mean any Off-Take Agreements that finance
(i.e., a financing transaction rather than a commercial trading transaction) the
acquisition, replacement, production or improvement of hydrocarbon products.
“Financing Off-Take Agreements” does not include Off-Take Agreements that are
not in the nature of a financing transaction (i.e., excludes Off-Take Agreements
that are in the nature of a commercial trading transaction).






--------------------------------------------------------------------------------




“Financing Oil Supply Agreements” shall mean any Oil Supply Agreements that
finance (i.e., a financing transaction rather than a commercial trading
transaction) the acquisition, replacement, production or improvement of
hydrocarbons, including, without limitation, the Morgan Stanley-Toledo Oil
Supply Agreement. “Financing Oil Supply Agreements” does not include Oil Supply
Agreements that are not in the nature of a financing transaction (i.e., excludes
Oil Supply Agreements that are in the nature of a commercial trading
transaction).


“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.
In addition, solely for purposes of clauses (b) and (c) of the definition of
Excluded Taxes, a Foreign Lender shall include a partnership or other entity
treated as a partnership created or organized in or under the laws of the United
States, or any political subdivision thereof , but only to the extent the
partners of such partnership (including indirect partners if the direct partners
are partnerships or other entities treated as partnerships for U.S. federal
income tax purposes created or organized in or under the laws of the United
States or any political subdivision thereof ) are treated as Foreign Lenders
under the preceding sentence (in which event, the determination of whether a
U.S. federal withholding tax on interest payments was imposed pursuant to any
Requirements of Law in effect at the time such Foreign Lender became a party
hereto will be made by reference to the time when the applicable direct or
indirect partner became a direct or indirect partner of such Foreign Lender, but
only if such date is later than the date on which such Foreign Lender became a
party hereto).
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.  
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
“GAAP” subject to Section 1.04, shall mean generally accepted accounting
principles in the United States applied on a consistent basis.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive,






--------------------------------------------------------------------------------




legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union, the European Central Bank or the Organisation for Economic
Co-operation and Development).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Loan Parties.
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; and any other pollutant or contaminant
or chemicals, wastes, materials, compounds, constituents or substances, subject
to regulation or which can give rise to liability under any Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates or currency
exchange rates, either generally or under specific contingencies and any
Commodity Hedging Agreement.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Hedging Reserves” shall mean the determination by the Co-Collateral Agents, in
consultation with any Lender or any of its Affiliates that enters into a Hedging
Agreement in respect of interest rates or commodity prices with any of the Loan
Parties, reasonably and in good faith from the perspective of an asset-based
lender, of an appropriate reserve against the Borrowing Base with respect to the
exposures of the Loan Parties in respect of such Hedging Agreement relating to
interest rates or commodity prices; provided, that, the maximum amount of
“Hedging Reserves” shall in no event exceed $35.0 million.
“High Risk Area” shall mean (i) the Persian Gulf, and (ii) areas which are war
zones or subject to material terrorism, piracy or other similar risks as
reasonably determined by the Administrative Agent in consultation with the
Borrowers from time to time.
“High Yield Indebtedness” shall mean collectively, (i) the Indebtedness incurred
pursuant to that certain Indenture dated as of February 9, 2012 by and among
Holdings, PBF Finance Corporation, a Delaware corporation, the guarantors listed
on the signature pages thereto, Wilmington






--------------------------------------------------------------------------------




Trust, National Association, as trustee and Deutsche Bank Trust Company
Americas, as paying agent, registrar, transfer agent, authenticating agent and
collateral agent, with respect to the issuers 8.25% senior secured notes due
2020, as amended, restated, supplemented, reaffirmed or otherwise modified or
refinanced from time to time, (ii) senior secured notes, that if secured by the
Revolving Credit Priority Collateral, are subordinated in right of priority only
with respect to the Revolving Credit Priority Collateral and are subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, or, in the case of secured notes which do not have any
Liens on any of the Revolving Credit Priority Collateral, either (A) such
secured notes are subject to a collateral access agreement in form and substance
reasonably satisfactory to the Administrative Agent and Co-Collateral Agents (it
being understood and agreed that the form and substance of the Revolving Credit
Collateral Access Letter Agreement dated as of February 9, 2012 is acceptable)
or (B) the Co-Collateral Agents shall have established Reserves in connection
with the issuance of such secured notes, and (iii) senior unsecured notes or
other similar high yield indebtedness and/or other unsecured Indebtedness.
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
“Holdings-MSCG Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of March 1, 2012, by and among MSCG and UBS AG, Stamford
Branch, as Revolving Agent and Holdings, as replaced, superseded amended
(included as to change of counterparty) modified, supplemented or terminated
from time to time.
“Immaterial Subsidiary” shall mean, at any time, any Subsidiary that is
designated by the Borrowers as an “Immaterial Subsidiary” if and for so long as
such Subsidiary, together with all other Immaterial Subsidiaries, has (a) total
assets at such time not exceeding 2.50% of Total Assets as of the most recent
fiscal quarter for which balance sheet information is available and (b) total
revenues and operating income for the most recent 12-month period for which
income statement information is available not exceeding 2.50% of Holdings’
consolidated revenues and operating income, respectively; provided that such
Subsidiary shall be an Immaterial Subsidiary only to the extent that and for so
long as all of the above requirements are satisfied.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.20(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.20(c).
“Incremental Facility Amount” shall have the meaning assigned to such term in
Section 2.20(a).
“Incremental Revolving Commitments” shall have the meaning assigned to such term
in Section 2.20(a).


“Incremental Revolving Loan” shall have the meaning assigned to such term in
Section 2.20(c).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or






--------------------------------------------------------------------------------




similar instruments; (c) [Reserved]; (d) all obligations of such person under
conditional sale or other title retention agreements relating to property
purchased by such person; (e) all obligations of such person issued or assumed
as the deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business and
not overdue by more than 120 days); (f) all Indebtedness of others secured by
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (g) all Capital Lease Obligations, Purchase Money
Obligations (other than those constituting Indebtedness pursuant to clause (e)
above) and synthetic lease obligations of such person; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (i) all Attributable Indebtedness of such person; (j) all obligations of
such person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (j) above. The Indebtedness of any person shall include the Indebtedness
of any other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such person is not liable therefor.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
“Information” shall have the meaning assigned to such term in Section 10.12.
“Initial Revolving Loans” shall have the meaning assigned to such term in the
definition of “Revolving Commitments”.
“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.
“Intercreditor Agreements” shall mean the agreements listed on Schedule 1.01(b)
and any other agreement either (i) reasonably requested by the Administrative
Agent under the terms and conditions of this Agreement or (ii) reasonably
designated by the Administrative Borrower and the Administrative Agent as an
“Intercreditor Agreement” in each instance from time to time.
“Interest Election Request” shall mean a request by Administrative Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period,






--------------------------------------------------------------------------------




(c) with respect to any Revolving Loan, Incremental Revolving Loan or Swingline
Loan, the Revolving Maturity Date or such earlier date on which the Revolving
Commitments are terminated.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if agreed to by all affected Lenders) thereafter, as
Administrative Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to the
extent required under Section 2.03(d).
“Intermediate Products” shall mean hydrocarbons intermediate products and
blendstocks. For the avoidance of doubt, Intermediate Products shall not include
Certain Hydrocarbon Assets.
“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.
“Inventory Appraisal” shall mean an inventory appraisal conducted by an
independent appraisal firm selected by Administrative Agent (i) in consultation
with the Administrative Borrower (except during the existence and during the
continuance thereof of an Event of Default) or (ii) in its sole discretion
(during the existence and during the continuance thereof of an Event of
Default).
“Investment Grade” shall mean, with respect to Account Debtors, Account Debtors
having ratings of BBB- or higher from Moody’s Investors Service Inc. or Baa3 or
higher from Standard & Poor’s Ratings Group.
“Investments” shall mean, as to any person, any direct or indirect acquisition
or investment by such person, whether by means of (i) the purchase or other
acquisition of Equity Interests or debt or other securities of another person,
(ii) a loan, advance or capital contribution to, guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another person, including any partnership or joint
venture interest in such other person, (iii) the purchase or ownership of a
futures contract, or becoming liable for the sale or purchase of currency or
commodities at a future date in the nature of a futures contract, or (iv) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
person or assets constituting a business unit, line of business or division of
such person. Except as otherwise expressly provided in this Agreement, the
amount of an Investment will be its fair market value as determined at the time
the Investment is made and without giving effect to subsequent changes in value.
To the extent the giving of a Guarantee or other credit support or similar
liability results in an Investment, the value of such Investment outstanding at
any time of determination will be reduced upon the expiration, reduction,
termination or cancellation of such Guarantee, credit support or liability in an
amount equal to the Guarantee, credit support or liability expired, reduced,






--------------------------------------------------------------------------------




terminated or cancelled. Notwithstanding anything to the contrary herein, in the
case of any Investment made by any Company in a Person substantially
concurrently with a cash distribution by such Person to the any Company (a
“Concurrent Cash Distribution”), then the amount of such Investment shall be
deemed to be the fair market value of the Investment, less the amount of the
Concurrent Cash Distribution.
“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, and each Lender or Affiliate of a Lender that has agreed with the
Borrowers and the Administrative Agent to be an Issuing Bank hereunder
(including, by way of example, but not of limitation, in connection with a
Lender Addendum), in its capacity as an issuer of Letters of Credit issued by
it; (b) any other Lender or Affiliate of a Lender that may become an Issuing
Bank pursuant to Sections 2.18(j) and (k) in its capacity as issuer of Letters
of Credit issued by such Lender, and/or (c) collectively, all of the foregoing.
For the avoidance of doubt, there may be one or more Issuing Banks and each
Issuing Bank shall be an “Issuing Bank” hereunder from the date such Person
becomes an Issuing Bank through the Maturity Date (unless otherwise consented to
by the Borrowers in writing).
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.
“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
“Last-Out Portion” shall mean, from time to time, the excess of Hedging
Obligations incurred pursuant to Hedging Agreements entered into with Lenders or
any of their Affiliates over the Hedging Reserves.
“Latest Maturity Date” shall mean, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Revolving Loan, Incremental Revolving Commitment, Refinancing Revolving Loan or
Refinancing Loan Commitment.


“LC Commitment” shall mean the commitment of an Issuing Bank to issue Letters of
Credit pursuant to Section 2.18. The aggregate amount of the LC Commitments of
all Issuing Banks in the aggregate shall be $1,500,000,000 plus the amount of
any additional LC Commitments agreed to by the Borrowers and any existing or
future Issuing Banks from time to time, but in no event shall (i) the aggregate
amount of the LC Commitments of all Issuing Banks exceed the Revolving
Commitment or (ii) the LC Commitment of any one Issuing Bank exceed the amount
agreed to by such Issuing Bank with the Borrowers and the Administrative Agent,
except as provided in Section 2.18(a).
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.
“LC Exposure” shall mean at any time the sum (without duplication) of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate principal amount






--------------------------------------------------------------------------------




of all Reimbursement Obligations outstanding at such time. The LC Exposure of
any Revolving Lender at any time shall mean its Pro Rata Percentage of the
aggregate LC Exposure at such time.
“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
“LC Request” shall mean a request by Administrative Borrower in accordance with
the terms of Section 2.18(b) and substantially in the form of Exhibit H, or such
other form as shall be approved by the Administrative Agent.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other similar agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Revolving Loans, which refusal or
failure is not cured within two Business Days after the date of such refusal or
failure unless such Lender notifies the Administrative Agent and the Borrowers
in writing that such failure is the result of such Lender’s determination in
good faith that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing); (ii) the failure of any Lender to pay
over to the Administrative Agent, any L/C Issuer or any other Lender any other
amount required to be paid by it hereunder (including the funding of any
participation in any Letter of Credit) within two Business Days of the date when
due; (iii) the notification by a Lender to the Borrowers or the Administrative
Agent that such Lender does not intend or expect to comply with any of its
funding obligations hereunder or a public statement by a Lender to that effect
with respect to such Lender’s funding obligations hereunder; (iv) the failure by
a Lender to confirm in a manner reasonably satisfactory to the Administrative
Agent that such Lender will comply with such Lender’s obligations hereunder; or
(v) the admission in writing by a Distressed Person that it is insolvent or such
Distressed Person becoming subject to a Lender-Related Distress Event.
“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver, or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person, or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation or
such Distressed Person makes a general assignment for the benefit of creditors
or is otherwise adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Distressed Person or its assets to be,
insolvent or bankrupt; provided that a Lender-Related Distress Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interests in any Lender or any Person that directly or indirectly
controls such Lender by a Governmental Authority or an instrumentality thereof.
“Lender Addendum” shall mean with respect to any Lender on the Third A&R
Effective Date, a lender addendum in the form of Exhibit I, to be executed and
delivered by such Lender on the Third A&R Effective Date as provided in
Section 10.15.






--------------------------------------------------------------------------------




“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (b) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.
“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of a Borrower pursuant to Section 2.18.
“Letter of Credit Expiration Date” shall mean the date which is five (5)
Business Days prior to the Revolving Maturity Date.
“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the rate per
annum equal to the offered rate that appears on the Reuters Screen LIBOR01 (or
any successor thereto) as set by the ICE Benchmark Administration for deposits
in Dollars (for delivery on the first day of such Interest Period); provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBOR Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which Dollar deposits are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge, collateral assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement effective to
provide priority or preference, or any filing of any financing statement under
the UCC, in each case, effective to provide priority or preference over
unsecured creditors or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Intercreditor Agreements, the Notes (if any), and the Security Documents and the
Fee Letter.
“Loan Parties” shall mean the Borrowers and the Subsidiary Guarantors.
“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan (and shall include any Loans contemplated by Section 2.20).
“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.






--------------------------------------------------------------------------------




“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and the Applicable Margin with
respect thereto shall be the same as the Applicable Margin then applicable to
Eurodollar Loans; provided that, other than with respect to the rate of interest
and Applicable Margin applicable thereto, Market Disruption Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans.
“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to (as
determined by in the reasonable discretion of the Administrative Agent in good
faith pursuant to its reasonable judgment in consultation with Administrative
Borrower), either (i) the Alternate Base Rate for such day or (ii) the rate for
such day reasonably determined by the Administrative Agent to be the cost of
funds of representative participating members in the interbank eurodollar market
selected by the Administrative Agent (which may include Lenders) for maintaining
loans similar to the relevant Market Disruption Loans. Any change in the Market
Disruption Rate shall be effective as of the opening of business on the
effective day of any change in the relevant component of the Market Disruption
Rate.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or financial condition of Borrowers
and their Subsidiaries, taken as a whole; (b) a material adverse effect on the
ability of the Loan Parties to fully perform their respective payment
obligations under any Loan Document; or (c) a material adverse effect on the
rights of or benefits or remedies available to the Lenders, the Co-Collateral
Agents or the Administrative Agent under any Loan Document; provided, however,
that in no event shall any effect that results from any of the following be
deemed to constitute a Material Adverse Effect: (i) this Agreement, the Loan
Documents or any actions taken in compliance with this Agreement or the Loan
Documents, or the pendency or announcement thereof; (ii) changes or conditions
generally affecting the industry in which the Borrowers and their Subsidiaries
operate; (iii) changes in general economic, regulatory or political conditions
(including interest rate, commodities and currency fluctuations); (iv) changes
in law or Environmental Laws; (v) changes in accounting principles; or (vi) acts
of war, insurrection, sabotage or terrorism, unless, in the case of each of the
clauses (iii)-(vi) above, such change has a disproportionate effect on the
Borrowers and their Subsidiaries or their assets as compared to the effect on
other participants in the industry or their assets, as the case may be.
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) or Hedging Obligations of Holdings or any of its Subsidiaries
(other than Excluded Subsidiaries) in an aggregate outstanding principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” in respect of any Hedging Obligations of any Loan Party at
any time shall be the maximum aggregate amount (giving effect to any netting or
set-off agreements) that such Loan Party would be required to pay if the related
Hedging Agreement were terminated at such time.
“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.
“MLP Drop Down and Railcar Assets” means (i) the assets of Holdings, the
Borrowers and/or their Subsidiaries identified on Schedule 1.01(c) and (ii) the
additional assets relating to gathering, transporting and storing crude oil and
to distributing, transporting and storing refined products of






--------------------------------------------------------------------------------




Holdings, the Borrowers and/or their Subsidiaries identified by the
Administrative Borrower from time to time in writing to the Administrative Agent
as “MLP Drop Down and Railcar Assets”.
“MNPI” shall have the meaning assigned to such term in Section 10.01(d).
“Morgan Stanley Off-Take Agreements” shall mean collectively (i) the Delaware
City Morgan Stanley Off-Take Agreement and (ii) the Paulsboro Morgan Stanley
Off-Take Agreement; as such agreements may be replaced, superseded, amended
(including as to changes of counterparty) modified, supplemented or terminiated
from time to time, to the extent not prohibited by the terms and provisions of
this Agreement; provided, that any agreement with a third party that is not a
Loan Party which replaces or supersedes a Morgan Stanley Off-Take Agreement in
effect as of the Third A&R Effective Date shall be subject, to the extent
reasonably requested by the Administrative Agent to an intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent, it
being understood that an intercreditor agreement in the form of the MSCG
Intercreditor Agreement is acceptable to the Administrative Agent.
“Morgan Stanley-Toledo Oil Supply Agreement” shall mean that certain oil supply
and financing agreement, dated as of May 31, 2011, pursuant to which MSCG
finances the purchase by Toledo of crude oil for the Toledo refinery.
“MSCG” shall mean Morgan Stanley Capital Group Inc. or any successor or assign
thereof (including as a result of a changed counterparty) to the extent not
prohibited by this Agreement.
“MSCG Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of April 6, 2011, by and among Morgan Stanley
Capital Group Inc., UBS AG, Stamford Branch, as Revolving Agent, UBS AG,
Stamford Branch, as Term Loan Agent, Holdings, Delaware City, Paulsboro and the
other Loan Parties party thereto, as such agreement may be amended, amended and
restated, replaced, superseded, modified, supplemented (including as to changes
of counterparties) or terminated from time to time in accordance with its terms.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) (a) to which any Company or any ERISA Affiliate is then
making or accruing an obligation to make contributions; (b) to which any Company
or any ERISA Affiliate has within the preceding five plan years made
contributions; or (c) with respect to which any Company could incur liability.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale (other than any issuance or sale of Equity
Interests) or Casualty Event, the cash proceeds actually received by Holdings or
any of its Subsidiaries (other than an Excluded Subsidiary) (including cash
proceeds subsequently received (as and when received by Holdings or any of its
Subsidiaries (other than an Excluded Subsidiary)) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional, advisory, consulting, investment banking and transactional fees,
transfer and similar taxes and Borrowers’ good faith estimate of income taxes
actually paid or payable in connection with such sale); (ii) amounts provided as
a reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities






--------------------------------------------------------------------------------




retained by Holdings or any of its Subsidiaries associated with the properties
sold in such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall then constitute Net
Cash Proceeds); (iii) Borrowers’ good faith estimate of payments required to be
made with respect to unassumed liabilities relating to the properties sold
within 180 days of such Asset Sale (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 180 days of such Asset Sale, such cash proceeds shall then constitute Net
Cash Proceeds); (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness or indebtedness which is secured by a Lien
on the properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness or
indebtedness assumed by the purchaser of such properties); (v) any survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees in respect of any such Asset Sale; and (vi)
taxes paid or reasonably estimated to be actually payable in connection
therewith; and
(b)    with respect to any Equity Issuance or any other issuance or sale of
Equity Interests by Parent, Holdings or any of Holdings’ Subsidiaries, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith.
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor (including any Excluded Subsidiary).
“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of
Exhibit K-1, or K-2.
“Obligations” shall mean (a) obligations of Borrowers and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrowers and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrowers and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.
“OFAC” shall have the meaning set forth in the definition of “Embargoed Person.”
“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers and, with respect to certificates other than
as to financial, borrowing base and/or other collateral matters, any other
officer of a Loan Party, in each case in his or her official (and not
individual) capacity.






--------------------------------------------------------------------------------




“Off-Take Agreements” shall mean (i) any off-take agreement with respect to
hydrocarbon inventory or products and (ii) other similar hydrocarbon inventory
or products agreements or arrangements.
“Oil Supply Agreements” shall mean any oil supply or other similar hydrocarbons
supply agreements or arrangements, including, without limitation, the Morgan
Stanley-Toledo Oil Supply Agreement.


“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise, property or similar taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (and any interest, additions to tax or penalties applicable
thereto).
“Overadvance” shall have the meaning assigned to such term in Section 2.02(f).
“Parent” shall mean PBF Energy Company LLC, a Delaware limited liability
company.
“Participant” shall have the meaning assigned to such term in Section 10.04(d).
“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).
“Paulsboro Acquisition Agreement” shall mean that certain Stock Purchase
Agreement, dated as of September 24, 2010 (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions thereof), with
Valero Refining and Marketing Company, a Delaware corporation, with respect to
the acquisition of Paulsboro.
“Paulsboro Acquisition Documents” shall mean the collective reference to the
Paulsboro Acquisition Agreement and each other document entered into in
connection therewith.
“Paulsboro Facility” shall mean Paulsboro’s petroleum refinery and all related
assets and properties located in Paulsboro, New Jersey.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificates” shall mean (i) that certain Perfection Certificate
delivered by the Borrowers (other than Toledo) to the Administrative Agent in
connection with the closing of initial Revolving Credit Agreement, dated
December 17, 2010 and (ii) that certain Perfection Certificate






--------------------------------------------------------------------------------




delivered by Toledo to the Administrative Agent on the closing date of the
Existing Revolving Credit Agreement, in each case, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement
substantially in the form of Exhibit L-2 or any other form approved by the
Administrative Agent.
“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
all or substantially all of the property of any person, or of any business or
division, or business line or unit of any person; or (b) acquisition (including
by merger or consolidation) of the Equity Interests of any person that becomes a
Subsidiary after giving effect to such transaction; provided that each of the
following conditions shall be met:
(i)    no Specified Event of Default then exists or would result therefrom (and
at the time of signing of the relevant Acquisition Agreement no Event of Default
then exists or would result therefrom);
(ii)    after giving effect to such transaction Pro Forma Excess Availability is
greater than the Threshold Amount;
(iii)    [Reserved];
(iv)    the person or business to be acquired shall be, or shall be engaged in,
a business of the type that Borrowers and the Subsidiaries are permitted to be
engaged in under Section 6.12 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents (in
each case, except to the extent the equivalent assets of a Loan Party (such Loan
Party as of the date hereof) are not required to be subject to the Lien of the
Security Documents) to the extent required by Section 5.10 hereof and shall be
free and clear of any Liens, other than Permitted Liens (in each case, to the
extent, and within the time period set forth in Article V of this Agreement and
only to the extent the Administrative Borrower has not made an election under
Section 5.18(b));
(v)    the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition
(unless such opposition has been publicly withdrawn);
(vi)    all transactions in connection therewith shall be consummated without
violation of any material applicable Requirements of Law, except, in each case,
as would not constitute a breach or violation of the terms and conditions of the
underlying Acquisition Agreement as in effect from time to time;
(vii)    [Reserved];
(viii)    No later than upon consummation of the transaction, Administrative
Borrower shall have delivered to the Agents and the Lenders an Officers’
Certificate certifying that such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance); and






--------------------------------------------------------------------------------




(ix)    the business to be acquired and its Subsidiaries, shall, subject to an
election by Administrative Borrower under Section 5.18(b), become Subsidiary
Guarantors in accordance with Section 5.10.
“Permitted Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent, setting forth the
terms and conditions of Permitted Amendment Loans and/or Commitments made in
accordance with and pursuant to Section 10.19 of this Agreement.
“Permitted Holders” shall mean each of the Equity Investors and members of
management of Holdings (or its direct or indirect parent companies) on the Third
A&R Effective Date who are holders of Equity Interests of Holdings (or any of
its direct or indirect parent companies) and any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided, that, in the
case of such group and without giving effect to the existence of such group or
any other group, such Equity Investors and members of management, collectively,
have beneficial ownership of more than 50% of the total voting power of the
Voting Stock of Holdings or any of its direct or indirect parent companies.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Refinancing Indebtedness” means any Indebtedness of any Loan Party
issued in exchange for, or the net proceeds of which are used to refund,
refinance, replace, defease or discharge, other Indebtedness of such Person
(other than intercompany Indebtedness); provided that (a) the principal amount
(or accreted value, if applicable) of such Permitted Refinancing Indebtedness
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness extended, refinanced, renewed, replaced, defeased or refunded (plus
all accrued interest on such Indebtedness and the amount of all expenses and
premiums, underwriting, issuance, commitment, syndication and other similar
fees, costs and expenses incurred in connection therewith); (b) such Permitted
Refinancing Indebtedness has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; (c) if the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
is subordinated in right of payment to the Obligations, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; (d)(i) if the stated maturity of the
Indebtedness being refinanced is earlier than the Latest Maturity Date, the
Permitted Refinancing Indebtedness has a stated maturity no earlier than the
stated maturity of the Indebtedness being refinanced or (ii) if the stated
maturity of the Indebtedness being refinanced is on or later than the Latest
Maturity Date, the Permitted Refinancing Indebtedness has a stated maturity at
least 91 days later than the Latest Maturity Date; and (e) (i) if such
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
is secured, the terms of the security documents of such Permitted Refinancing
Indebtedness shall be (taken as a whole) no more favorable to the secured
parties in respect of such Permitted Refinancing Indebtedness than the terms of
the security documents of such Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; or (ii) if such Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is unsecured, the
obligations in respect of such Permitted Refinancing Debt shall be unsecured.
“Permitted Tax Distributions” shall mean payments, dividends or distributions by
Borrowers, Subsidiary Guarantors and their respective Subsidiaries in order for
any of their owners






--------------------------------------------------------------------------------




(direct or indirect) or any Loan Party to pay federal, state or local income and
franchise taxes attributable to the income of Holdings or any of its
Subsidiaries in an amount not to exceed the income and franchise tax liabilities
that are attributable to them based upon the income of Holdings and its
Subsidiaries, reduced by any such income taxes paid or to be paid directly by
Holdings or its Subsidiaries.
“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Excluded Subsidiary into a Subsidiary Guarantor, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Third A&R Effective Date.
“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).
“Private Siders” shall have the meaning assigned to such term in
Section 10.01(d).
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period with respect to
the Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Subsidiary or the Consolidated EBITDA of the Borrowers, (a) the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, that is factually supportable and is expected to have a continuing
impact and (b) additional good faith pro forma adjustments arising out of cost
savings initiatives attributable to such transaction and additional costs
associated with the combination of the operations of such Acquired Entity or
Business or Converted Subsidiary with the operations of the Borrower and its
Subsidiaries, in each case being given pro forma effect, that (i) have been
realized or (ii) will be implemented following such transaction and are
supportable and quantifiable and expected to be realized within the succeeding
twenty-four (24) months and, in each case, including, but not limited to, (w)
reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead) taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Subsidiary and the consolidated financial
statements of the Borrower and its Subsidiaries, assuming such Permitted
Acquisition or conversion, and all other Permitted Acquisitions or conversions
that have been consummated during the period, and any Indebtedness or other
liabilities repaid in connection therewith had been consummated and incurred or
repaid at the beginning of such period (and assuming that such Indebtedness to
be incurred bears interest during any portion of the applicable measurement
period prior to the relevant






--------------------------------------------------------------------------------




acquisition at the interest rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination); provided, that, so
long as such actions are initiated during such Post-Acquisition Period or such
costs are incurred during such Post-Acquisition Period, as applicable, for
purposes of projecting such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, it may be assumed that
such cost savings will be realizable during the entirety of such Test Period, or
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that in no event shall such amounts
calculated in reliance upon clause (b) above comprise more than 15% of
Consolidated EBITDA.
“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
an Asset Sale or other disposition of all or substantially all Equity Interests
in any Subsidiary of the Borrowers (other than an Excluded Subsidiary) or any
division, product line, or facility used for operations of the Borrowers or any
of its Subsidiary Guarantors (other than an Excluded Subsidiary), shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included, (b)
any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by
the Borrower or any of its Subsidiaries (other than Excluded Subsidiaries) in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to (A) above, the foregoing pro forma adjustments may be applied to any
such test solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by the Borrower in good faith) (i)
(x) attributable to such transaction, (y) expected to have a continuing impact
on the Borrower and its Subsidiaries (other than an Excluded Subsidiary and (z)
factually supportable or (ii) otherwise consistent with the definition of Pro
Forma Adjustment.
“Pro Forma Excess Availability” shall mean, for any date of determination, the
average Excess Availability for 90 days prior to, and including, such date,
after giving effect to the transactions occurring on such date, based on
assumptions and calculations reasonably acceptable to the Administrative Agent;
it being agreed that, for purposes of calculating Pro Forma Excess Availability,
unless the Administrative Agent shall otherwise agree in its reasonable
discretion, no Accounts or hydrocarbon Inventory to be acquired in an Investment
otherwise permitted under Section 6.04 shall be included in the Borrowing Base
until the Administrative Agent shall have completed a preliminary field audit
and Inventory Appraisal in scope and with results reasonably satisfactory to
Administrative Agent and Co-Collateral Agents.
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment; provided that for purposes of
Section 2.19(b) and (c), “Pro Rata Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding the Revolving Commitment of any
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the non-






--------------------------------------------------------------------------------




Defaulting Lenders) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Pro Rata Percentage shall
be determined based upon the Revolving Commitments most recently in effect,
after giving effect to any assignments.
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction, development or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within one
year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement
plus any costs, fees, expenses and other liabilities related thereto, as the
case may be.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Railcar Financing” shall have the meaning assigned to such term in Section
6.01.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Register” shall have the meaning assigned to such term in Section 10.04(c).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.






--------------------------------------------------------------------------------




“Reimbursement Obligations” shall mean Borrowers’ obligations under
Section 2.18(e) to reimburse LC Disbursements.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Commitments; provided that the Loans,
LC Exposure and unused Commitments held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.
“Reserves” shall be determined by the Co-Collateral Agents from time to time,
acting reasonably and in good faith, pursuant to standards and practices
generally applied by the Co-Collateral Agents (from the standpoint of an
asset-based lender) to borrowing base debtors in the refining markets, and shall
not limit Borrowing Availability on account of conditions or circumstances
already addressed in the eligibility criteria for the assets in the Borrowing
Base and/or otherwise result in a duplicative adverse impact on Borrowing
Availability under the Borrowing Base and shall not include Hedging Reserves.
Once the Reserves have been so determined by the Co-Collateral Agents, the
Reserves will not be changed in a manner adverse to the Borrowers except to
address circumstances, conditions, events or contingencies underlying the
determination of the Reserves that adversely impact the value of the Borrowing
Base, and then only in a manner and to an extent that bears a reasonable
relationship to changes in circumstances, conditions, events or contingencies;
provided that circumstances, conditions, events or contingencies arising prior
to the Third A&R Effective Date of which the Co-Collateral Agents have actual
knowledge prior to the Third A&R Effective Date shall not be the basis for any
establishment or modification of any Reserve unless such circumstances,
conditions, events or contingencies shall have changed since the Third A&R
Effective Date.
“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.






--------------------------------------------------------------------------------




“Revolving Availability Period” shall mean the period from and including the
Third A&R Effective Date to but excluding the earlier of (A) the Business Day
preceding the Revolving Maturity Date and (B) the date of termination of the
Revolving Commitments.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such Lender
or by an Increase Joinder, or in the Assignment and Assumption pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Third A&R Effective Date is $2,500,000,000 (the Loans
thereunder, the “Initial Revolving Loans”).
“Revolving Credit Priority Collateral” shall mean (i) all deposit accounts of
any Loan Party (other than Excluded Accounts) as well as all funds on deposit
therein, (ii) all accounts receivable of any Loan Party, (iii) all hydrocarbon
inventory of any Loan Party, (iv) all related instruments, letters of credit,
letter of credit rights, credit support, insurance, chattel paper, documents,
supporting obligations, related payment intangibles, cash, cash equivalents,
other related rights, claims, causes of action, books and records, accounting
systems and other similar personal property of any Loan Party and (v) any
proceeds or products of any of the foregoing. For the avoidance of doubt,
“Revolving Credit Priority Collateral” shall not include any plant, property or
equipment of any Loan Party.
“Revolving Exposure” shall mean, with respect to any Lender at any time (without
duplication), the aggregate principal amount at such time of all then
outstanding Revolving Loans of such Lender, plus the aggregate amount at such
time of such Lender’s LC Exposure, plus the aggregate amount at such time of
such Lender’s Swingline Exposure.
“Revolving Lender” shall mean a Lender with a Revolving Commitment.
“Revolving Loan” shall mean a Loan made by the Lenders to Borrowers pursuant to
Section 2.01(b). Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.
“Revolving Maturity Date” shall mean with respect to the (i) Revolving
Commitments outstanding as of the Third A&R Effective Date and the Revolving
Loans thereunder (and any Incremental Revolving Commitments and the Incremental
Revolving Loans thereunder), the date which is five (5) years after the Third
A&R Effective Date and (ii) Refinancing Loan Commitments and the Refinancing
Loans thereunder, the date set forth in the amendment giving effect thereto.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.






--------------------------------------------------------------------------------




“Secured Obligations” shall mean (a) the Obligations, (b) other than to the
extent prohibited by applicable law (including, without limitation, the Dodd
Frank Wall Street Reform and Consumer Protection Act), the due and punctual
payment and performance of all obligations of Borrowers and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party; provided, however, that such obligations shall have been
designated as Secured Obligations in a writing from the Borrowers to the
Administrative Agent and (c) the due and punctual payment and performance of all
obligations of Borrowers and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Co-Collateral Agents, each other Agent, each Issuing Bank, the Lenders and each
counterparty to a (a) Treasury Services Agreement if at the time of entering
into such Treasury Services Agreement such person was an Agent or a Lender or an
Affiliate of an Agent or a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints each
Co-Collateral Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Sections 9.03, 10.03 and 10.09 as
if it were a Lender or (b) Hedging Agreement if at the time of entering into
such Hedging Agreement such Person has been designated as a Secured Party in a
writing from the Borrowers to the Administrative Agent and such Person executes
and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints each Co-Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 9.03, 10.03
and 10.09 as if it were a Lender.
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean the Existing Securities Collateral.
“Security Agreement” shall mean the A&R Security Agreement.
“Security Agreement Collateral” shall mean all property pledged, granted or
reaffirmed as collateral pursuant to the A&R Security Agreement (a) on the Third
A&R Effective Date or (b) thereafter pursuant to Section 5.10 (it being agreed
and understood that such Security Agreement Collateral shall be limited in any
event to Revolving Credit Priority Collateral).
“Security Documents” shall mean the Existing Security Documents, the A&R
Security Agreement, and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the Existing Security Documents, the A&R
Security Agreement or any other such security document or pledge agreement to be
filed with respect to the security interests in property and fixtures created
pursuant to the A&R Security Agreement and any other document or instrument
utilized to pledge or grant or purport to pledge or grant a security interest or
lien on any property as collateral for the Secured Obligations.
“Specified Event of Default” shall mean an Event of Default existing pursuant to
Section 8.01(a), (b), (g) or (h) of this Agreement.






--------------------------------------------------------------------------------




“Specified Transaction” means any Investment, Asset Sale or other disposition
outside of the ordinary course of business, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation as an Excluded
Subsidiary or as a Subsidiary Guarantor (as applicable), or Incremental
Revolving Commitments that by the terms of this Agreement requires such test to
be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”;
provided that any such Specified Transaction (other than a Restricted Payment)
having an aggregate value of less than $25,000,000 shall not be calculated on a
“Pro Forma Basis” or after giving “Pro Forma Effect.”
“Sponsor” shall mean First Reserve Corporation, the Blackstone Group, and each
of their respective Affiliates.
“Standby Letter of Credit” shall mean any standby letter of credit.
“Statoil” shall mean Statoil Marketing & Trading (US) Inc. or any successor or
assign thereof (including as a result of a changed counterparty) to the extent
not prohibited by this Agreement.
“Statoil Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of March 1, 2011, by and among Statoil
Marketing & Trading (US) Inc., UBS AG, Stamford Branch, as Revolving Agent, UBS
AG, Stamford Branch, as Term Loan Agent, Holdings, Delaware City, Paulsboro and
the other Loan Parties party thereto.
“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing in dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.
“Subordinated Debt Payment” shall have the meaning assigned to such term in
Section 6.10(a).
“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party that is by
its terms subordinated in right of payment to the Obligations of Borrowers and
the Subsidiary Guarantors, as applicable, on terms reasonably acceptable to the
Administrative Agent.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person






--------------------------------------------------------------------------------




that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of a Borrower.
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(d),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.10 and that has not been designated by the Administrative Borrower,
in accordance with Section 5.18(b), as an Excluded Subsidiary and in any event,
excluding any Foreign Subsidiary.
“Supermajority Lenders” shall mean Lenders having more than 66 2/3 % of the sum
of all Loans outstanding, LC Exposure and unused Commitments; provided that the
Loans, LC Exposure and unused Commitments held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Supermajority
Lenders.
“Suppressed Availability” shall mean as of any date of determination the amount,
if any, by which the Borrowing Base on such date exceeds the aggregate
Commitments of all Lenders then outstanding.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. As of the Third A&R Effective Date,
the amount of the Swingline Commitment shall be $100,000,000 but shall in no
event exceed the Revolving Commitments.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
A “Test Period” at any time shall mean the period of four consecutive fiscal
quarters of Borrowers ended on or prior to such time (taken as one accounting
period).






--------------------------------------------------------------------------------




“Third A&R Effective Date” shall mean the date on which the conditions set forth
in Section 4.01 of this Agreement are satisfied and this Agreement becomes
effective pursuant to Section 10.06.
“Threshold Amount” shall mean (as of any date of determination) an amount equal
to 12.5% of the lesser of the then existing Borrowing Base and the then current
aggregate Revolving Commitments of the Lenders at such time.
“Threshold Basket Amount” shall mean (as of any date of determination) an amount
equal to 17.5% of the lesser of the then existing Borrowing Base and the then
current aggregate Revolving Commitments of the Lenders at such time.
“Toledo Acquisition Agreement” shall mean that certain Asset Sale and Purchase
Agreement, dated as of December 2, 2010, by and between Toledo, as the Buyer and
Sunoco, Inc. (R&M), as the Seller.
“Toledo Acquisition Documents” shall mean the collective reference to the Toledo
Acquisition Agreement and each other document entered into in connection
therewith.
“Toledo Facility” shall mean Toledo’s petroleum refinery and all related assets
and properties located in Toledo, Ohio.
“Toledo-MSCG Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of May 31, 2011, by and among MSCG and UBS AG, Stamford
Branch, as Revolving Agent, and acknowledged by Toledo, as replaced, superseded
amended (included as to change of counterparty), modified, supplemented or
terminated from time to time.
“Total Assets” shall mean the total assets of Holdings and its Subsidiaries on a
consolidated basis, as shown on the most recent consolidated balance sheet of
Holdings and its Subsidiaries.
“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Third A&R Effective Date pursuant to the Loan Documents, including
(a) the execution, delivery and performance of the Loan Documents and the
borrowings hereunder; and (b) the payment of any and all fees, costs and
expenses to be paid on or prior to the Third A&R Effective Date and owing in
connection with the foregoing.
“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary, credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), credit card processing
services, debit cards, stored value cards, and cash management services or
automated clearinghouse transfer of funds.
“Trigger Event” shall mean either (i) an Event of Default has occurred and is
continuing or (ii) Excess Availability is less than (A) the Threshold Amount for
a period of time greater than five (5) consecutive Business Days or (B) $100.0
million at any time; provided that such Trigger Event shall continue






--------------------------------------------------------------------------------




until (i) no Event of Default exists and (ii) Excess Availability shall have
exceeded the Threshold Amount and $100.0 million for a period of at least thirty
(30) consecutive days.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
“Unasserted Contingent Obligations” means taxes, costs, indemnifications,
reimbursements, damages and other claims or liabilities in respect of which no
written assertion of liability or no claim or demand for payment has been made
at such time.
“Unfinanced Capital Expenditures” shall mean, with respect to any Person and for
any period, Capital Expenditures made by such Person during such period and not
financed from the proceeds of Indebtedness, Equity Issuances, Casualty Events or
Asset Sales or other dispositions of assets.
“United States” shall mean the United States of America.
“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Yield” shall mean, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, an interest rate floor or otherwise, in each case
incurred or payable by the Borrowers generally to the Lenders with respect to
such Indebtedness including any such original issue discount or upfront fees
(with original issue discount being equated to interest based on an assumed
four-year life to maturity or, if shorter, the actual weighted average life to
maturity) payable to all Lenders providing such Indebtedness (but excluding
structuring, arrangement, commitment or similar fees not shared with all such
Lenders).










--------------------------------------------------------------------------------




SECTION 1.02    Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
SECTION 1.03    Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified or in effect (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
person shall be construed to include such person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrowers and the Required
Lenders. Lenders and Administrative Agent acknowledge and agree that Borrowers
may, at their sole option and in their sole discretion, switch from a GAAP
method of accounting to a method of accounting based on the Internal Financial
Reporting Standards (“IFRS”) as promulgated from time to time by the
International Accounting Standards Board (the “IASB”).  From and after the date
the Borrowers adopt IFRS, references herein and in any other Loan Document shall
mean and refer to IFRS.  If at any time any such change from GAAP to IFRS would
affect the computation of any financial covenant or other covenant set forth in
any Loan Document, and the Administrative Borrower shall so request, the
Administrative Agent and the Administrative Borrower shall negotiate in good
faith to amend any such financial covenant or other such covenant or requirement
to preserve the original intent thereof in light of such change in accounting
principles; provided, that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change.
Notwithstanding any other provision of this Agreement to the contrary, for all
purposes during the term of this Agreement and any other Loan Document, each
lease that pursuant to GAAP as in effect on the Third A&R Effective Date would
be classified as a capital lease or an operating lease will continue to be so
classified, notwithstanding any






--------------------------------------------------------------------------------




change in characterization of that lease subsequent to the Third A&R Effective
Date based on changes to GAAP or interpretation of GAAP.
SECTION 1.05    Resolution of Drafting Ambiguities.
Each party hereto acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against any party shall not be
employed in the interpretation hereof or thereof.
SECTION 1.06    Pro Forma Calculations.
(a)    Whenever a financial ratio or test is to be calculated on a Pro Forma
Basis, or giving “Pro Forma Effect” the reference to the “Test Period” for
purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended Test Period for
which internal financial statements of the Borrowers are available (as
determined in good faith by the Borrowers); provided that, the provisions of
this sentence shall not apply for purposes of determining actual compliance with
Section 6.09 (other than for the purpose of determining Pro Forma Compliance
with Section 6.09), which actual shall be based on the financial statements
delivered pursuant to Section 5.01(a) or (b), as applicable, for the relevant
Test Period.
(b)    For purposes of calculating any financial ratio or test, or basket that
is based on a percentage of Consolidated EBITDA (including any Consolidated
Interest Coverage Ratio), Specified Transactions that have been made (i) during
the applicable Test Period and (ii) if applicable as described in Section
1.06(a), subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became (other than an
Excluded Subsidiary) a Subsidiary or was merged, amalgamated or consolidated
with or into the Borrower or any of its Subsidiaries (other than an Excluded
Subsidiary) since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.06, then such financial ratio or test shall be calculated to give pro
forma effect thereto in accordance with this Section 1.06.
(c)    In the event that the Borrowers or any Subsidiary (other than an Excluded
Subsidiary) incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, retirement or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility), (i)
during the applicable Test Period or (ii) subject to Section 1.06(a) subsequent
to the end of the applicable Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made, then such financial
ratio or test shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the first day of the applicable Test Period.








--------------------------------------------------------------------------------




ARTICLE II
THE CREDITS


SECTION 2.01    Commitments.
Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly to
make Revolving Loans to Borrowers, at any time and from time to time on or after
the commencement of the Revolving Availability Period until the earlier of the
Revolving Maturity Date and the termination of the Revolving Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment and provided that after making a
Revolving Loan, the sum of the total Revolving Exposures shall not exceed the
lesser of (A) the total Revolving Commitments and (B) the Borrowing Base then in
effect.
Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, Borrowers may borrow, pay or prepay and reborrow
Revolving Loans from time to time.
SECTION 2.02    Loans.
(a)    Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided that the failure of any Lender to make
its Loan shall not relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.18(e)(i) and (ii),
(x) ABR Loans comprising any Borrowing shall be in an aggregate principal amount
that is (i) an integral multiple of $1.0 million and not less than $5.0 million
or (ii) equal to the remaining available balance of the applicable Commitments
and (y) the Eurodollar Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1.0 million and not less
than $5.0 million or (ii) equal to the remaining available balance of the
applicable Commitments.
(b)    Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Administrative Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of Borrowers to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided that Administrative Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c)    Except with respect to Loans deemed made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 12:00 (noon),
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Administrative Borrower in the
applicable Borrowing






--------------------------------------------------------------------------------




Request maintained with the Administrative Agent or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met, return the amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date (in the case of any Eurodollar Borrowing), and at least 2
hours prior to the time (in the case of any ABR Borrowing), of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s portion of such Borrowing, the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent at the
time of such Borrowing in accordance with paragraph (c) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrowers on such date a corresponding amount. If the Administrative Agent shall
have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each such Lender
and the Borrowers severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Borrowers until the
date such amount is repaid to the Administrative Agent at (i) in the case of
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and Borrowers’ obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease and be
discharged thereby.
(e)    Notwithstanding any other provision of this Agreement, Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date.
(f)    The Administrative Agent shall not, without the prior consent of Required
Lenders, make (and shall prohibit the Issuing Bank and Swingline Lender, as
applicable, from making) any Revolving Loans or provide any Letters of Credit to
the Borrowers intentionally and with actual knowledge that such Revolving Loans,
Swingline Loans, or Letters of Credit would be made when one or more of the
conditions precedent to the making of the Loans hereunder cannot be satisfied
except, that, the Administrative Agent may make (or cause to be made) such
additional Revolving Loans or Swingline Loans or provide such additional Letters
of Credit on behalf of the Lenders (each an “Overadvance” and collectively, the
“Overadvances”), intentionally and with actual knowledge that such Loans or
Letters of Credit will be made without the satisfaction of the foregoing
conditions precedent, if the Administrative Agent deems it necessary or
advisable in its discretion to do so, provided, that: (A) the total principal
amount of the Overadvances to the Borrowers which the Administrative Agent may
make or provide (or cause to be made or provided) after obtaining such actual
knowledge that the conditions precedent have not been satisfied, shall not
exceed, $25,000,000 at any time and shall not cause the aggregate Revolving
Exposures to exceed the Revolving Commitments of all of the Lenders or the
Revolving Exposure of a Lender to exceed such Lender's Revolving Commitment, (B)
without the consent of the Required Lenders, no Overadvance shall be outstanding
for more than sixty (60) days and (C) Administrative Agent shall be entitled to
recover such funds, on demand from the Borrowers together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Administrative Agent at the interest rate provided for in Section
2.06(c); provided further that upon written notice by the






--------------------------------------------------------------------------------




Required Lenders, no further Overadvances shall be made. Each Lender shall be
obligated to pay Administrative Agent the amount of its Pro Rata Percentage of
any such Overadvance.
SECTION 2.03    Borrowing Procedure.
To request Loans, Administrative Borrower shall deliver, by hand delivery,
telecopier or email attachment, a duly completed and executed Borrowing Request
to the Administrative Agent (i) in the case of Eurodollar Loans in dollars, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (ii) in the case of ABR Loans, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing. Each Borrowing
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.02:
(a)    the aggregate amount of such borrowing;
(b)    the date of such borrowing, which shall be a Business Day;
(c)    whether such borrowing is to be for ABR Loans or Eurodollar Loans;
(d)    in the case of Eurodollar Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(e)    the location and number of Borrowers’ account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and
(f)    that the conditions set forth in Sections 4.03(b)-(e) have been satisfied
as of the date of the notice.
If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans. If no Interest Period is specified with
respect to any requested Eurodollar Loan, then Borrowers shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
Each Borrower hereby irrevocably appoints and constitutes Holdings, in its
capacity as Administrative Borrower, as its agent to request and receive Loans
and Letters of Credit pursuant to this Agreement in the name or on behalf of
such Borrower. The Administrative Agent and Lenders may disburse the Loans to
such bank account of Administrative Borrower or a Borrower or otherwise make
such Loans to a Borrower and provide such Letters of Credit to a Borrower as
Administrative Borrower may designate or direct, without notice to any other
Borrower or Loan Party. Administrative Borrower hereby accepts the appointment
by Borrowers to act as the agent of Borrowers and agrees to ensure that the
disbursement of any Loans to a Borrower requested by or paid to or for the
account of such Borrower, or the issuance of any Letter of Credit for a Borrower
hereunder, shall be paid to or for the account of such Borrower. Each Borrower
hereby irrevocably appoints and constitutes Administrative Borrower as its agent
to receive statements on account and all other notices from the Agents and
Lenders with respect to the Obligations or otherwise under or in connection with
this Agreement and the other Loan Documents. Any notice, election,
representation, warranty, agreement or undertaking by or on behalf of any other
Borrower by Administrative Borrower shall be deemed for all purposes to have
been made by such Borrower, as the case may be, and shall be binding






--------------------------------------------------------------------------------




upon and enforceable against such Borrower to the same extent as if made
directly by such Borrower. No termination of the appointment of Administrative
Borrower as agent as aforesaid shall be effective, except after ten (10) days'
prior written notice to Administrative Agent.
SECTION 2.04    Evidence of Debt; Repayment of Loans.
(a)    Promise to Repay. Borrowers hereby unconditionally promise to pay (i) to
the Administrative Agent for the account of each Revolving Lender, the then
unpaid principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date and (ii) to the Swingline Lender, the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, Borrowers shall repay all Swingline Loans that were outstanding on the
date such Borrowing was requested.
(b)    Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrowers to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain records including (i) the amount of each
Loan made hereunder, the Type and Class thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrowers to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the records maintained by the Administrative Agent and each Lender pursuant to
this paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligations of Borrowers to repay the Loans in accordance
with their terms. In the event of any conflict between the records maintained by
any Lender and the records of the Administrative Agent in respect of such
matters, the records of the Administrative Agent shall be prima facie evidence
of the information therein in the absence of manifest error.
(c)    Promissory Notes. Any Lender by written notice to Administrative Borrower
(with a copy to the Administrative Agent) may request that Loans of any Class
made by it be evidenced by a promissory note. In such event, Borrowers shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) in the form of Exhibit K-1, or K-2, as the case may be.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
SECTION 2.05    Fees.
(a)    Commitment Fee. Borrowers agree to pay to the Administrative Agent for
the account of each Lender a commitment fee (a “Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of each Commitment
of such Lender during the period from and including the date hereof to but
excluding the date on which such Commitment terminates. Accrued






--------------------------------------------------------------------------------




Commitment Fees shall be payable in arrears (A) on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the date hereof, and (B) on the date on which such
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing Commitment Fees with respect to Revolving Commitments, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).
(b)    Administrative Agent Fees and Other Fees. Borrowers agree to pay (i) to
the Administrative Agent, for its own account, the administrative fees payable
in the amounts and at the times separately agreed upon between Borrowers and the
Administrative Agent (the “Administrative Agent Fees”) and (ii) any other fees
otherwise payable under the Fee Letter in the amounts, at the times and in the
manner separately agreed to therein.
(c)    LC and Fronting Fees. Borrowers agree to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at a rate equal to the Applicable Letter of Credit Fee on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Closing Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee (“Fronting Fee”),
which shall accrue at a rate not to exceed 0.25% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Third A&R
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s customary fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Third A&R Effective Date, and (ii) on the date on which the Revolving
Commitments terminate. Any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand therefor. All LC Participation Fees and Fronting Fees shall
be computed on the basis of a year of 365 days (or 366 days in a leap year)  and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(d)    All Fees shall be paid on the dates due, in immediately available funds
in dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrowers shall pay the Fronting Fees directly to
the Issuing Bank and Borrowers shall pay any other fees payable under the Fee
Letter at the times and in the manner separately agreed to therein. Once paid,
none of the Fees shall be refundable under any circumstances.
SECTION 2.06    Interest on Loans.
(a)    ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.






--------------------------------------------------------------------------------




(b)    Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
(c)    Default Rate. Notwithstanding the foregoing, if there is a Specified
Event of Default, any such amount of principal of or interest on any Loan or any
fee or other amount payable by Borrowers hereunder that is past due shall, to
the extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue amounts
constituting principal or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 or (ii) in the case of any other outstanding and overdue amount, 2% plus
(other than with respect to interest) the rate applicable to ABR Revolving Loans
as provided in Section 2.06(a) (in either case, the “Default Rate”).
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Swingline Loan without a permanent reduction in
Revolving Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be prima facie evidence thereof absent manifest error.
SECTION 2.07    Termination and Reduction of Commitments.
(a)    Termination of Commitments. The Revolving Commitments, the Swingline
Commitment and the LC Commitment shall automatically terminate on the Revolving
Maturity Date.
(b)    Optional Terminations and Reductions. At their option, Borrowers may at
any time terminate, or from time to time permanently reduce, the Commitments of
any Class; provided that (i) each reduction of the Commitments of any Class
shall be in an amount that is an integral multiple of $1.0 million and not less
than $2.0 million and (ii) the Revolving Commitments shall not be terminated or
reduced if, after giving effect to any concurrent prepayment of the Revolving
Loans in accordance with Section 2.10, the aggregate amount of Revolving
Exposures would exceed the aggregate amount of Revolving Commitments.
(c)    Borrower Notice. Administrative Borrower shall notify the Administrative
Agent in writing of any election to terminate or reduce the Commitments under
Section 2.07(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise






--------------------------------------------------------------------------------




the Lenders of the contents thereof. Each notice delivered by Administrative
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by Administrative Borrower may state
that such notice is conditioned upon the effectiveness of another credit
facility or the closing of a securities offering or other transaction which will
result in the repayment of the Obligations in full in cash (other than
Unasserted Contingent Obligations) and the termination of all of the
Commitments, in which case such notice may be revoked by Administrative Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.
SECTION 2.08    Interest Elections.
(a)    Generally. Each Revolving Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, Borrowers may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Borrowers may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, Borrowers shall not be entitled to
request any conversion or continuation that, if made, would result in more than
eight Eurodollar Borrowings outstanding hereunder at any one time. This Section
shall not apply to Swingline Borrowings, which may not be converted or
continued.
(b)    Interest Election Notice. To make an election pursuant to this Section,
Administrative Borrower shall deliver, by hand delivery, telecopier or email
attachment, a duly completed and executed Interest Election Request to the
Administrative Agent not later than the time that a Borrowing Request would be
required under Section 2.03 if Borrowers were requesting Loans of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.






--------------------------------------------------------------------------------




If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)    Automatic Conversion to ABR Borrowing. If an Interest Election Request
with respect to a Eurodollar Borrowing is not timely delivered prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing, the Administrative Agent or
the Required Lenders may require, by notice to Administrative Borrower, that
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.09    [Intentionally Omitted].
SECTION 2.10    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of Section 2.10 and Section 2.13; provided that each partial
prepayment shall be in an amount that is an integral multiple of $250,000 and
not less than $1.0 million or, if less, the outstanding principal amount of such
Borrowing.
(b)    Revolving Loan Prepayments.
(i)    In the event of the termination of all the Revolving Commitments,
Borrowers shall, on the date of such termination, repay or prepay all their
outstanding Revolving Borrowings and all outstanding Swingline Loans and replace
all outstanding Letters of Credit or cash collateralize all outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i).
(ii)    In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrowers and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrowers shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.
(iii)    In the event that the sum of all Lenders’ Revolving Exposures exceeds
either (A) the Borrowing Base then in effect or (B) the Revolving Commitments
then in effect, Borrowers shall, without notice or demand, promptly first, repay
or prepay Swingline Loans, second, repay or prepay Revolving Borrowings, and
third, cash collateralize outstanding Letters of Credit in






--------------------------------------------------------------------------------




accordance with the procedures set forth in Section 2.18(i), in an aggregate
amount sufficient to eliminate such excess.
(iv)    Except as provided in Section 2.18(a), in the event that the aggregate
LC Exposure exceeds the LC Commitment then in effect, Borrowers shall, without
notice or demand, promptly replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.
(v)    In the event that the aggregate Swingline Exposure exceeds the Swingline
Commitment then in effect Borrowers shall, without notice or demand, promptly
repay or prepay Swingline Loans in an aggregate amount sufficient to eliminate
such excess.
(c)    Asset Sales. Subject to the terms and conditions of the applicable
Intercreditor Agreement, not later than five Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale of Revolving Credit Priority
Collateral by Holdings or any of its Subsidiaries, Borrowers shall make
prepayments in accordance with Section 2.10(e) in an aggregate amount equal to
the lesser of (i) the then outstanding Loans and (ii) 100% of such Net Cash
Proceeds.
(d)    Casualty Events. Subject to the terms and conditions of the applicable
Intercreditor Agreement, not later than five Business Days following the receipt
of any Net Cash Proceeds from a Casualty Event involving Revolving Credit
Priority Collateral (other than Certain Hydrocarbon Assets and Intermediate
Products), by Holdings or any of its Subsidiaries, Borrowers shall make
prepayments in accordance with Section 2.10(e) in an aggregate amount equal to
the lesser of (i) the then outstanding Loans and (ii) 100% of such Net Cash
Proceeds.
(e)    Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, Borrowers shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(f), subject to the provisions of this Section 2.10 (e). Subject to
Section 8.02, and so long as no Event of Default shall then exist and be
continuing, all mandatory prepayments shall be applied as follows: first, to the
Swingline Loans until the same has been reduced to zero (0); second, to the
Revolving Loans until the same has been reduced to zero (0); and third, to cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i). Such mandatory prepayments of the Swingline Loans
and Revolving Loans shall not cause a corresponding reduction in the Swingline
Commitment or Revolving Commitments.
Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding ABR
Revolving Loans. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Revolving Loans. Notwithstanding the foregoing, if
the amount of any prepayment of Loans required under this Section 2.10 shall be
in excess of the amount of the ABR Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding ABR Loans shall be immediately prepaid and, at the
election of Borrowers, the Excess Amount shall be either (A) deposited in an
escrow account on terms satisfactory to the Administrative Agent and applied to
the prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for Eurodollar Loans; provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is






--------------------------------------------------------------------------------




continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13.
(f)    Notice of Prepayment. Administrative Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment and (iii) in the case of
prepayment of a Swingline Loan, not later than 2:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable; provided that a
notice of prepayment delivered by Administrative Borrower may state that such
notice is conditioned upon the effectiveness of another credit facility or the
closing of a securities offering, in which case such notice may be revoked by
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified payment date) if such condition is not satisfied. Each such notice
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Credit Extension of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.
SECTION 2.11    Alternate Rate of Interest.
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent reasonably determines (which determination shall
be prima facie evidence of the facts so determined absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period; or
(b)    the Administrative Agent reasonably determines or is advised in writing
by the Required Lenders that the Adjusted LIBOR Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to Borrowers and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Eurodollar Borrowing requested to be made
on the first day of such Interest Period shall be made as a Market Disruption
Loan, (ii) any Borrowing that were to have been converted on the first day of
such Interest Period to a Eurodollar Borrowing shall be continued as a Market
Disruption Loan and (iii) any outstanding Eurodollar Borrowing shall be
converted, on the last day of the then-current Interest Period, to a Market
Disruption Loan; in each case, except to the extent the Borrowers in their sole
discretion elect to have any such Borrowing to be made as an, or converted into
an, ABR Loan.






--------------------------------------------------------------------------------




SECTION 2.12    Yield Protection.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Issuing Bank;
(ii)    subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes indemnifiable under Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or
(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, the Issuing Bank or such Lender’s or the Issuing Bank’s
holding company, if any, of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender or the Issuing Bank, Borrowers
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Bank determines (in
good faith) that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital and liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and






--------------------------------------------------------------------------------




delivered to Borrowers shall be prima facie evidence of the facts determined
therein absent manifest error. Borrowers shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof) .
SECTION 2.13    Breakage Payments.
In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan earlier than the
last day of the Interest Period applicable thereto as a result of a request by
Administrative Borrower pursuant to Section 2.16(b), then, in any such event,
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount reasonably equal to
the actual loss or expense arising from the liquidation or reemployment of funds
obtained by such Lender to maintain such Loss. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to
Borrowers (with a copy to the Administrative Agent) and shall be prima facie
evidence of the facts determined therein absent manifest error. Borrowers shall
pay such Lender the amount shown as due on any such certificate within 5 days
after receipt thereof.
SECTION 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments Generally. Borrowers shall make each payment required to be made
by them hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under
Section 2.12, 2.13, 2.15, 2.16, 10.03 or 10.19, or otherwise) on or before the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 p.m., New York
City time), on the date when due, in immediately available funds, without
setoff, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15, 2.16, 10.03 or 10.19 shall be
made directly to the persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the






--------------------------------------------------------------------------------




account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars,
except as expressly specified otherwise.
(b)    Pro Rata Treatment.
(i)    Each payment by Borrowers of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.
(ii)    Each payment on account of principal of the Revolving Borrowings shall
be made pro rata according to the respective outstanding principal amounts of
the Revolving Loans then held by the Revolving Lenders, except as expressly
provided in Section 2.20(d).
(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties. It is understood that
the foregoing does not apply to any adequate protection payments under any
federal, state or foreign bankruptcy, insolvency, receivership or similar
proceeding, and that the Administrative Agent may, subject to any applicable
federal, state or foreign bankruptcy, insolvency, receivership or similar
orders, distribute any adequate protection payments it receives on behalf of the
Lenders to the Lenders in its sole discretion (i.e., whether to pay the earliest
accrued interest, all accrued interest on a pro rata basis or otherwise).
(d)    Sharing of Set-Off. If any Lender (and/or the Issuing Bank, which shall
be deemed a “Lender” for purposes of this Section 2.14(d)) shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other Obligations resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee






--------------------------------------------------------------------------------




or participant, other than to Holdings or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
(e)    Borrower Default. Unless the Administrative Agent shall have received
notice from Administrative Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Bank hereunder that Borrowers will not make such payment, the Administrative
Agent may assume that Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
SECTION 2.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required by applicable Requirements of Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased by the Loan Parties as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Requirements of Law.
(b)    Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above or (c) below, Borrowers shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.
(c)    Indemnification by Borrowers. Without duplication of amounts paid by the
Borrowers pursuant to Section 2.15(a), or (b), Borrowers shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other






--------------------------------------------------------------------------------




Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, setting forth in reasonable detail the basis for the
calculations of such payment or liability and including reasonable supporting
evidence shall be prima facie evidence thereof absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority,
Administrative Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Status of Lenders. On or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, including by assignment, any Foreign
Lender that is entitled to an exemption from or reduction of any withholding tax
with respect to any payments hereunder or under any other Loan Document shall,
to the extent it may lawfully do so, deliver to Administrative Borrower and to
the Administrative Agent, at the time or times reasonably requested by
Administrative Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Requirements of Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Administrative Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by Administrative
Borrower or the Administrative Agent as will enable Administrative Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the above two sentences, in the case of any taxes
that are not U.S. federal withholding taxes, the completion, execution and
submission of non-U.S. federal forms shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any unreimbursed cost or expense or would be disadvantageous to such Lender in
any material respect.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall, to the extent it may lawfully do so, deliver to Administrative Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement including by assignment (and from time to time
thereafter upon the request of Administrative Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),






--------------------------------------------------------------------------------




(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit Q, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no payments in connection with the Loan
Documents are effectively connected with such Foreign Lender’s conduct of a U.S.
trade or business and (y) duly completed copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor forms),
(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), duly completed copies of Internal Revenue Service Form
W-8IMY (or any successor forms), accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, a certificate in substantially the form of Exhibit Q, Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a certificate,
in substantially the form of Exhibit Q, on behalf of such beneficial owner(s),
(v)    if a payment made to a Lender hereunder or pursuant to any Notes would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Administrative Agent and Administrative Borrower (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller and (B) other documentation reasonably
requested by the Administrative Agent and Administrative Borrower sufficient for
Administrative Agent and Administrative Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements, or
(vi)    any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrowers and the
Administrative Agent to determine the withholding or deduction required to be
made.
Each Foreign Lender shall, from time to time after the initial delivery by such
Foreign Lender of the forms described above, whenever a lapse in time or change
in such Foreign Lender’s circumstances renders such forms, certificates or other
evidence so delivered obsolete or inaccurate, promptly (1) deliver to the
Administrative Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) renewals, amendments or additional or
successor forms, properly completed and duly executed by such Foreign Lender,
together with any other certificate or statement of exemption required in order
to confirm or establish such Foreign Lender’s status or that such Foreign Lender
is entitled to an exemption from or reduction in U.S. federal withholding tax or
(2) notify Administrative Agent and Borrowers of its inability to deliver any
such forms, certificates or other evidence.






--------------------------------------------------------------------------------




Any Lender that is not a Foreign Lender shall deliver to Administrative Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of Administrative Borrower or
the Administrative Agent), duly executed and properly completed copies of
Internal Revenue Service Form W-9 certifying that it is not subject to backup
withholding.
(f)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to the applicable Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender or in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to Borrowers or any other person.
Notwithstanding anything to the contrary, in no event will the Administrative
Agent or any Lender be required to pay any amount to a Loan Party the payment of
which would place the Administrative Agent or such Lender in a less favorable
net after-tax position than the Administrative Agent or such Lender would have
been in if the Indemnified Taxes or Other Taxes giving rise to such refund had
never been imposed in the first instance.
(g)    Payments. For purposes of this Section 2.15, (i) any payments by the
Administrative Agent to a Lender of any amounts received by the Administrative
Agent from Borrowers on behalf of such Lender shall be treated as a payment from
Borrowers to such Lender and (ii) if a Lender is treated as a partnership by a
jurisdiction imposing an Indemnified Tax, any withholding or payment of such
Indemnified Tax by the Lender in respect of any of such Lender’s partners shall
be considered a withholding or payment of such Indemnified Tax by the Borrowers.
(h)    Issuing Bank. For all purposes of this Section 2.15, the term Lender
shall include the Issuing Bank.
(i)    No Longer “Grandfathered Obligations”. The Borrowers intend to treat the
Revolving Commitments (including advances already outstanding) as not being
“grandfathered obligations” for purposes of FATCA.
SECTION 2.16    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrowers to indemnify or pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts






--------------------------------------------------------------------------------




payable pursuant to Section 2.12 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment. A certificate setting forth such costs and
expenses submitted by such Lender to Administrative Borrower, setting forth in
reasonable detail the basis for the calculations of such costs and expenses and
including reasonable supporting evidence, shall be prima facie evidence thereof
absent manifest error.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrowers are required to indemnify or pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, or if any Lender is a Defaulting Lender, or if
Borrowers exercise their replacement rights under Section 10.02(d), then
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(iii)    Borrowers shall have paid (or shall have caused to be paid) to the
Administrative Agent the processing and recordation fee specified in Section
10.04(b);
(iv)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13) (other than indemnities and other Contingent
Obligations not then due and payable), assuming for this purpose (in the case of
a Lender being replaced pursuant to Section 2.12, 2.15 or 10.02(d)) that the
Loans of such Lender were being prepaid) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrowers (in the
case of all other amounts)
(v)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and
(vi)    such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.
Each Lender agrees that, if Borrowers elect to replace such Lender in accordance
with this Section 2.16(b), they shall promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.






--------------------------------------------------------------------------------




SECTION 2.17    Swingline Loans.
(a)    Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.17 and in its discretion, to make
Swingline Loans to Borrowers from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Commitment or (ii) the sum of the total Revolving
Exposures exceeding the lesser of (A) the total Revolving Commitments and (B)
the Borrowing Base; provided that the Borrowers shall not use the proceeds of
any Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrowers may borrow, repay and reborrow Swingline Loans.
(b)    Swingline Loans. To request a Swingline Loan, Administrative Borrower
shall deliver, by hand delivery, telecopier or email attachment, a duly
completed and executed Borrowing Request to the Administrative Agent and the
Swingline Lender, not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan. Each Swingline Loan shall be an ABR Loan. The
Swingline Lender shall make each Swingline Loan available to Borrowers to an
account as directed by Administrative Borrower in the applicable Borrowing
Request maintained with the Administrative Agent (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.18(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. Administrative Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to the Extension of Credit contemplated by such request a Default has
occurred and is continuing or would result therefrom. Swingline Loans shall be
made in minimum amounts of $1.0 million and integral multiples of $100,000 above
such amount.
(c)    Prepayment. Borrowers shall have the right at any time and from time to
time to repay any Swingline Loan, in whole or in part, upon giving written
notice to the Swingline Lender and the Administrative Agent before 2:00 p.m.,
New York City time, on the proposed date of prepayment.
(d)    Participations. The Swingline Lender may at any time in its discretion,
and shall, at least once each week, by written notice given to the
Administrative Agent (provided such notice requirement shall not apply if the
Swingline Lender and the Administrative Agent are the same entity) not later
than 11:00 a.m., New York City time, on the next succeeding Business Day
following such notice require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans then outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever (so long as such payment shall not cause such Lender’s
Revolving Exposure to exceed such Lender’s Revolving Commitment). Each Revolving
Lender shall






--------------------------------------------------------------------------------




comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify Administrative
Borrower of any participations in any Swingline Loan acquired by the Revolving
Lenders pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from Borrowers
(or other party on behalf of Borrowers) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent. Any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve Borrowers of any default in the payment thereof.
SECTION 2.18    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein,
Administrative Borrower may request the Issuing Bank, and the Issuing Bank
agrees, to issue Letters of Credit for a Borrower’s own account or the account
of a Subsidiary in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank (provided, however, that the form attached as Exhibit S hereto
shall be acceptable in any event to the Administrative Agent and the Issuing
Bank), at any time and from time to time during the Revolving Availability
Period (provided that the applicable Borrower shall be a co-applicant, and be
jointly and severally liable, with respect to each Letter of Credit issued for
the account of a Subsidiary). The Issuing Bank shall have no obligation to
issue, and Administrative Borrower shall not request the issuance of, any Letter
of Credit at any time if after giving effect to such issuance, the LC Exposure
would exceed the LC Commitment or the total Revolving Exposure would exceed the
lesser of (A) total Revolving Commitments and (B) the Borrowing Base. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by Administrative Borrower to, or entered into by
Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. To the extent that an Issuing Bank
has LC Exposure on the Third A&R Effective Date that is higher than its
individual LC Commitment separately agreed to with the Borrowers and the
Administrative Agent then such Issuing Bank’s individual LC Commitment shall be
reduced over time to at or below their agreed-upon level as existing Letters of
Credit expire over time.
(b)    Request for Issuance, Amendment, Renewal, Extension; Certain Conditions
and Notices. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Administrative Borrower
shall deliver, by hand or telecopier (or transmit by electronic communication,
if arrangements for doing so have been approved by the Issuing Bank), an LC
Request to the Issuing Bank and the Administrative Agent not later than 11:00
a.m. on the second Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is acceptable to
the Issuing Bank).
A request for an initial issuance of a Letter of Credit shall be provided and
delivered by the Administrative Borrower and shall specify in form and detail
reasonably satisfactory to the Issuing Bank:






--------------------------------------------------------------------------------




(i)    the proposed issuance date of the requested Letter of Credit (which shall
be a Business Day);
(ii)    the amount thereof;
(iii)    the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);
(iv)    the name and address of the beneficiary thereof;
(v)    whether the Letter of Credit is to be issued for its own account or for
the account of one of its Subsidiaries (provided that such Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);
(vi)    the documents to be presented by such beneficiary in connection with any
drawing thereunder;
(vii)    the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
(viii)    such other matters as the Issuing Bank may require.
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:
(i)    the Letter of Credit to be amended, renewed or extended;
(ii)    the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);
(iii)    the nature of the proposed amendment, renewal or extension; and
(iv)    such other matters as the Issuing Bank may reasonably require.
If requested by the Issuing Bank, Administrative Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, Administrative Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed the LC Commitment,
(ii) the total Revolving Exposures shall not exceed the lesser of (A) the total
Revolving Commitments and (B) the Borrowing Base and (iii) the conditions set
forth in Article IV in respect of such issuance, amendment, renewal or extension
shall have been satisfied. Unless the Issuing Bank and the Administrative Agent
shall agree otherwise, no Letter of Credit shall be in an initial amount less
than $100,000, in the case of a Commercial Letter of Credit, or $100,000, in the
case of a Standby Letter of Credit.






--------------------------------------------------------------------------------




Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent, who shall promptly notify each Revolving Lender, thereof,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.18(d). If the Issuing Bank is not the same person as the
Administrative Agent, on the first Business Day of each calendar month, the
Issuing Bank shall provide to the Administrative Agent a report listing all
outstanding Letters of Credit and the amounts and beneficiaries thereof and the
Administrative Agent shall promptly provide such report to each Revolving
Lender.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) (x) the date which is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date, and (ii) if Administrative Borrower so requests in
any Letter of Credit Request, the Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit the Issuing Bank to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
Issuing Bank, Borrowers shall not be required to make a specific request to the
Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the renewal of such Letter of Credit at
any time prior to an expiry date but not later than the earlier of (i) one year
from the date of such renewal and (ii) the Letter of Credit Expiration Date;
provided that the Issuing Bank shall not permit any such renewal if (x) the
Issuing Bank has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.18(k) or otherwise), or (y) it has
received notice on or before the day that is two Business Days before the date
which has been agreed upon pursuant to the proviso of the first sentence of this
paragraph, (1) from the Administrative Agent that any Revolving Lender directly
affected thereby has elected not to permit such renewal or (2) from the
Administrative Agent, any Lender or Borrowers that one or more of the applicable
conditions specified in Section 4.03 are not then satisfied.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by Borrowers on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of






--------------------------------------------------------------------------------




any Letter of Credit and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement.
(i)    If the Issuing Bank shall make any LC Disbursement in respect of a Letter
of Credit, Borrowers shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 3:00 p.m.,
New York City time, on the date that such LC Disbursement is made if
Administrative Borrower shall have received notice of such LC Disbursement prior
to 11:00 a.m., New York City time, on such date, or, if such notice has not been
received by Administrative Borrower prior to such time on such date, then not
later than 3:00 p.m., New York City time, on the Business Day immediately
following the day that Administrative Borrower receives such notice; provided
that Administrative Borrower may request in accordance with Section 2.03 that
such payment be financed with ABR Revolving Loans or Swingline Loans (which ABR
Revolving Loans or Swingline Loans, as the case may be, will not be subject to
the conditions to borrowing set forth herein) in an equivalent amount and, to
the extent so financed, Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Loans or Swingline Loans.
(ii)    If Borrowers elects not to make such payment when due for any reason,
then the Borrowers will be deemed to have requested a Revolving Loan to the
Revolving Lenders, and which request will be automatic and not be subject to the
conditions precedent set forth in Article IV. Upon delivery of written notice of
such election by the Administrative Borrower to the Issuing Bank, the Issuing
Bank shall notify the Administrative Agent and the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from Borrowers in respect thereof (including, without limitation, any
amounts under Section 2.18(e)(iii) or 2.18(h)) and such Revolving Lender’s Pro
Rata Percentage thereof. Each Revolving Lender shall then fund its Pro Rata
Percentage of such repeated Revolving Loans and shall pay by wire transfer of
immediately available funds to the Administrative Agent not later than 2:00
p.m., New York City time, on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 noon, New York City time, on any day, not
later than 11:00 a.m., New York City time, on the immediately following Business
Day), an amount equal to such Revolving Lender’s Pro Rata Percentage of the
unreimbursed LC Disbursement in the same manner as provided in Section 2.02(c)
with respect to Revolving Loans made by such Revolving Lender, and the
Administrative Agent will promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. If for whatever reason it is not
possible for a Revolving Loan to be made as provided herein, the Administrative
Agent shall notify the Issuing Bank and each Revolving Lender of such event and
the Issuing Bank shall then within one (1) Business Day notify the
Administrative Agent and each Revolving Lender of the applicable LC
Disbursement, the payment then due from Borrowers in respect thereof and such
Revolving Lender’s Pro Rata Percentage thereof. Each Revolving Lender shall pay
by wire transfer of immediately available funds to the Administrative Agent not
later than 2:00 p.m., New York City time, on the date it is notified by the
Issuing Bank (or, if such Revolving Lender shall have received such notice later
than 12:00 noon, New York City time, on any day, not later than 11:00 a.m., New
York City time, on the immediately following Business Day), an amount equal to
such Revolving Lender’s Pro Rata Percentage of the unreimbursed LC Disbursement
in the same manner as provided in Section 2.02(c) with respect to Revolving
Loans made by such Revolving Lender, and the Administrative Agent will promptly
pay to the Issuing Bank the amounts so received by it from the Revolving
Lenders. To the extent of any payments made by a Revolving Lender pursuant to
this Section 2.18(e)(ii), no Default or Event of Default will result from the
failure of the Borrowers to make






--------------------------------------------------------------------------------




reimbursement in respect of the relevant LC Disbursement, which reimbursement
obligations will be satisfied by the funding of the relevant Revolving Loans.
The Administrative Agent will promptly pay to the Issuing Bank any amounts
received by it from Borrowers pursuant to the above paragraph prior to the time
that any Revolving Lender makes any payment pursuant to the preceding sentence
and any such amounts received by the Administrative Agent from Borrowers
thereafter will be promptly remitted by the Administrative Agent to the
Revolving Lenders that shall have made such payments and to the Issuing Bank, as
appropriate.
(iii)    If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
each of such Revolving Lender and Borrowers severally agrees to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with the foregoing to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of Borrowers, the rate per annum set forth in Section 2.18(g)
and (ii) in the case of such Lender, at a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.
(f)    Obligations Absolute. The Reimbursement Obligation of Borrowers as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing (other than payment), that might,
but for the provisions of this Section 2.18, constitute a legal or equitable
discharge of, or provide a right of setoff against, the obligations of Borrowers
hereunder; (v) the fact that a Default shall have occurred and be continuing; or
(vi) any material adverse change in the business, property, results of
operations, prospects or condition, financial or otherwise, of Borrowers and
their Subsidiaries. None of the Agents, the Lenders, the Issuing Bank or any of
their Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrowers to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrowers to the extent permitted by applicable Requirements of Law) suffered
by Borrowers that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or actions that are the result of relevant
Issuing Bank’s gross negligence, bad faith or willful misconduct. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face






--------------------------------------------------------------------------------




to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and Administrative Borrower of such demand
for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrowers of their Reimbursement Obligation to the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such Reimbursement Obligation set
forth in Section 2.18(e)).
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless Borrowers shall reimburse such LC Disbursement or such LC
Disbursement is repaid with Revolving Loans as set forth in clause (c) above in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest payable on demand, for each day from and including the date such
LC Disbursement is made to and including the date that Borrowers are required to
reimburse such LC Disbursement under Section 2.18(e)(i), at the interest rate
then in effect for ABR Loans, and thereafter, at the rate per annum determined
pursuant to Section 2.06(c) until (but excluding) the date that Borrowers
reimburse such LC Disbursement or such LC Disbursement is repaid with Revolving
Loans as set forth in clause (e) above. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
Section 2.18(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, Borrowers shall deposit on terms and in
accounts reasonably satisfactory to the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to 103% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Borrowers described in
Section 8.01(g) or (h). Funds so deposited shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of outstanding Reimbursement Obligations or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of Borrowers under this
Agreement. If Borrowers are required to provide an amount of cash collateral
under this Section 2.18(i) as a result of the occurrence of an Event of Default,
such amount plus any accrued interest or realized profits with respect to such
amounts (to the extent not applied as






--------------------------------------------------------------------------------




aforesaid) shall be returned to Borrowers within three Business Days after all
Events of Default have been cured or waived.
(j)    Additional Issuing Banks. Borrowers may, at any time and from time to
time, designate one or more additional Revolving Lenders to act as an issuing
bank under the terms of this Agreement, with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld), the Issuing Bank and
such Revolving Lender(s). Any Revolving Lender designated as an issuing bank
pursuant to this paragraph (j) shall have all the rights and obligations of the
Issuing Bank under the Loan Documents with respect to Letters of Credit issued
or to be issued by it, and all references in the Loan Documents to the term
“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Revolving Lender in its capacity as the Issuing Bank, as the context
shall require. The Administrative Agent shall notify the Lenders of any such
additional Issuing Bank. If at any time there is more than one Issuing Bank
hereunder, Borrowers may, in their discretion, select which Issuing Bank is to
issue any particular Letter of Credit.
(k)    Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
as Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Administrative Borrower. The Issuing Bank
may be replaced at any time by written agreement among Borrowers, each Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such resignation of the Issuing Bank shall become effective,
Borrowers shall pay all unpaid fees accrued for the account of the retiring
Issuing Bank pursuant to Section 2.05(c). From and after the effective date of
any such resignation or replacement, (i) the successor Issuing Bank shall have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or replacement of an
Issuing Bank, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.
(l)    Other. The Issuing Bank shall be under no obligation to issue any Letter
of Credit if
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Third A&R Effective Date, or shall impose upon
the Issuing Bank any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the Issuing Bank in good faith deems material to
it; or
(ii)    the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank.






--------------------------------------------------------------------------------




The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit. For the avoidance of doubt, any Letter of Credit issued and outstanding
under the Existing Revolving Credit Agreement as of the Third A&R Effective Date
immediately prior to giving effect to this Agreement shall automatically be
deemed issued as a Letter of Credit under this Agreement from and after the
Third A&R Effective Date.
SECTION 2.19    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    the Commitment Fee shall cease to accrue on the Commitment of such Lender
so long as it is a Defaulting Lender (except to the extent it is payable to the
Issuing Bank pursuant to clause (c)(v) below);
(b)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Defaulting Lender’s Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.18(i) for so long as
such LC Exposure is outstanding;
(iii)    if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (ii) above, Borrowers shall not be required to
pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is cash collateralized;
(iv)    if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Pro Rata Percentages; or
(v)    if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.19(b), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender (with respect to the portion of such






--------------------------------------------------------------------------------




Defaulting Lender’s Revolving Commitment that was utilized by such LC Exposure)
and the LC Participation Fee payable with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;
(c)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.19(b), and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
(and Defaulting Lenders shall not participate therein); and
(d)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d)
but excluding Section 2.16(b)) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swingline Loan or Letter of Credit
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and
Administrative Borrower, held in such account as cash collateral for future
funding obligations of the Defaulting Lender under this Agreement, (v) fifth,
pro rata, to the payment of any amounts owing to Borrowers or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by
Borrowers or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (vi)
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or Reimbursement Obligations in respect of LC
Disbursements which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.03 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or Reimbursement Obligations owed
to, any Defaulting Lender.
In the event that the Administrative Agent, Administrative Borrower, the Issuing
Bank or the Swingline Lender, as the case may be, each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Pro Rata Percentage.
The rights and remedies against a Defaulting Lender under this Section 2.19 are
in addition to other rights and remedies that Borrowers, the Administrative
Agent, the Issuing Bank, the Swingline Lender and the non-Defaulting Lenders may
have against such Defaulting Lender. The arrangements permitted or required by
this Section 2.19 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.






--------------------------------------------------------------------------------




SECTION 2.20    Increase in Commitments.
(a)    Borrower Request. Administrative Borrower may from time to time by
written notice to the Administrative Agent elect (which election may be
exercised by the Administrative Borrower one or more times) to request after the
commencement of the Revolving Availability Period and prior to the Revolving
Maturity Date, increases to the existing Revolving Commitments (“Incremental
Revolving Commitments”) by an amount determined by the Administrative Borrower
not in excess of an aggregate amount equal to the sum of (1) $250,000,000, plus
(2) an amount equal to all voluntary prepayments that have resulted in permanent
reductions of the Revolving Commitments (the “Incremental Facility Amount”).
Each such notice shall specify (i) the date (each, an “Increase Effective Date”)
on which Administrative Borrower proposes that the increased or new Revolving
Commitments shall be effective, which shall be a date not less than 5 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each Eligible Assignee to whom Administrative
Borrower proposes any portion of such increased or new Revolving Commitments be
allocated and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Revolving
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Revolving Commitment.
(b)    Conditions. The Incremental Revolving Commitments shall become effective
and the Borrowers may draw upon such Incremental Revolving Commitments, as of
such Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section 4.03 (d) and (e) shall be
satisfied on or prior to the Increase Effective Date;
(ii)    no Event of Default shall have occurred and be continuing or would
result after giving effect thereto (or, if the Incremental Revolving Commitments
are incurred in connection with a Permitted Acquisition, at the election of the
Administrative Borrower, at the time of signing of the relevant Acquisition
Agreement);
(iii)    Borrowers shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Revolving Loans pursuant to Section 2.20(d);
(iv)    Administrative Agent and Co-Collateral Agents shall have received audits
and an Inventory Appraisal, in each case, reasonably satisfactory to
Administrative Agent and Co-Collateral Agents with respect to any new Accounts
or hydrocarbon Inventory being added to the Borrowing Base, if any, in
connection with the Incremental Revolving Loans prior to such Accounts or
hydrocarbon Inventory being included for purposes of calculating the Borrowing
Base; provided, that this requirement to obtain such audits and Inventory
Appraisals shall only be required to the extent the new Accounts and/or
hydrocarbon Inventory being added to the Borrowing Base equals or exceeds 10% of
the then-existing Borrowing Base;
(v)    [Reserved];
(vi)    each of the representations and warranties made by any Loan Party set
forth in Article III hereof or in any other Loan Document shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the Increase Effective Date






--------------------------------------------------------------------------------




with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date in which
case they shall be true and correct in all material respects as of such earlier
date, and except the representations and warranties contained in Section 3.04(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 5.01(a) and (b), respectively; provided that to the extent that such
Incremental Revolving Commitment or the Incremental Revolving Loans thereunder
will be used concurrently with the initial provision of such commitment to
finance any Permitted Acquisition or Investment permitted pursuant to Section
6.04(h), 6.04(n), 6.04(r) or 6.04(s) of this Agreement, then such
representations and warranties shall be limited to customary “SunGard”
representations and warranties (including those with respect to the target
contained in the acquisition or merger agreement to the extent failure of such
representations and warranties to be true and correct permits the Borrowers or
relevant Affiliate thereof not to consummate the transactions contemplated
thereby);
(vii)    Borrowers shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction; provided, however, that any or all of the
requirements of this subsection 2.20(b) (other than the requirements in clause
(i) with respect to Section 4.03(d), clause (iii) (except for any waiver of
payments under Section 2.13 by the Lenders providing the Incremental Revolving
Commitments or clause (iv)) may be modified and/or waived by the Borrowers, the
Administrative Agent and the Lenders providing the Incremental Revolving
Commitments.
(c)    Terms of New Loans and Commitments. The terms and provisions, including,
without limitation, interest, commitment fees and letter of credit participation
fees, of Loans made pursuant to the new Revolving Commitments (“Incremental
Revolving Loans”) (other than as provided below) shall be identical from and
after the date of effectiveness of the relevant Increase Joinder in all respects
to the Revolving Loans; provided, however, the rate of interest, commitment fees
and letter of credit participation fees, original issue discount, upfront fees
and closing fees shall be determined by the Borrowers and the applicable Lenders
providing such new Revolving Commitments and shall be set forth in the
applicable Increase Joinder (and any such new Revolving Commitments and
Incremental Revolving Loans may be designated a Class of Loans and Commitments
for all purposes of this Agreement); provided, further, in the event the Yield
for any of the Incremental Revolving Loans is higher than the Yield on the
Initial Revolving Loans by more than 25 basis points, then the Applicable Margin
for such Initial Revolving Loans shall be increased to the extent necessary so
that the Yield for such Initial Revolving Loans is equal to the Yield for such
Incremental Revolving Loans minus 25 basis points.
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrowers, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance reasonably
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to new
Revolving Commitments as set forth in this Section 2.20.






--------------------------------------------------------------------------------




(d)    Adjustment of Revolving Loans. Each Revolving Lender that is acquiring a
new or additional Revolving Commitment on the Increase Effective Date shall make
a Revolving Loan, the proceeds of which will be used to prepay the Revolving
Loans of the other Revolving Lenders that did not acquire or agree to provide
new or additional Revolving Commitments on such Increase Effective Date
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Revolving Loans outstanding are held by the Revolving Lenders pro
rata based on their Revolving Commitments after giving effect to such Increase
Effective Date. If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with Section 2.01.
(e)    In addition to increased Revolving Commitments pursuant to Section
2.20(a), the Borrowers may by written notice to the Administrative Agent elect
to request the establishment of one or more new tranches of Revolving
Commitments (the “Refinancing Loan Commitments”), the proceeds of which shall be
used solely to permanently replace then existing Revolving Commitments and
voluntarily repay outstanding Revolving Loans thereunder (it being agreed and
understood that notwithstanding anything herein to the contrary, any such
voluntary repayment shall be applied solely to repay the Revolving Loans being
so refinanced and interest, fees, costs and expenses in connection therewith),
and to pay fees, costs and expenses in connection therewith. Each such notice
shall specify the date (each, a “Refinancing Amount Date”) on which the
Borrowers propose that the Refinancing Loan Commitments shall be effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent. Such Refinancing Loan
Commitments shall become effective as of such Refinancing Amount Date; provided,
that: (i) no Event of Default shall exist on such Refinancing Amount Date
immediately before or immediately after giving effect to any such Refinancing
Loan Commitments; (ii) any such Refinancing Loan Commitments shall be made
effective pursuant to one or more joinder agreements, in form and substance
reasonably satisfactory to the Administrative Agent, executed by the Borrowers,
the Lenders providing such Refinancing Loan Commitments and the Administrative
Agent (each such joinder agreement, a “Refinancing Joinder Agreement”) (for the
avoidance of doubt, no Lender shall be required to deliver a Refinancing Loan
Commitment), each of which Refinancing Joinder Agreements shall be recorded in
the Register; (iii) the Borrowers shall pay all fees and expenses due and
payable to the Administrative Agent and the Lenders in connection with any such
Refinancing Loan Commitments; and (iv) the Borrowers shall deliver or cause to
be delivered any and all customary and appropriate legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.
(i)    The terms and provisions of any Refinancing Revolving Loans and
Refinancing Loan Commitments shall be such that, except as otherwise set forth
herein or in the applicable Refinancing Joinder Agreement, they shall be
identical to those of the Revolving Loans and the Revolving Commitments as in
effect on the Refinancing Amount Date with respect to such Refinancing Revolving
Loans and Refinancing Loan Commitments, in each case, from and after the
Refinancing Amount Date; provided, however, that: (i) the applicable maturity
date of any such Refinancing Revolving Loans shall be no sooner than the
relevant Revolving Maturity Date of the Revolving Loans so refinanced; (ii) the
Liens securing any such Refinancing Revolving Loans and Refinancing Loan
Commitments shall be secured on a pari passu basis with (or on a junior basis
to) the Liens granted pursuant to the Security Documents to secure the then
existing Secured Obligations; (iii) the rate of interest, original issue
discount, upfront fees and similar fees payable to the Lenders providing such
Refinancing Loan Commitments applicable to such Refinancing Revolving Loans
shall be determined by the Borrowers and the applicable new






--------------------------------------------------------------------------------




Lenders and shall be set forth in each applicable Refinancing Joinder Agreement
and (iv) any other terms and provisions may differ from those applicable to the
Revolving Commitments and Revolving Loans being so refinanced as long as such
terms and provisions apply solely to any period after the latest stated final
maturity of the Loans in effect on the Refinancing Amount Date immediately prior
to the effectiveness of such Refinancing Loan Commitments or are otherwise added
for the benefit of the other Lenders hereunder.
(ii)    On any Refinancing Amount Date on which any Refinancing Loan Commitments
are effective, subject to the satisfaction of the foregoing terms and
conditions, (A) each Lender with a Refinancing Loan Commitment (each, a
“Refinancing Revolving Credit Lender”) shall commit to make Revolving Loans
available to the Borrowers (“Refinancing Revolving Loans”) in an amount equal to
its Refinancing Loan Commitment, and (B) each Refinancing Revolving Credit
Lender shall become a Lender hereunder with respect to the Refinancing Loan
Commitment.
(iii)    Any Refinancing Revolving Loans and Refinancing Loan Commitments with
the same terms made on any Refinancing Amount Date shall be designated a Class
of Loans and Commitments for all purposes of this Agreement; provided that any
Refinancing Revolving Loans and any Refinancing Loan Commitments may, to the
extent provided in the applicable Refinancing Joinder Agreement, be designated
as an increase in any previously established Class of Loans and/or Commitments
if it has the same terms as such previously established Class of Loans and/or
Commitments in all respects.
(iv)    Each Refinancing Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.20(e) and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into such
Refinancing Joinder Agreements and amendments to the other Loan Documents with
the applicable Loan Parties as may be necessary or advisable in order to
effectuate the transactions contemplated by this Section 2.20(e). Each
Refinancing Joinder Agreement shall be binding on the Lenders, the Loan Parties
and the other parties hereto.
(f)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Loans or any such new Commitments.
SECTION 2.21    Determination of Borrowing Base.
(a)    Eligible Accounts. On any date of determination of the Borrowing Base,
all of the Accounts owned by Borrowers and reflected in the most recent
Borrowing Base Certificate delivered by the Borrowers to the Administrative
Agent and Co-Collateral Agents shall be “Eligible Accounts” for the purposes of
this Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. In addition, the Co-Collateral Agents shall have the right
from time to time to establish, modify or






--------------------------------------------------------------------------------




eliminate Reserves and Hedging Reserves (without duplication) against Eligible
Accounts. Eligible Accounts shall not include any of the following Accounts:
(i)    any Account in which the Administrative Agent, on behalf of the Secured
Parties does not have a perfected, first priority Lien (subject to Permitted
Liens);
(ii)    any Account that is not owned by a Borrower;
(iii)    [Reserved];
(iv)    [Reserved];
(v)    any Account due from an Account Debtor that is not domiciled in the
United States or any political subdivision thereof or Canada or any province or
territory thereof and (if not a natural Person) organized under the laws of the
United States or any political subdivision thereof or Canada or any province or
territory thereof unless supported by an irrevocable letter of credit (up to the
face amount of such letter of credit); provided, that notwithstanding the
foregoing, this clause (v) shall not exclude (i) Account Debtors specified on
Part A of Annex II attached hereto so long as the relevant Account Debtor set
forth on Part A of Annex II remains Investment Grade (or the relevant
obligations of such Account Debtor are guaranteed on terms reasonably acceptable
to the Co-Collateral Agents from a Person that is Investment Grade) and (ii)
Account Debtors specified on Part B of Annex II or otherwise agreed to by the
Co-Collateral Agents which are not domiciled or organized in the United States
or any political subdivision thereof or Canada or any province or territory
thereof to the extent such Account Debtor’s parent entity is domiciled or
organized in the United States or any political subdivision thereof or Canada or
any province or territory thereof;
(vi)    any Account that is payable in any currency other than in dollars or
Canadian dollars; provided, that notwithstanding the foregoing, this clause (vi)
shall not exclude any Account that is payable in any currency other than dollars
or Canadian dollars to the extent such Account is directly or indirectly subject
to a foreign currency or foreign exchange hedge protecting the Borrowers from
foreign currency or exchange risk;
(vii)    any Account that does not arise from the sale of goods or the
performance of services by the Borrowers in the ordinary course of their
business;
(viii)    any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;
(xi)    any Account (a) to the extent that the applicable Borrower’s right to
receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever unless such condition is satisfied or (b) as to which a
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial or administrative process or (c) that represents
a progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor's obligation to
pay that invoice is subject to such Borrower’s completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer;
in each case set forth in (a), (b) or (c), to the extent such Account is subject
to such condition, inability to bring suit or subject to progress billing or
lien;






--------------------------------------------------------------------------------




(x)    to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the remaining balance of
the Account shall be eligible;
(xi)    any Account that is not bona fide indebtedness incurred in the amount of
the Account for merchandise sold to or services rendered and accepted by the
applicable Account Debtor;
(xii)    any Account with respect to which an invoice or other electronic
transmission (reasonably acceptable to the Co-Collateral Agents in form and
substance) constituting a request for payment, has not been sent on a timely
basis to the applicable Account Debtor according to the normal invoicing and
timing procedures of the applicable Borrower;
(xiii)    any Account that arises from a sale to any director, officer or
Affiliate of a Loan Party;
(xiv)    to the extent a Borrower is liable for goods sold or services rendered
by the applicable Account Debtor to a Borrower but only to the extent of the
potential offset, except to the extent any waivers of offset rights, which are
in form and substance reasonably satisfactory to the Co-Collateral Agents, are
in effect in respect of such Account; provided, that notwithstanding the
foregoing, this clause (xiv) shall not result in the ineligibility of any
Accounts that are the obligation of any Account Debtor specified on Part C of
Annex II or any of their respective Affiliates in an amount not to exceed
$25,000,000 in the aggregate for all such Accounts on any date of determination;
(xv)    any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
(xvi)    any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:
(A)    any Account not paid within 90 days following its original invoice date;
or
(B)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
(C)    in respect of which a petition is filed by or against any Account Debtor
obligated upon such Account under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors;
(xvii)    any Account that is the obligation of an Account Debtor if 50% or more
of the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this Section 2.21(a) (other than clauses
(i), (v) and (vi)); provided, that notwithstanding the foregoing, this clause
(xvii) shall not exclude any Accounts that are the obligation of any Account
Debtor specified on Part C of Annex II or any of their respective Affiliates in
an amount not to exceed $25,000,000 in the aggregate for all such Accounts on
any date of determination as long as such Accounts otherwise meet each of the
other criteria set forth in this Section 2.21(a);






--------------------------------------------------------------------------------




(xviii)    any Account as to which any of the representations or warranties in
the Loan Documents in respect of Accounts are untrue;
(xix)    to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;
(xx)    to the extent such Account exceeds any credit limit established by the
Co-Collateral Agents, in their reasonable credit judgment exercised in good
faith; or
(xxi)    any Account on which the Account Debtor is a Governmental Authority,
unless (a) if the Account Debtor is the United States of America, any State or
political subdivision thereof or any department, agency or instrumentality of
the United States of America or any State or political subdivision thereof, the
applicable Borrower has assigned its rights to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of any such federal Governmental Authority, and pursuant to
any requirements of applicable law, if any, in the case of any such other
Governmental Authority, and (b) if the Account Debtor is any other Governmental
Authority, the applicable Borrower has, if required by any applicable law,
assigned its rights to payment of such Account to the Administrative Agent
pursuant to applicable law, if any, and, in each such case where such acceptance
and acknowledgment is required by applicable law, such assignment has been
accepted and acknowledged by the appropriate government officers to the extent
so required.
(b)    Eligible Hydrocarbon Inventory. On any date of determination of the
Borrowing Base, all of the hydrocarbon Inventory owned by the Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by
Administrative Borrower to the Administrative Agent and Co-Collateral Agents
shall be “Eligible Hydrocarbon Inventory” for the purposes of this Agreement,
except any hydrocarbon Inventory to which any of the exclusionary criteria set
forth below applies. In addition, the Co-Collateral Agents shall have the right
from time to time to establish, modify or eliminate Reserves and Hedging
Reserves (without duplication) against hydrocarbon Inventory. Eligible
Hydrocarbon Inventory shall not include any hydrocarbon Inventory that:
(i)    the Administrative Agent, on behalf of Secured Parties, does not have a
perfected, first priority Lien upon (subject to Permitted Liens);
(ii)    any Inventory that is not owned by a Borrower;
(iii)     (a) is stored at a leased location where the aggregate value of
hydrocarbon Inventory exceeds $10,000,000 (unless the Administrative Agent shall
have given its prior consent to a higher amount and unless either (x) a
reasonably satisfactory Landlord Access Agreement has been delivered to the
Co-Collateral Agents, or (y) Reserves reasonably satisfactory to the
Co-Collateral Agents (not to exceed three (3) months of periodic rent) have been
established with respect thereto), or (b) is stored with a bailee or
warehouseman where the aggregate value of hydrocarbon Inventory exceeds
$10,000,000 unless either (x) a reasonably satisfactory, acknowledged bailee
waiver letter has been received by the Co-Collateral Agents or (y) Reserves
reasonably satisfactory to the Co-Collateral Agents (not to exceed three (3)
months of periodic rent) have been established with respect thereto, or (c) is
stored at a location where the aggregate value of hydrocarbon Inventory is less
than $1,000,000;






--------------------------------------------------------------------------------




(iv)    is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Administrative Agent is in place with respect to such
hydrocarbon Inventory;
(v)    is (a) not located in the United States or Canada or (b) in transit
outside the United States or Canada on the high seas; provided, that any such
hydrocarbon Inventory in transit on the high seas outside the United States or
Canada shall constitute Eligible Hydrocarbon Inventory in an amount on any date
of determination not to exceed 50.0% of the total amount of the Borrowing Base
as of such time only if such hydrocarbon Inventory is not within a High Risk
Area (as determined on the date of the relevant Borrowing Base Certificate
delivered pursuant to Section 5.15(a)) and so long as (I) such hydrocarbon
Inventory does not constitute an Account (except to the extent the
Administrative Agent holds a perfected Lien on such Account at such time), (II)
if purchased with a letter of credit such letter of credit shall be issued by an
Issuing Bank hereunder, (III) such hydrocarbon Inventory is covered by insurance
in form and substance reasonably acceptable to the Administrative Agent,
provided, it being understood and agreed that the insurance described on Annex
III shall be acceptable to the Administrative Agent and (IV) all applicable
documents of title (including electronic copies thereof) relating to such
hydrocarbon Inventory shall have been delivered to the Administrative Agent (or
a designee (including, if so designated by the Administrative Agent, a Borrower
or other Loan Party) of the Administrative Agent within five (5) Business Days
(or two (2) Business Day in the case of electronic copies) of receipt by the
Borrowers thereof;
(vi)    is covered by a negotiable document of title, unless such document has
been delivered to the Administrative Agent with all necessary endorsements, free
and clear of all Liens except those in favor of the Administrative Agent and
landlords, carriers, bailees and warehousemen if clause (iii) above has been
complied with;
(vii)    is to be returned to suppliers;
(viii)    is unsalable, damaged or unfit for sale;
(ix)    consists of display items or packing or shipping materials or
manufacturing supplies;
(x)    is not of a type held for sale in the ordinary course of a Borrower’s
business;
(xi)    breaches any of the representations or warranties pertaining to
hydrocarbon Inventory set forth in the Loan Documents;
(xii)    is subject to any licensing arrangement the effect of which would
prohibit or materially restrict Administrative Agent, or any Person selling the
hydrocarbon Inventory on behalf of Administrative Agent from selling such
hydrocarbon Inventory in enforcement of the Administrative Agent's Liens,
without further consent or payment (other than ordinary course royalty payments
or other similar payments) to the licensor or other Person, unless such consent
has been obtained; or
(xiii)    is not covered by casualty insurance maintained as required by Section
5.04.
For the avoidance of doubt, “Eligible Hydrocarbon Inventory” (A) shall not
include Intermediate Products that are not owned by a Loan Party or that are
subject to any Lien or ownership interest of a Person that is






--------------------------------------------------------------------------------




not a Loan Party (other than Liens permitted under Section 6.02(a) or (l)); (B)
shall include all other Intermediate Products; and (C) shall not include Certain
Hydrocarbon Assets.
SECTION 2.22    Accounts; Cash Management
Borrowers and each Subsidiary Guarantor shall, prior to the commencement of the
Revolving Availability Period, maintain a cash management system (the “Cash
Management System”), which shall operate as follows:
(a)    All proceeds of Collateral held by Borrowers or any other Loan Party
(other than funds being collected pursuant to the provisions stated below) shall
be deposited in one or more bank accounts, as set forth on Schedule 2.22 or
other accounts in form and substance reasonably satisfactory to Administrative
Agent subject to the terms of the Security Agreement and applicable Control
Agreements.
(b)    Borrowers shall establish and maintain, at their sole expense, and shall
cause each Subsidiary Guarantor to establish and maintain, at its sole expense
accounts subject to Control Agreements, which, on and after the commencement of
the Revolving Availability Period, shall consist of accounts maintained by the
financial institutions as described on Schedule 2.22 hereto (in each case,
except for Excluded Accounts, the “Blocked Accounts”), or with such other banks
as are acceptable to the Administrative Agent into which Borrowers and
Subsidiary Guarantors shall promptly deposit and direct their respective Account
Debtors to directly remit all payments on Accounts and all payments constituting
proceeds of hydrocarbon Inventory or other Revolving Credit Priority Collateral
in the identical form in which such payments are made, whether by cash, check or
other manner and shall be identified and segregated from all other funds of the
Loan Parties. On or prior to the commencement of the Revolving Availability
Period (or such later time as permitted hereunder), Borrowers and Subsidiary
Guarantors shall deliver, or cause to be delivered, to the Administrative Agent
a Control Agreement duly authorized, executed and delivered by each bank where a
Blocked Account for the benefit of Borrowers or any Subsidiary Guarantor is
maintained; provided, however, notwithstanding anything set forth herein or in
any other Loan Document to the contrary, the Borrowers and Subsidiary
Guarantors, as applicable, shall deliver. or cause to be delivered, to the
Administrative Agent a Control Agreement duly authorized, executed and delivered
by each applicable bank where the accounts identified on Schedule 2.22 as not
being subject to a Control Agreement are maintained within sixty (60) days of
the Third A&R Effective Date (or such later date as the Administrative Agent may
agree to in its sole discretion). Borrowers shall further execute and deliver,
and shall cause each Subsidiary Guarantor to execute and deliver, such
agreements and documents as the Administrative Agent may reasonably require in
connection with such Blocked Accounts and such Control Agreements. Borrowers and
Subsidiary Guarantors shall not establish any deposit accounts after the
commencement of the Revolving Availability Period into which proceeds of
Revolving Credit Priority Collateral are deposited, unless the applicable
Borrower or Subsidiary Guarantor has complied in full with the provisions of
this Section 2.22(b) with respect to such deposit accounts. Each Borrower agrees
that from and after the delivery of an Activation Notice all payments made to
such Blocked Accounts or other funds received and collected by the
Administrative Agent or any Lender, whether in respect of the Accounts or as
proceeds of hydrocarbon Inventory shall be treated as payments to the
Administrative Agent and Lenders in respect of the Obligations and therefore,
after giving effect to such payments shall constitute the property of
Administrative Agent and Lenders to the extent of the then outstanding
applicable Obligations.
(c)    The applicable bank at which any Blocked Accounts are maintained shall
agree from and after the receipt of a notice (an “Activation Notice”) from
Administrative Agent (which Activation Notice may, or upon instruction of the
Required Lenders, as applicable, shall, be given by Administrative






--------------------------------------------------------------------------------




Agent at any time and after the occurrence of a Trigger Event which is
continuing at the time of such notice) pursuant to the applicable Control
Agreement, to forward, daily, all amounts in each Blocked Account to the account
designated as collection account (the “Collection Account”) which shall be under
the exclusive dominion and control of Administrative Agent.
(d)    From and after the delivery of an Activation Notice, Administrative Agent
shall apply all such funds in the Collection Account on a daily basis to the
repayment of the Obligations in accordance with Section 8.02. Notwithstanding
the foregoing sentence, after payment in full has been made of the amounts
required under Subsections 8.02(a) through (d), upon Borrowers' request and as
long as no Event of Default has occurred and is continuing and all other
conditions precedent to a Borrowing have been satisfied, any additional funds
deposited in the Collection Account shall be released to Borrowers.
(e)    Subject to the Intercreditor Agreements, Borrowers shall promptly deposit
or cause the same to be deposited, any monies, checks, notes, drafts or any
other payment relating to and/or proceeds of Accounts or hydrocarbon Inventory
or other Revolving Credit Priority Collateral which come into their possession
or under their control in the applicable Blocked Accounts, or remit the same or
cause the same to be remitted, in kind, to the Administrative Agent. Borrowers
agree to reimburse Administrative Agent on demand for any amounts owed or paid
to any bank at which a Blocked Account is established or any other bank or
person involved in the transfer of funds to or from the Blocked Accounts arising
out of Administrative Agent's payments to or indemnification of such bank or
person.

ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Administrative Agent, the
Co-Collateral Agents, the Issuing Bank and each of the Lenders (with references
to the Companies being references thereto after giving effect to the
Transactions unless otherwise expressly stated) that:
SECTION 3.01    Organization; Powers.
Each Company (other than any Immaterial Subsidiary) (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. There is no existing material default under any
Organizational Document of any Company or any event which, with the giving of
notice or passage of time or both, would constitute a material default by any
Company thereunder.
SECTION 3.02    Authorization; Enforceability.
The Transactions to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary limited liability
company action on the part of such Loan Party. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party,






--------------------------------------------------------------------------------




enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03    No Conflicts.
Except as set forth on Schedule 3.03, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect or maintain Liens
created by the Loan Documents and (iii) consents, approvals, registrations,
filings, permits or actions the failure to obtain or perform which could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the Organizational Documents of any Company, (c) will not violate any
Requirement of Law, except for any such violation which could not reasonably be
expected to result in a Material Adverse Effect, (d) will not violate or result
in a default or require any consent or approval under any indenture, agreement
or other instrument binding upon any Company or its property, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.
SECTION 3.04    Financial Statements; Projections.
(a)    Financial Statements. The financial statements delivered pursuant to
Sections 5.01(a), (b) and (c) have been prepared in accordance with GAAP
consistently applied and present fairly and accurately in all material respects
the financial condition and results of operations and cash flows of Holdings and
its Subsidiaries as of the dates and for the periods to which they relate,
except for, in the case of the statements provided under clause (ii) and
statements delivered pursuant to Sections 5.01(b) and(c), the absence of
footnote disclosures and normal year-end adjustments.
(b)    No Material Adverse Effect. Since December 31, 2013, there has been no
event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.
(c)    Forecasts. The forecasts of financial performance of Holdings and its
Subsidiaries furnished to Agents and the Lenders have been prepared in good
faith by Borrowers and based on assumptions believed by Borrowers to reasonable
at the time of preparation of such forecasts, it being understood that actual
results may differ from such forecasts and such differences may be material.
SECTION 3.05    Properties
(a)    Generally. Each Company has good title to, a license to or valid
leasehold interests in, all its property material to its business constituting
Collateral, free and clear of all Liens except for, in the case of Collateral,
Permitted Liens and, in the case of all other material property, Permitted Liens
and minor irregularities or deficiencies in title that, individually or in the
aggregate, do not interfere with its ability to conduct its business as
currently conducted or to utilize such property for its intended purpose and
except where the failure to have such title or other interest is not reasonably
expected to have individually or in the aggregate, a Material Adverse Effect.
The property of the Companies, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear






--------------------------------------------------------------------------------




excepted) and (ii) constitutes all the property which is required for the
business and operations of the Companies as presently conducted.
(b)    Real Property. Schedules 8(a) and 8(b) to the Perfection Certificates
contain a true and complete list of each interest in Real Property (i) owned by
any Company as of the date hereof and describes the type of interest therein
held by such Company and whether such owned Real Property is leased and if
leased whether the underlying Lease contains any option to purchase all or any
portion of such Real Property or any interest therein or contains any right of
first refusal relating to any sale of such Real Property or any portion thereof
or interest therein and (ii) leased, subleased or otherwise occupied or utilized
by any Company, as lessee, sublessee, franchisee or licensee, as of the date
hereof and describes the type of interest therein held by such Company and, in
each of the cases described in clauses (i) and (ii) of this Section 3.05(b),
whether any Lease requires the consent of the landlord or tenant thereunder, or
other party thereto, to the Transactions.
(c)    No Casualty Event. No Company has received any written notice of, nor has
any knowledge of, the occurrence or pendency or contemplation of any Casualty
Event affecting all or any portion of its property, which Casualty Event could
reasonably be expected to have a Material Adverse Effect.
(d)    Collateral. Each Loan Party owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted. The
use by each Loan Party of such Collateral and all such rights with respect to
the foregoing do not infringe on the rights of any person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No claim has been made and
remains outstanding that any Loan Party’s use of any Collateral does or may
violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06    [Reserved]
SECTION 3.07    Equity Interests and Subsidiaries.
(a)    Equity Interests. Schedules 1(a) and 10(a) to the Perfection Certificates
set forth a list of all the Subsidiaries of Holdings and their jurisdictions of
organization as of the Third A&R Effective Date. All Equity Interests of each
Subsidiary (other than an Excluded Subsidiary) are duly and validly issued and
are fully paid and non-assessable (if applicable), and, other than the Equity
Interests of Holdings, are owned by Holdings, directly or indirectly through
Wholly Owned Subsidiaries. All Equity Interests of Delaware City, Toledo and
Paulsboro are owned directly by Holdings (except to the extent the disposition
thereof is not prohibited pursuant to Section 6.06(a)).
(b)    No Consent of Third Parties Required. Except for any consent which has
been obtained or made and is in full force and effect, no consent of any person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary from the perspective of a secured party in connection with the
creation, perfection or priority (subject to, and as described in, the
Intercreditor Agreements) status of the security interest of the Administrative
Agent in any Equity Interests pledged to the Administrative Agent for the
benefit of the Secured Parties under the Security Agreement or the exercise by
the Administrative Agent






--------------------------------------------------------------------------------




of the voting or other rights provided for in the Security Agreement or the
exercise of remedies in respect thereof.
SECTION 3.08    Litigation; Compliance with Laws
Except as set forth on Schedule 3.08, there are no actions, suits or proceedings
at law or in equity by or before any Governmental Authority now pending or, to
the knowledge of any Company, threatened in writing against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or any of the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. Except for matters covered by Section 3.18,
no Company or any of its property is in violation of, nor will the continued
operation of its property as currently conducted violate, any Requirements of
Law (including any zoning or building ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting any
Company’s Real Property or is in default with respect to any Requirement of Law,
where such violation or default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.09    [Reserved].
SECTION 3.10    Federal Reserve Regulations.
No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that violates the provisions of Regulation T, U or
X. The pledge of the Securities Collateral pursuant to the Security Documents
does not violate such regulations.
SECTION 3.11    Investment Company Act.
No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in and subject to registration under, or is
subject to regulation under, the Investment Company Act of 1940, as amended.
SECTION 3.12    Use of Proceeds.
Borrowers will use the proceeds of the Revolving Loans and Swingline Loans made
during the Revolving Availability Period, on the Third A&R Effective Date and
thereafter, for working capital and general corporate purposes (including
providing credit support (i.e. supporting letters of credit or cash collateral)
in respect of Commodity Hedging Agreements and payments to counterparties
thereunder, entered into consistent with prudent industry practice).
SECTION 3.13    Taxes.
Each Company has (a) timely filed or caused to be timely filed all federal Tax
Returns and all state, local and foreign Tax Returns required to have been filed
by it and all such Tax Returns are true and correct, (b) duly and timely paid,
collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or






--------------------------------------------------------------------------------




remittable by it and all assessments received by it, except Taxes (i) that are
being contested in good faith by appropriate proceedings and for which such
Company has set aside on its books adequate reserves in accordance with GAAP or
(ii) which in each case in (a) or (b) could not, individually or in the
aggregate, have a Material Adverse Effect and (c) satisfied all of its
withholding tax obligations except for failures that could not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect. Each Company has made adequate provision in accordance with GAAP for all
material Taxes not yet due and payable. Each Company is unaware of any proposed
or pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect. Except as could not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect, no Company has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.
SECTION 3.14    No Material Misstatements.
No written information, report, financial statement, certificate, Borrowing
Request, LC Request, exhibit or schedule furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, (in each case, as modified, updated or supplemented by other
information so furnished), taken as a whole, contained or contains any material
misstatement of fact or omitted or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were or are made, not misleading in any material respect as of the date such
information is dated or certified; provided that to the extent any such written
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection (including pro forma financial
information), each Company represents only that it acted in good faith and
utilized assumptions believed to be reasonable at the time of such preparation
and due care in the preparation of such information, report, financial
statement, exhibit or schedule, it being understood that such projections or
forecasts may vary from actual results and that such variances may be material.
SECTION 3.15    Labor Matters.
As of the Third A&R Effective Date, there are no strikes, lockouts or slowdowns
against any Company pending or, to the knowledge of any Company, threatened in
writing. The hours worked by and payments made to employees of any Company have
not been in violation of the Fair Labor Standards Act of 1938, as amended, or
any other applicable federal, state, local or foreign law dealing with such
matters, in each case in any manner which could reasonably be expected to result
in a Material Adverse Effect. All payments due from any Company, or for which
any claim may be made against any Company, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except in each case where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.
SECTION 3.16    Solvency.
Immediately after the consummation of the Transactions to occur on the Third A&R
Effective Date and immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan, (a) the sum of
the present fair saleable value of the assets of the Loan Parties on a
consolidated basis, on a going concern basis, is greater than the total amount
of






--------------------------------------------------------------------------------




liabilities (including contingent and unliquidated liabilities) of the Loan
Parties on a consolidated basis as they become absolute and matured, the amount
of contingent or unliquidated liabilities having been computed at an amount
that, in light of all of the facts and circumstances existing at the Third A&R
Effective Date, represents the amount that can reasonably be expected to become
an actual or matured liability; (b) the Loan Parties do not, on a consolidated
basis, have unreasonably small capital in relation to their business; and (c)
the Loan Parties, on a consolidated basis, have not incurred, do not intend to
incur, and do not believe they will incur, debts beyond their ability to pay
such debts as such debts mature in the ordinary course of business.
SECTION 3.17    Employee Benefit Plans.
(a)    Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, (i) each Company and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder; (ii) no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in any
liability of any Company or the imposition of a Lien on any of the property of
any Company; (iii) the present value of all accumulated benefit obligations
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) of each Plan did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the property of such Plan; (iv) and using actuarial assumptions and computation
methods consistent with subpart I of subtitle E of Title IV of ERISA, no Company
would have liability to any Multiemployer Plan in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of such
Multiemployer Plan.
(b)    Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, and to the extent applicable, (i)
each Foreign Plan has been maintained in substantial compliance with its terms
and with the requirements of any and all applicable Requirements of Law and has
been maintained, where required, in good standing with applicable regulatory
authorities; (ii) no Company has incurred any material obligation in connection
with the termination of or withdrawal from any Foreign Plan; (iii) the present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Plan which is funded, determined as of the end of the most recently
ended fiscal year of the respective Company on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan; and (iv) for each Foreign Plan which is not
funded, the obligations of such Foreign Plan are properly accrued.
SECTION 3.18    Environmental Matters.
(a)    Except as set forth in Schedule 3.18 or except in the event of (i)
through (v) below, inclusive, as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:
(i)        The Companies and their businesses, operations and Real Property are
in compliance with, and the Companies have no liability under, any applicable
Environmental Law;
(ii)        The Companies have obtained all Environmental Permits required for
the conduct of their businesses and operations, and the ownership, operation and
use of their property, under Environmental Law, all such Environmental Permits
are valid and in good standing;






--------------------------------------------------------------------------------




(iii)        There has been no Release or threatened Release of Hazardous
Material on, at, under or from any Real Property or facility presently or, to
the knowledge of the Companies, formerly owned, leased or operated by the
Companies or their predecessors in interest that could result in liability by
the Companies under any applicable Environmental Law;
(iv)        There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or, to the knowledge of the
Companies, relating to the Real Property currently or formerly owned, leased or
operated by the Companies or their predecessors in interest or relating to the
operations of the Companies; and
(v)        No Person with an indemnity or contribution obligation to the
Companies relating to compliance with or liability under Environmental Law is in
default with respect to such obligation.
(b)    Except as set forth in Schedule 3.18 or except, in the case of (i)
through (v) below, inclusive, as individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:
(i)    No Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;
(ii)    No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;
(iii)    No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;
(iv)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and
(v)    The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance by the Companies with or
liability of the Companies under Environmental Law, including those concerning
the actual or suspected existence of Hazardous Material at Real Property or
facilities currently or formerly owned, operated, leased or used by the
Companies.






--------------------------------------------------------------------------------




SECTION 3.19    Insurance.
Schedule 3.19 sets forth a true, complete and correct description of all
insurance maintained by each Company as of the Third A&R Effective Date. All
insurance maintained by the Companies is in full force and effect, all premiums
have been duly paid, and no Company has received notice of any material
violation or cancellation thereof. Each Company has insurance in such amounts
and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations.
SECTION 3.20    Security Documents.
(a)    Security Agreement. The Security Agreement is effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties, legal,
valid and enforceable (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law) Liens on,
and security interests in, the Security Agreement Collateral to the extent that
a legal, valid and enforceable Lien in such Security Agreement Collateral may be
created under any applicable law of the United States or any state thereof ,
including, without limitation, the applicable UCC and, except as set forth in
clauses (b) and (c) of this Section 3.20(a), when (i) financing statements and
other filings in appropriate form are filed in the offices specified on
Schedule 7 to the Perfection Certificates with payment of any associated filing
fee and (ii) upon the taking of possession or control by the Administrative
Agent of the Security Agreement Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by each Security Agreement), the
Liens created by the Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors in
the Security Agreement Collateral (other than such Security Agreement Collateral
in which a security interest cannot be perfected under the UCC as in effect at
the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.
(b)    Valid Liens. Each Security Document delivered pursuant to Sections 5.10
and 5.11 will, upon execution and delivery thereof, be effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties,
legal, valid and enforceable (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law)
Liens on, and security interests in, all of the Loan Parties’ right, title and
interest in and to the Collateral thereunder, to the extent that a legal, valid
and enforceable Lien in such Collateral may be created under any applicable law
of the United States or any state thereof , including, without limitation, the
applicable UCC, and (i) when all appropriate filings or recordings are made in
the appropriate offices as may be required under applicable law and (ii) upon
the taking of possession or control by the Administrative Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Administrative Agent to the extent required by any Security Document), such
Security Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral (other than such Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than the applicable
Permitted Liens.






--------------------------------------------------------------------------------




SECTION 3.21    Anti-Terrorism Laws.
(a)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of its controlled Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or
controlled Affiliate (i) has violated or is in violation of Anti-Terrorism Laws
or Anti-Bribery Laws or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in the
“Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering.
(b)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of its controlled Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or
such Affiliate is acting or benefiting in any capacity in connection with the
Loans is an Embargoed Person.
(c)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of its controlled Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or
such Affiliate acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person, (ii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law or Anti-Bribery Law.
For purposes of determining whether or not a representation is true under this
Section 3.21, no Loan Party shall be required to make any investigation into the
identity of any owner or controlling Persons of any party, including, without
limitation, any investigation into (i) ownership of publicly traded stock or
other publicly traded securities or (ii) the beneficial ownership of any
collective investment funds.




SECTION 3.22    Location of Material Inventory.
Schedule 3.22 sets forth, as of the Third A&R Effective Date, all locations in
the United States and Canada where the aggregate value of hydrocarbon Inventory
owned by the Borrowers exceeds $10,000,000.
SECTION 3.23    Accuracy of Borrowing Base.
At the time any Borrowing Base Certificate is delivered pursuant to this
Agreement, the Accounts and the items of hydrocarbon Inventory (with respect to
hydrocarbon Inventory, taken as a whole) included in the calculation of the
Borrowing Base satisfy in all material respects the criteria for Eligible
Accounts and Eligible Hydrocarbon Inventory.










--------------------------------------------------------------------------------




ARTICLE IV


CONDITIONS TO CREDIT EXTENSIONS


SECTION 4.01    Conditions to Closing.
This Agreement shall become effective, subject to satisfaction or waiver of the
following conditions:
(a)    Loan Documents. All legal matters incident to this Agreement and the
other Loan Documents shall be satisfactory to the Lenders, to the Issuing Bank
and to the Administrative Agent and there shall have been delivered to the
Administrative Agent with respect to each applicable Loan Party an executed
counterpart of (A) the A&R Security Agreement, (B) a reaffirmation of each
Existing Security Document, and (C) each other applicable Loan Document.
(b)    Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary or assistant secretary of each Loan Party
dated the Third A&R Effective Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party and the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (i)); and
(ii)    a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and
(c)    Opinion of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Joint Lead Arrangers, the Lenders and
the Issuing Bank, a favorable written opinion of Kirkland & Ellis LLP, special
counsel for the Loan Parties (i) dated the Third A&R Effective Date,
(ii) addressed to the Agents, the Issuing Bank and the Lenders and
(iii) covering the matters set forth in Exhibit N and such other matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request.
(d)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O, dated the Third A&R Effective
Date and signed by the chief financial officer or chief executive officer of
Borrowers.
(e)    Fees. The Joint Lead Arrangers and Administrative Agent shall have
received all Fees and other amounts due and payable on or prior to the Third A&R
Effective Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses (including the






--------------------------------------------------------------------------------




reasonable and documented out-of-pocket legal fees and expenses of Winston &
Strawn LLP, special counsel to the Administrative Agent, and the reasonable and
documented out-of-pocket fees and expenses of any local counsel, foreign
counsel, appraisers, consultants and other advisors) required to be reimbursed
or paid by Borrowers hereunder or under any other Loan Document.
(f)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Third A&R Effective Date and signed by the chief
executive officer and the chief financial officer of Administrative Borrower,
confirming compliance with the conditions precedent set forth in this
Section 4.01.
SECTION 4.02    Conditions to Initial Credit Extension.
The obligation of each Lender and, if applicable, each Issuing Bank to fund the
initial Credit Extension on and after the commencement of the Revolving
Availability Period requested to be made by it shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.02:
(a)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the date of the initial Credit Extension and signed by the
chief executive officer and the chief financial officer of Administrative
Borrower, confirming compliance with the conditions precedent set forth in this
Section 4.02 and Sections 4.03(b), (d) and (e).
SECTION 4.03    Conditions to All Credit Extensions.
The obligation of each Lender and each Issuing Bank to make any Credit Extension
(including the initial Credit Extension, but excluding, in any event any
Revolving Loan made pursuant to Section 2.18(e) and except as otherwise set
forth in Section 2.20(b) with respect to Credit Extensions made on account of
Incremental Revolving Commitments relating to Permitted Acquisitions) shall be
subject to, and to the satisfaction of, each of the conditions precedent set
forth below.
(a)    Notice. The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).
(b)    No Default. No Default shall have occurred and be continuing on such date
or would result from the making of any such Credit Extension.
(c)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; provided, however, that this condition
shall not apply to any request for the amendment of a Letter of Credit for
purposes of decreasing its face amount.






--------------------------------------------------------------------------------




(d)    Borrowing Base. After giving effect to such Credit Extension the sum of
the total Revolving Exposures shall not exceed the lesser of (A) the total
Revolving Commitments and (B) the Borrowing Base then in effect.
(e)    No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued with respect to any
action, suit or proceeding seeking to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated by this Agreement or the making of Loans hereunder.
(f)    USA PATRIOT Act. With respect to Letters of Credit issued for the account
of a Subsidiary only, the Lenders and the Administrative Agent shall have timely
received the information required under Section 10.13.
Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrowers and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.03(b)-(e) have been satisfied.
SECTION 4.04    Conditions to Initial Credit Extension to an Eligible
Subsidiary.
The obligation of each Lender and each Issuing Bank to make the initial Credit
Extension to an Eligible Subsidiary shall be subject to, and to the satisfaction
of, each of the conditions precedent set forth below and thereupon, such
Eligible Subsidiary shall become a “Borrower” for purposes of this Agreement and
the Loan Documents.
(a)    Opinion of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Joint Lead Arrangers, the Lenders and
the Issuing Bank, a favorable written opinion of (i) a special counsel for such
Eligible Subsidiary reasonably acceptable to Administrative Agent (it being
acknowledged and agreed that Kirkland & Ellis LLP shall be reasonably acceptable
to Administrative Agent), (A) dated the date of the proposed initial Credit
Extension to such Eligible Subsidiary (each, an “Initial Borrowing Date”),
(B) addressed to the Agents, the Issuing Bank and the Lenders and (C) covering
the matters set forth in Section 4.01(c) and such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.
(b)    Corporate Documents. The Administrative Agent shall have received:
(i) a certificate of the secretary or assistant secretary of such Eligible
Subsidiary dated the Initial Borrowing Date, certifying (A) that attached
thereto is a true and complete copy of each Organizational Document of such
Eligible Subsidiary certified (to the extent applicable) as of a recent date by
the Secretary of State of the state of its organization, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of such Eligible Subsidiary authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen






--------------------------------------------------------------------------------




signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Eligible Subsidiary (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));
(ii)    a certificate as to the good standing of such Eligible Subsidiary (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority); and
(iii)    such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.
(c)    USA PATRIOT Act. The Lenders and the Administrative Agent shall have
timely received the information required under Section 10.13.
(d)    To the extent that such Eligible Subsidiary was not a Loan Party prior to
becoming a Borrower under this Agreement, the conditions of Section 5.10 shall
have been satisfied with respect to such Eligible Subsidiary.

ARTICLE V
AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees that so long as this Agreement shall remain
in effect and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full (other than Unasserted
Contingent Obligations) and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full (or been
cash collateralized or backstopped in a manner reasonably satisfactory to the
Administrative Agent and the Issuing Bank), unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Subsidiaries (other than Excluded Subsidiaries) to:
SECTION 5.01    Financial Statements, Reports, etc.
Furnish to the Administrative Agent for prompt distribution to each Lender:
(a)    Annual Reports. As soon as available and in any event within 120 days
after the end of each fiscal year (or such earlier date on which Holdings is
required to file a Form 10-K under the Exchange Act): (i) the consolidated
balance sheet of Holdings as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, in comparative form with such financial statements as of the end
of, and for, the preceding fiscal year, and notes thereto, accompanied by an
opinion of Deloitte & Touche LLP or other independent public accountants of
recognized national standing reasonably satisfactory to the Administrative Agent
(which opinion shall not be qualified as to scope or contain any going concern
or other qualification, other than any going concern or other qualification with
respect to the regularly scheduled maturity date of the Revolving Commitments or
other Indebtedness permitted by this Agreement), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of






--------------------------------------------------------------------------------




operations and cash flows of Holdings as of the dates and for the periods
specified in accordance with GAAP consistently applied; (ii) a management report
in a form reasonably satisfactory to the Administrative Agent setting forth (A)
statement of income items and Consolidated EBITDA of Holdings for such fiscal
year, showing variance, by dollar amount and percentage, from amounts for the
previous fiscal year and budgeted amounts and (B) key operational information
and statistics for such fiscal year consistent with internal and industry-wide
reporting standards; and (iii) a narrative report and management’s discussion
and analysis, in a form reasonably satisfactory to the Administrative Agent, of
the financial condition and results of operations of Holdings for such fiscal
year, as compared to amounts for the previous fiscal year and budgeted amounts
(it being understood that the information required by clause (i) may be
furnished in the form of a Form 10-K);
(b)    Quarterly Reports. As soon as available and in any event within 45 days
(or such earlier date on which Holdings is required to file a Form 10-Q under
the Exchange Act) after the end of each of the first three fiscal quarters of
each fiscal year, beginning with the fiscal quarter ending  September 30, 2012,
(i) the consolidated balance sheet of Holdings as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year (provided that with respect
to any fiscal quarter that ends on or prior to December 17, 2011, the foregoing
requirement that such financial statements be presented in comparative form
shall only apply to the extent financial statements of Holdings or Paulsboro
exist for such comparable periods in the previous fiscal year), and notes
thereto, and accompanied by a certificate of a Financial Officer stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Holdings as of the date and for the periods specified therein in accordance with
GAAP consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section, subject to normal year-end
audit adjustments and the absence of footnote disclosures and (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year and
budgeted amounts (it being understood that the information required by clause
(i) may be furnished in the form of a Form 10-Q);
(c)    Monthly Reports. Within 30 days after the end of each of the first two
months of each fiscal quarter, beginning with October 31, 2012,  the
consolidated balance sheet of Holdings as of the end of each such month and the
related consolidated statements of income and cash flows of Holdings for such
month and for the then elapsed portion of the fiscal year, accompanied by a
certificate of a Financial Officer stating that such financial statements fairly
present, in all material respects, the consolidated results of operations and
cash flows of Holdings as of the date and for the periods specified therein in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnote disclosures;
(d)    Financial Officer’s Certificate. Concurrently with any delivery of
financial statements under Section 5.01(a), (b) or (c), a Compliance Certificate
certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and which Compliance Certificate
shall, in the case of any Compliance Certificate delivered in connection with
financial statements delivered under






--------------------------------------------------------------------------------




Section 5.01(a) or Section 5.01(b), include a calculation of the Consolidated
Fixed Charge Coverage Ratio;
(e)    Financial Officer’s Certificate Regarding Collateral. Concurrently with
any delivery of financial statements under Section 5.01(a), a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the dates of the Perfection Certificates or latest
Perfection Certificate Supplement;
(f)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange;
(g)    Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;
(h)    Budgets. Within 90 days after the beginning of each fiscal year, a budget
for Holdings in form reasonably satisfactory to the Administrative Agent, but to
include a balance sheet, statement of income and sources and uses of cash, for
such fiscal year prepared in detail with appropriate presentation and discussion
of the principal assumptions upon which such budget is based, accompanied by the
statement of a Financial Officer of Holdings to the effect that the budget of
Holdings is a reasonable estimate for the periods covered thereby and has been
prepared in good faith on the basis of assumptions stated therein, which such
assumptions were believed to be reasonable at the time of preparation of such
budget, it being understood that actual results may vary from the budget and
such variances may be material;
(i)    Organization. Concurrently with any delivery of financial statements
under Section 5.01(a), confirmation that there are no changes to Schedule 10(a)
to the Perfection Certificates;
(j)    Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice; and
(k)    Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; provided, however,
that the Administrative Agent will not be allowed to receive information the
provision or disclosure of which is prohibited pursuant to Applicable Law or
contractual obligations or that is protected by attorney-client privilege.
Any documents required to be delivered pursuant to Section 5.01(a), (b) or (f)
may be delivered electronically (including by having been publicly filed with
the SEC) and if so delivered, shall be deemed to have been delivered on the date
(i) on which the Borrowers (or PBF Energy Inc. or any parent entity thereof)
post such documents or provide a link thereto on Borrowers’ (or PBF Energy
Inc.’s or any parent entity thereof) website on the Internet at the website
address listed on Schedule 5.01 (or






--------------------------------------------------------------------------------




such other website address provided to the Administrative Agent in writing from
time to time); (ii) on which such documents are posted on the Borrowers’ behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent has access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) if publicly filed with
the SEC (including by PBF Energy, Inc. or any parent entity thereof) as of the
date of such filing. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
SECTION 5.02    Litigation and Other Notices.
Furnish to the Administrative Agent written notice of the following promptly
(and, in any event, within five (5) Business Days of the occurrence thereof):
(a)    any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against any Company or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect or (ii) with respect to any Loan Document;
(c)    any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect; and
(d)    the occurrence of a Casualty Event (i) to any portion of Revolving Credit
Priority Collateral in excess of $20,000,000 or (ii) to any assets of any Loan
Party not constituting Revolving Credit Priority Collateral in excess of
$35,000,000.
SECTION 5.03    Existence; Businesses and Properties.
(a)    Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05 or Section 6.06 or, in the case of any
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Do or cause to be done all things reasonably necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, privileges, franchises and authorizations material to the conduct of
its business; maintain and renew patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
with all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; pay and
perform its material obligations under all Leases, Transaction Documents, the
Toledo Acquisition Documents and the Paulsboro Acquisition Documents; and at all






--------------------------------------------------------------------------------




times maintain, preserve and protect all property material to the conduct of
such business and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business and
casualty and condemnation) and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that
nothing in this Section 5.03(b) shall prevent (i) sales of property,
consolidations or mergers by or involving any Company or Excluded Subsidiary in
accordance with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company
or Excluded Subsidiary of its qualification as a foreign legal entity in any
jurisdiction where such withdrawal, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; or (iii) the
abandonment by any Company of any rights, franchises, licenses, trademarks,
trade names, copyrights or patents that such person reasonably determines are
not useful to its business or no longer commercially desirable.
SECTION 5.04    Insurance.
(a)    Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to properties material to the business of the Companies
against such casualties and contingencies and of such types and in such amounts
with such deductibles as is customary in the case of similar businesses
operating in the same or similar locations.
(b)    Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof or as otherwise reasonably
acceptable to the Administrative Agent, (ii) name the Administrative Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Administrative Agent.
(c)    Notice to Agents. Notify the Administrative Agent and the Co-Collateral
Agents promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.04 is taken out by any Company; and promptly deliver to the
Administrative Agent and the Co-Collateral Agents a duplicate original copy of
such policy or policies.
(d)    [Reserved].
(e)    Broker’s Report. Deliver to the Administrative Agent and the
Co-Collateral Agents a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Co-Collateral Agents may from time to time
reasonably request; provided, that absent an Event of Default that has occurred
and is continuing, the Administrative Agent and the Co-Collateral Agents shall
not make such request more than once per calendar year.








--------------------------------------------------------------------------------




SECTION 5.05    Obligations and Taxes.
(a)    Payment of Obligations. Pay and discharge promptly when due all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, services,
materials and supplies or otherwise that, if unpaid, give rise to a Lien other
than a Permitted Lien upon such properties or any part thereof; provided that
such payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as (x)(i) the validity or amount
thereof shall be contested in good faith by appropriate proceedings timely
instituted and diligently conducted and the applicable Company shall have set
aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP, and (ii) in the case of Collateral, the
applicable Company shall have otherwise complied with the Contested Collateral
Lien Conditions or (y) the failure to pay could not reasonably be expected to
result in a Material Adverse Effect.
(b)    Filing of Returns. Timely and correctly file all material Tax Returns
required to be filed by it. Withhold, collect and remit all material Taxes that
it is required to collect, withhold or remit.
SECTION 5.06    Employee Benefits.
(a)    Comply in all material respects with the applicable provisions of ERISA
and the Code (except where any failure to comply could not reasonably be
expected to result in a Material Adverse Effect), and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within
5 days after any Responsible Officer of any Company or any ERISA Affiliates of
any Company knows or has reason to know that, any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of the Companies or any of their ERISA Affiliates in an
aggregate amount exceeding $1,000,000 or the imposition of a Lien on the assets
of any Loan Party, a statement of a Financial Officer of Administrative Borrower
setting forth details as to such ERISA Event and the action, if any, that the
Companies propose to take with respect thereto; (y) upon request by the
Administrative Agent, copies of (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Company or any ERISA Affiliate
with the Internal Revenue Service with respect to each Plan; (ii) the most
recent actuarial valuation report for each Plan; (iii) all notices received by
any Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request and (z) promptly following any request therefor, copies of
(i) any documents described in Section 101(k) of ERISA that any Company or its
ERISA Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(1) of ERISA that any Company or its ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
any Company or its ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, the
applicable Company or ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices promptly after receipt thereof.








--------------------------------------------------------------------------------




SECTION 5.07    Maintaining Records; Access to Properties and Inspections;
Annual Meetings.
(a)    Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP consistently applied and all Requirements of Law
are made of all material dealings and transactions in relation to its business
and activities. Upon at least two (2) Business Days prior written notice, each
Loan Party will permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect the financial records (other than the
records of the Board of Directors) and the property of such Company at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances,
accounts and condition of any Loan Party with the officers and employees thereof
and advisors therefor (including independent accountants); provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 5.07(a)
and the Administrative Agent shall not exercise such rights more often than
three times during any calendar year absent the existence of an Event of Default
that is continuing, each time to be at the Borrowers’ expense; provided, further
that when an Event of Default exists and is continuing, the Administrative Agent
or any Lender (or any of their respective representatives) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Loan Parties the opportunity to participate in any
discussions with the Borrowers’ advisors (including independent public
accountants). Notwithstanding anything to the contrary in this Section 5.07(a),
none of the Loan Parties will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives) is
prohibited by applicable law or binding agreement or (ii) that is subject to
attorney-client privilege or constitutes attorney work product;
(b)    Within 150 days after the end of each fiscal year of the Companies, at
the written request of the Administrative Agent or Required Lenders, hold a
meeting which, at Borrowers’ option, may be by conference call (the costs of any
such call to be paid by Borrowers), with all Lenders who choose to attend such
meeting, at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of the Companies and the
budgets presented for the current fiscal year of the Companies.
SECTION 5.08    Use of Proceeds.
Use the proceeds of the Loans only for the purposes set forth in Section 3.12
and request the issuance of Letters of Credit only for the purposes set forth in
the definition of Commercial Letter of Credit or Standby Letter of Credit, as
the case may be.
SECTION 5.09    Compliance with Environmental Laws; Environmental Reports.
(a)    Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) comply, cause all Affiliates
of the Loan Parties occupying Real Property owned, operated or leased by any
Company to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property;






--------------------------------------------------------------------------------




and (ii) obtain and renew all material Environmental Permits applicable to its
operations and Real Property; and conduct all Responses required of the
Companies by, and in accordance with, Environmental Laws; provided, further that
no Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.
(b)    If an Event of Default, if any, caused by reason of a breach of
Section 3.18 or Section 5.09(a) shall have occurred and be continuing for more
than 30 days without the Companies commencing activities reasonably likely to
cure such Event of Default, if any, in accordance with Environmental Laws, at
the written request of the Administrative Agent or the Required Lenders through
the Administrative Agent, provide to the Lenders within 60 days after such
request, at the expense of Borrowers, an environmental assessment report
regarding the matters which are the subject of such Event of Default, including,
where appropriate, soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in the form reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them.
SECTION 5.10    Additional Collateral; Additional Guarantors.
(a)    Subject to the terms of the Intercreditor Agreements and this
Section 5.10, with respect to any property acquired after the Third A&R
Effective Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within 30 days after the acquisition thereof (or such longer period of
time not to exceed an additional 30 days as may be permitted by written consent
by Administrative Agent)) (i) execute and deliver to the Administrative Agent
and the Co-Collateral Agents such amendments or supplements to the relevant
Security Documents or such other documents as the Administrative Agent or the
Co-Collateral Agents shall deem reasonably necessary or advisable to grant to
the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Document in accordance
with all applicable Requirements of Law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent; provided, however, that notwithstanding anything to the
contrary in any Loan Document, to the extent resulting from a Permitted
Acquisition or an Investment permitted by Section 6.04(n), 6.04(r) or 6.04(s),
at the election of the Administrative Borrower, the only action required to be
consummated contemporaneously with the consummation of such transaction will be
the filing of financing statements on form UCC-1, and any other action (if any)
required in connection therewith pursuant to this Section 5.10 and any analogous
provision in the Loan Documents may be consummated within a reasonable period of
time after such consummation as agreed to by the Administrative Borrower and the
Administrative Agent. Borrowers shall otherwise take such actions and execute
and/or deliver to the Administrative Agent such documents as the Administrative
Agent or the Co-Collateral Agents shall require to confirm the validity,
perfection and priority of the Lien of the Security Documents on such
after-acquired properties.
(b)    Subject to the terms of the Intercreditor Agreements and the
Administrative Borrower’s election under Section 5.18, with respect to any
person that is or becomes a Subsidiary (other than an Excluded Subsidiary or
Immaterial Subsidiary) after the Third A&R Effective Date, promptly (and in any
event within 30 days after such person becomes a Subsidiary) (or such longer
period of time not to exceed an additional 30 days as may be permitted by
written consent by Administrative Agent)






--------------------------------------------------------------------------------




cause such new Domestic Subsidiary (other than an Excluded Subsidiary or
Immaterial Subsidiary) (A) to execute a Joinder Agreement or such comparable
documentation to become a Subsidiary Guarantor (or Borrower, in the case of
Eligible Subsidiaries) and a joinder agreement to the Security Agreement,
substantially in the form annexed thereto, and (B) to take all actions
reasonably necessary or advisable in the opinion of the Administrative Agent or
the Co-Collateral Agents to cause the Lien created by the Security Agreement to
be duly perfected to the extent required by such agreement in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Co-Collateral Agents; provided, however, that notwithstanding anything to
the contrary in any Loan Document, to the extent resulting from a Permitted
Acquisition or an Investment permitted by Section 6.04(n), 6.04(r) or 6.04(s),
at the election of the Administrative Borrower, the only action required to be
consummated contemporaneously with the consummation of such transaction will be
the filing of financing statements on form UCC-1, and any other action (if any)
required in connection therewith pursuant to this Section 5.10 and any analogous
provision in the Loan Documents may be consummated within a reasonable period of
time after such consummation as agreed to by the Administrative Borrower and the
Administrative Agent. Notwithstanding the foregoing, no Foreign Subsidiary or
any Domestic Subsidiary which holds as its only material assets the Equity
Interests of one or more Foreign Subsidiaries shall be required to take the
actions specified in this Section 5.10(b).
(c)    Notwithstanding anything in this Agreement or any Security Document to
the contrary, this Section 5.10 applies to the Loan Parties and their assets, in
each case, solely as to the Revolving Credit Priority Collateral.
SECTION 5.11    Security Interests; Further Assurances.
Subject to the terms of the Intercreditor Agreements, promptly, upon the
reasonable request of the Administrative Agent or the Co-Collateral Agents, at
Borrowers’ expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by the Administrative
Agent or the Co-Collateral Agents reasonably necessary or desirable for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except as permitted by the applicable
Security Document, or obtain any consents or waivers as may be necessary or
appropriate in connection therewith. Deliver or cause to be delivered to the
Administrative Agent and the Co-Collateral Agents from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the
Co-Collateral Agents as the Administrative Agent and the Co-Collateral Agents
shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents. Upon the exercise by the
Administrative Agent, the Co-Collateral Agents or any Lender of any power,
right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent, the
Co-Collateral Agents or such Lender may reasonably require.
SECTION 5.12    Information Regarding Collateral.
(a)    Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in






--------------------------------------------------------------------------------




any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Co-Collateral Agents and the Administrative Agent not less than five
(5) Business Days’ prior written notice (in the form of an Officers’
Certificate), or such lesser notice period agreed to by the Administrative
Agent, of its intention so to do, clearly describing such change and providing
such other information in connection therewith as the Co-Collateral Agents or
the Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent upon its request with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence. Each Loan Party also agrees to promptly notify the
Administrative Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral is located (including the establishment of any such
new office or facility), other than changes in location to a leased property
subject to a Landlord Access Agreement.
(b)    Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Co-Collateral
Agents a Perfection Certificate Supplement.
SECTION 5.13    [Reserved].
SECTION 5.14    Affirmative Covenants with Respect to Leases.
With respect to each Lease, the respective Loan Party shall perform all the
obligations required of it under such Lease and enforce all of the tenant’s
obligations thereunder, except where the failure to so perform or enforce could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.15    Borrowing Base-Related Reports.
Borrowers shall deliver or cause to be delivered (at the expense of Borrowers)
to the Administrative Agent the following:
(a)    in no event later than 21 days after the end of each month (or the
succeeding Business Day if such 21st day is not a Business Day) for the month
most recently ended, a Borrowing Base Certificate from Borrowers accompanied by
such supporting detail and documentation as shall be reasonably requested by the
Co-Collateral Agents in their reasonable credit judgment; provided, that if
Excess Availability is less than or equal to 20% of the Borrowing Base for a
period in excess of three (3) continuing Business Days, then Borrowing Base
Certificates shall be delivered on a weekly basis, for each calendar week, no
later than Friday of the following calendar week, until Excess Availability
shall have exceeded 20% of the Borrowing Base for at least ten (10) consecutive
Business Days.
(b)    upon request by the Co-Collateral Agents, and in no event later than 30
days after the end of (i) each month, a monthly trial balance showing Accounts
outstanding aged from statement date as follows: 1 to 30 days, 31 to 60 days, 61
to 90 days and 91 days or more, accompanied by a comparison to the prior month's
trial balance and such supporting detail and documentation as shall be requested
by the Administrative Agent or Co-Collateral Agents in their reasonable credit
judgment and (ii) each month, a summary of hydrocarbon Inventory by location and
type accompanied by such supporting detail and






--------------------------------------------------------------------------------




documentation as shall be reasonably requested by the Co-Collateral Agents in
their reasonable credit judgment;
(c)    at the time of delivery of each of the financial statements delivered
pursuant to Sections 5.01(a) and (b) upon the request of the Administrative
Agent, a reconciliation of the Accounts trial balance and quarter-end
hydrocarbon Inventory reports of Borrowers to the general ledger of Borrowers,
accompanied by such supporting detail and documentation as shall be reasonably
requested by the Co-Collateral Agents in their reasonable credit judgment; and
(d)    such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Administrative
Agent or the Co-Collateral Agents shall from time to time request in their
reasonable credit judgment.
The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.15 shall constitute a representation and warranty by
Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of such date.
SECTION 5.16    Inventory Appraisals.
Any of the Co-Collateral Agents’ officers, designated employees or agents shall
have the right, at any reasonable time or times subject to the following
limitations on prior written notice to Borrowers to conduct field audits of the
financial affairs and Collateral of the Loan Parties. The Loan Parties shall
cooperate fully with the Administrative Agent or the Co-Collateral Agents and
its agents during all (x) Collateral field audits, which shall be at Borrowers'
expense and shall be conducted, at the request of the Administrative Agent or
the Co-Collateral Agents, not more than one (1) time during any twelve month
period, absent an Event of Default that has occurred and is continuing, (y)
Inventory Appraisals, which shall be at Borrowers' expense and shall be
conducted, at the request of the Administrative Agent or the Co-Collateral
Agents, not more than one (1) time, during any twelve month period, absent an
Event of Default that has occurred and is continuing, or (z) in the case of both
Collateral field audits and Inventory Appraisals, following the occurrence and
during the continuation of an Event of Default, more frequently at the
Administrative Agent's or the Co-Collateral Agents' request; provided, that: (a)
if Excess Availability is less than 40% of the lesser of (i) the Borrowing Base
or (ii) the then current aggregate Revolving Commitments of the Lenders for a
period in excess of five consecutive Business Days, Agents shall be entitled to
request two Collateral field audits and Inventory Appraisals annually; and (b)
if Excess Availability is less than 12.5% of the lesser of (i) the Borrowing
Base or (ii) the then current aggregate Revolving Commitments of the Lenders for
a period in excess of five consecutive Business Days, Agents shall be entitled
to request three Collateral field audits and Inventory Appraisals annually;
provided, further, that none of the foregoing limitations on the number of
Collateral Field audits or Inventory Appraisals shall apply during the
continuance of an Event of Default.
SECTION 5.17    [Reserved]
SECTION 5.18    Designation of Borrowers and Excluded Subsidiaries.
(a)    Administrative Borrower may designate any Eligible Subsidiary as a
“Borrower” under this Agreement and the other Loan Documents by written notice
to the Administrative Agent; provided that (i) immediately before and after such
designation, no Default or Event of Default (or in the context of a Permitted
Acquisition, no Specified Event of Default) shall have occurred and be
continuing,






--------------------------------------------------------------------------------




(ii) the conditions set forth in Section 4.04 shall have been satisfied with
respect to such Eligible Subsidiary and (iii) immediately before and after
giving effect to such designation, Borrowers shall be in compliance, on a Pro
Forma Basis, with the covenant set forth in Section 6.09, to the extent the
covenant is then applicable and is being tested. Until such time as the
requirements set forth in the preceding clauses (i) through (iii) shall have
been satisfied with respect to such Eligible Subsidiary, such Eligible
Subsidiary shall not be a “Borrower” for purposes of this Agreement and the
Accounts and hydrocarbon Inventory of such Eligible Subsidiary shall not be
counted towards calculating the Borrowing Base.
(b)    In addition to Excluded Subsidiaries designated under the Existing
Revolving Credit Agreement, the Administrative Borrower may designate any
Domestic Subsidiary acquired or formed after the Third A&R Effective Date,
within 30 days of the formation or acquisition thereof (or such longer period of
time as may be permitted by the Administrative Agent), as an Excluded Subsidiary
by written notice to the Administrative Agent; provided that immediately before
and after such designation, no Default or Event of Default (or in the context of
a Permitted Acquisition, no Specified Event of Default) shall have occurred and
be continuing; provided further that such Excluded Subsidiary may be
re-designated by Administrative Borrower as a “Subsidiary Guarantor” upon five
(5) Business Days (or such shorter period of time as may be permitted by the
Administrative Agent) prior written notice to the Administrative Agent as long
as the requirements of Section 5.10 are satisfied either before or concurrently
with it becoming a Subsidiary Guarantor.


ARTICLE VI
NEGATIVE COVENANTS
Each Loan Party covenants and agrees that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full (in each case,
other than Unasserted Contingent Obligations) and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, no Loan Party will, nor will they cause or permit any Subsidiaries
(other than Excluded Subsidiaries) to:
SECTION 6.01    Indebtedness.
Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except
(a)    Indebtedness incurred under this Agreement and the other Loan Documents
(including, without limitation, any Incremental Revolving Commitments,
Incremental Revolving Loans, Refinancing Loan Commitments and Refinancing
Revolving Loans);
(b)    Indebtedness outstanding on the Third A&R Effective Date and to the
extent in excess of $10,000,000 in the aggregate, which is listed on
Schedule 6.01(b);
(c)    Indebtedness under Hedging Obligations entered into consistent with
prudent industry practice; provided that if such Hedging Obligations relate to
interest rates or foreign currency, (i) such Hedging Obligations relate to
payment obligations on Indebtedness otherwise permitted to be incurred by the
Lcoan Documents and (ii) the notional principal amount of such Hedging
Obligations at






--------------------------------------------------------------------------------




the time incurred does not exceed the principal amount of the Indebtedness to
which such Hedging Obligations relate;
(d)    Indebtedness permitted by Section 6.04(f);
(e)    Indebtedness in respect of Purchase Money Obligations, Attributable
Indebtedness, Capital Lease Obligations, and any other Indebtedness financing
the acquisition, construction repair, replacement or improvement of any fixed or
capital assets and refinancings or renewals thereof, in an aggregate amount not
to exceed 10.0% of Total Assets (as determined on the date of incurrence of such
Indebtedness); provided, however, any Purchase Money Obligations, Attributable
Indebtedness, Capital Lease Obligations or any other Indebtedness (and any
refinancing or renewals thereof) incurred to finance the acquisition,
construction, repair, replacement or improvement of any rail car or
transportation assets (a “Railcar Financing”) that are leased, financed subject
to a purchase contract or under a similar arrangement in effect as of the Third
A&R Effective Date and set forth on Schedule 6.04(e) shall be permitted
hereunder and shall not count against the basket in this clause (e);
(f)    Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed).
(g)    Contingent Obligations (including guarantees) of any Loan Party in
respect of Indebtedness otherwise permitted under this Section 6.01;
(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
(i)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(j)    Indebtedness arising from an unsecured guaranty;
(k)    Indebtedness under the DEDA Loan and Security Agreement;
(l)    [reserved];
(m)    (i) Indebtedness assumed in connection with any Permitted Acquisition,
provided, that (x) such Indebtedness (A) was not incurred in contemplation of
such Permitted Acquisition, (B) is secured only by the assets acquired in the
applicable Permitted Acquisition (including any acquired Equity Interests), (C)
the only obligors with respect to any Indebtedness incurred pursuant to this
clause (m)(i) shall be those persons who were obligors of such Indebtedness
prior to such Permitted Acquisition or such obligors are not Loan Parties
(except as otherwise permitted by Section 6.04), and (y) both immediately prior
and after giving effect thereto no Specified Event of Default shall exist or
result therefrom or, at the Administrative Borrower’s option if such
Indebtedness is assumed in connection with






--------------------------------------------------------------------------------




a Permitted Acquisition, no Event of Default shall exist at the time the
relevant Acquisition Agreement is entered into and (ii) Indebtedness incurred in
connection with the financing of any Permitted Acquisition, provided, that (x)
such Indebtedness (A) is secured only by the assets (other than assets
constituting Revolving Credit Priority Collateral) acquired in the applicable
Permitted Acquisition (including any acquired Equity Interests), (B) the only
obligors with respect to any Indebtedness incurred pursuant to this clause
(m)(ii) shall be those persons who were obligors of such Indebtedness prior to
such Permitted Acquisition and/or Affiliates of the Loan Parties (and in the
case of the Loan Parties, solely to the extent permitted by Section 6.04), and
(y) both immediately prior and after giving effect thereto (A) no Specified
Event of Default shall exist or result therefrom or, at the Administrative
Borrower’s option if such Indebtedness is to finance a Permitted Acquisition, no
Event of Default shall exist at the time the relevant Acquisition Agreement is
entered into, and (B) the aggregate principal amount of such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this clause (m)(ii) does not exceed (x) $450,000,000
plus (y) such additional amounts as long as (I) the Consolidated Fixed Charge
Coverage Ratio, calculated on a Pro Forma Basis giving effect to the incurrence
of such Indebtedness, is not less than 1.10:1.00 and (II) Pro Forma Excess
Availability shall be greater than the Threshold Amount both before and after
giving effect to the incurrence of any such Indebtedness (it being understood
and agreed for the avoidance of doubt that the requirements of sub-clauses (x)
and (y)(B) of this Section 6.01(m) will not apply to the extent that a Permitted
Acquisition is financed with proceeds of Indebtedness permitted by Section
6.01(a));
(n)    Indebtedness representing deferred compensation to employees of any Loan
Parties incurred in the ordinary course of business, and/or incurred by such
Person in connection with any Permitted Acquisition or any other Investment
expressly permitted hereunder;
(o)    Indebtedness to current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of any Loan Parties;
(p)    Indebtedness incurred in connection with a Permitted Acquisition, any
other Investment expressly permitted hereunder or any Asset Sale or other
dispositions of assets permitted hereunder, in each case to the extent
constituting Indebtedness as a result of indemnification obligations or
obligations in respect of purchase price (including earn-outs) or other similar
adjustments;
(q)    Indebtedness resulting from obligations with respect to Treasury Services
Agreements and other Indebtedness in respect of cash management, netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts in the
ordinary course of business;
(r)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(s)    Indebtedness consisting of customer deposits and advance payments
received in the ordinary course of business from customers for goods purchased;
(t)    to the extent constituting Indebtedness, obligations under the Oil Supply
Agreements and Off-Take Agreements; provided, that, to the extent constituting
Financing Oil Supply Agreements, Financing Off-Take Agreements, or to the extent
such Oil Supply Agreements or Off-Take Agreements pertain to Intermediate
Products and in each case, to the extent reasonably requested by the






--------------------------------------------------------------------------------




Administrative Agent, any such Indebtedness is subject to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent;
(u)    Indebtedness incurred in connection with Environmental and Necessary
Capex in an amount not to exceed $150,000,000 in the aggregate;
(v)    Indebtedness in respect of letters of credit and/or other credit support
issued in connection with the purchase by the Loan Parties of hydrocarbons;
provided, that any such Indebtedness shall be secured solely by the purchased
hydrocarbons, accounts receivable (including accounts, chattel paper, payment
intangibles, general intangibles, instruments and all other rights to payment)
arising from the sale or other disposition of such hydrocarbons, contracts,
bills of lading, other documents of title and books and records pertaining to
the foregoing, proceeds and products of the foregoing and proceeds of any
insurance, indemnity, warranty or guaranty with respect to any of the foregoing
(and any cash collateral and deposit accounts holding such cash collateral, if
any, provided therefor) (collectively, the “Purchased Hydrocarbons Assets”) (it
being understood and agreed that notwithstanding any term or condition to the
contrary in any Loan Document (including any Security Document), any and all
items set forth in this proviso are not Collateral for the Obligations);
(w)    [Reserved];
(x)    the High Yield Indebtedness;
(y)    Indebtedness arising from an unsecured guaranty provided by any Loan
Party in respect of the Indebtedness described in the preceding clause (x);
(z)    Indebtedness in respect of letters of credit issued by any Person;
(aa)    Indebtedness in an aggregate amount not to exceed $100,000,000 incurred
in connection with Sale and Leaseback Transactions with respect to Catalyst
Assets permitted pursuant to Section 6.03;
(bb)    general Indebtedness not otherwise permitted by this Section 6.01 in an
aggregate amount not to exceed the greater of (x) $100,000,000 and (y) 10% of
Total Assets (as determined on the date of incurrence of such Indebtedness)
outstanding at any time;
(cc)    other senior unsecured Indebtedness of the Borrower; provided that (i)
no Default or Event of Default shall exist before or after giving effect to the
incurrence of such Indebtedness and (ii) the Borrower shall be in pro forma
compliance with the covenants set forth in Section 6.09, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b), as
though such Indebtedness had been incurred as of the first day of the most
recently completed Test Period and remained outstanding and assuming, for such
purposes, that the covenants set forth in Section 6.09 are required to be tested
for such period; and
(dd)     Permitted Refinancing Indebtedness.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses






--------------------------------------------------------------------------------




(a) through (dd) above, the Borrowers shall, in their discretion, classify and
reclassify or divide such item of Indebtedness (or any portion thereof) and will
only be required to include the amount and type of such Indebtedness in one or
more of the above clauses; provided that all Indebtedness outstanding under the
Loan Documents will be deemed to have been incurred in reliance only on the
exception in clause (a) of this Section 6.01.
The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends solely in the form of additional Indebtedness or Disqualified
Capital Stock shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01.


SECTION 6.02    Liens.
Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):
(a)    inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP;
(b)     Liens in respect of property of any Company imposed by Requirements of
Law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole
and (ii) which, if they secure obligations that are then due and unpaid, are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP;
(c)    any Lien in existence on the Third A&R Effective Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b), does not secure an aggregate amount of Indebtedness, if any,
greater than that secured on the Third A&R Effective Date and (ii) does not
encumber any property other than the property subject thereto on the Third A&R
Effective Date and improvements or accessions thereto (any such Lien, an
“Existing Lien”);
(d)    easements, rights-of-way, restrictions (including zoning restrictions and
other similar permits), covenants, licenses, encroachments, protrusions and
other similar charges or encumbrances, and minor title deficiencies on or with
respect to any Real Property, in each case whether now or hereafter in
existence, not individually or in the aggregate materially interfering with the
ordinary conduct of the business of the Companies at such Real Property;






--------------------------------------------------------------------------------




(e)    Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings and, in the case
of any such Lien which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;
(f)    Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements
of Law or deposits made in connection therewith in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security legislation, (y) incurred in the ordinary course
of business to secure the performance of tenders, statutory obligations (other
than excise taxes), surety, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of Indebtedness) or (z) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
brokers, carriers or insurance companies; provided that (i) with respect to
clauses (x), (y) and (z) of this paragraph (f), such Liens are for amounts being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP (ii) to the extent such Liens are
not imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents (or in respect of subclause (z),
cash, Cash Equivalents and/or insurance proceeds), and (iii) in the case of any
such Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions;
(g)    Leases and sub-leases of the properties of any Company granted by such
Company to third parties, so long as such Leases do not, individually or in the
aggregate,  interfere in any material respect with the ordinary conduct of the
business of any Company;
(h)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or storage of goods entered into by any
Company in the ordinary course of business;
(i)    (i) Liens securing Indebtedness and other obligations incurred pursuant
to Section 6.01(e); provided, that any such Liens attach only to the property
being financed pursuant to such Indebtedness and do not encumber any other
property of any Company (other than improvements and accessions thereon) and
(ii) Liens solely on the Purchased Hydrocarbon Assets (it being understood and
agreed that notwithstanding any term or condition to the contrary in any Loan
Document (including any Security Document), any and all items set forth in this
clause (ii) (except as otherwise expressly and specifically agreed to by the
Borrowers in each specific instance to the extent securing Letters of Credit
issued under this Agreement) are not Collateral for the Obligations);
(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more deposit,
securities and/or other similar accounts maintained by any Company, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management, depository, treasury, and operating account
arrangements, including those involving pooled accounts and netting
arrangements;
(k)    Liens on property of a person or assets existing at the time such person
or assets are acquired or merged with or into or consolidated with any Company
to the extent permitted hereunder






--------------------------------------------------------------------------------




(and not created in anticipation or contemplation thereof); provided that such
Liens do not extend to property not subject to such Liens at the time of
acquisition (other than improvements and accessions thereon);
(l)    (i) Liens granted pursuant to the Security Documents to secure the
Secured Obligations; and (ii) any Lien granted to secure any Permitted
Refinancing Indebtedness in respect of the Secured Obligations, any Incremental
Revolving Loans and Incremental Revolving Commitments, and any Refinancing
Revolving Loans or Refinancing Loan Commitments.
(m)    licenses of intellectual property (including Intellectual Property)
granted by any Company in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of business of the Companies;
(n)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods or the filing of UCC
financing statements in connection with the Off-Take Agreements or the Oil
Supply Agreements; provided, that, to the extent constituting Financing Oil
Supply Agreements, Financing Off-Take Agreements, or to the extent such Oil
Supply Agreements or Off-Take Agreements pertain to Intermediate Products, and
to the extent reasonably requested by the Administrative Agent, any such
agreement is subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent;
(o)    (i) Liens on cash and Cash Equivalents securing obligations with respect
to Commodity Hedging Agreements with any Person and (ii) Liens on cash and Cash
Equivalents securing letters of credit permitted under Section 6.01(z);
(p)    Liens on Intermediate Products; provided, that such Liens are subject to
an intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent;
(q)    Liens securing Permitted Refinancing Indebtedness  incurred to refinance
Indebtedness that was previously so secured as long as such Lien does not
encumber any property other than the property secured by the Indebtedness so
refinanced and improvements, replacements, proceeds or accessions thereto;
(r)    Liens securing Indebtedness permitted by Section 6.01(v);
(s)    Liens granted to MSCG on MSCG Assets and Collateral (as defined in the
Toledo-MSCG Intercreditor Agreement) and on the MSCG Assets (as defined in the
MSCG Intercreditor Agreement);
(t)    Liens securing Indebtedness incurred with respect to Commodity Hedging
Agreements to be secured on a pari passu basis with (or on a junior basis to)
the Liens granted pursuant to the Security Documents to secure the Secured
Obligations;
(u)    Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not at any time outstanding in the aggregate
exceed $25,000,000 solely in respect of non-Revolving Credit Priority
Collateral;






--------------------------------------------------------------------------------




(v)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(w)    Liens (i) on cash advances in favor of the seller of any property to be
acquired as part of a Permitted Acquisition or (ii) consisting of an agreement
to dispose of any property in an Asset Sale or other disposition of assets
permitted hereunder, in each case, solely to the extent such Permitted
Acquisition, Asset Sale or other disposition of assets, as the case may be,
would have been permitted on the date of the creation of such Lien;
(x)    Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers in the ordinary course of
business;
(y)    Liens solely on any cash earnest money deposits made by the Borrowers or
any of their respective Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(z)    Liens placed upon the assets of such person and any of its Subsidiaries
to secure Indebtedness (or to secure a guaranty of such Indebtedness) incurred
pursuant to and in accordance with Section 6.01(m) in connection with such
Permitted Acquisition and Liens on Equity Interests issued by an Excluded
Subsidiary;
(aa)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of storage arrangements,
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person, in each case, to facilitate the purchase, shipment or
storage of such inventory or goods;
(bb)    Liens on assets constituting Environmental and Necessary Capex securing
Indebtedness permitted by Section 6.01(u);
(cc)    Liens on Certain Hydrocarbon Assets (including Certain Hydrocarbon
Assets in the possession of any Certain Hydrocarbon Asset Supplier) in favor of
any Certain Hydrocarbon Asset Supplier and/or an agent of any of the foregoing;
provided, that such Liens are subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent;
(dd)    [Reserved]
(ee)    Liens solely on Catalyst Assets securing Indebtedness permitted pursuant
to Section 6.01(aa);
(ff)    Liens securing the High Yield Indebtedness;
(gg)    Liens solely on the DEDA Specified Collateral in favor of DEDA securing
Indebtedness under the DEDA Loan and Security Agreement;
(hh)    Liens on assets other than Revolving Credit Priority Collateral securing
Indebtedness permitted by Section 6.01;






--------------------------------------------------------------------------------




(ii)    Liens securing judgments not constituting an Event of Default under
Section 8.01(i); and
(jj)    other Liens not otherwise permitted in clauses (a) through (ii) above
securing Indebtedness otherwise permitted hereunder in an aggregate amount not
to exceed $50,000,000 at any time outstanding; provided, that no more than
$20,000,000 of such Indebtedness may be secured by Liens on any of the Revolving
Credit Priority Collateral.


SECTION 6.03    Sale and Leaseback Transactions.
Except for Sale and Leaseback Transactions (as hereinafter defined) with respect
to Catalyst Assets and Railcar Financings with respect to rail car and/or
transportation assets existing on or after the Third A&R Effective Date to the
extent permitted under Section 6.01, enter into any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”) unless at the
time of consummation of any such Sale and Leaseback Transaction, Excess
Availability is greater than the Threshold Basket Amount.
SECTION 6.04    Investment, Loan, Advances and Acquisition.
Make any Investment, except that the following shall be permitted:
(a)    [Reserved];
(b)    Investments outstanding on the Third A&R Effective Date which to the
extent in excess of $10,000,000 in the aggregate are identified on
Schedule 6.04(b);
(c)    the Companies may (i) acquire and hold accounts receivables owing to any
of them if created or acquired in the ordinary course of business, (ii) invest
in, acquire and hold cash and Cash Equivalents, (iii) endorse negotiable
instruments held for collection in the ordinary course of business or (iv) make
lease, utility and other similar deposits in the ordinary course of business;
(d)    Hedging Obligations incurred pursuant to Section 6.01(c);
(e)    loans and advances to directors, employees and officers of Borrowers and
the Subsidiaries for bona fide business purposes (including customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes) and to purchase Equity Interests of Parent, in an aggregate
amount not to exceed $2,500,000 at any time outstanding and advances of payroll
payments to employees in the ordinary course of business;
(f)    Investments by any Company in any Borrower or any existing Subsidiary
Guarantor; provided that any Investment by or in a Loan Party in the form of a
loan or advance shall be pledged by such Loan Party as Collateral pursuant to
the Security Documents;






--------------------------------------------------------------------------------




(g)    Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or settlement or pursuant to any
plan of reorganization or liquidation or similar arrangement upon the bankruptcy
or insolvency of such trade creditors or customers;
(h)    Permitted Acquisitions;
(i)    mergers and consolidations in compliance with Section 6.05;
(j)    Investments made by Borrowers or any Subsidiary Guarantor as a result of
consideration received in connection with an Asset Sale or other disposition of
assets in compliance with Section 6.06;
(k)    Capital Expenditures made by Borrowers or any Subsidiary Guarantor on
behalf of itself or of another Loan Party or as would otherwise be permitted
pursuant to Section 6.04(f);
(l)    to the extent constituting Investments, purchases and other acquisitions
of inventory, materials, equipment and other tangible property in the ordinary
course of business;
(m)    leases or sub-leases of real or personal that are not in violation of the
Loan Documents;
(n)    other Investments in an aggregate amount that, as of the time made, do
not in the aggregate exceed the then existing Available Amount Basket, provided,
further, that after giving effect to any such Investment, (I) Pro Forma Excess
Availability shall be greater than the Threshold Basket Amount and (II) no Event
of Default (or if the relevant investment is a Permitted Acquisition, no
Specified Event of Default shall have occurred or shall result therefrom (or, at
the election of the Administrative Borrower, at the time of the related
Acquisition Agreement);
(o)    to the extent constituting Investments, such Investments resulting from
Liens, Indebtedness, fundamental changes, Asset Sales, other dispositions of
assets and Dividends expressly permitted under another section of this Article
VI;
(p)    Investments to the extent that payment for such Investments is made with
Equity Interests of Parent (or any direct or indirect parent of Parent);
(q)    Investments that are held at the time of the acquisition thereof by a
Subsidiary acquired after the Third A&R Effective Date (and not made in
contemplation of such acquisition) or of a person merged with or consolidated
with any Company in accordance with Section 6.05 after the Third A&R Effective
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(r)    other Investments not otherwise permitted by this Section 6.04 in an
amount not to exceed the greater of (i) $20,000,000 and (ii) 5% of Total Assets
(as determined on the date of consummation of such Investment) at any time
outstanding;
(s)    Investments made for cash in any Person that is engaged in the business
permitted to be engaged by the Borrowers pursuant to Section 6.12, provided that
immediately after






--------------------------------------------------------------------------------




giving effect to such Investment, Pro Forma Excess Availability shall be greater
than the Threshold Basket Amount;
(t)    Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the date hereof to the
extent the amount of any such Investment under this Section 6.04(s) is not in
excess of the amount of such Investment as of the Third A&R Effective Date
except as otherwise permitted by this Section 6.04;
(u)    Investments by an Excluded Subsidiary entered into prior to the day such
Excluded Subsidiary is redesignated as a Subsidiary Guarantor; provided that
such Investments were not incurred in contemplation of such redesignation; or
(v)    Investments (if any) made in any Person which is an Affiliate of a Loan
Party holding MLP Drop Down and Railcar Assets resulting from the contribution,
transfer or other disposition of any such MLP Drop Down and Railcar Assets.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment or in cash or Cash Equivalents to
Borrowers or any Subsidiary Guarantor, as applicable. For the avoidance of
doubt, any Investment made by a Loan Party in, or for the benefit of, an
Excluded Subsidiary shall constitute an Investment hereunder and be subject to
the provisions of this Section 6.04 and any Investment made by an Excluded
Subsidiary is not subject to the provisions of this Section 6.04.
SECTION 6.05    Mergers and Consolidations.
Wind up, liquidate or dissolve its affairs or consummate any transaction of
merger or consolidation, except that the following shall be permitted:
(a)    [Reserved];
(b)    Asset Sales and other dispositions of assets in compliance with
Section 6.06;
(c)    acquisitions and other Investments in compliance with Section 6.04;
(d)    any Company may merge or consolidate with or into a Borrower or any
Subsidiary Guarantor (as long as a Borrower is the surviving person in the case
of any merger or consolidation involving a Borrower and a Subsidiary Guarantor
is the surviving person and remains a Wholly Owned Subsidiary of Holdings in any
other case); provided that the Lien in such property constituting Collateral
granted or to be granted in favor of the Administrative Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.10 or Section 5.11, as applicable; and
(f)    any Subsidiary Guarantor may dissolve, liquidate or wind up its affairs
at any time; provided that such dissolution, liquidation or winding up, as
applicable, is not reasonably expected to have a Material Adverse Effect.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the conveyance, sale,
assignment, transfer or other disposition of any






--------------------------------------------------------------------------------




Collateral, or any Collateral is conveyed, sold, assigned, transferred or
disposed of as permitted by this Section 6.05 or any other express term and
condition of any Loan Document, such Collateral (unless sold to a Loan Party)
shall be sold free and clear of the Liens created by the Security Documents.
SECTION 6.06    Asset Sales.
(a)    Consummate any Asset Sale of all, substantially all, and/or (except to
the extent permitted by Section 6.06(b)) any portion of the assets of the
Paulsboro Facility, the DCR Facility or the Toledo Facility, (or all or
substantially all of the Equity Interests in Paulsboro, Delaware City or Toledo,
in which event the applicable entity would cease to be a Borrower); provided,
however, any such Asset Sale shall be permitted as long as (y) neither Standard
& Poor’s Ratings Group nor Moody’s Investors Service Inc. downgrades the Index
Debt Rating (as defined on Annex I hereto) in existence immediately prior to the
announcement of any such Asset Sale as a result of any such Asset Sale to any
level below BB- / Ba3 (provided to the extent that one of the Index Debt Ratings
is below such level and the other is not, this requirement shall be deemed to be
satisfied), and (z) after giving effect to such Asset Sale, Pro Forma Excess
Availability shall be greater than the Threshold Amount;
(b)    At any time when Excess Availability is below the Threshold Basket
Amount, consummate any Asset Sale other than:
(i)        disposition of used, worn out, damaged, obsolete or surplus property
by any Company in the ordinary course of business and the abandonment or other
disposition of intellectual property (including Intellectual Property) that is,
in the reasonable judgment of Borrowers, no longer commercially desirable to
maintain or useful in the conduct of the business of the Companies taken as a
whole;
(ii)        leases of real or personal property in the ordinary course of
business and not in violation of the Loan Documents;
(iii)        [Reserved];
(iv)        mergers and consolidations in compliance with Section 6.05;
(v)        Investments in compliance with Section 6.04;
(vi)        Asset Sales in connection with Sale and Leaseback Transactions
permitted under Section 6.03; and
(vii)        other Asset Sales at fair market value; provided that, (i) at the
time of such Asset Sale, no Default shall exist or would result from such Asset
Sale, (ii) at the time of such Asset Sale, both before and after giving effect
thereto, Excess Availability shall be greater than the Threshold Basket Amount
and (iii) at least 75% of the purchase price for all property subject to such
Asset Sale shall be paid solely in cash and Cash Equivalents, it being
understood that notes and other property convertible into cash within 90 days
after the date of receipt shall be considered cash for purposes of this Section
6.06(b);
(viii)        dispositions of immaterial, damaged, surplus or obsolete assets in
the ordinary course of business;






--------------------------------------------------------------------------------




(ix)        dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
(x)        to the extent Asset Sales, transactions permitted by Sections 6.03,
6.05 and 6.07;
(xi)        Asset Sales of Cash Equivalents;
(xii)    leases, subleases, licenses or sublicenses, that do not materially
interfere with the business of the Companies, taken as a whole;
(xiii)        transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;
(xiv)        Asset Sales of property not otherwise permitted under this Section
6.06; provided that (i) at the time of such Asset Sale (other than any such
Asset Sale made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such Asset
Sale, and (ii) the aggregate fair market value of all property disposed of in
reliance on this clause (xiv) shall not exceed $50,000,000 per calendar year
(with unused amounts in any calendar year being carried over to the succeeding
calendar years);
(xv)        Asset Sales of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;
(xvi)        Asset Sales of accounts receivable or notes receivable in the
ordinary course of business in connection with the collection or compromise
thereof;
(xvii)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Excluded Subsidiary;
(xviii)    the unwinding of any Hedging Agreement pursuant to its terms; and
(xix)        Asset Sales of any MLP Drop Down and Railcar Assets to any
Affiliate of a Loan Party.
To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Loan Party) shall be sold free and clear of the Liens created
by the Security Documents.
SECTION 6.07    Dividends.
Authorize, declare or pay, directly or indirectly, any Dividends, except that
the following shall be permitted:






--------------------------------------------------------------------------------




(a)    Dividends by any Company to Borrowers or any Subsidiary Guarantor that is
a Subsidiary of any Borrower;
(b)    payments to Parent (or any direct or indirect parent company thereof) to
permit Parent (or any direct or indirect parent company thereof), and the
subsequent use of such payments by Parent (or any direct or indirect parent
company thereof), to repurchase or redeem Qualified Capital Stock of Parent (or
any direct or indirect parent company thereof) held by officers, directors or
employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company, upon their death,
disability, retirement, severance, resignation or termination of employment or
service or pursuant to any employee or directors’ and/or officers’ equity or
stock compensation plan; provided that the aggregate cash consideration paid for
all such redemptions and payments shall not exceed, in any fiscal year,
$20,000,000 (and up to 100% of such $20,000,000 not used in any fiscal year may
be carried forward to the next succeeding (but no other) fiscal year).
(c)    (A) to the extent actually used by Holdings to pay such taxes, costs and
expenses, payments by Borrowers to or on behalf of Holdings in an amount
sufficient to pay franchise taxes and other fees required to maintain the legal
existence of Holdings and (B) payments by Borrowers to or on behalf of Holdings
in an amount sufficient to pay out-of-pocket legal, accounting and filing costs
and other expenses in the nature of overhead in the ordinary course of business
of Holdings;
(d)    any Dividends, provided, that after giving effect to any such Dividend,
(I) Pro Forma Excess Availability shall be greater than the Threshold Basket
Amount and (II) no Event of Default shall have occurred or shall result
therefrom;
(e)    Permitted Tax Distributions;
(f)    (i) Parent may purchase or redeem in whole or in part any of its Equity
Interests for another class of Equity Interests (other than Disqualified Capital
Stock) or rights to acquire its Equity Interests (other than Disqualified
Capital Stock) or with proceeds from substantially concurrent equity
contributions or issuances of new Equity Interests (other than Disqualified
Capital Stock); provided that any terms and provisions material to the interests
of the Lenders, when taken as a whole, contained in such other class of Equity
Interests (other than Disqualified Capital Stock) are no less favorable to the
Lenders as those contained in the Equity Interests redeemed thereby and (ii) the
Borrowers and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Capital Stock) of such Person;
(g)    to the extent contributed to Holdings or any other Borrower, the Net Cash
Proceeds from the sale of Equity Interests (other than Disqualified Capital
Stock) of Parent and, to the extent contributed to Holdings or any other
Borrower, Equity Interests of any of Parent’s direct or indirect parent
companies, in each case, to members of management, directors or consultants of
Holdings, any other Borrower or any of their Subsidiaries;
(h)    Holdings and the Borrowers may make Dividends to any direct or indirect
parent of Holdings, the proceeds of which shall be used to pay:
(i)    its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in






--------------------------------------------------------------------------------




the ordinary course of business, attributable to the ownership or operations of
Holdings, the Borrowers and their respective Subsidiaries (including any
reasonable and customary indemnification claims made by directors or officers of
any direct or indirect parent of Holdings and the Borrowers attributable to the
ownership or operations of Holdings, the Borrowers and their respective
Subsidiaries);
(ii)    customary costs, fees and expenses related to any unsuccessful equity or
debt offering permitted by this Agreement; and/or
(iii)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of Holdings and the Borrowers to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of
Holdings, the Borrowers and their respective Subsidiaries;
(i)    Parent may pay cash in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof or any Permitted Acquisition;
and
(j)    any Dividend paid within 90 days after the date of declaration of such
Dividend, if at the date of declaration, the Dividend payment would have
complied with the provisions of this Section 6.07.
SECTION 6.08    Transactions with Affiliates.
Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among Borrowers and any Loan
Party), other than any transaction or series of related transactions on terms
and conditions (taken on a whole) at least as favorable to such Company as would
reasonably be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:
(a)    Dividends permitted by Section 6.07;
(b)    Investments permitted by Sections 6.04(e), (f) or (v); and any
transactions permitted by Sections 6.04(v) or 6.06(b)(xix);
(c)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of Holdings or such other Borrower;
(d)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business and otherwise not prohibited by the Loan Documents;
(e)    sales of Qualified Capital Stock of Parent (or any direct or indirect
parent company thereof) to Affiliates of Borrowers not otherwise prohibited by
the Loan Documents and the granting of registration and other customary rights
in connection therewith;






--------------------------------------------------------------------------------




(f)    any transaction with an Affiliate where the only consideration paid by
any Loan Party is Qualified Capital Stock of Parent (or any Equity Interests of
any direct or indirect parent company thereof);
(g)    [Reserved];
(h)    transactions with any person that becomes a Loan Party as a result of
such transaction;
(i)    the issuance of Equity Interests to any officer, director, employee or
consultant of the Companies or any direct or indirect parent of Holdings or the
Borrowers;
(j)    Investments, loans and other transactions by Holdings, the Borrowers and
the Subsidiaries to the extent permitted under this Article VI;
(k)    employment and severance arrangements between any of the Companies and
their respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements;
(l)    (i) customary service agreements by and among any of the Companies and
any of their Affiliates and (ii) payments by any of the Companies (and any
direct or indirect parent thereof) pursuant to any tax sharing agreements on
customary terms to the extent attributable to the ownership or operation of the
Companies;
(m)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, current and former directors, officers,
employees and consultants of any of the Companies or any direct or indirect
parent of the Companies in the ordinary course of business to the extent
attributable to the ownership or operation of the Companies;
(n)    transactions pursuant to permitted agreements in existence on the Third
A&R Effective Date (and set forth on Schedule 6.08) or any amendment thereto to
the extent such an amendment is not adverse to the interests of the Lenders in
any material respect; and
(o)    customary payments by the Companies to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures), which payments are approved by the person making such payment in
good faith; provided, that, (i) no Default or Event of Default shall have
occurred and be continuing, or shall result therefrom and (ii) such payments
shall not exceed $10,000,000 in the aggregate during any fiscal year.
SECTION 6.09    Financial Covenant.
(a)    Minimum Fixed Charge Coverage Ratio. During the Revolving Availability
Period, at any time when Excess Availability is less than, at any time, the
greater of (i) the Financial Covenant Testing Amount and (ii) $100 million, and
until such time as Excess Availability is greater than the Financial Covenant
Testing Amount and $100 million for a period of twelve (12) or more consecutive
days, permit the Consolidated Fixed Charge Coverage Ratio, as of the last day of
the most recently ended Test Period, to be less than 1.1 to 1.0 (“Fixed Charge
Coverage Ratio”).






--------------------------------------------------------------------------------




(b)    Right to Cure Consolidated Fixed Charge Coverage Ratio. For purposes of
determining compliance with the Consolidated Fixed Charge Coverage Ratio set
forth in Section 6.09(a), any Net Cash Proceeds from the issuance of Qualified
Capital Stock by Holdings that has been contributed to Holdings as common equity
or other equity on terms and conditions reasonably acceptable to the
Administrative Agent on or prior to the day that is five (5) Business Days (the
“Last Cure Date”) after the day on which financial statements are required to be
delivered for a fiscal quarter will, at the request of the Administrative
Borrower, be included in the calculation of Consolidated EBITDA for such fiscal
quarter for the purposes of determining compliance with such financial covenant
for the Test Period as at the end of such fiscal quarter and any applicable
subsequent Test Periods that include such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”), provided that (i) in each 4 fiscal quarter period, there
shall be at least two (2) fiscal quarters in respect of which no Specified
Equity Contribution is made, (ii) the amount of any Specified Equity
Contribution shall be no greater than 120% of the amount required to cause the
Loan Parties to be in compliance with the financial covenants set forth in this
Agreement, (iii) all Specified Equity Contributions shall be disregarded for
purposes of determining any baskets, tests, or pro forma tests, with respect to
the covenants contained in any applicable Loan Documents and (iv) to the extent
such Net Cash Proceeds are applied in prepayment of the Revolving Commitments
following the last day of the relevant fiscal quarter and on or prior to the
Last Cure Date, the Net Cash Proceeds shall be deducted when calculated net
indebtedness for purposes of determining compliance with the covenant set forth
in Section 6.09(a).
SECTION 6.10    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.
Directly or indirectly:
(a)    make any payment or prepayment of principal on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of (collectively, a “Subordinated
Debt Payment”), any Indebtedness outstanding under any Subordinated
Indebtedness, except (i) any payment of principal at scheduled maturity, (ii) a
refinancing permitted by Section 6.01, (iii) any payment to the extent made with
the proceeds of Qualified Capital Stock of Parent; (iv) prepayments or
redemptions of Indebtedness outstanding under any Subordinated Indebtedness if
such prepayments or redemptions do not in the aggregate exceed the then existing
Available Amount Basket, provided, further, that both before and after giving
effect to such prepayment or redemption (I) Pro Forma Excess Availability shall
be greater than the Threshold Basket Amount, (II) no Default or Event of Default
shall have occurred or shall result therefrom and (III) the Loan Parties shall
be in compliance on a Pro Forma Basis with the covenant set forth in Section
6.09(a) at such time (tested without regard to whether or not such covenant is
otherwise then being tested); (v) Subordinated Debt Payments in the form of
Equity Interests of Parent, or resulting from the conversion of such
Subordinated Indebtedness to Equity Interests (other than Disqualified Capital
Stock) of Parent; and (vi) Subordinated Debt Payments with the Net Cash Proceeds
of any Equity Issuances for the purpose of making such Subordinated Debt
Payment; or
(b)    terminate, amend or modify, or permit the termination, amendment or
modification of, any provision of (i) any document governing Subordinated
Indebtedness, or (ii) any Organizational Document of any Company (it being
agreed that changes that are not adverse to the material interests of the
Lenders in their capacities as such shall not be subject to this clause
(b)(ii)).






--------------------------------------------------------------------------------




SECTION 6.11    Limitation on Certain Restrictions on Subsidiary Guarantors.
Create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any Subsidiary Guarantor to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrowers or any Subsidiary Guarantor, or
pay any Indebtedness owed to Borrowers or a Subsidiary Guarantor, (b) make loans
or advances to Borrowers or any Subsidiary Guarantor or (c) transfer any of its
properties to Borrowers or any Subsidiary Guarantor, except for such
encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents; (iii)
[Reserved]; (iv) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of a Subsidiary Guarantor;
(v) customary provisions restricting assignment of any agreement entered into by
a Subsidiary Guarantor in the ordinary course of business; (vi) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(vii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
Guarantor of Borrowers, so long as such agreement was not entered into in
connection with or in contemplation of such person becoming a Subsidiary
Guarantor of Borrowers; (viii) any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any person, or the properties or assets of any person, other
than the person or the properties or assets of the person so acquired; (ix) any
Permitted Liens in respect of assets subject thereto; (x) restrictions that
exist on the Third A&R Effective Date and, to extent set forth in an agreement
evidencing Indebtedness, restrictions set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of such obligation;
(xi) customary provisions in joint venture agreements and other similar
agreements or written arrangements applicable to joint ventures permitted
hereunder and applicable solely to such joint venture; (xii) customary
restrictions on leases, subleases, licenses, asset sale or similar agreements,
including with respect to intellectual property and other similar agreements,
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto; (xiii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of any Company; (xiv)
customary provisions restricting assignment of any agreement; (xv) restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business or otherwise permitted hereunder; (xvi) the Oil
Supply Agreements and/or the Off-Take Agreements; (xvii) obligations under any
Hedging Agreements entered into with a Lender or an Affiliate of a Lender;
(xviii) customary provisions restricting assignment of any agreement entered
into in connection with a Sale and Leaseback Transaction permitted under Section
6.03 or (xiv) the indenture and other operative documents for the High Yield
Indebtedness or Indebtedness permitted under Section 6.01(aa) or Section
6.01(bb) and any Permitted Refinancing Indebtedness thereof.
SECTION 6.12    Business.
With respect to Holdings, Paulsboro, Delaware City, Toledo and the other (direct
or indirect) Subsidiaries of Holdings, engage (directly or indirectly) in any
material line of business which is substantially different from those lines of
business conducted on the Third A&R Effective Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions` thereof (including any geographic expansion of the business).








--------------------------------------------------------------------------------




SECTION 6.13    Fiscal Year.
Change its fiscal year-end to a date other than December 31.
SECTION 6.14    Compliance with Anti-Terrorism Laws.
(a)    Directly or indirectly, in connection with the Loans, knowingly (i)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Embargoed Person, (ii) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
(b)    Directly or indirectly, in connection with the Loans, knowingly cause or
permit any of the funds of such Loan Party that are used to repay the Loans to
be derived from any unlawful activity with the result that the making of the
Loans would be in violation of any Anti-Terrorism Law.
(c)    Knowingly cause or permit (i) an Embargoed Person to have any direct or
indirect interest in or benefit of any nature whatsoever in the Loan Parties or
(ii) any of the funds or properties of the Loan Parties that are used to repay
the Loans to constitute property of, or be beneficially owned directly or
indirectly by, an Embargoed Person.
(d)    The Loan Parties shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.14.
ARTICLE VII
GUARANTEE


SECTION 7.01    The Guarantee.
The Loan Parties hereby jointly and severally guarantee, as a primary obligor
and not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the Loans made by the Lenders to, and the Notes held by each Lender
of, Borrowers, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Hedging
Agreement or Treasury Services Agreement entered into with a counterparty that
is a Secured Party to the extent designated by the Borrowers as a “Guaranteed
Obligation”, in each case strictly in accordance with the terms thereof;
provided, however, that notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, “Guaranteed Obligations” of any Loan
Party will not include in any event its Excluded Swap Obligations (such
obligations (other than such Excluded Swap Obligations) being herein
collectively called the “Guaranteed Obligations”). The Loan Parties hereby
jointly and severally agree that if Borrowers or other Loan Party(ies) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Loan Parties will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of






--------------------------------------------------------------------------------




payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
SECTION 7.02    Obligations Unconditional.
The obligations of the Loan Parties under Section 7.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable
Requirements of Law, are absolute, irrevocable and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of Borrowers under this Agreement,
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Loan Party (except for payment in full or an
amendment or waiver adopted in accordance with Section 10.02 or any other
express provision set forth in a Loan Document). Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Loan Parties hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:
(i)    at any time or from time to time, without notice to the Loan Parties, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(iv)    any Lien or security interest granted to, or in favor of, Issuing Bank
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
(v)    the release of any other Loan Party pursuant to Section 7.09, Section
10.02 or Section 10.16.
The Loan Parties hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrowers
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Loan
Parties waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrowers






--------------------------------------------------------------------------------




and the Secured Parties shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guarantee. This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Loan Parties hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
person at any time of any right or remedy against Borrowers or against any other
person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Loan Parties and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding until payment in
full thereof (other than Unasserted Contingent Obligations, or any amendment or
waiver adopted in accordance with Section 10.02 or any other express provision
set forth in a Loan Document).


SECTION 7.03    Reinstatement.
The obligations of the Loan Parties under this Article VII shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Borrowers or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.
SECTION 7.04    Subrogation; Subordination.
Each Loan Party hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations (other than Unasserted Contingent
Obligations) and the expiration and termination of the Commitments of the
Lenders under this Agreement it shall waive any claim and shall not exercise any
right or remedy, direct or indirect, arising by reason of any performance by it
of its guarantee in Section 7.01, whether by subrogation or otherwise, against
Borrowers or any other Loan Party of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.
SECTION 7.05    Remedies.
Subject to the terms of any applicable Intercreditor Agreement, the Loan Parties
jointly and severally agree that, as between the Loan Parties and the Lenders,
the obligations of Borrowers under this Agreement and the Notes, if any, may be
declared to be forthwith due and payable as provided in Section 8.01 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 8.01) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrowers
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and






--------------------------------------------------------------------------------




payable by Borrowers) shall forthwith become due and payable by the Loan Parties
for purposes of Section 7.01.
SECTION 7.06    Instrument for the Payment of Money.
Each Loan Party hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such Loan
Party in the payment of any moneys due hereunder, shall have the right to bring
a motion-action under New York CPLR Section 3213.


SECTION 7.07    Continuing Guarantee.
The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.
SECTION 7.08    General Limitation on Guarantee Obligations.
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Loan Party under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Loan Party, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 7.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
SECTION 7.09    Release of Loan Parties.
If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests of any Loan Party are sold or
otherwise transferred (a “Transferred Guarantor”) to a person or persons, none
of which is a Borrower or a Subsidiary Guarantor, such Transferred Guarantor
shall, upon the consummation of such sale or transfer, be automatically released
from its obligations under this Agreement (including under Section 10.03 hereof)
and its obligations to pledge and grant any Collateral owned by it pursuant to
any Security Document and the pledge of such Equity Interests to the
Administrative Agent pursuant to the Security Agreement shall be automatically
released, and, so long as Borrowers shall have provided the Agents such
reasonable certifications or reasonable documents as any Agent shall reasonably
request, the Administrative Agent shall take such actions as are necessary or
reasonably requested by the Borrowers to effect each release described in this
Section 7.09 in accordance with the relevant provisions of the Security
Documents.
SECTION 7.10    Right of Contribution.
Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary






--------------------------------------------------------------------------------




Guarantor shall be entitled to seek and receive contribution from and against
any other Subsidiary Guarantor hereunder which has not paid its proportionate
share of such payment. Each Subsidiary Guarantor’s right of contribution shall
be subject to the terms and conditions of Section 7.04. The provisions of this
Section 7.10 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.




ARTICLE VIII


EVENTS OF DEFAULT


SECTION 8.01    Events of Default.
Upon the occurrence and during the continuance of the following events (“Events
of Default”):
(a)    default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;
(b)    default shall be made in the payment of (i) any interest on any Loan or
any Fee due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five (5)
Business Days; or (ii) any other amount due under any Loan Document (other than
an amount referred to in paragraph (a) above), when and as the same shall become
due and payable, and such default shall continue unremedied for a period of ten
(10) Business Days;
(c)    any representation or warranty made or deemed made by a Loan Party in or
in connection with any Loan Document or the borrowings or issuances of Letters
of Credit hereunder, or any representation, warranty, statement or information
contained in any written report, certificate, financial statement or other
written instrument furnished by a Loan Party in connection with or pursuant to
any Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;
(d)    default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in: Sections 2.22, 5.02
(other than 5.02(d), for which default shall continue unremedied or shall not be
waived for a period of five (5) Business Days), 5.03(a), 5.08, 5.15, 5.16 or in
Article VI;
(e)    default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be






--------------------------------------------------------------------------------




waived for a period of 30 days after written notice thereof from the
Administrative Agent or any Lender to Borrowers;
(f)    (i) any Loan Party shall (A) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than any
Obligation and any Hedging Obligation), when and as the same shall become due
and payable beyond any applicable grace period, or (B) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (B) is to cause such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that, it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (A) and (B) in respect of which
a Default has occurred then exceeds $75,000,000 at any one time; provided that
this clause shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such a sale or transfer is expressly permitted hereunder;
(ii) An “early termination event” or other similar event shall be incurred by
any Loan Party in respect of any Hedging Obligation in an amount in excess of
$75,000,000, which event shall extend beyond any applicable cure periods or
grace periods, provided that, in respect of Hedging Obligations of such Loan
Party owed to the applicable counterparty at such time, the amount for purposes
of this Section 8.01(f)(ii) shall be the amount payable by on a net basis by
such Loan Party to such counterparty as if all Hedging Agreements relating to
such Hedging Obligations were terminated at such time) and provided, further,
that such event in each case described in this clause (f)(ii) is unremedied and
is not waived by the holders of such Hedging Obligations;


(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party, or of a substantial part of the property of any Loan
Party, under Title 11 of the U.S. Code, as now constituted or hereafter amended,
or any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law; (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of the property of any Loan Party; or (iii) the winding-up or
liquidation of any Loan Party; and such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(h)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of the property of any Loan Party; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (other than as permitted by
Section 6.05);






--------------------------------------------------------------------------------




(i)    one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $75,000,000 shall be rendered against any Loan
Party or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Loan Party to enforce any such
judgment;
(j)    one or more ERISA Events or similar events with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect or in the imposition of any
Lien on any properties of a Loan Party;
(k)    any security interest and Lien in any material portion of the Collateral
purported to be created by any Security Document after delivery thereof shall
cease to be in full force and effect (other than in accordance with its terms),
or shall cease to give the Administrative Agent, for the benefit of the Secured
Parties, the Liens, rights, powers and privileges purported to be created and
granted under such Security Document (including a perfected first priority
security interest in and Lien on all of the Revolving Credit Priority Collateral
thereunder (except as otherwise expressly provided in such Security Document))
in favor of the Administrative Agent, or shall be asserted by Borrowers or any
other Loan Party not to be a valid, perfected, and in the case of Revolving
Credit Priority Collateral, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral covered thereby; except, in each case, described in this
Section 8.01(k) to the extent that any such loss of force and effect, loss of
benefit, Liens, rights, powers and privileges, perfection or priority results
from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Security Documents or to file UCC continuation statements;
(l)    any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Loan Party shall repudiate or
deny (in writing) any material portion of the Collateral, or any portion of its
liability, Guarantee, or obligation for the Obligations; or
(m)    there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrowers, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrowers and the Loan Parties, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event, with
respect to the Borrowers described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with






--------------------------------------------------------------------------------




accrued interest thereon and any unpaid accrued Fees and all other Obligations
of Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrowers and the Loan Parties, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
SECTION 8.02    Application of Proceeds.
Subject to the terms of the Intercreditor Agreements, the proceeds received by
the Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement and the other Loan Documents, promptly by the Administrative
Agent as follows:
(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, of (A) interest and other
amounts constituting Obligations (other than principal, Reimbursement
Obligations and obligations to cash collateralize Letters of Credit) and any
fees, premiums and scheduled periodic payments due under Hedging Agreements, but
excluding the Last-Out Portion, and/or Treasury Services Agreements constituting
Secured Obligations and any interest accrued thereon, in each case equally and
ratably in accordance with the respective amounts thereof then due and owing;
and (B) principal amount of the Obligations and any premium thereon, including
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), and any
breakage, termination or other payments under Hedging Agreements, but excluding
the Last-Out Portion, and Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon;
(d)    Fourth, to the to the payment in full in cash, pro rata (A) of interest
and any fees, premiums and scheduled periodic payments due under Hedging
Agreements; and (B) of principal amount and any premium thereon and any
breakage, termination or other payments under Hedging Agreements, in the case of
clauses (A) and (B), constituting the Last-Out Portion; and
(e)    Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.






--------------------------------------------------------------------------------




In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.


ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENTS


SECTION 9.01    Appointment and Authority.
Each of the Lenders and the Issuing Bank hereby irrevocably appoints UBS AG,
Stamford Branch, to act on its behalf as the Administrative Agent and UBS
Collateral Agent, Bank of America, N.A. and Wells Fargo Bank, N.A., in their
capacity as Co-Collateral Agents, to act on its behalf as Co-Collateral Agents
hereunder and under the other Loan Documents and authorizes such Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Agents by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Co-Collateral Agents, the Lenders
and the Issuing Bank, and neither Borrowers nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. In the event that
the Co-Collateral Agents disagree as to the exercise of any power that is
delegated jointly to the Co-Collateral Agents, such disagreement shall be
settled as separately determined by them. The Administrative Agent and the
Co-Collateral Agents hereby agree that, to the extent that they are otherwise
unable to reach a mutually acceptable agreement as to any matter related to
Borrowing Base eligibility criteria, Reserves or any other matter related to the
Borrowing Base or the Collateral that is to be determined by, or at the
discretion of, the Administrative Agent and/or the Co-Collateral Agents under
the terms of this Agreement, the consenting vote of two of the three
Co-Collateral Agents shall prevail; provided that if there are only two
Co-Collateral Agents at the time of such determination, the position of the
individual Co-Collateral Agent which results in more restrictive eligibility
criteria or the larger Reserve or that is more protective of the Collateral
shall prevail.
SECTION 9.02    Rights as a Lender.
Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrowers or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.
SECTION 9.03    Exculpatory Provisions.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:
(i)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;






--------------------------------------------------------------------------------




(ii)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and
(iii)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrowers or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrowers, a
Lender or the Issuing Bank.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Co-Collateral Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term us used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of Borrowers and the other Loan Parties. No
Agent shall be liable for any action taken or not taken by any such service
provider.
SECTION 9.04    Reliance by Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by






--------------------------------------------------------------------------------




the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for Borrowers), independent accountants and other experts selected by
it, and shall be entitled to rely upon the advice of any such counsel,
accountants or experts and shall not be liable for any action taken or not taken
by it in accordance with such advice.
SECTION 9.05    Delegation of Duties.
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub‑agents appointed by such
Agent. Each Agent and any such sub‑agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of each Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
SECTION 9.06    Resignation of Agent.
(a)    Each Agent may at any time give notice of its resignation to the Lenders,
the Issuing Bank and Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with Borrowers, to
appoint a successor, which shall be a Lender that is a bank with an office in
the United States or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify Borrowers and the Lenders
that no qualifying person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security as nominee
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub‑agents and their






--------------------------------------------------------------------------------




respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
(b)    Any resignation by UBS AG, Stamford Branch as Administrative Agent
pursuant to Section 9.06(a) shall, unless UBS AG, Stamford Branch gives notice
to Borrowers otherwise, also constitute its resignation as Issuing Bank and
Swingline Lender, and such resignation as Issuing Bank and Swingline Lender
shall become effective simultaneously with the discharge of the Administrative
Agent from its duties and obligations as set forth in the immediately preceding
paragraph (except as to already outstanding Letters of Credit and LC Obligations
and Swingline Loans, as to which the Issuing Bank and the Swingline Lender shall
continue in such capacities until the LC Exposure relating thereto shall be
reduced to zero and such Swingline Loans shall have been repaid, as applicable,
or until the successor Administrative Agent shall succeed to the roles of
Issuing Bank and Swingline Lender in accordance with the next sentence and
perform the actions required by the next sentence). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, unless UBS AG,
Stamford Branch and such successor gives notice to Borrowers otherwise, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank and Swingline Lender and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit. At the time any such resignation of the Issuing Bank shall become
effective, Borrowers shall pay all unpaid fees accrued for the account of the
retiring Issuing Bank pursuant to Section 2.05(c).
SECTION 9.07    Non-Reliance on Agent and Other Lenders.
Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has had the opportunity to review the documents made available
to it on the Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof. Each
Lender and the Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
SECTION 9.08    Withholding Tax.
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting the provisions of Section 2.15(a) or (c), each
Lender and the Issuing Bank shall, and does hereby, indemnify the Administrative
Agent, and shall make payable in respect thereof within 30 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of






--------------------------------------------------------------------------------




withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender or the Issuing Bank by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and the Issuing
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Bank under this Agreement or
any other Loan Document against any amount due the Administrative Agent under
this Section 9.08. The agreements in this Section 9.08 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


SECTION 9.09    No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the Joint Lead
Bookmanagers, the Joint Lead Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Co-Collateral Agent, a Lender or the Issuing Bank hereunder.
SECTION 9.10    Enforcement.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the Required Lenders may require or otherwise
direct, for the benefit of all the Lenders and the Issuing Bank; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Bank or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Bank or Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with, and
subject to, the terms of this Agreement, or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any bankruptcy or insolvency law.
ARTICLE IX
MISCELLANEOUS


SECTION 10.01    Notices.
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)        if to any Loan Party, to Holdings at:
PBF Holding Company LLC
1 Sylvan Way, 2nd Floor







--------------------------------------------------------------------------------




Parsippany, NJ 07054-3887
Attention: Jeffrey Dill
Telecopier No.: (973) 455-7562                     
Email: jeffrey.dill@pbfenergy.com               
with a copy to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Andres C. Mena, Esq.
Telecopier No.:  (212) 446-4900    
Email:    andres.mena@kirland.com


(ii)        if to the Administrative Agent or UBS Collateral Agent, to it at:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: DL – UBS Agency
Telecopier No.: (203) 719-4176
Email: DL-UBSAgency@ubs.com  
with a copy to:
Winston & Strawn LLP
200 Park Avenue
New York, New York 10166
Attention: William D. Brewer, Esq.
Telecopier No.:  (212) 294-4700    
Email:    wbrewer@winston.com


(iii)        if to Bank of America, N.A., as a Co-Collateral Agent, to it at:


Bank of America, N.A.
TX1-492-11-23
901 Main Street
Dallas, TX 75202
Attention: BABC Portfolio Management                 Telecopier No.:
214-209-4766
Email: james.allin@baml.com




(iv)        if to Wells Fargo Bank, N.A., as a Co-Collateral Agent, to it at:






--------------------------------------------------------------------------------




Wells Fargo Bank, N.A.
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention: Peter Aziz
Telecopier No.: 866-615-7803
Email: [peter.aziz@wellsfargo.com ]
(v)        if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire; and
(vi)        if to the Swingline Lender, to it at:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: DL – UBS Agency
Telecopier No.: (203) 719-4176
Email: DL-UBSAgency@ubs.com
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to Borrowers, the
Agents, the Issuing Bank and the Swingline Lender.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may (subject to the provisions of this
Section 10.01) be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Co-Collateral Agents or Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including
pursuant to the provisions of this Section 10.01); provided that approval of
such procedures may be limited to particular notices or communications.
Each Loan Party hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent or the Lenders pursuant to this Agreement and any
other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to the Administrative Agent at DL-UBSAGENCY@UBS.COM or at
such other e-mail address(es) provided to Borrowers from time to time or in such
other form as the Administrative Agent shall require. In addition, each Loan
Party agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in






--------------------------------------------------------------------------------




this Agreement or any other Loan Document or in such other form as the
Administrative Agent shall require. Nothing in this Section 10.01 shall
prejudice the right of the Agents, the Issuing Bank, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent or the Issuing Bank, as the case may
be, shall require.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications (other
than any such Communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by the Administrative Agent at its e-mail address(es) set
forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.
(c)    Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.
(d)    Public/Private. Each Loan Party hereby authorizes the Administrative
Agent to distribute (i) to Private Siders all Communications, including any
Communication that Borrowers identify in writing is to be distributed to Private
Siders only (“Private Side Communications”), and (ii) to Public Siders all
Communications other than any Private Side Communication. “Private Siders” shall
mean






--------------------------------------------------------------------------------




Lenders’ employees and representatives who have declared that they are
authorized to receive MNPI. “Public Siders” shall mean Lenders’ employees and
representatives who have not declared that they are authorized to receive MNPI;
it being understood that Public Siders may be engaged in investment and other
market-related activities with respect to Borrowers’ or their affiliates’
securities or loans. “MNPI” shall mean material non-public information (within
the meaning of United States federal securities laws) with respect to Borrowers,
their affiliates and any of their respective securities.
Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.
Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent in writing from time to
time of such Lender’s designee’s e-mail address to which notice of the
availability of Private Side Communications may be sent by electronic
transmission.
Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.
SECTION 10.02    Waivers; Amendment.
(a)    Generally. No failure or delay by any Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 10.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on Borrowers in any case shall entitle Borrowers to any other
or further notice or demand in similar or other circumstances.
(b)    Required Consents. Subject to Section 10.02(c), and (d) , neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements






--------------------------------------------------------------------------------




in writing entered into by Borrowers and the Administrative Agent or, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent, the Co-Collateral Agents (in
the case of any Security Document) and the Loan Party or Loan Parties that are
party thereto, in each case with the written consent of the Required Lenders;
provided that no such agreement shall be effective if the effect thereof would:
(i)        increase the Commitment of any Lender without the written consent of
such Lender (it being understood that no amendment, modification, termination,
waiver or consent with respect to any condition precedent, mandatory prepayment
covenant or Default shall constitute an increase in the Commitment of any
Lender);
(ii)        reduce the principal amount or premium, if any, of any Loan (except
in connection with a payment contemplated by clause (viii) below) or LC
Disbursement or reduce the rate of interest thereon including any provision
establishing a minimum rate (other than interest pursuant to Section 2.06(c)),
or reduce any Fees payable hereunder, or change the form or currency of a
payment of any Obligation, without the written consent of each Lender directly
and adversely affected thereby (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (ii) and it
being understood that, for the avoidance of doubt, only the consent of the
Required Lenders shall be required to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest or any other payment
due hereunder or under any other Loan Document at the Default Rate);
(iii)        (A) change the scheduled final maturity of any Loan, (B) postpone
the fixed date for payment of any Reimbursement Obligation or any interest,
premium or Fees payable hereunder, (C) reduce the amount of, waive or excuse any
such payment (other than waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or (D) postpone the scheduled date of expiration of any
Commitment or any Letter of Credit beyond the Revolving Maturity Date, in any
case, without the written consent of each Lender directly and adversely affected
thereby;
(iv)        increase the maximum duration of Interest Periods hereunder, without
the written consent of each Lender directly and adversely affected thereby;
(v)        permit the assignment or delegation by Borrowers of any of their
rights or obligations under any Loan Document, without the written consent of
each Lender;
(vi)        except pursuant to the Intercreditor Agreements, release Borrowers
or all or substantially all of the Subsidiary Guarantors from their Guarantee
(except as expressly provided in Article VII), or limit their liability in
respect of any such Guarantee, without the written consent of each Lender;
(vii)        except pursuant to the Intercreditor Agreements, release all or a
substantial portion of the Collateral from the Liens of the Security Documents
or alter the relative priorities of the Secured Obligations entitled to the
Liens of the Security Documents, in each case without the written consent of
each Lender (it being understood that additional Classes of Loans consented to
by the Required Lenders may be equally and ratably secured by the Collateral
with the then existing Secured Obligations under the Security Documents);






--------------------------------------------------------------------------------




(viii)        change Section 2.14(b), (c) or (d) in a manner that would alter
the pro rata sharing of payments or setoffs required thereby or any other
provision in a manner that would alter the pro rata allocation among the Lenders
of Loan disbursements, including the requirements of Sections 2.02(a), 2.17(d)
and 2.18(d), without the written consent of each Lender directly and adversely
affected thereby;
(ix)        change any provision of this Section 10.02(b) or Section 10.02(c) or
(d), without the written consent of each Lender directly and adversely affected
thereby (except for additional restrictions on amendments or waivers for the
benefit of Lenders of additional Classes of Loans pursuant to Section 2.20 or
consented to by the Required Lenders);
(x)        change the percentage set forth in the definition of “Required
Lenders,” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;
(xi)        subordinate the Obligations to any other obligation, without the
written consent of each Lender;
(xii)        change or waive any provision of Article IX as the same applies to
any Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;
(xiii)        change or waive any obligation of the Lenders relating to the
issuance of or purchase of participations in Letters of Credit, without the
written consent of the Administrative Agent and the Issuing Bank;
(xiv)        change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender; or
(xv)        change or waive any provision hereof as the same directly applies to
the rights or obligations of any Issuing Bank without the written consent of
such Issuing Bank;
provided, further, that (A) that no amendment or waiver that would change the
definition of “Borrowing Base”, including, without limitation, the advance rates
contained therein, the definition of “Eligible Accounts” or “Eligible
Hydrocarbon Inventory”, the definition of “Reserves”, the definition of “Hedging
Reserves” or any other defined terms contained in the definition of “Borrowing
Base” in order to increase Borrowing Availability shall be effective unless the
same shall be in writing and signed by Supermajority Lenders, the Borrowers and
acknowledged by the Administrative Agent and the Co-Collateral Agents and (B)
any waiver, amendment or modification of the Intercreditor Agreements (and any
related definitions) may be effected by an agreement or agreements in writing
entered into by the Administrative Agent (with the consent of the Required
Lenders but without the consent of any Loan Party, so long as such amendment,
waiver or modification does not impose any additional duties or obligations on
the Loan Parties or alter or impair any right of any Loan Party under the Loan
Documents).






--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein:
(I)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) or (iii) in the proviso to the
first sentence of this Section 10.02(b) (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for purposes of a vote of the Lenders hereunder requiring any consent
of the Lenders); and
(II)    any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrowers and
the Administrative Agent (without the consent of any Lender) solely to cure a
defect or error, or to grant a new Lien for the benefit of the Secured Parties
or extend an existing Lien over additional property;
(c)    Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Co-Collateral Agents may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.
(d)    Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrowers shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more persons pursuant to Section 2.16(b) so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination.
SECTION 10.03    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Borrowers shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent, the Co-Collateral Agents and
their respective Affiliates (including the reasonable and documented
out-of-pocket fees, charges and disbursements of one (1) counsel, together with
local counsel, as appropriate, for the Administrative Agent and/or the
Co-Collateral Agents) in connection with the syndication of the credit
facilities provided for herein (including the obtaining and maintaining of CUSIP
numbers for the Loans), the due diligence investigation, travel expenses,
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made and including any reasonable
and documented out-of-pocket costs and expenses of the service provider referred
to in Section 9.03, (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable and






--------------------------------------------------------------------------------




documented out‑of‑pocket expenses incurred by the Administrative Agent, the
Co-Collateral Agents, any Lender or the Issuing Bank (including the reasonable
and documented out-of-pocket fees, charges and disbursements of one (1) counsel
for the Administrative Agent and one (1) counsel for the other Lenders (absent
actual conflict) and one (1) local counsel for the Secured Parties (absent
actual conflict) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 10.03, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all
documentary and similar taxes and charges in respect of the Loan Documents in
accordance with the terms hereof and thereof.
(b)    Indemnification by Borrowers. Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), the Co-Collateral Agents (and
any sub-agent thereof) each Lender and the Issuing Bank, and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable out-of-pocket related expenses (including
the reasonable out-of-pocket fees, charges and disbursements of one counsel for
the Indemnitees, and if reasonably necessary, one local counsel to the
Indemnitees in each relevant jurisdiction, and solely, in the case of conflicts
of interest, appropriate counsel in each applicable material jurisdiction to the
affected Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any party hereto or any third party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document, or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials on, at, under or from any
property owned, leased or operated by any Company at any time, or any
Environmental Claim related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrowers or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by Borrowers or any other Loan Party against an
Indemnitee for material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if Borrowers or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from any dispute
solely among Indemnitees other than claims against any Joint Lead Arranger in
its capacity or fulfilling its role as Administrative Agent, Co-Collateral Agent
or Joint Lead Arranger, as the case may be, and other than claims arising out of
any act or omission on the part of the Borrowers, any Loan Party or their
respective Affiliates. For the avoidance of doubt, this Section 10.03(b) shall
not apply to Taxes other than Taxes that represent losses, claims, damages,
liabilities or related expenses with respect to a non-Tax claim.






--------------------------------------------------------------------------------




(c)    Reimbursement by Lenders. To the extent that Borrowers for any reason
fail to pay in cash any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Co-Collateral Agents, the Issuing Bank, the Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Co-Collateral Agents
(or any sub-agent thereof), the Issuing Bank, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (such indemnity shall be effective whether or not
the related losses, claims, damages, liabilities and related expenses are
incurred or asserted by any party hereto or any third party); provided that (i)
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Co-Collateral Agents (or any
sub-agent thereof), the Swingline Lender or the Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Co-Collateral Agents (or any
sub-agent thereof), the Swingline Lender or Issuing Bank in connection with such
capacity and (ii) such indemnity for the Swingline Lender or the Issuing Bank
shall not include losses incurred by the Swingline Lender or the Issuing Bank
due to one or more Lenders defaulting in their obligations to purchase
participations of Swingline Exposure under Section 2.17(d) or LC Exposure under
Section 2.18(d) or to make Revolving Loans under Section 2.18(e) (it being
understood that this proviso shall not affect the Swingline Lender’s or the
Issuing Bank’s rights against any Defaulting Lender). The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section 2.14.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the total Revolving Exposure and unused Commitments at
the time.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no party hereto shall assert, and each party
hereto hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than 5 Business Days after written demand therefor.
SECTION 10.04    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrowers may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the Co-Collateral
Agents, the Issuing Lender, the Swingline Lender and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section 10.04, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section 10.04 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other






--------------------------------------------------------------------------------




attempted assignment or transfer by Borrowers shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the other Indemnitees)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders.
(x)        Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)        Borrowers; provided that no consent of Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing under Sections 8.01 (a), (b),
(g) or (h), any other assignee;
(B)        the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Revolving
Commitment to an assignee that is a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment; and
(C)        the Issuing Bank and the Swingline Lender.
(xi)        Assignments shall be subject to the following additional conditions:
(A)        except in the case of any assignment made in connection with the
primary syndication of the Commitment and Loans by the Joint Lead Arrangers or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5.0 million (with increments of $1.0
million in excess thereof), in the case of any assignment in respect of
Revolving Loans and/or Revolving Commitments, unless each of the Administrative
Agent and, so long as no Default has occurred and is continuing, Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed);
(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches on a non-pro rata basis;
and






--------------------------------------------------------------------------------




(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.04(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrowers, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrowers, the Administrative Agent, the
Issuing Bank and the Lenders shall treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrowers, the Issuing Bank (with respect to
Revolving Lenders only), the Co-Collateral Agents, the Swingline Lender (with
respect to Revolving Lenders only) and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice. This Section 10.04(c) shall be construed so that the Loans and
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers, the Administrative Agent, the Issuing Bank or the
Swingline Lender sell participations to any person (other than a natural person
or Borrowers or any of their Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers, the
Administrative Agent and the Lenders and Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrowers agree






--------------------------------------------------------------------------------




that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.15 (subject to the requirements of those Sections, including, for the
avoidance of doubt, delivery of the forms required under Section 2.15(e)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
(e)    Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrowers’ prior written consent (not to be
unreasonably withheld or delayed).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto. In the case of any Lender
that is a fund that invests in bank loans, such Lender may, without the consent
of Borrowers or the Administrative Agent, collaterally assign or pledge all or
any portion of its rights under this Agreement, including the Loans and Notes or
any other instrument evidencing its rights as a Lender under this Agreement, to
any holder of, trustee for, or any other representative of holders of,
obligations owed or securities issued, by such fund, as security for such
obligations or securities.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 10.05    Survival of Agreement.
All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party






--------------------------------------------------------------------------------




or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding (other than Unasserted Contingent Obligations) and
unpaid or any Letter of Credit is outstanding (unless back stopped or cash
collateralized in a manner reasonably acceptable to the Administrative Agent and
the Issuing Bank) and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.14, 2.15 and Article X (other than Sections
10.02, 10.04, 10.08, 10.12, 10.14 and 10.19) shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the payment of the Reimbursement
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 10.06    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent and the Lenders, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Agreement.
SECTION 10.07    Severability.
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 10.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency), but
excluding accounts used solely for payroll, taxes, employee benefits or trust or
fiduciary purposes, at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of Borrowers or any other Loan
Party against any and all of the obligations of Borrowers or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and






--------------------------------------------------------------------------------




although such obligations of Borrowers or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Bank
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Each Lender and the Issuing Bank agrees to
notify Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement and the transactions contemplated hereby,
and all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
(b)    Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York sitting in New York County, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Requirements of Law, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.










--------------------------------------------------------------------------------






SECTION 10.10    Waiver of Jury Trial.
Each Loan Party hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.
SECTION 10.11    Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION 10.12    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents, service
providers, advisors and other representatives (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrowers and their obligations or (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Lender, (g) with the
consent of Borrowers, (h) to any credit insurance provider relating to the
Borrowers and their obligations or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than Borrowers. In addition, the Administrative Agent and
Lenders may publish or disseminate general information concerning this credit
facility for league table, tombstone and advertising purposes. For purposes of
this Section, “Information” means all information received from Loan Parties or
any of their Subsidiaries or Affiliates relating to Loan Parties or any of their
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by Loan Parties or
any of their Subsidiaries or Affiliates. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do






--------------------------------------------------------------------------------




so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.
SECTION 10.13    USA PATRIOT Act Notice and Customer Verification.
Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notify Borrowers that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT Act, they are required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number (and other identifying information in the event this
information is insufficient to complete verification) that will allow such
Lender or the Administrative Agent, as applicable, to verify the identity of
each Loan Party. This information must be delivered to the Lenders and the
Administrative Agent prior to the Third A&R Effective Date and thereafter
promptly upon request. This notice is given in accordance with the requirements
of the USA PATRIOT Act and is effective as to the Lenders and the Administrative
Agent.
SECTION 10.14    Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
SECTION 10.15    Lender Addendum.
Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a Lender Addendum duly executed by
such Lender, Borrowers and the Administrative Agent.
SECTION 10.16    Obligations Absolute.
To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;






--------------------------------------------------------------------------------




(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense (other
than the defense of payment in full in cash) available to, or a discharge of,
the Loan Parties.
SECTION 10.17    Intercreditor Agreements.
To the extent, if any, that there shall be a conflict between the terms of this
Agreement or any other Loan Document, on the one hand, and any Intercreditor
Agreement, on the other hand, the terms of the applicable Intercreditor
Agreement shall govern.
SECTION 10.18    Release of Collateral.
(a)    Upon the sale, lease, transfer or other disposition of any item of
Collateral of any Loan Party (including, without limitation, as a result of the
sale, in accordance with the terms of the Loan Documents, of the Loan Party that
owns such Collateral) in accordance with the terms of the Loan Documents, the
Liens on such items of Collateral and guarantees by such Loan Parties are
automatically released and the Administrative Agent will, at the Borrowers’
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
in accordance with the terms of the Loan Documents and, if applicable, the
release of such Subsidiary Guarantor from its obligations under the Guarantees.
(b)    Upon the payment in full of all Secured Obligations (other than
(A) Unasserted Contingent Obligations and (B) obligations and liabilities under
Hedging Agreements and Treasury Services Agreements as to which arrangements
satisfactory to the applicable counterparties to each such agreement shall have
been made), the cancellation or termination of the Commitments and the
cancellation or expiration of all outstanding Letters of Credit (or the cash
collateralization or back-stopping thereof on terms reasonably satisfactory to
the Administrative Agent and Issuing Bank), the security interest granted under
the Security Documents (other than with respect to any cash collateral in
respect of Letters of Credit) shall terminate and all rights to the Collateral
shall revert to the applicable Loan Party. Upon any such termination
Administrative Agent will, at Borrowers’ expense, execute and deliver to the
Loan Parties such documents as Borrowers shall reasonably request to evidence
the repayment of the Obligations and such termination provided in this Section
10.18.
SECTION 10.19    Permitted Amendments.
(a)    The Borrowers may, by written notice to the Administrative Agent from
time to time, make one or more offers to all Lenders of an applicable Class to
make one or more Permitted Amendment Loans and/or Commitments pursuant to
procedures reasonably specified by the






--------------------------------------------------------------------------------




Administrative Agent and reasonably acceptable to the Administrative Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date by which responses from the applicable
Lenders in respect of such Permitted Amendment are required to be received
(which shall not be less than three (3) Business Days after the date of such
notice). Only those Lenders that consent to such Permitted Amendment (the
“Accepting Lenders”) will have the maturity of their applicable Loans and
Commitments extended and be entitled to receive any increase in the Applicable
Margin and any fees (including prepayment premiums or fees), in each case, as
provided in such Permitted Amendment; provided, however, that if the initial
yield on any Loans and/or Commitments the final maturity date of which is
extended pursuant to any Permitted Amendment (such Loans and/or Commitments,
collectively, the “Permitted Amendment Loans and/or Commitments”) (as determined
by the Administrative Agent to be equal to the sum of (x) the Adjusted LIBOR
Rate plus the Applicable Margin applicable to the Permitted Amendment Loans
and/or Commitments and (y) if the Permitted Amendment Loans and/or Commitments
are initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from the Borrowers or any Subsidiary for doing so (the
amount of such discount or fee, expressed as a percentage of the Permitted
Amendment Loans and/or Commitments, being referred to herein as the “Permitted
Amendment Discount”), such Permitted Amendment Discount, divided by the lesser
of (A) the average life to maturity of such Permitted Amendment Loans and/or
Commitments and (B) four, exceeds by more than 75 basis points (the amount of
such excess above 75 basis points being referred to herein as the “Permitted
Amendment Yield Differential”) the Adjusted LIBOR Rate plus the Applicable
Margin then in effect for any Class of Loans, then the Applicable Margin then in
effect for such Class of Loans, as applicable, shall automatically be increased
by the Permitted Amendment Yield Differential, effective upon the making of the
Permitted Amendment Loans and/or Commitments (and if the Applicable Margin on
the Permitted Amendment Loans and/or Commitments is subject to an Excess
Availability-based pricing grid, appropriate increases to the other Applicable
Margins for such Class of Loans, as applicable, consistent with the foregoing,
shall be made).
(b)    The Borrowers and each Accepting Lender shall execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Permitted Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the terms and
provisions of the Permitted Amendment with respect to the Loans and Commitments
of the Accepting Lenders (including any amendments necessary to treat the Loans
and Commitments of the Accepting Lenders in a manner consistent with the other
Loans and Commitments under this Agreement). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 10.19 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received board resolutions and officer’s
certificates consistent with those delivered pursuant to Section 4.01.
SECTION 10.20    Amendment and Restatement.
This Agreement amends and restates in its entirety the Existing Revolving Credit
Agreement and upon the effectiveness of this Agreement, the terms and provisions
of the Existing Revolving Credit Agreement shall, subject to this Section 10.20,
be superseded in all respects hereby. All references to the "Credit Agreement"
contained in the Loan Documents delivered in connection with the Existing
Revolving






--------------------------------------------------------------------------------




Credit Agreement or this Agreement shall, and shall be deemed to, refer to this
Agreement. Notwithstanding the amendment and restatement of the Existing
Revolving Credit Agreement by this Agreement, the Secured Obligations of the
Borrowers and the other Loan Parties outstanding under the Existing Revolving
Credit Agreement and the other Loan Documents as of the Third A&R Effective Date
shall remain outstanding and shall constitute continuing Secured Obligations and
shall continue as such to be secured by the Collateral. Such Secured Obligations
shall in all respects be continuing and this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of such Secured
Obligations. The Liens securing payment of the Secured Obligations under the
Existing Revolving Credit Agreement, as amended and restated in the form of this
Agreement, shall in all respects be continuing, securing the payment of all
Secured Obligations.


[Signature Pages Follow]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
 
 
 
 
PBF HOLDING COMPANY LLC, as a Borrower
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
Name: Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
DELAWARE CITY REFINING COMPANY LLC, as a Borrower
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
Name: Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
PAULSBORO REFINING COMPANY, as a Borrower
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
Name: Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
TOLEDO REFINING COMPANY, as a Borrower
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
Name: Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
PBF POWER MARKETING, LLC, as a Subsidiary Guarantor
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
Name: Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 


S-1



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
DELAWARE PIPELINE COMPANY LLC, as a Subsidiary Guarantor
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
Name: Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
PAULSBORO NATURAL GAS PIPELINE COMPANY LLC, as a Subsidiary Guarantor
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
Name: Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
PBF INVESTMENTS LLC, as a Subsidiary Guarantor
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
PBF FINANCE COPORATION, as a Subsidiary Guarantor
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
Name: Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
PBF SERVICES COMPANY LLC, as a Subsidiary Guarantor
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
Name: Erik Young
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent, a Co-Collateral
Agent, Swingline Lender and a Lender


 
 
 
 
 
 
 
By:
/s/ Lana Gifas
 
 
 
Name: Lana Gifas
 
 
 
Title: Director
 
 
 
 
 
 
 
By:
/s/ Jennifer Anderson
 
 
 
Name: Jennifer Anderson
 
 
 
Title: Associate Director
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Joint Lead Arranger, a Co-Collateral Agent, a
Co-Syndication Agent and a Lender
 
 
 
 
 
 
 
By:
/s/ James B. Allin
 
 
 
Name: James B. Allin
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
WELLS FARGO BANK, N.A., as Joint Lead Arranger, a Co-Collateral Agent, a
Co-Documentation Agent and a Lender
 
 
 
 
 
 
 
By:
/s/ Reza Sabahi
 
 
 
Name: Reza Sabahi
 
 
 
Title: Duly Authorized Signer
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Annex I
Applicable Margin
The Applicable Margin will be determined pursuant to the following grid:


Index Debt Rating from
Moody’s Investors Service Inc.


Index Debt
Rating from
Standard & Poor’s Ratings Group


ABR Loans
Eurodollar Loans
Applicable Fee
Letter of Credit Fee
< Ba3


< BB-
1.250%
2.250%
0.375%
2.000%
Ba2
BB


1.000%
2.000%
0.375%
1.750%
Ba1
BB+


0.750%
1.750%
0.250%
1.500%
Baa3
BBB-


0.500%
1.500%
0.250%
1.250%



“Index Debt Rating” for purposes of the above grid and Section 6.06 herein shall
mean the then rating in respect of the senior secured long-term Indebtedness of
the Borrowers which is not guaranteed by any other Person or subject to any
credit enhancement (“Applicable Senior Secured Indebtedness”); provided,
however, in the event the Borrowers are unable to obtain such a rating (on
account of not having any such Applicable Senior Secured Indebtedness or
otherwise), then the Administrative Agent and Borrowers shall endeavor in good
faith to promptly designate an alternative rating or metric to constitute the
“Index Debt Rating” and references herein to the “Index Debt Rating” shall be
amended accordingly with the sole consent of the Administrative Agent and
Borrowers; provided, that, until so amended, such “Index Debt Rating” shall be
deemed to be the most recent rating with respect to the Applicable Senior
Secured Indebtedness then available; provided, further, that .if the Index Debt
Ratings established by Standard & Poor’s Ratings Group and Moody’s Investors
Service Inc. shall fall within different categories, the higher of the two
Ratings shall be the only applicable “Index Debt Rating” for all purposes
hereunder.










--------------------------------------------------------------------------------




Annex II
ACCOUNT DEBTORS
Part A
Akzo Nobel NV (Netherlands) and Subsidiaries
Akzo Nobel Coatings Inc.
Akzo Nobel Coatings Inc.‐] Columbus
Akzo Nobel Coatings Inc.‐] Huron
Akzo Nobel Coatings Inc.‐] Pontiac
Akzo Nobel Coatings Inc‐]High Point
Akzo Nobel Paints LLC
Any future subsidiaries
BASF SE (Germany) and Subsidiaries
BASF Corporation
Any future subsidiaries
BP PLC (United Kingdom) and Subsidiaries
BP Energy Company
BP Lubricants USA Inc ‐] Accenture
BP Lubricants USA‐]Castrol Ind
BP North America Petroleum
BP Oil Supply Company, div of BPPNA
BP Products North America, Inc.
Any future subsidiaries
Braskem SA (Brazil) and Subsidiaries
Braskem Americas, Inc.
Any future subsidiaries
Brenntag AG (Germany) and Subsidiaries
Brenntag Great Lakes, LLC
Brenntag Mid‐]South, Inc.
Brenntag North America
Brenntag Northeast Inc
Brenntag Pacific Ltd
Brenntag Southeast Inc
Any future subsidiaries
Compagnie Generale DES Etablissements Michelin SCA (France) and Subsidiaries
Michelin North America Inc.
Any future subsidiaries


CRH PLC (Ireland) and Subsidiaries
Pike Industries, Inc.
Any future subsidiaries




--------------------------------------------------------------------------------




Deutsche Lufthansa AG (Germany)
Any future subsidiaries
Formosa Plastics Corporation (Taiwan) and Subsidiaries
Formosa Plastics Corporation, Texas
Any future subsidiaries
Glencore PLC (Switzerland) and Subsidiaries
Glencore Ltd.
Any future subsidiaries
L'Air Liquide SA (France) and Subsidiaries
Air Liquide
Any future subsidiaries
Macquarie Group Ltd (Australia) and Subsidiaries
Macquarie Bank Limited London
Macquarie Energy Canada Ltd.
Macquarie Oil Services Canada Ltd
Any future subsidiaries
Marubeni Corporation (Japan) and Subsidiaries
MIECO Inc.
Any future subsidiaries
Motiva Enterprises LLC, a JV between Royal Dutch Shell, Netherlands and Saudi
Arabian
Oil, Saudi Arabia
Noble Group Ltd (Hong Kong) and Subsidiaries
Noble Americas Corp.
Any future subsidiaries
Royal Dutch Shell PLC (Netherlands) and Subsidiaries
Equilon Enterprises LLC
Shell Oil Products U.S.
Shell Trading (US) Company
SOPUS
Stusco
Any future subsidiaries
TOTAL SA (France) and Subsidiaries
Atlantic Trading & Marketing Inc.




Total Lubricants USA Inc
Total Lubrifiants Canada
Any future Subsidiaries
Vitol Holding BV (Netherlands) and Subsidiaries






--------------------------------------------------------------------------------




Vitol Inc.
Any future subsidiaries
Part B
Momentive Specialty Chemicals BV, Netherlands, Subsidiary of Momentive Specialty
Chemicals, Inc., Ohio, USA
Part C
BP PLC and its subsidiaries
Chevron Corporation and its subsidiaries
ExxonMobil Corporation and its subsidiaries
Royal Dutch Shell PLC and its subsidiaries.














































































--------------------------------------------------------------------------------




Annex III
HYDROCARBON INVENTORY INSURANCE


12/17/2013-12/17/2014


Coverage
Limits
Carrier
Retention
Property
$1,300,000,000
Various
$5,000,000PD / 60 Days Bl
Terrorism
$1,000,000,000
Various
$5,000,000PD / 60 Days Bl
Automobile (includes Terrorism)
$1,000,000
National Union Fire Insurance Co.
$500,000 per occurrence
General Liability (includes Terrorism)
$5,000,000
National Union Fire Insurance Co.
$5,000,000 per occurrence
Workers Compensation (includes Terrorism)
$1,000,000
Insurance Company of the State of Pennsylvania
$500,000 per occurrence
Marine Terminal Operations Liability
$10,000,000
Starr Indemnity & Liability Co.
$5,000,000 per occurrence
Umbrella / Excess Umbrella (includes Terrorism)
$350,000,000
ACE (Lead)/Various
'---------
Charterers Liability
$750,000,000
Gard P&l
$50,000 pollution/ $25,000 Other
Marine Cargo (Storage)
$400,000,000
Great American Ins Co/Lloyds of London
.005% (Transit) $150,000 (Storage) per location/occurrence











--------------------------------------------------------------------------------




SCHEDULES to
THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


dated as of August 15, 2014


among
PBF HOLDING COMPANY LLC,
DELAWARE CITY REFINING COMPANY LLC,
PAULSBORO REFINING COMPANY LLC and
TOLEDO REFINING COMPANY LLC,
as Borrowers,
and
THE OTHER LOAN PARTIES PARTY HERETO,
as Loan Parties,
THE LENDERS PARTY HERETO, and


UBS SECURITIES LLC,
as a Co-Documentation Agent and a Co-Syndication Agent,


UBS SECURITIES LLC, BANK OF AMERICA, N.A.,
WELLS FARGO BANK, N.A., CITIBANK, N.A.,
NATIXIS, DEUTSCHE BANK SECURITIES INC.,
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Lead Bookmanagers,


UBS AG, STAMFORD BRANCH,
as Administrative Agent, a Co-Collateral Agent,
and as Swingline Lender,


BANK OF AMERICA, N.A.,
as a Co-Collateral Agent and a Co-Syndication Agent,


WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent,


CITIBANK, N.A., as a Co-Syndication Agent,


DEUTSCHE BANK SECURITIES INC.,
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, and
BARCLAYS BANK PLC, as Co-Documentation Agents










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Schedule 1.01(a) CERTAIN MLP AND RAILCAR PAYMENTS
.............................................. 1
Schedule 1.01(b) INTERCREDITOR
AGREEMENTS................................................................. 2
Schedule 1.01(c) MLP DROP DOWN AND RAILCAR
ASSETS................................................ 3
Schedule 1.01(d) SUBSIDIARY
GUARANTORS........................................................................
4
Schedule 2.22 BLOCKED ACCOUNTS
......................................................................................
5
Schedule 3.03 GOVERNMENTAL APPROVALS; COMPLIANCE WITH LAWS ................... 6
Schedule 3.06(c) VIOLATIONS OR PROCEEDINGS
................................................................ 7
Schedule 3.08 LITIGATION
.........................................................................................................
8
Schedule 3.18 ENVIRONMENTAL
MATTERS...........................................................................
9
Schedule 3.19 INSURANCE
.......................................................................................................
10
Schedule 3.22 MATERIAL INVENTORY
..................................................................................
11
Schedule 5.01 INTERNET OR WEBSITE
ADDRESS................................................................ 12
Schedule 6.01(b) EXISTING INDEBTEDNESS
........................................................................ 13
Schedule 6.02(c) EXISTING
LIENS............................................................................................
14
Schedule 6.04(b) EXISTING INVESTMENTS
.......................................................................... 16
Schedule 6.04(e) EXISTING RAILCAR
FINANCINGS............................................................ 17
Schedule 6.08 TRANSACTIONS WITH
AFFILIATES.............................................................. 18












































Schedule 1.01(a)


CERTAIN MLP AND RAILCAR PAYMENTS


Without duplication to the extent already included in the definition of
“Available Basket Amount” as a result of clauses (A) through (J) thereof, the
following amounts are to be included for purposes of clause (K) of “Available
Basket Amount”:


Railcar sale and leasebacks $140,187,000
Proceeds from PBFX IPO received by Holdings 328,664,000
Contributions from Holdings to PBF Rail Logistics LLC 7,187,000(1) $349,869,000
_____________
This amount represents the equity provided by Holdings to PBF Rail Logistics in
connection with the purchase of 200 out of 3,000 railcars to be purchased and
will increase to approximately $100 million.






































































--------------------------------------------------------------------------------




Schedule 1.01(b)


INTERCREDITOR AGREEMENTS


AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of MARCH 1, 2011 by and
among STATOIL MARKETING & TRADING (US) INC., UBS AG, as Revolving Agent, UBD AG,
as Term Loan Agent PBF HOLDING COMPANY LLC, DELAWARE CITY REFINING COMPANY LLC
and PAULSBORO REFINING COMPANY LLC, as Borrowers, and THE OTHER LOAN PARTIES
THERETO, as amended, restated, supplemented or otherwise modified from time to
time.


Amended and Restated Intercreditor Agreement, dated as of April 6, 2011 by and
among UBS AG, STAMFORD BRANCH, as the Revolving Agent, MORGAN STANLEY CAPITAL
GROUP INC., PBF HOLDING COMPANY LLC, as a Borrower, DELAWARE CITY REFINING
COMPANY LLC, as a Borrower, PAULSBORO REFINING COMPANY LLC, as a Borrower, and
the other Loan Parties party thereto, as amended, amended and restated,
supplemented or otherwise modified from time to time.


EACH OF THE TWO INTERCREDITOR AGREEMENTS, dated as of June 26, 2013 by and among
J. ARON & COMPANY, UBS AG, STAMFORD BRANCH, in its capacity as Revolving Agent,
for itself and on behalf of the Revolving Lenders, PBF HOLDING COMPANY LLC,
PAULSBORO REFINING COMPANY LLC, DELAWARE CITY REFINING COMPANY LLC, TOLEDO
REFINING COMPANY LLC, as amended, restated, supplemented or otherwise modified
from time to time.


REVOLVING CREDIT COLLATERAL ACCESS LETTER AGREEMENT, dated February 9, 2012,
DEUTSCHE BANK TRUST COMPANY AMERICAS, UBS AG, STAMFORD BRANCH, PBF HOLDING
COMPANY LLC, PAULSBORO REFINING COMPANY LLC, DELAWARE CITY REFINING COMPANY LLC,
TOLEDO REFINING COMPANY LLC, AND THE SUBSIDIARY GUARANTORS.








































Schedule 1.01(c)


MLP DROP DOWN AND RAILCAR ASSETS


MLP Dropdown Assets


The following property, including without limitation, Equipment and Real
Property located thereon and/or related thereto, including any and all
expansions or replacements thereof, additions thereto and improvements thereon:
Delaware City Refinery Heavy Crude Oil Terminal. Heavy crude oil terminal and
unloading facility located at the Delaware City Refinery.


Delaware City Marine Terminal. Marine terminal located on the Delaware River for
receipt of crude oil, feedstocks and products, and shipment of crude oil,
feedstocks and products, by the Delaware City Refinery via ship and barge at
docks located on the Delaware River.


Paulsboro Marine Terminal. Marine terminal located on the Delaware River for
receipt of crude oil, feedstocks and products, and shipment of crude oil,
feedstocks and products, by the Paulsboro Refinery.


Delaware City Products Pipeline. The 23.4 mile, 16-inch interstate petroleum
products pipeline originating at the Delaware City Refinery with terminus at
Sunoco Logistics’ Twin Oaks terminal.


Delaware City Truck Rack. 10-bay, 76,000 barrel per day capacity truck loading
rack located adjacent to the Delaware City Refinery.


Delaware City LPG Rack. LPG rack consisting of a 6 rail loading and unloading
LPG rack located adjacent to the Delaware City Refinery.


Paulsboro Rail Terminal: Railcar terminal at the Paulsboro refinery used to
transport refined products such as lube oils to various locations throughout the
Northeast and other regions in the United States.








--------------------------------------------------------------------------------




Rail Cars. Owned or leased general purpose and coiled and insulated rail cars.


Delaware City Storage Facility. Storage facility with approximately 10.0 million
barrels of total storage capacity.


Paulsboro Storage Facility. Storage facility with approximately 7.5 million
barrels of total storage capacity.


Toledo Storage Facility. Storage facility consisting of 29 tanks for storing
crude oil, refined products and intermediates, with an aggregate storage
capacity of approximately 3.4 million barrels.


Toledo LPG Truck Rack. LPG Truck Rack at the Toledo refinery consisting of 27
propane storage bullets and a truck loading facility with a throughput capacity
of approximately 5,000 bpd.




Schedule 1.01(d)


SUBSIDIARY GUARANTORS


1) PBF Power Marketing LLC, a Delaware limited liability company
2) Delaware Pipeline Company LLC, a Delaware limited liability company
3) Paulsboro Natural Gas Pipeline Company LLC, a Delaware limited liability
company
4) PBF Investments LLC, a Delaware limited liability company
5) PBF Finance Corporation, a Delaware corporation
6) PBF Services Company LLC, a Delaware limited liability company










































































Schedule 2.22


BLOCKED ACCOUNTS


Bank Name
Account No.
Account Type
Account Name
Wells Fargo Bank, N.A.
4122229552
Commercial DDA
PBF Holding Company LLC
Wells Fargo Bank, N.A.
4124818022
Commercial DDA
Delaware Refining Company LLC
Wells Fargo Bank, N.A.
4124818113
Commercial DDA
Paulsboro Refining Company LLC
Wells Fargo Bank, N.A.
4124818154
Commercial DDA
Toledo Refining Company LLC
Wells Fargo Bank, N.A. 1
3900375522
Fund Investment
PBF Holding Company LLC
UBS Financial Services
CP-43177
Fund Investment
PBF Holding Company LLC
Union Bank
6731038770
Fund Investment
PBF Holding Company LLC
Morgan Stanley Liquidity Funds
740400050
Fund Investment
PBF Holding Company LLC
Bank of America
5S801A35
Fund Investment
PBF Holding Company LLC
Bank of America
424385
Commercial Paper
PBF Holding Company LLC
Scotiabank 2
129890016810
Operating A/C
PBF Holding Company LLC



































______________________________
1 Control Account Agreement needs to be established for this Account
2 Control Account Agreement needs to be established for this Account


Schedule 3.03


GOVERNMENTAL APPROVALS; COMPLIANCE WITH LAWS
None.
























































































Schedule 3.06(c)


VIOLATIONS OR PROCEEDINGS
None.


Schedule 3.08








--------------------------------------------------------------------------------




LITIGATION


None other than as disclosed in Holdings’ periodic filings with the U.S.
Securities and Exchange
Commission.


Schedule 3.18


ENVIRONMENTAL MATTERS
None.


























Schedule 3.19


INSURANCE


12/17/2013-12/17/2014


Coverage
Limits
Carrier
Retention
Property
$1,300,000,000
Various
$5,000,000PD / 60 Days Bl
Terrorism
$1,000,000,000
Various
$5,000,000PD / 60 Days Bl
Automobile (includes Terrorism)
$1,000,000
National Union Fire Insurance Co.
$500,000 per occurrence
General Liability (includes Terrorism)
$5,000,000
National Union Fire Insurance Co.
$5,000,000 per occurrence
Workers Compensation (includes Terrorism)
$1,000,000
Insurance Company of the State of Pennsylvania
$500,000 per occurrence
Marine Terminal Operations Liability
$10,000,000
Starr Indemnity & Liability Co.
$5,000,000 per occurrence
Umbrella / Excess Umbrella (includes Terrorism)
$350,000,000
ACE (Lead)/Various
'---------
Charterers Liability
$750,000,000
Gard P&l
$50,000 pollution/ $25,000 Other
Marine Cargo (Storage)
$400,000,000
Great American Ins Co/Lloyds of London
.005% (Transit) $150,000 (Storage) per location/occurrence









--------------------------------------------------------------------------------




Schedule 3.22
MATERIAL INVENTORY
The following sets forth each location where the aggregate value of the
Hydrocarbon Inventory at such location exceeded $10,000,000 as of August 13,
2014:


Location
Company
Address
Toledo, OH
 Toledo Refining Company LLC
 1819 Woodville Road, Oregon, OH
43616
Delaware City, DE
Delaware City Refining Company LLC
River Road & J Street, Delaware
City, DE 19706
Paulsboro, NJ
Paulsboro Refining Company LLC
800 Billingsport Road, Paulsboro,
NJ 08066
 
NuStar
7 North Delaware St., Paulsboro,
NJ 08066
Bath, NY
Crestwood
 7835 Eagle Valley Road, Bath, NY
14810
Taylor, Michigan
Sunoco Logistics Partners LP
 7155 Inkster Road, Taylor Michigan
48180



Pipeline Locations
Company
Address
West Texas Gulf Pipeline
Sunoco Logistics Partners LP
 
Mid Valley Pipeline


 
 
Mesa Pipeline


 
 
Maumee Pipeline


 
 
Marysville Pipeline


 
 
Enbridge Mainline (lines 2,3,5)
 Enbridge Inc.
 
Marathon Eastern
Marathon Pipe Line LLC


 
WoodPat Pipeline






 



Terminal Locations
 Company
 Address
Marysville Terminal


Sunoco Logistics Partners LP
 2510 Busha Hwy, Marysville, MI
48040
Cygnet Terminal


 
5152 Rock Ridge Rd, Cygnet, OH -
43413 -
Newtown, ND
Dakota Plains
3895 88th Avenue North West, New
Town, ND 58763
Trenton, ND
Savage
14891 42nd Street North West,
Trenton, ND 58853

















--------------------------------------------------------------------------------






Schedule 5.01
INTERNET OR WEBSITE ADDRESS
www.pbfenergy.com






--------------------------------------------------------------------------------








Schedule 6.0l(b)
EXISTING INDEBTEDNESS


1. 8.25% Senior Secured Notes due 2020, including the obligations of Delaware
City Refining
Company LLC, Toledo Refining Company LLC and/or Paulsboro Refining Company LLC
as
guarantors of such notes.
2. DEDA Loan and Security Agreement.
3. Lease obligations under the RAIL EQUIPMENT NET LEASING AGREEMENT NO. 26673-
90000, dated as of December 30, 2013, by and between BANC OF AMERICA LEASING &
CAPITAL, LLC, a Delaware limited liability company, having an office at One
Financial Plaza,
Providence, RI 02903 and PBF Holding Company LLC, a Delaware limited liability
company with
its principal place of business at One Sylvan Way, Parsippany, NJ 07054 and the
schedules
thereunder (collectively, the “Bank of America Master Lease”), including the
obligations of
Delaware City Refining Company LLC, Toledo Refining Company LLC and/or Paulsboro
Refining Company LLC as guarantors of such lease obligations (collectively, the
“Bank of
America Master Lease Guarantees”).
4. Lease obligations under the MASTER NET RAILCAR LEASE is made as of September
30,
2013 between CIT RAIL, LLC, a Delaware corporation, and PBF Holding Company LLC,
a
Delaware limited liability company and the schedules thereunder (collectively,
the “CIT Master
Lease”).
5. Purchase orders between PBF Holding Company LLC and Trinity Tank Car, Inc.
with respect to
the purchase of 3,000 railcars (collectively, the “Trinity Purchase Orders”).
6. Master Agreement relating to Catalyst at the Paulsboro Refinery dated
December 5, 2013 between
DB Energy Trading and Paulsboro Refining Company LLC.
7. Catalyst Lease dated November 26, 2013 between DB Energy Trading LLC and
Toledo Refining
Company LLC.
8. Uncommitted Platinum Group Metal Loan Facility Agreement dated July 11, 2014
between Royal
Bank of Canada and Toledo Refining Company LLC.
9. Uncommitted Platinum Loan Facility Agreement dated October 17, 2013 between
Royal Bank of
Canada and Delaware City Refining Company LLC.
10. To the extent not set forth above, Indebtedness secured by the Liens set
forth on Schedule 6.02(c)
hereto.
11. The following intercompany notes:








--------------------------------------------------------------------------------




Payor/Payee
 Payee/Payor
Outstanding
Principal Amount
and accrued interest
of Loans as of
8/13/14*


Outstanding
Principal Amount
and accrued interest
of Loans as of
8/13/14*


Interest Rate
 Maturity Date


PBF Holding
Company LLC
PBF Energy
Inc.
$
75,031,175.52


12/12/2012
 2.5% or as
otherwise
agreed
12/12/2017 or
as otherwise
agreed
PBF Holding
Company LLC


PBF Energy
Company LLC
$
12,668,612.03


12/12/2012
 2.5% or as
otherwise agreed
12/12/2017 or
as otherwise
agreed

* The notes do not have a stated amount.


















--------------------------------------------------------------------------------




Schedule 6.02(c)
EXISTING LIENS


No.
Debtor
Secured Party
Jurisdiction and
File Number
Collateral Description
1
PBF Holding Company
LLC


J. Aron &
Company


Delaware: 2013
2545474


All refined petroleum products in
connection with the Inventory
Intermediation Agreements


2
PBF Holding Company
LLC


Lakeland Bank
 Delaware: 2014
1380377


Leased equipment


3
PBF Holding Company
LLC


Canon Financial
Services, Inc.


26422237
Leased equipment


4
Paulsboro Refining
Company LLC


John Crane Inc.
Delaware: 2012
4614840
Leased equipment


5
Paulsboro Refining
Company LLC


J. Aron &
Company


Delaware: 2013
2544832


All refined petroleum products in
connection with the Inventory
Intermediation Agreement


6
Paulsboro Refining
Company LLC


DB Energy
Trading LLC


Delaware: 2013
5042388


All catalyst leased or cosigned by
secured party to debtor pursuant to
the Master Agreement


7
Toledo Refining
Company LLC


Morgan Stanley
Capital Group Inc.


Delaware: 2011
0772536 (original)
Delaware: 2011
2083106
(amendment)


MSCG Inventory and MSCG
Receivables - crude oil and other
property


8
Toledo Refining
Company LLC


DB Energy
Trading LLC


Delaware: 2011
3130419 (original)
Delaware: 2011
4663921
(amendment)


All leased metals (as amended)
9
Toledo Refining
Company LLC


MT Business
Technologies, Inc.


Delaware: 2012
0507584


Leased equipment


10
Toledo Refining
Company LLC


U.S. Bank
Equipment
Finance, a Division
of U.S. Bank
National
Association


Delaware: 2013
2758804
Leased equipment









--------------------------------------------------------------------------------




11
Toledo Refining
Company LLC


DB Energy
Trading LLC


Delaware: 2013
4806957


Leased platinum as described in
Master Agreement
12
Toledo Refining
Company LLC


DB Energy
Trading LLC
Ohio: OH
00152229895
(original)
Ohio:
20113420162
(amendment)
Any and all metals leased to Toledo
Refining Company LC pursuant to
any master agreement (as amended)
13
Toledo Refining
Company LLC


De Lage Landen
Financial Services,
Inc.


Ohio: OH
00164642148


Leased equipment


14
Delaware City Refining
Company LLC


The Delaware
Economic
Development
Authority


Delaware: 2010
1912629 (original)
Delaware: 2014
1895408
(amendment)


All equipment or fixtures (as
amended)


15
Delaware City Refining
Company LLC
The Delaware
Economic
Development
Authority


The Delaware
Economic
Development
Authority


The Delaware
Economic
Development
Authority


16
Delaware City Refining
Company LLC


Delaware City Refining
Company LLC
Delaware: 2011
1288011 (original)
Delaware: 2013
1791814
(amendment)


All crude oil and other similar
hydrocarbons pursuant to the Crude
Oil/Feedstock Supply/Delivery and
Services Agreement
17
Delaware City Refining
Company LLC


Statoil Marketing
& Trading (US)
Inc.


Delaware: 2011
1288094 (original)
Delaware: 2013
1791772
(amendment)
Delaware: 2013
1791806
(amendment)


All sales agreements, all accounts
with respect to sales of Refined
Products, etc. (as amended)


18
Delaware City Refining
Company LLC


J. Aron &
Company


Delaware: 2013
2544691


All refined petroleum products in
connection with the Inventory
Intermediation Agreement


19
Delaware City Refining
Company LLC




Axiall Corporation
Delaware: 2013
3524478


Leased equipment









--------------------------------------------------------------------------------




20
Delaware City Refining
Company LLC


The Delaware
Economic
Development
Authority


Delaware - New
Castle County:
20100602-0027326
(original)
Delaware - New
Castle County:
20140514-0020027
(amendment)


All equipment or fixtures











Schedule 6.04(b)
EXISTING INVESTMENTS
1.
Capital contributions from Holdings to PBF Rail Logistics LLC as disclosed on
Schedule 1.01(a) above.

2.
To the extent constituting Investments, the transactions set forth on Schedule
6.08 below.

3.
Intercompany Note by and between PBF Holding Company LLC and PBF Energy Inc.

4.
Intercompany Note Payable by and between PBF Holding Company LLC and PBF Energy
Company LLC.



Schedule 6.04(e)
EXISTING RAILCAR FINANCINGS
1.
Bank of America Master Lease and Bank of America Master Lease Guarantees.

2.
CIT Master Lease.







--------------------------------------------------------------------------------




3.
Trinity Purchase Orders.



Schedule 6.08
TRANSACTIONS WITH AFFILIATES
1.
1. Amended and Restated Limited Liability Company Agreement of PBF Energy
Company LLC, dated as of December 12, 2012.

2.
Limited Liability Company Agreement of PBF Holding Company LLC, dated as of
March 25, 2010.

3.
Limited Liability Company Agreement of Delaware City Refining Company LLC, dated
as of March 25, 2010.

4.
Limited Liability Company Agreement of Delaware Pipeline Company LLC, dated as
of March 25, 2010.

5.
Second Amended and Restated Limited Liability Company Agreement of Paulsboro
Refining Company LLC, dated as of January 14, 2011.

6.
Second Amended and Restated Limited Liability Company Agreement of Paulsboro
Natural Gas Pipeline Company LLC, dated as of January 14, 2011.

7.
Second Amended and Restated Limited Liability Company Agreement of PBF
Investments LLC, dated as of January 5, 2011.

8.
Limited Liability Company Agreement of PBF Power Marketing LLC, dated as of
March 25, 2010.

9.
Limited Liability Company Agreement of PBF Services Company LLC, dated as of May
28, 2010.

10.
Limited Liability Company Agreement of Toledo Refining Company LLC, dated as of
November 22, 2010.

11.
Agreement, dated as of March 8, 2011, by and among PBF Energy Company LLC,
Blackstone PB Capital Partners V Subsidiary L.L.C., Blackstone PB Capital
Partners V- AC L.P., Blackstone Family Investment Partnership V USS L.P.,
Blackstone Family Investment Partnership V - A USS SMD L.P., Blackstone
Participation Partnership V USS L.P., FR PBF Holdings LLC, FR PBF Holdings II
LLC, Tom O’Malley, Horse Island Partners, Thomas D. O’Malley, Jr. and the other
parties thereto.

12.
Agreement, dated as of October 4, 2010, by and among PBF Energy Company LLC,
Blackstone PB Capital Partners V L.P., Blackstone PB Capital Partners V-AC L.P.,
Blackstone Family Investment Partnership V USS L.P., Blackstone Family
Investment Partnership V - A USS L.P., Blackstone Participation Partnership V
USS L.P., FR PBF Holdings LLC, FR PBF Holdings II LLC, Tom O’Malley, Horse
Island Partners, Thomas D. O’Malley, Jr., and the other parties thereto.

13.
Second Amended and Restated Employment Agreement, dated as of December 17, 2012,
by and between PBF Investments LLC and Matt Lucey.

14.
Amended and Restated Employment Agreement, dated as of June 1, 2010, by and
between PBF Investments LLC and James Yates.

15.
Second Amended and Restated Employment Agreement, dated as of December 17, 2012,
by and between PBF Investments LLC and Thomas D. O’Malley.

16.
Amended and Restated Employment Agreement, dated as of June 1, 2010, by and
between PBF Investments LLC and Pat Doman.

17.
Amended and Restated Employment Agreement, dated as of December 17, 2012, by and
between PBF Investments LLC and Michael D. Gayda.

18.
Amended and Restated Employment Agreement, dated as of December 17, 2012, by and
between PBF Investments LLC and Thomas J. Nimbley.







--------------------------------------------------------------------------------




19.
Employment Agreement, dated as of June 1, 2010, by and between PBF Investments
LLC and James Fedena.

20.
Employment Agreement, dated as of May 17, 2010, by and between PBF Investments
LLC and Jeffrey Dill.

21.
Employment Agreement, dated as of April 1, 2014, by and between PBF Investments
LLC and Erik Young.

22.
Employment Agreement, dated as of April 1, 2014, by and between PBF Investments
LLC and Todd O'Malley.

23.
Employment Agreement, dated as of April 1, 2014, by and between PBF Investments
LLC and Timothy Paul Davis.

24.
Agreement and Release, dated as of January 31, 2014 by and between PBF
Investments LLC and Don Lucey, including the Consulting Agreement effective as
of February 1, 2014.

25.
Consulting Agreement by and between PBF Investments LLC and Ken Isom dated as of
March 31, 2013.

26.
Contribution and Conveyance Agreement by and among PBF Logistics LP, PBF
Logistics GP LLC, PBF Energy Inc., PBF Energy Company LLC, PBF Holding Company
LLC, Delaware City Refining Company LLC, Delaware City Terminaling Company LLC
and Toledo Refining Company LLC dated as of May 8, 2014.

27.
Omnibus Agreement among PBF Holding Company LLC, PBF Energy Company LLC, a
Delaware limited liability company, PBF Logistics GP LLC, a Delaware limited
liability company, and PBF Logistics LP, a Delaware limited partnership.

28.
Operation And Management Services and Secondment Agreement, dated as of May 14,
2014 by and among PBF Holding Company LLC, Delaware City Refining Company LLC,
Toledo Refining Company LLC, PBF Logistics GP LLC, PBF Logistics LP, and
Delaware City Terminaling Company LLC.

29.
Delaware City Rail Terminaling Services Agreement by and between PBF Holding
Company LLC and Delaware City Terminaling Company LLC.

30.
Transportation Services Agreement by and between PBF Holding Company LLC and PBF
Rail Logistics Company LLC, including the guarantee of PBF Holding Company LLC’s
obligations thereunder by Delaware City Refining Company LLC, Paulsboro Refining
Company LLC and Toledo Refining Company LLC.

31.
Toledo Truck Unloading & Terminaling Agreement by and between PBF Holding
Company LLC and PBF Logistics LP.

32.
Services Agreements, as amended and restated from time to time, by and between
PBF Holding Company LLC and each of the following: Delaware City Refining
Company LLC, PBF Investments LLC, Paulsboro Refining Company LLC, Toledo
Refining Company LLC, PBF Power Marketing LLC, Paulsboro Natural Gas Pipeline
Company LLC, PBF Services Company LLC, PBF Energy Company LLC, PBF Energy
Limited and Delaware City Pipeline Company LLC.

33.
Services Agreements, as amended and restated from time to time, by and between
Delaware City Refining Company LLC and each of the following: Paulsboro Refining
Company LLC and Delaware City Pipeline Company LLC.







--------------------------------------------------------------------------------




34.
Services Agreements, as amended and restated from time to time, by and between
PBF Power Marketing LLC and each of the following: Paulsboro Refining Company
LLC and Delaware City Refining Company LLC.

35.
Acknowledgment and Indemnification Agreement by and between PBF Holding Company
LLC and PBF Finance Corporation.





EXHIBIT A
[Form of]
ADMINISTRATIVE QUESTIONNAIRE






--------------------------------------------------------------------------------




ADMINISTRATIVE QUESTIONNAIRE-PBF Holding Company LLC, et. al.
Lending Institution:
Name for Signature Pages:
                               Will sign Third Amended and Restated Revolving
Credit Agreement:
                                Will come via Assignment: Number of Days
post-closing:
Name for Signature Blocks:
___________________________________________________________________
Name for
Publicity:___________________________________________________________________________
Address:____________________________________________________________________________________
Main
Telephone:_____________________________________________________________________________
Telex No./Answer
back:_______________________________________________________________________
 
CONTACT-Credit
Name:_________________________________________________________________
                                        Address:_______________________________________________________________


                                        Telephone:_____________________________________________________________
                                          Fax:_________________________________________________________________
CONTACT-Operations
Name:________________________________________________________________
                                        Address:_______________________________________________________________


                                        Telephone:_____________________________________________________________
                                         Fax:__________________________________________________________________
PAYMENT INSTRUCTIONS
Bank Name:______________________________________________________________________
ABA/Routing
No.:_________________________________________________________________
Account
Name:____________________________________________________________________
Account
No.:______________________________________________________________________
For further
credit:__________________________________________________________________
Account
No.:______________________________________________________________________
Attention:_________________________________________________________________________
Reference:________________________________________________________________________








--------------------------------------------------------------------------------








UBS AG, STAMFORD BRANCH, ADMINISTRATIVE DETAILS
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Main Telephone: (203) 719-3000
Account Administrator
Attn: [                 ]
Tel:[                 ]
Fax: [                 ]
Secondary Contact
Attn: [                 ]
Tel: [                 ]
Fax:[                 ]
Wire Instructions:
The Agent’s wire instructions will be disclosed at the time of closing.














































--------------------------------------------------------------------------------






EXHIBIT B
[Form of]
Assignment and Assumption


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.    Assignor:        ______________________________


2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender] 1]


3.    Borrowers:        PBF Holding Company LLC, Delaware City Refining Company
LLC,
Paulsboro Refining Company LLC and Toledo Refining Company LLC    


4.    Administrative Agent:    UBS AG, Stamford Branch, as the administrative
agent under the Credit Agreement


_______________________
1 Select as applicable







--------------------------------------------------------------------------------






5.    Credit Agreement:    The Third Amended and Restated Revolving Credit
Agreement dated as of [August __, 2014] (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo” and together with Holdings, Delaware City and
Paulsboro, “Borrowers” and each individually, a “Borrower”), the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, UBS SECURITIES LLC, as a Co-Documentation Agent (the “UBS
Co-Documentation Agent”) and a Co-Syndication Agent (the “UBS Co-Syndication
Agent”), UBS SECURITIES LLC, BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A.,
CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES INC., CREDIT AGRICOLE
CORPORATE & INVESTMENT BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint
Lead Arrangers (in such capacities, the “Joint Lead Arrangers”) and Joint Lead
Bookmanagers, UBS AG, STAMFORD BRANCH, as, Administrative Agent (in such
capacity, the “Agent”), a Co-Collateral Agent and as Swingline Lender (in such
capacity, the “Swingline Lender”), BANK OF AMERICA, N.A., as a Co-Collateral
Agent and as a Co-Syndication Agent (the “BAML Co-Syndication Agent”), CITIBANK,
N.A., as a Co-Syndication Agent (the “Citibank Co-Syndication Agent”, and
together with the UBS Co-Syndication Agent and the BAML Co-Syndication Agent,
the “Co-Syndication Agents”), WELLS FARGO BANK, N.A., as a Co-Collateral Agent
and a Co-Documentation Agent (the “WF Co-Documentation Agent”), DEUTSCHE BANK
SECURITIES INC., as a Co-Documentation Agent (the “DB Co-Documentation Agent”),
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Co-Documentation Agent (the
“CA Co-Documentation Agent and together with the UBS Co-Documentation Agent, the
WF Co-Documentation Agent and the DB Co-Documentation Agent, the
“Co-Documentation Agents”).


6. Assigned Interest:


Facility Assigned
Aggregate Amount of Commitment /Loans for all Lenderes
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans 2
Revolving Loans
$
$
$









[Page break]




___________________________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.









--------------------------------------------------------------------------------






Effective Date: _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]3    


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:______________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:______________________________
Title:
Consented to and Accepted:


[PBF HOLDING COMPANY LLC
DELAWARE CITY REFINING COMPANY LLC
PAULSBORO REFINING COMPANY LLC
TOLEDO REFINING COMPANY LLC]
4 



By:______________________________    
Name:    
Title:
    
UBS AG, STAMFORD BRANCH,
as Administrative Agent and Issuing Bank
By:______________________________    
Name:                        B-4
Title:
    
By:______________________________        
Name:
Title:


____________________________________
3 This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.


4 To be completed to the extent consent is required under Section 10.04 (b).









--------------------------------------------------------------------------------






UBS AG, STAMFORD BRANCH
as Swingline Lender
By:______________________________        
Name:    
Title:    


By:______________________________        
Name:    
Title:













































































--------------------------------------------------------------------------------












ANNEX 1 to Assignment and Assumption


PBF HOLDING COMPANY LLC, et. al.
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by Borrowers, any of their respective Subsidiaries or Affiliates or
any other person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is not already a Lender
under the Credit Agreement, attached to the Assignment and Assumption an
Administrative Questionnaire in the form of Exhibit A to the Credit Agreement,
(vi) the Administrative Agent has received a processing and recordation fee of
$3,500 as of the Effective Date and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to Section 2.15 of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the













--------------------------------------------------------------------------------




Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.































































--------------------------------------------------------------------------------




EXHIBIT C


[Form of]
BORROWING REQUEST
UBS AG, Stamford Branch,
as Administrative Agent for
the Lenders referred to below,
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: [                 ]


Re: PBF Holding Company LLC, et. al
[Date]
Ladies and Gentlemen:
Reference is made to Third Amended and Restated Revolving Credit Agreement dated
as of [August __, 2014] (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PBF Holding
Company LLC, a Delaware limited liability company (“Holdings”), Delaware City
Refining Company LLC, a Delaware limited liability company (“Delaware City”),
Paulsboro Refining Company LLC (f/k/a Valero Refining Company - New Jersey, a
Delaware corporation), a Delaware limited liability company (“Paulsboro”),
Toledo Refining Company LLC, a Delaware limited liability company (“Toledo” and
together with Holdings, Delaware City and Paulsboro, “Borrowers” and each
individually, a “Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as a
Co-Documentation Agent (the “UBS Co-Documentation Agent”) and a Co-Syndication
Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA,
N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES
INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the “Agent”), a Co-Collateral Agent
and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK OF
AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the “BAML
Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank
Co-Syndication Agent”, and together with the UBS Co-Syndication Agent and the
BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent” and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation





--------------------------------------------------------------------------------






Agent, the “Co-Documentation Agents”). Administrative Borrower hereby gives you
notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing, on behalf of
the Borrowers, under the Credit Agreement, and in that connection sets forth
below the terms on which such Borrowing is requested to be made:
(A)Class of Borrowing
[Revolving Borrowing]
[Swingline Loan]
(B)Principal amount of
Borrowing
____________________
(C)Date of Borrowing
(which is a Business Day)
____________________
(D)Type of Borrowing
[ABR] [Eurodollar]
(E)Interest Period and the last day thereofShall be subject to the definition of
“Interest Period” in the Credit Agreement.
____________________
(F)Funds are requested to be disbursed to Borrowers’ 7 account with
UBS AG, Stamford Branch (Account No.                ).



Administrative Borrower hereby represents and warrants that the conditions to
lending specified in Sections 4.03(b)-(e) of the Credit Agreement are satisfied
as of the date hereof.
[Signature Page Follows]


______________________________
5 ABR and Eurodollar Loans must be in an amount that is at least $5,000,000 and
an integral multiple of $1,000,000 or equal to the remaining available balance
of the applicable Commitments. Swingline Loans must be in an amount that is at
least $1,000,000 and an integral multiple of $100,000.
6 Shall be ABR for Swingline Loans.
7 Shall be subject to the definition of “Interest Period” in the Credit
Agreement.





--------------------------------------------------------------------------------








PBF HOLDING COMPANY LLC, as Administrative Borrower
By:____________________________        
Name:    
Title:    































--------------------------------------------------------------------------------




EXHIBIT D
[Form of]
COMPLIANCE CERTIFICATE
I, [ ], the [Financial Officer] of Administrative Borrower (in such capacity and
not in my individual capacity), hereby certify as of the date hereof that, with
respect to that certain Third Amended and Restated Revolving Credit Agreement
dated as of [August __, 2014] (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PBF Holding
Company LLC, a Delaware limited liability company (“Holdings”), Delaware City
Refining Company LLC, a Delaware limited liability company (“Delaware City”),
Paulsboro Refining Company LLC (f/k/a Valero Refining Company - New Jersey, a
Delaware corporation), a Delaware limited liability company (“Paulsboro”),
Toledo Refining Company LLC, a Delaware limited liability company (“Toledo” and
together with Holdings, Delaware City and Paulsboro, “Borrowers” and each
individually, a “Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as a
Co-Documentation Agent (the “UBS Co-Documentation Agent”) and a Co-Syndication
Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA,
N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES
INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the “Agent”), a Co-Collateral Agent
and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK OF
AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the “BAML
Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank
Co-Syndication Agent”, and together with the UBS Co-Syndication Agent and the
BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent” and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”):
a.    [Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance by Holdings and its Subsidiaries (other than Excluded Subsidiaries)
with Section 6.09(a) of the Credit Agreement. Holdings and its Subsidiaries
(other than Excluded Subsidiaries) are in compliance with such Section as of the
date hereof.]      [Attached hereto as Schedule 2 is the opinion of [accounting
firm.]]    









--------------------------------------------------------------------------------




b.    The Borrowers were in compliance with Section 6.09(a) of the Credit
Agreement at all applicable times (in accordance with Section 6.09(a)) since the
last date of determination.
c.    No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.    If a Default shall have occurred, an explanation
specifying the nature and extent of such Default shall be provided on a separate
page together with an explanation of the corrective action taken or proposed to
be taken with respect thereto (include, as applicable, information regarding
actions, if any, taken since prior certificate).
Dated this [    ] day of [                 ], 201[  ].






















_________________________________________________ 
8To accompany annual and quarterly financial statements during the Revolving
Availability Period, when Excess Availability is less than, at any time, the
greater of (i) the Financial Covenant Testing Amount and (ii) $100 million until
such time as Excess Availability is greater than the Financial Covenant Amount
and $100 million for a period of twelve (12) or more consecutive days. Such
calculations shall be in reasonable detail satisfactory to the
9To accompany annual financial statements only. The opinion must opine that,
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Holdings as of the dates and for the periods specified in accordance with GAAP
consistently applied.
10If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).







--------------------------------------------------------------------------------








Dated this [    ] day of [                 ], 201[  ].
PBF HOLDING COMPANY LLC, as Administrative Borrower
By:                
Name:    
Title:
[Financial Officer]






























--------------------------------------------------------------------------------






SCHEDULE 1


Financial Covenant
(A) Consolidated EBITDA
 
 
(1)
Consolidated Net Income for the four quarter period ended
[ ], 20[ ], plus
 
 
(2)
Consolidated Interest Expense for such period, plus
 
 
(3)
Consolidated Amortization Expense for such period, plus
 
 
(4)
Consolidated Depreciation Expense for such period, plus
 
 
(5)
Consolidated Tax Expense for such period, plus
 
 
(6)
fees, costs, liabilities and expenses incurred in connection with the
Transactions, plus




 
(7)
the aggregate amount of all other non-cash charges, expenses or losses reducing
Consolidated Net Income (excluding any non-cash charge, expense or loss that
results in an accrual of a reserve for cash charges in any future period and any
non-cash charge, expense or loss relating to write-offs, write-downs or reserves
with respect to accounts or inventory) for such period, plus






 
(8)
any accruals, fees, charges and expenses (including rationalization, financing,
legal, tax, structuring, advising and other similar items) incurred during such
period (other than Consolidated Depreciation Expense or Consolidated
Amortization Expense), in connection with any acquisition, merger,
consolidation, Investment, Asset Sale, other disposition of assets, issuance or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Third A&R Effective Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction
(including, without limitation, any non-cash expenses or charges recorded in
accordance with GAAP relating to equity interests issued to non-employees in
exchange for services provided in connection with the Transactions), plus
















 
(9)
the amount of any restructuring charges, integration costs, retention charges,
stock option and any other equity-based compensation expenses or other business
optimization expenses, including, without limitation, costs associated with
improvements to IT and accounting functions, costs associated with establishing
new facilities, costs or reserves deducted (and not added back) in such period
in computing Consolidated Net Income, including any one-time costs incurred in
connection with acquisitions and costs related to the closure and/or
consolidation of facilities, plus










 
(10)
any extraordinary, non-recurring or unusual gains or losses or expenses,
severance, relocation costs or payments and curtailments or modifications to
pension and post-retirement employee benefit plans, plus








--------------------------------------------------------------------------------




 
(11)
any other non-cash charges, expenses or losses including any write offs or write
downs reducing Consolidated Net Income for such period and any non-cash expense
relating to the vesting of warrants (provided that if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period), plus








 
(12)
the amount of customary indemnities and expenses paid or accrued in such period
and deducted (and not added back) in such period in computing Consolidated Net
Income, plus




 
(13)
any costs or expense incurred pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent that such cost or
expenses are funded with cash proceeds by third Persons that are not Loan
Parties contributed to the capital of Holdings or any Subsidiary, plus






 
(14)
any net loss from disposed or discontinued operations, plus
 
 
(15)
to the extent not already included in the Consolidated Net Income of such Person
and its Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Consolidated EBITDA shall include the amount of cash proceeds received from
business interruption insurance and reimbursements of any expenses and charges
that are covered by indemnification or other reimbursement provisions in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted under the Credit Agreement, plus
 
 
(16)
retention, recruiting, relocation and signing bonuses and expenses, stock option
and other equity-based compensation expenses, severance costs, stay bonuses,
transaction fees and expenses and management fees and expenses, any one time
expense relating to enhanced accounting function or other transaction costs,
including those associated with becoming a public company, integration costs,
transition costs, consolidation and closing costs for facilities, costs incurred
in connection with any non-recurring strategic initiatives, costs incurred in
connection with acquisitions and non-recurring intellectual property
development, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
and accruals or reserves (including restructuring costs related to acquisitions
and to closure/consolidation of facilities, retention charges, and systems
establishment costs), plus
 




--------------------------------------------------------------------------------




 
(17)
(i) the Consolidated EBITDA during the relevant Test Period of any Person
acquired as a result of a Specified Transaction determined on a Pro Forma Basis,
and (ii) the amount of cost savings, operating expense reductions, other
operating improvements and synergies projected by the Borrowers in good faith to
be realized in connection with the Transactions or any Specified Transaction or
the implementation of an operational initiative or operational change
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions, other operating improvements and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (x) a duly completed certificate
signed by a Responsible Officer of the Borrowers shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 5.01(d), certifying that (i) such cost savings,
operating expense reductions, other operating improvements and synergies are
factually supportable and reasonably anticipated to be realizable in the good
faith judgment of the Borrowers, within 24 months after the consummation of the
Specified Transaction or the implementation of an initiative or operational
change, which is expected to result in such cost savings, expense reductions,
other operating improvements or synergies and (y) no cost savings, operating
expense reductions and synergies shall be added pursuant to this paragraph (17)
to the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, that in no event shall amounts included in the
calculation of Consolidated EBITDA in reliance upon this paragraph (17)(ii)
comprise more than 15% of Consolidated EBITDA plus
 
 
(18)
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraphs (25) and (26)
below for any previous period and not added back, plus
 
 
(19)
any non-cash increase in expenses (A) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or (B) due to purchase accounting adjustments, plus
 
 
(20)
the amount of payments by any of the Borrowers or any of their Restricted
Subsidiaries for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the board of directors or a majority of
the disinterested members of the board of directors of such Borrower in good
faith and fees and expenses paid to directors of any of the Borrowers or their
direct or indirect parent entities, plus
 
 
(21)
any net loss from disposed, abandoned or discontinued operations or product
lines, plus








 
(22)
costs related to implementation of operational and reporting systems and
technology initiatives in an amount not to exceed $10,000,000 during any twelve
(12) month period, plus
 
 
(23)
the non-cash portion of straight line rent expense, plus
 




--------------------------------------------------------------------------------




 
(24)
earn-out obligations with respect to any Permitted Acquisitions or other
investment and paid or accrued during the applicable period to the extent such
earn-out obligations are deducted from the calculation of such Consolidated Net
Income, minus
 
 
(25)
any net gain from disposed or discontinued operations plus, 
 
 
(26)
the aggregate amount of all non-cash items increasing Consolidated Net Income
(other than the accrual of revenue or recording of receivables in the ordinary
course of business) for such period
 
 
 
Consolidated EBITDA (the sum of (1)-(24) minus the sum of (25) and (26))
 




--------------------------------------------------------------------------------






(B)Minimum Consolidated Fixed Charge Ratio: Consolidated EBITDA to Consolidated
Fixed Charges
 
 
 
Consolidated EBITDA for the four quarter period ended [          ], 201[  ], as
calculated pursuant to clause (A) above.
 
 
 
Consolidated Fixed Charges Calculation:
 
 
 
(1) Consolidated Interest Expense (the sum of (a)-(i) below)
 
 
(a)
the total consolidated interest expense of Holdings and its Subsidiaries (other
than Excluded Subsidiaries) for such period determined on a consolidated basis
in accordance with GAAP plus, without duplication
 
 
(b)
imputed interest on Capital Lease Obligations and Attributable Indebtedness of
Holdings and its Subsidiaries (other than Excluded Subsidiaries) for such
period, plus
 
 
(c)
commissions, discounts and other fees and charges owed by Holdings or any of its
Subsidiaries (other than Excluded Subsidiaries) with respect to letters of
credit securing financial obligations, bankers’ acceptance financing and
receivables financings for such period, plus




 
(d)
amortization of debt issuance costs, debt discount or premium, unused line fees,
commitment fees, prepayment premiums, upfront fees, administrative agency costs
and other financing fees and expenses incurred by Holdings or any of its
Subsidiaries (other than Excluded Subsidiaries) for such period, plus




 
(e)
cash contributions to any employee stock ownership plan or similar trust made by
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) to the
extent such contributions are used by such plan or trust to pay interest or fees
to any person (other than Delaware City, Paulsboro, Toledo or any of their
respective Wholly Owned Subsidiaries) in connection with Indebtedness incurred
by such plan or trust for such period, plus






 
(f)
all interest paid or payable with respect to discontinued operations of Holdings
or any of its Subsidiaries (other than Excluded Subsidiaries) for such period,
plus




 
(g)
the interest portion of any deferred payment obligations of Holdings or any of
its Subsidiaries (other than Excluded Subsidiaries) for such period, plus




 
(h)
all interest on any Indebtedness of Holdings or any of its Subsidiaries (other
than Excluded Subsidiaries) of the type described in clause (f) or (k) of the
definition of “Indebtedness” for such period, minus




 
(i)
the total consolidated interest income of Holdings and its Subsidiaries (other
than Excluded Subsidiaries) for such period
 
 
 
(2) Consolidated Fixed Charges (the sum of (i)-(vi) below)
 
 
(i)
Consolidated Interest Expense for such period, plus
 
 
(ii)
the aggregate amount of Unfinanced Capital Expenditures of Holdings and its
Subsidiaries (other than Excluded Subsidiaries) for such period, plus
 
 
(iii)
all cash payments in respect of income taxes of Holdings and its Subsidiaries
(other than Excluded Subsidiaries which are not part of the consolidated tax
group of Holdings) made during such period (net of any cash refund in respect of
income taxes actually received during such period), plus








--------------------------------------------------------------------------------




 
(iv)
the principal amount of all scheduled amortization payments on all Indebtedness
(including the principal component of all Capital Lease Obligations) of Holdings
and its Subsidiaries (other than Excluded Subsidiaries) for such period (as
determined on the first day of the respective period), plus




 
(v)
all cash dividend payments on any series of Disqualified Capital Stock of
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) (other
than dividend payments to Borrowers or any of their Subsidiaries that are
Subsidiary Guarantors), plus




 
(vi)
all cash dividend payments on any Preferred Stock (other than Disqualified
Capital Stock) of Holdings or any of its Subsidiaries (other than Excluded
Subsidiaries) (other than dividend payments to Borrowers or any of their
Subsidiaries that are Subsidiary Guarantors)




 
 
Consolidated EBITDA to Consolidated Fixed Charges
[ ]:1.00
 
 
Covenant Requirement
Greater than or equal to 1.10:1.00






--------------------------------------------------------------------------------






EXHIBIT E
[Form of]
INTEREST ELECTION REQUEST
UBS AG, Stamford Branch,
as Administrative Agent
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: [                 ]
[Date]
Re: PBF Holding Company LLC, et. al.
Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.08 of
the Third Amended and Restated Revolving Credit Agreement dated as of [August
__, 2014] (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among PBF Holding Company LLC, a
Delaware limited liability company (“Holdings”), Delaware City Refining Company
LLC, a Delaware limited liability company (“Delaware City”), Paulsboro Refining
Company LLC (f/k/a Valero Refining Company - New Jersey, a Delaware
corporation), a Delaware limited liability company (“Paulsboro”), Toledo
Refining Company LLC, a Delaware limited liability company (“Toledo” and
together with Holdings, Delaware City and Paulsboro, “Borrowers” and each
individually, a “Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as a
Co-Documentation Agent (the “UBS Co-Documentation Agent”) and a Co-Syndication
Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA,
N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES
INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the “Agent”), a Co-Collateral Agent
and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK OF
AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the “BAML
Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank
Co-Syndication Agent”, and together with the UBS Co-Syndication Agent and the
BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent” and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”):



--------------------------------------------------------------------------------




Administrative Borrower hereby requests that on [__________]11 (the “Interest
Election Date”),
1.    $[__________] of the presently outstanding principal amount of the Loans
originally made on [__________],
2.    and all presently being maintained as [ABR Loans] [Eurodollar Loans],
3.    be [converted into] [continued as],
4.    [Eurodollar Loans having an Interest Period of
[one/two/three/six/nine/twelve] months] [ABR Loans].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);
(b)    no Event Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation].
[Signature Page Follows]




______________________________________
11 Shall be a Business Day that is (a) the date hereof in the case of a
conversion into ABR Loans to the extent this Interest Election Request is
delivered to the Administrative Agent prior to 11:00 a.m., New York City time on
the date hereof, otherwise the Business Day following the date of delivery
hereof and (b) three Business Days following the date hereof in the case of a
conversion into/continuation of Eurodollar Loans to the extent this Interest
Election Request is delivered to the Administrative Agent prior to 11:00 a.m.
New York City time on the date hereof, otherwise the fourth Business Day
following the date of delivery hereof, in each case.



--------------------------------------------------------------------------------






Administrative Borrower has caused this Interest Election Request to be executed
and delivered by its duly authorized officer as of the date first written above.
PBF HOLDING COMPANY LLC, as Administrative Borrower
By:____________________________________            
Name:    
Title:    





--------------------------------------------------------------------------------






EXHIBIT F
[Form of]
JOINDER AGREEMENT
Reference is made to the Third Amended and Restated Revolving Credit Agreement
dated as of [August__, 2014] (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PBF Holding
Company LLC, a Delaware limited liability company (“Holdings”), Delaware City
Refining Company LLC, a Delaware limited liability company (“Delaware City”),
Paulsboro Refining Company LLC (f/k/a Valero Refining Company - New Jersey, a
Delaware corporation), a Delaware limited liability company (“Paulsboro”),
Toledo Refining Company LLC, a Delaware limited liability company (“Toledo” and
together with Holdings, Delaware City and Paulsboro, “Borrowers” and each
individually, a “Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as a
Co-Documentation Agent (the “UBS Co-Documentation Agent”) and a Co-Syndication
Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA,
N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES
INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the “Agent”), a Co-Collateral Agent
and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK OF
AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the “BAML
Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank
Co-Syndication Agent”, and together with the UBS Co-Syndication Agent and the
BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent”), and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”).
W I T N E S S E T H:
WHEREAS, the Subsidiary Guarantors, Borrowers and Holdings have entered into the
Credit Agreement and the Security Agreements in order to induce the Lenders to
make the Loans and the Issuing Bank to issue Letters of Credit to or for the
benefit of Borrowers;
WHEREAS, pursuant to Section 5.10(b) of the Credit Agreement, each Subsidiary,
other than an Excluded Subsidiary or Immaterial Subsidiary, [that was not in
existence on the date of the Credit Agreement] [that is an Eligible Subsidiary]
[is required to become a [Subsidiary Guarantor][ Borrower]] [may become a
Borrower] under the Credit Agreement by executing a Joinder Agreement. The
undersigned Subsidiary (the “New [Subsidiary Guarantor][Borrower]”) is executing
this joinder



--------------------------------------------------------------------------------




agreement (“Joinder Agreement”) to the Credit Agreement in order to induce the
Lenders to make additional Revolving Loans and the Issuing Bank to issue Letters
of Credit and as consideration for the Loans previously made and Letters of
Credit previously issued.
NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New
[Subsidiary Guarantor][Borrower] hereby agree as follows:
1.[Guarantee][Borrower]. In accordance with Section 5.10(b) of the Credit
Agreement, the New [Subsidiary Guarantor][Borrower] by its signature below
becomes a [Subsidiary Guarantor][Borrower] under the Credit Agreement with the
same force and effect as if originally named therein as a [Subsidiary
Guarantor][Borrower].
2.Representations and Warranties. The New [Subsidiary Guarantor][Borrower]
hereby (a) agrees to all the terms and provisions of the Credit Agreement
applicable to it as a [Subsidiary Guarantor][Borrower] thereunder and (b)
represents and warrants that the representations and warranties made by it as a
[Subsidiary Guarantor][Borrower] thereunder are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof. Each reference to a [Subsidiary
Guarantor][Borrower] in the Credit Agreement shall be deemed to include the New
[Subsidiary Guarantor][Borrower]. The New [Subsidiary Guarantor][Borrower]hereby
attaches supplements to each of the schedules to the Credit Agreement applicable
to it.
3.Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4.Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
5.No Waiver. Except as expressly supplemented hereby, the Credit Agreement shall
remain in full force and effect.
6.Notices. All notices, requests and demands to or upon the New [Subsidiary
Guarantor][Borrower], any Agent or any Lender shall be governed by the terms of
Section 10.01 of the Credit Agreement.
7.Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.
[NEW SUBSIDIARY GUARANTOR/BORROWER]
By:_________________________            
Name:    
Title:    
Address for Notices:






UBS AG, STAMFORD BRANCH, as
Administrative Agent




By: ___________________________            
Name:    
Title:    




By:____________________________            
Name:    
Title:    



--------------------------------------------------------------------------------




[Note: Schedules to be attached.]



--------------------------------------------------------------------------------




EXHIBIT G
[Form of]
LANDLORD ACCESS AGREEMENT
LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT
THIS LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT (the “Agreement”) is
made and entered into as of ________________, 201-_ by and
between___________________________________ (“Landlord”) and UBS AG, STAMFORD
BRANCH, in its capacity as administrative agent for the Revolving Loan Secured
Parties (as defined herein) and having an office at 677 Washington Boulevard,
Stamford, Connecticut 06901 (in such capacity and together with any successor
administrative agent, the “Revolving Agent”).
R E C I T A L S :
A.Landlord is the record title holder and owner of the real property described
in Schedule A attached hereto (the “Real Property”).
B.Landlord has leased all or a portion of the Real Property (the “Leased
Premises”) to [                           ] (“Lessee”) pursuant to a certain
lease agreement or agreements described in Schedule B attached hereto
(collectively, and as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Lease”).
C.Lessee and certain of Lessee’s affiliates have entered into a Third Amended
and Restated Revolving Credit Agreement dated as of [August __, 2014] (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Revolving Credit Agreement”) among PBF Holding Company LLC, a
Delaware limited liability company (“Holdings”), Delaware City Refining Company
LLC, a Delaware limited liability company (“Delaware City”), Paulsboro Refining
Company LLC (f/k/a Valero Refining Company - New Jersey, a Delaware
corporation), a Delaware limited liability company (“Paulsboro”), Toledo
Refining Company LLC, a Delaware limited liability company (“Toledo” and
together with Holdings, Delaware City and Paulsboro, “Borrowers” and each
individually, a “Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Revolving Credit Agreement), the Lenders (as such term is
defined in the Revolving Credit Agreement), UBS SECURITIES LLC, as a
Co-Documentation Agent (the “UBS Co-Documentation Agent”) and a Co-Syndication
Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA,
N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES
INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the “Agent”), a Co-Collateral Agent
and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK OF
AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the “BAML
Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank
Co-Syndication Agent”, and together with the UBS Co-Syndication Agent and the
BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A.,
as a Co-



--------------------------------------------------------------------------------




Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation Agent”),
DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent” and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”), pursuant to which the
Lenders have agreed to make certain revolving loans to Borrowers (collectively,
the “Revolving Loans”).
D.For the purposes hereof: "Revolving Loan Secured Parties" shall mean,
collectively, (a) Revolving Agent, (b) any person party to the Revolving Credit
Agreement and the agreements, documents and instruments executed or delivered in
connection therewith or related thereto as a lender, (c) the issuing bank or
banks of letters of credit or similar instruments under the Revolving Credit
Agreement, (d) each other person to whom any of the Secured Obligations (as
defined in the Revolving Credit Agreement) is owed and (e) the successors,
replacements and assigns of each of the foregoing.
E.[The Lessee is a subsidiary of a Borrower.] [Borrower is a subsidiary of the
Lessee]12 
F.The Lessee has, pursuant to the Revolving Credit Agreement among other things
guaranteed the obligations of the Borrower under the Revolving Credit Agreement
and to other documents evidencing and securing the Loans (as such term is
defined in the Revolving Credit Agreement) (collectively, the “Loan
Documents”).]
G.As security for the payment and performance of Lessee’s Obligations under the
Revolving Credit Agreement and the other documents evidencing and securing the
Loans (as such term is defined in the Revolving Credit Agreement) the Revolving
Agent (for its benefit and the benefit of the Revolving Loan Secured Parties)
has or will acquire a security interest in and lien upon all of Lessee’s
inventory, accounts, goods, cash and all books, records, documents and
instruments related to the foregoing (together with all additions,
substitutions, replacements and improvements to, and proceeds of, the foregoing,
collectively, the “Personal Property”).
H. The Revolving Agent has requested that Landlord execute this Agreement as a
condition precedent to the making of the Loans under the Revolving Credit
Agreement.
A G R E E M E N T :
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of
Revolving Agent, as follows:
1.Landlord hereby waives and releases unto Revolving Agent (i) any contractual
landlord’s lien and any other landlord’s lien which it may be entitled to at law
or in equity against any Personal Property, (ii) any and all rights granted by
or under any present or future laws to levy or distrain for rent or any other
charges which may be due to the Landlord against the Personal Property and
(iii) any and all claims, liens and demands of every kind which it has or may
hereafter have against the Personal Property (including, without limitation, any
right to include the Personal Property in any secured financing Landlord may
become party to). Landlord acknowledges that the Personal Property is and will
remain personal property and not fixtures even though it may be affixed to or
placed on the Real Property.




_________________________________
12 Include one of these alternatives if Borrower is not the Lessee.







--------------------------------------------------------------------------------






2.Landlord certifies that (i) Landlord is the landlord under the Lease described
in Schedule B attached hereto, (ii) the Lease is in full force and effect and
has not been amended, modified or supplemented except as set forth in Schedule B
hereto, (iii) there is no defense, offset, claim or counterclaim by or in favor
of Landlord against Lessee under the Lease or against the obligations of
Landlord under the Lease and (iv) no notice of default has been given under or
in connection with the Lease which has not been cured, and Landlord has no
knowledge of any occurrence of any other default under or in connection with the
Lease, (v) Lessee is in possession of the Leased Premises, (vi) the current
monthly base rent under the Lease is $_______ per month, such monthly base rent
due under the Lease has been paid through __________, (vii) additional rent is
$________ and has been paid through ________, and (viii) common area charges are
$________ and have been paid through ________.
3.Landlord agrees that Revolving Agent has the right to remove the Personal
Property from the Leased Premises at any time prior to the occurrence of a
default under the Lease and, after the occurrence of such a default, during the
Standstill Period (as hereinafter defined) provided that Revolving Agent shall
repair any damage arising from such removal. Landlord further agrees that,
during the foregoing periods, Landlord will not (i) remove any of the Personal
Property from the Leased Premises or (ii) hinder Revolving Agent’s actions in
removing Personal Property from the Leased Premises or Revolving Agent’s actions
in otherwise enforcing its security interest in the Personal Property. Revolving
Agent shall not be liable for any diminution in value of the Leased Premises
caused by the absence of Personal Property actually removed or by the need to
replace the Personal Property after such removal. Landlord acknowledges that
Revolving Agent shall not have any obligation to remove the Personal Property
from the Leased Premises.
4.Landlord acknowledges and agrees that Lessee’s granting of a security interest
in the Personal Property in favor of the Revolving Agent (for its benefit and
the benefit of the Revolving Loan Secured Parties) shall not constitute a
default under the Lease nor permit Landlord to terminate the Lease or re-enter
or repossess the Leased Premises or otherwise be the basis for the exercise of
any remedy by Landlord and Landlord hereby expressly consents to the granting of
such security interest.
5.Notwithstanding anything to the contrary contained in this Agreement or the
Lease, in the event of a default by Lessee under the Lease, Landlord agrees that
(i) it shall provide to Revolving Agent at the addresses set forth in the
introductory paragraph hereof a copy of any notice of default delivered to
Lessee under the Lease and (ii) it shall not exercise any of its remedies
against Lessee provided in favor of Landlord under the Lease or at law or in
equity until, in the case of a monetary default, the date which is 45 days after
the date the Landlord delivers written notice of such monetary default to
Revolving Agent, and in the case of a non-monetary default, the date which is 60
days after the date the Landlord delivers written notice of such non-monetary
default to Lessee (such 45-day period for monetary defaults and such 60 day
period for non-monetary defaults, as applicable, being referred to as the
“Standstill Period”), provided, however, if such non-monetary default by its
nature cannot reasonably be cured by Revolving Agent within such 60 day period,
the Revolving Agent shall have such additional period of time as may be
reasonably necessary to cure such non-monetary default, so long as Revolving
Agent commences such curative measures within such 60 day period and thereafter
proceeds diligently to complete such curative measures. In the event that any
such non-monetary default by its nature cannot reasonably be cured by Revolving
Agent, Landlord shall, provided Revolving Agent has theretofore cured all
monetary defaults (if any), upon the request of Revolving Agent enter into a new
lease with Revolving Agent (or its nominee) on the same terms and conditions as
the Lease. Revolving Agent shall have the right, but not the obligation, during
the Standstill Period, to cure any such default and Landlord shall accept any
such cure by Revolving Agent or Lessee. If, during the Standstill Period,
Revolving Agent or Lessee or any other Person cures any such default, then
Landlord shall rescind the notice of default.



--------------------------------------------------------------------------------




6.In the event of a termination, disaffirmance or rejection of the Lease for any
reason, including, without limitation, pursuant to any laws (including any
bankruptcy or other insolvency laws) by Lessee or the termination of the Lease
for any reason by Landlord, Landlord will give the Revolving Agent the right,
within sixty (60) days of such event, provided all monetary defaults under the
Lease have been cured, to enter into a new lease of the Leased Premises, in the
name of the Revolving Agent (or a designee to be named by the Revolving Agent at
the time), for the remainder of the term of the Lease and upon all of the terms
and conditions thereof, or, if the Revolving Agent shall elect not to exercise
such right (such election to be made by Revolving Agent at its sole discretion),
Landlord will give the Revolving Agent the right to enter upon the Leased
Premises during such sixty (60) day period for the purpose of removing Lessee’s
personal property therefrom.
7.Notwithstanding any provision to the contrary contained in the Lease, any
acquisition of Lessee’s interest by Revolving Agent, its nominee, or the
purchaser at any foreclosure sale conducted by Revolving Agent shall not create
a default under, or require Landlord’s consent under, the Lease.
8.The terms and provisions of this Agreement shall inure to the benefit of and
be binding upon the successors and assigns of Landlord (including, without
limitation, any successor owner of the Real Property) and Revolving Agent.
Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to Landlord’s interest in the Leased Premises.
Notwithstanding that the provisions of this Agreement are self-executing,
Landlord agrees, upon request by Revolving Agent, to execute and deliver a
written acknowledgment confirming the provisions of this Agreement in form and
substance satisfactory to Revolving Agent.
9.All notices to any party hereto under this Agreement shall be in writing and
sent to such party at its respective address set forth above (or at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 9) by certified
mail, postage prepaid, return receipt requested or by overnight delivery
service.
10.The provisions of this Agreement shall continue in effect until Landlord
shall have received Revolving Agent’s written certification that the Loans (as
defined in the Revolving Credit Agreement) have been paid in full and all of
Borrowers’ other Obligations under the Revolving Credit Agreement and any other
related loan documents have been satisfied.
11.THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
12.Landlord agrees to execute, acknowledge and deliver such further instruments
as Revolving Agent may request to allow for the proper recording of this
Agreement (including, without limitation, a revised landlord’s waiver in form
and substance sufficient for recording) or to otherwise accomplish the purposes
of this Agreement.
13.Landlord agrees that, so long as the Lessee’s Obligations under the Revolving
Credit Agreement remain outstanding and Revolving Agent retains an interest in
the Personal Property, no modification, alteration or amendment shall be made to
the Lease without the prior written consent of Revolving Agent if such
modification, alteration or amendment could have a material adverse effect on
the value or use of the Leased Premises or Lessee’s obligations or rights under
the Lease.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Revolving Agent have caused this Agreement to
be duly executed and delivered by their duly authorized officers as of the date
first above written.
_________________________________,
as Landlord




By: _______________    
Name:
Title:




UBS AG, STAMFORD BRANCH,
as Revolving Agent




By: _______________        
Name:
Title:







--------------------------------------------------------------------------------




State of __________    )
) ss:    
County of ________     )
On the _____ day of _________ in the year ____ before me personally came
______________________________ to me known, who, being by me duly sworn, did
depose and say that he/she resides in _______________________________________
(include the street address if in a city); that he/she is the
_________________________ of _________________________ (name of corporation),
the corporation described in and which executed the above instrument; and that
he/she signed his/her name thereto by authority of the board of directors of
said corporation.    
        
Notary Public
My Commission Expires:
____________________________



--------------------------------------------------------------------------------




State of __________    )
) ss:    
County of ________     )
On the ______ day of ________ , _____ , before me personally came
______________________ to me known to be the individual who executed the
foregoing instrument, and who, being duly sworn by me, did depose and say that
he/she is (the)(a) (member) (manager) of ___________________________ , a
___________________ Limited Liability Company, and that he/she has authority to
sign the same, and acknowledged that he/she executed the same as the act and
deed of the Limited Liability Company.
        
Notary Public
My Commission Expires:
___________________________



--------------------------------------------------------------------------------




Schedule A
Description of Real Property







--------------------------------------------------------------------------------




Schedule B
Description of Leases
Lessor
Lessee
Dated
Modification
Location/
Property
Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




EXHIBIT H
[Form of]
LC REQUEST [AMENDMENT]
Dated    (13)
UBS AG, Stamford Branch, as Administrative Agent under the Third Amended and
Restated Revolving Credit Agreement dated as of [August __, 2014] (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among PBF Holding Company LLC, a Delaware limited liability
company (“Holdings”), Delaware City Refining Company LLC, a Delaware limited
liability company (“Delaware City”), Paulsboro Refining Company LLC (f/k/a
Valero Refining Company - New Jersey, a Delaware corporation), a Delaware
limited liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware
limited liability company (“Toledo” and together with Holdings, Delaware City
and Paulsboro, “Borrowers” and each individually, a “Borrower”), the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, UBS SECURITIES LLC, as a Co-Documentation Agent (the “UBS
Co-Documentation Agent”) and a Co-Syndication Agent (the “UBS Co-Syndication
Agent”), UBS SECURITIES LLC, BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A.,
CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES INC., CREDIT AGRICOLE
CORPORATE & INVESTMENT BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint
Lead Arrangers (in such capacities, the “Joint Lead Arrangers”) and Joint Lead
Bookmanagers, UBS AG, STAMFORD BRANCH, as, Administrative Agent (in such
capacity, the “Agent”), a Co-Collateral Agent and as Swingline Lender (in such
capacity, the “Swingline Lender”), BANK OF AMERICA, N.A., as a Co-Collateral
Agent and as a Co-Syndication Agent (the “BAML Co-Syndication Agent”), CITIBANK,
N.A., as a Co-Syndication Agent (the “Citibank Co-Syndication Agent”, and
together with the UBS Co-Syndication Agent and the BAML Co-Syndication Agent,
the “Co-Syndication Agents”), WELLS FARGO BANK, N.A., as a Co-Collateral Agent
and a Co-Documentation Agent (the “WF Co-Documentation Agent”), DEUTSCHE BANK
SECURITIES INC., as a Co-Documentation Agent (the “DB Co-Documentation Agent”),
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Co-Documentation Agent (the
“CA Co-Documentation Agent” and together with the UBS Co-Documentation Agent,
the WF Co-Documentation Agent and the DB Co-Documentation Agent, the
“Co-Documentation Agents”).
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: [ ]


[Name and Address of Issuing Bank
if different from Administrative Agent]


Ladies and Gentlemen:


______________________
13 Date of LC Request.



--------------------------------------------------------------------------------




We hereby request that [name of proposed Issuing Bank], as Issuing Bank under
the Credit Agreement, [issue] [amend] [renew] [extend] [a] [an existing]
[Standby] [Commercial] Letter of Credit for the account of the undersigned(14)
on (15)(the “Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the
aggregate stated amount of (16). [Such Letter of Credit was originally issued on
[date].] The requested Letter of Credit [shall be] [is] denominated in [Dollars]
[Alternate Currency].
For purposes of this LC Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meaning provided therein.
The beneficiary of the requested Letter of Credit [will be] [is] (17), and such
Letter of Credit [will be] [is] in support of (18) and [will have] [has] [a
stated expiration date of] [shall be an Auto-Renewal Letter of Credit] (19).
[Describe the nature of the amendment, renewal or extension.]
The undersigned hereby certifies as of the date hereof that:
(1)    [As of today and at the time of and immediately after giving effect to
the [issuance] [amendment] [extension] [renewal]20 of the Letter of Credit
requested herein, no Default has or will have occurred and be continuing.
(2)    Each of the representations and warranties made by any Loan Party set
forth in any Loan Document are true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) on and as of
today’s date and with the same effect as though made on and as of today’s date,
except to the extent such representations and warranties expressly relate to an
earlier date.21 
__________________________________________________________
14) Note that if the LC Request is for the account of a Subsidiary, Borrower
shall be a co-applicant, and be
jointly and severally liable, with respect to each Letter of Credit issued for
the account or in favor of any
Subsidiary.
15 Date of Issuance [Amendment] [Renewal] [Extension] which shall be at least
two Business Days after the
date of this LC Request, if this LC Request is delivered to the Issuing Bank by
11:00 a.m., New York City
time (or such shorter period as is acceptable to the Issuing Bank).
16 Aggregate initial stated amount of Letter of Credit.
17 Insert name and address of beneficiary.
18 Insert description of the obligation to which it relates in the case of
Standby Letters of Credit and a description
of the commercial transaction which is being supported in the case of Commercial
Letters of Credit.
19 Insert last date upon which drafts may be presented which may not be later
than the earlier of (x) the date
which is one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date.
However, Administrative Borrower may, in any Letter of Credit Request request a
Letter of Credit that has
automatic renewal provisions.
20 Only include this certification if the effect of such amendment, extension or
renewal of any existing Letter
of Credit increases its face amount or extends its expiration date.
21 This condition does not apply to any request for the amendment of a Letter of
Credit for purposes of decreasing its
face amount.





--------------------------------------------------------------------------------




(3)    No order, judgment or decree of any Governmental Authority purports to
restrain any Lender from taking any actions to be made hereunder or from making
any Loans to be made by it. No injunction or other restraining order has been
issued with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this LC Request, the
Credit Agreement or the making of Loans thereunder.
(4) After giving effect to the request herein, the LC Exposure will not exceed
the LC Commitment and the total Revolving Exposures will not exceed the lesser
of (A) the total Revolving Commitment and (B) the Borrowing Base then in effect.
(5) [With respect to Letters of Credit [issued [amended] [renewed] [extended]
for the account of a Subsidiary, the Lenders and the Administrative Agent have
received the information required under Section 10.13 of the Credit Agreement]
Copies of all relevant documentation with respect to the supported transaction
are attached hereto.
PBF HOLDING COMPANY, LLC, as
Administrative Borrower
By: __________________________    
Name:    
Title:    









--------------------------------------------------------------------------------




EXHIBIT I
[Form of]
LENDER ADDENDUM
Reference is made to the Third Amended and Restated Revolving Credit Agreement
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) dated as of August [__], 2014, among PBF
Holding Company LLC, a Delaware limited liability company (“Holdings”), Delaware
City Refining Company LLC, a Delaware limited liability company (“Delaware
City”), Paulsboro Refining Company LLC (f/k/a Valero Refining Company - New
Jersey, a Delaware corporation), a Delaware limited liability company
(“Paulsboro”) and Toledo Refining Company LLC, a Delaware limited liability
company (“Toledo”, and together with Holdings, Delaware City and Paulsboro,
“Borrowers” and each individually, a “Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC, as a Co-Documentation Agent (the “UBS Co-Documentation Agent”)
and a Co-Syndication Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC,
BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE
BANK SECURITIES INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH, as
an Issuing Bank, Administrative Agent, a Co-Collateral Agent and as Swingline
Lender (in such capacity, the “Swingline Lender”), BANK OF AMERICA, N.A., as a
Co-Collateral Agent and as a Co-Syndication Agent (the “BAML Co-Syndication
Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank Co-Syndication
Agent”, and together with the UBS Co-Syndication Agent and the BAML
Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A., as a
Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent” and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”).
Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.15 of the Credit Agreement, the undersigned hereby
becomes a Lender [and an Issuing Bank]22 thereunder having the Revolving
Commitment [and LC Commitment] set forth in Schedule 1 hereto, effective as of
the Third A&R Effective Date.
THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
22 If the Lender completing this Lender Addendum is also an Issuing Bank, insert
the bracketed language and provide the requested information on Schedule 1
hereto.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this       day of August, 2014.
___________________________________
as a Lender
[Please type legal name of Lender above]




By: _____________________________        
Name:
Title:
[If second signature is necessary:]




By: _____________________________        
Name:
Title:


[__________________________________,
as an Issuing Bank
[Please type legal name of Issuing Bank above]




By: _____________________________        
Name:
Title:
[If second signature is necessary:]


By: ________________________________
Name:
Title:


]23 




_____________________________    
23 Insert signature block, if applicable.



--------------------------------------------------------------------------------




UBS AG, STAMFORD BRANCH, as
Administrative Agent




By:__________________________
Name:
Title:




By:__________________________
Name:
Title:





--------------------------------------------------------------------------------









Schedule 1
COMMITMENTS AND NOTICE ADDRESS
1. Name of Lender:    
Notice Address:    On File with Administrative Agent
Revolving Commitment:        


[2. Name of Issuing Bank:    
Notice Address:    On File with Administrative Agent
LC Commitment:        ]24


























__________________________
24Complete if applicable.
I-5



--------------------------------------------------------------------------------









EXHIBIT J
[Reserved]





--------------------------------------------------------------------------------







EXHIBIT K-1
[Form of]
REVOLVING NOTE
$_________________                                 New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, PBF HOLDING COMPANY LLC, a Delaware limited
liability company (“Holdings”), DELAWARE CITY REFINING COMPANY LLC, a Delaware
limited liability company (“Delaware City”), PAULSBORO REFINING COMPANY LLC, a
Delaware limited liability company (“Paulsboro”) and TOLEDO REFINING COMPANY
LLC, a Delaware limited liability company (“Toledo”, and together with Holdings,
Delaware City and Paulsboro, “Borrowers” and each individually, a “Borrower”),
hereby promise to pay to the order of [LENDER] (the “Lender”) on the Revolving
Maturity Date (as defined in the Credit Agreement referred to below), in lawful
money of the United States and in immediately available funds, the principal
amount of the lesser of (a) ____________ DOLLARS ($____________) and (b) the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement referred to below. Borrowers further
agree to pay interest in like money at such office specified in Section 2.14 of
the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, specified in Section 2.06
of such Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrowers
hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Third Amended and Restated
Revolving Credit Agreement dated as of [August __, 2014] (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC (f/k/a Valero Refining
Company - New Jersey, a Delaware corporation), a Delaware limited liability
company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited liability
company (“Toledo” and together with Holdings, Delaware City and Paulsboro,
“Borrowers” and each individually, a “Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC, as a Co-Documentation Agent (the “UBS Co-Documentation Agent”)
and a Co-Syndication Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC,
BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE
BANK SECURITIES INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK
OF TOKYO-MITSUBISHI UFJ,



--------------------------------------------------------------------------------



LTD., as Joint Lead Arrangers (in such capacities, the “Joint Lead Arrangers”)
and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH, as, Administrative Agent
(in such capacity, the “Agent”), a Co-Collateral Agent and as Swingline Lender
(in such capacity, the “Swingline Lender”), BANK OF AMERICA, N.A., as a
Co-Collateral Agent and as a Co-Syndication Agent (the “BAML Co-Syndication
Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank Co-Syndication
Agent”, and together with the UBS Co-Syndication Agent and the BAML
Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A., as a
Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent” and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”), is subject to the
provisions thereof and is subject to optional and mandatory prepayment in whole
or in part as provided therein. Terms used herein which are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive (to the extent
permitted by applicable law) presentment, demand, protest and all other notices
of any kind.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]



--------------------------------------------------------------------------------





PBF HOLDING COMPANY LLC
DELAWARE CITY REFINING COMPANY LLC
PAULSBORO REFINING COMPANY LLC
TOLEDO REFINING COMPANY LLC,
as Borrowers
By:_____________________________            
Name:    
Title:    





--------------------------------------------------------------------------------



EXHIBIT K-2








[Form of]
SWINGLINE NOTE
$____________                                    New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, PBF HOLDING COMPANY LLC, a Delaware limited
liability company (“Holdings”), DELAWARE CITY REFINING COMPANY LLC, a Delaware
limited liability company (“Delaware City”), PAULSBORO REFINING COMPANY LLC, a
Delaware limited liability company (“Paulsboro”) and TOLEDO REFINING COMPANY
LLC, a Delaware limited liability company (“Toledo”, and together with Holdings,
Delaware City and Paulsboro, “Borrowers” and each individually, a “Borrower”),
hereby promise to pay to the order of UBS AG, STAMFORD BRANCH (the “Lender”) on
the Revolving Maturity Date (as defined in the Credit Agreement referred to
below), in lawful money of the United States and in immediately available funds,
the principal amount of the lesser of (a) ____________ ($____________) and
(b) the aggregate unpaid principal amount of all Swingline Loans made by Lender
to the undersigned pursuant to Section 2.17 of the Credit Agreement referred to
below. Borrowers further agree to pay interest on the unpaid principal amount
hereof in like money at such office specified in Section 2.14 of the Credit
Agreement from time to time from the date hereof at the rates and on the dates
specified in Section 2.06 of the Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of Lender to make
such recordation (or any error in such recordation) shall not affect the
obligations of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Third Amended and Restated
Revolving Credit Agreement dated as of [August __, 2014] (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC (f/k/a Valero Refining
Company - New Jersey, a Delaware corporation), a Delaware limited liability
company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited liability
company (“Toledo” and together with Holdings, Delaware City and Paulsboro,
“Borrowers” and each individually, a “Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC, as a Co-Documentation Agent (the “UBS Co-Documentation Agent”)
and a Co-Syndication Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC,
BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE
BANK SECURITIES INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the



--------------------------------------------------------------------------------



“Agent”), a Co-Collateral Agent and as Swingline Lender (in such capacity, the
“Swingline Lender”), BANK OF AMERICA, N.A., as a Co-Collateral Agent and as a
Co-Syndication Agent (the “BAML Co-Syndication Agent”), CITIBANK, N.A., as a
Co-Syndication Agent (the “Citibank Co-Syndication Agent”, and together with the
UBS Co-Syndication Agent and the BAML Co-Syndication Agent, the “Co-Syndication
Agents”), WELLS FARGO BANK, N.A., as a Co-Collateral Agent and a
Co-Documentation Agent (the “WF Co-Documentation Agent”), DEUTSCHE BANK
SECURITIES INC., as a Co-Documentation Agent (the “DB Co-Documentation Agent”),
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Co-Documentation Agent (the
“CA Co-Documentation Agent” and together with the UBS Co-Documentation Agent,
the WF Co-Documentation Agent and the DB Co-Documentation Agent, the
“Co-Documentation Agents”), is subject to the provisions thereof and is subject
to optional and mandatory prepayment in whole or in part as provided therein.
Terms used herein which are defined in the Credit Agreement shall have such
defined meanings unless otherwise defined herein or unless the context otherwise
requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable as provided in the Credit
Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive (to the extent
permitted by applicable law) presentment, demand, protest and all other notices
of any kind.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]



--------------------------------------------------------------------------------



PBF HOLDING COMPANY LLC
DELAWARE CITY REFINING COMPANY LLC
PAULSBORO REFINING COMPANY LLC
TOLEDO REFINING COMPANY LLC,
as Borrowers
By:_____________________________            
Name:    
Title:    





--------------------------------------------------------------------------------



EXHIBIT L-2
[Form of]
PERFECTION CERTIFICATE SUPPLEMENT
This Perfection Certificate Supplement, dated as of ____________ ___, _____ is
delivered pursuant to Section 5.12(b) of that certain Third Amended and Restated
Revolving Credit Agreement dated as of August [___], 2014 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PBF HOLDING COMPANY LLC, a Delaware limited liability company
(“Holding”), DELAWARE CITY REFINING COMPANY LLC, a Delaware limited liability
company (“Delaware City”), PAULSBORO REFINING COMPANY LLC, a Delaware limited
liability company (“Paulsboro”) and TOLEDO REFINING COMPANY LLC, a Delaware
limited liability company (“Toledo” and together with Holding, Delaware City and
Paulsboro, “Borrowers” and each individually, a “Borrower”), the Subsidiary
Guarantors, the Lenders, UBS SECURITIES LLC, as a Co-Documentation Agent (the
“UBS Co-Documentation Agent”) and a Co-Syndication Agent (the “UBS
Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA, N.A., WELLS FARGO
BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES INC., CREDIT
AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers (in such capacities, the “Joint Lead Arrangers”) and
Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH, as an Issuing Bank,
Administrative Agent, a Co-Collateral Agent and as Swingline Lender (in such
capacity, the “Swingline Lender”), BANK OF AMERICA, N.A., as a Co-Collateral
Agent and as a Co-Syndication Agent (the “BAML Co-Syndication Agent”), CITIBANK,
N.A., as a Co-Syndication Agent (the “Citibank Co-Syndication Agent”, and
together with the UBS Co-Syndication Agent and the BAML Co-Syndication Agent,
the “Co-Syndication Agents”), WELLS FARGO BANK, N.A., as a Co-Collateral Agent
and a Co-Documentation Agent (the “WF Co-Documentation Agent”), DEUTSCHE BANK
SECURITIES INC., as a Co-Documentation Agent (the “DB Co-Documentation Agent”),
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Co-Documentation Agent (the
“CA Co-Documentation Agent” and together with the UBS Co-Documentation Agent,
the WF Co-Documentation Agent and the DB Co-Documentation Agent, the
“Co-Documentation Agents”). Capitalized terms used but not defined herein have
the meanings assigned to them in the Credit Agreement.
As used herein, the term "Companies" means the Borrowers and each of their
respective Subsidiaries (other than Excluded Subsidiaries).
The undersigned hereby certify to the Administrative Agent that, as of the date
hereof, there has been no change in the information described in the Perfection
Certificate Supplement delivered on the Third A&R Effective Date (as
supplemented by any perfection certificate supplements delivered prior to the
date hereof, the “Prior Perfection Certificate”), other than as follows:
2.Names. 1. Except as listed on Schedule 1(a) attached hereto and made a part
hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth the
exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document; (y) each
Company is (i) the type of entity disclosed next to its name in Schedule 1(a) to
the Prior Perfection Certificate and (ii) a registered organization except to
the extent disclosed in



--------------------------------------------------------------------------------



Schedule 1(a) to the Prior Perfection Certificate and (z) set forth in Schedule
1(a) to the Prior Perfection Certificate is the organizational identification
number, if any, of each Company that is a registered organization, the Federal
Taxpayer Identification Number of each Company and the jurisdiction of formation
of each Company.
2.Except as listed on Schedule 1(b) attached hereto and made a part hereof, set
forth in Schedule 1(b) of the Prior Perfection Certificate is any other
corporate or organizational names each Company has had in the past five years,
together with the date of the relevant change.
3.Current Locations. 1. Except as listed on Schedule 2(a) attached hereto and
made a part hereof, Schedule 2(a) of the Prior Perfection Certificate sets forth
the principal executive office of each Company and its address.
2.Except as listed on Schedule 2(b) attached hereto and made a part hereof,
Schedule 2(b) of the Prior Perfection Certificate sets forth all locations where
each Company maintains any books or records relating to any Collateral.
3.Except as listed on Schedule 2(c) attached hereto and made a part hereof,
Schedule 2(c) of the Prior Perfection Certificate sets forth are all the other
places of business of each Company.
4.Except as listed on Schedule 2(d) attached hereto and made a part hereof,
Schedule 2(d) to the Prior Perfection Certificate sets forth all other locations
where each Company maintains any of the Collateral consisting of inventory not
identified above.
5.Except as listed on Schedule 2(e) attached hereto and made a part hereof,
Schedule 2(e) of the Prior Perfection Certificate sets forth the names and
addresses of all persons or entities other than each Company, such as lessees,
consignees, warehousemen or purchasers of chattel paper, which have possession
or are intended to have possession of any of the Collateral consisting of
instruments, chattel paper or inventory.
4.[Intentionally omitted].
5.[Intentionally omitted].
6.[Intentionally omitted].
7.[Intentionally omitted].
8.Schedule of Filings. Except as listed on Schedule 7 attached hereto and made a
part hereof, attached to the Prior Perfection Certificate as Schedule 7 is a
schedule of (i) the appropriate filing offices for the financing statements
against each Company and (ii) any other actions required to create, preserve,
protect and perfect the security interests in the Pledged Collateral (as defined
in the Security Agreement) granted to the Administrative Agent pursuant to the
applicable Security Documents. No other filings or actions are required to
create, preserve, protect and perfect the security interests in the Pledged
Collateral granted to the Administrative Agent pursuant to the applicable
Security Documents.
9.[Intentionally omitted].
10.[Intentionally omitted].
11.[Intentionally omitted].
12.Instruments and Tangible Chattel Paper. Except as listed on Schedule 11
attached hereto and made a part hereof, Schedule 11 to the Prior Perfection
Certificate is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness, held
by each Company as of the date hereof, including all intercompany notes between
or among any two or more Companies, in each case, to the extent continuity
Collateral and to the extent in excess of $500,000 per item.
13.[Intentionally omitted].
14.Deposit Accounts, Securities Accounts, Futures Accounts and Commodity
Accounts. Except as listed on Schedule 13 attached hereto and made a part
hereof, attached to the Prior Perfection Certificate as Schedule 13 is a true
and complete list of all Deposit Accounts, Securities Accounts and Commodity
Accounts (each as defined in the Security Agreement) maintained by each Company,



--------------------------------------------------------------------------------



including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account, other
than the Excluded Accounts.
14.    Letter-of-Credit Rights. Except as listed on Schedule 14 attached hereto
and made a part hereof, attached to the Prior Perfection Certificate as Schedule
14 is a true and correct list of all Letters of Credit issued in favor of each
Company, as beneficiary thereunder.




[The remainder of this page has been intentionally left blank]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first written above.


BORROWERS:
PBF HOLDING COMPANY LLC
By:________________________________    
Name:    John E Luke
Title:    Treasurer
DELAWARE CITY REFINING COMPANY LLC
By:________________________________    
Name:    John E Luke
Title:    Treasurer
PAULSBORO REFINING COMPANY LLC
By:________________________________    
Name:    John E Luke
Title:    Treasurer
TOLEDO REFINING COMPANY LLC
By:________________________________    
Name:    John E Luke
Title:    Treasurer









--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS:
PBF INVESTMENTS LLC
By:________________________________    
Name:    John E Luke
Title:    Treasurer
DELAWARE PIPELINE COMPANY LLC
By:________________________________    
Name:    John E Luke
Title:    Treasurer
PBF POWER MARKETING LLC
By:________________________________    
Name:    John E Luke
Title:    Treasurer
PAULSBORO NATURAL GAS PIPELINE COMPANY
By:________________________________    
Name:    John E Luke
Title:    Treasurer
PBF FINANCE CORPORATION
By:________________________________    
Name:    John E Luke
Title:    Treasurer
PBF SERVICES COMPANY LLC
By:________________________________    
Name:    John E Luke
Title:    Treasurer



--------------------------------------------------------------------------------





EXHIBIT N


[Form of]
OPINION OF COMPANY COUNSEL


[See attached.]





--------------------------------------------------------------------------------



Exhibit N


[Form of]
Opinion of Company Counsel
August [___], 2014
To the Administrative Agent,
the other Agents (as defined in the ABL Credit Agreement referred to below), the
Lenders, and
the Issuing Bank (as defined in the ABL Credit Agreement referred to below),
each as the date
hereof (“Secured Parties”):


Re: Third Amended and Restated Revolving Credit Agreement dated as of the date
hereof, by and among, PBF Holding Company LLC, a Delaware limited liability
company (“Holdings”), Delaware City Refining Company LLC, a Delaware limited
liability company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware
limited liability company (“Paulsboro”), Toledo Refining Company LLC (“Toledo”,
and together with Holdings, Delaware City and Paulsboro, each a “Borrower,” and
collectively, “Borrowers”), the Guarantors, the financial institutions from time
to time party thereto as lenders (the “Lenders”), UBS AG, Stamford Branch, as an
Issuing Bank, Administrative Agent and a Co-Collateral Agent (and in its
capacity as such under the Security Agreement, the “UBS Agent”), Bank of America
N.A., as a Co-Collateral Agent, Wells Fargo Bank N.A., as a Co-Collateral Agent,
and UBS Securities LLC and others party thereto as Joint Lead Arrangers and
Joint Lead Bookmanagers (such credit agreement herein referred to as the “ABL
Credit Agreement”)


Ladies and Gentlemen:
We are issuing this opinion letter in our capacity as counsel to and at the
request of the Borrowers and the parties identified as “Guarantors” on Schedule
1 hereto (each a “Guarantor” and collectively the “Guarantors”) in respect of
the Credit Agreement. The Borrower and the Guarantors are collectively referred
to herein as the “Credit Parties”.


The opinions expressed herein are being provided pursuant to Section 4.01(c) of
the ABL Credit Agreement. Capitalized terms used but not otherwise defined
herein shall have the meanings given to such terms in the ABL Credit Agreement
(with references herein to the ABL Credit Agreement and each document defined
therein meaning the ABL Credit Agreement and each such document as executed and
delivered on the date hereof). The Lenders, Issuing Bank, Administrative Agent
and the other Agents are sometimes referred to in this opinion letter as “you”.


In connection with the preparation of this letter, we have, among other things,
reviewed executed counterparts of:
a.
the ABL Credit Agreement;






--------------------------------------------------------------------------------



b.
the Notes, dated as of the date hereof, executed by the Borrowers and delivered
to the Lenders identified therein; and

c.
the Security Agreement;



We have also reviewed unfiled copies of UCC Form-1 Financing Statements naming
each Credit Party, as debtor, and UBS Agent, as secured party, copies of which
are attached hereto on Exhibit 1 (the “Delaware Financing Statements”) filed in
the Uniform Commercial Code filing office of the Secretary of State of Delaware
(the “Delaware UCC Filing Office”).


References in this opinion letter to the “New York UCC” mean the Uniform
Commercial Code as in effect on the date hereof in the State of New York. For
purposes hereof, the documents listed in items (a) through (c) above (each in
the form reviewed by us for purposes of this opinion letter) are called the
“Operative Documents”. The term “Organizational Documents” whenever used in the
letter means the certificate or articles of incorporation (or the equivalent
thereof), as applicable, of each Credit Party, and the by-laws or limited
liability company agreement (or the equivalent thereof), as applicable, of each
Credit Party, as in effect on the date hereof.


Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter, we advise you, and with respect to
each legal issue addressed in this opinion letter, it is our opinion, that:
1.
Each of the Credit Parties (other than PBF Finance Corporation, a Delaware
corporation

(“PBF Finance”)) (the “Delaware Limited Liability Credit Parties”) is a limited
liability company existing and in good standing under the Delaware Limited
Liability Company Act (“DLLCA”). PBF Finance is a corporation existing and in
good standing under the General Corporation Law of the State of Delaware
(“DGCL”). For purposes of this opinion, we have relied exclusively upon
certificates issued by a governmental authority in the relevant jurisdiction,
and such opinions are not intended to provide any conclusion or assurance beyond
that conveyed by those certificates.
2.
Each of the Credit Parties has the corporate or limited liability company power,
as applicable and authority, to execute, deliver and perform its obligations
under the Operative Documents to which it is a party.

3.
Each of the Credit Parties has taken the corporate or limited liability company
action, as applicable, necessary to authorize its execution, delivery and
performance of its obligations under the Operative Documents to which it is a
party.

4.
Each Operative Document has been duly executed and delivered on behalf of each
Credit Party that is a party thereto.

5.
Each of the Operative Documents is a valid and binding obligation of each Credit
Party that is a party thereto and is enforceable against such Credit Party in
accordance with its terms.

6.
The execution and delivery by any Credit Party of the Operative Documents to
which it is a party, and the performance by any Credit Party of its obligations
under the Operative Documents to which it is a party, and the granting of any
security interests pursuant to the




--------------------------------------------------------------------------------



Security Agreement, will not (i) constitute a violation of the Organizational
Documents of such Credit Party, (ii) constitute a violation of any applicable
provision of existing State of New York law or United States federal statutory
law or published governmental regulation applicable to such Credit Party, in
each case to the extent covered by this opinion letter, or with respect to the
Delaware Limited Liability Credit Parties, of any applicable provision of the
DLLCA, or with respect to PBF Finance, of any applicable provision of the DGCL,
or (iii) result in a violation of, or result in the creation of (or obligation
to create) any lien upon or security interest in any Credit Party’s properties
pursuant to the terms of the Indenture dated as of February 9, 2012 by and among
Holdings, PBF Finance, the guarantors listed on the signature pages thereto,
Wilmington Trust, National Association, as trustee and Deutsche Bank Trust
Company Americas, as paying agent, registrar, transfer agent, authenticating
agent and collateral agent, with respect to the issuers 8.25% senior secured
notes due 2020 (the “Indenture”), provided that we express no opinion with
respect to breaches, violations or defaults under any cross-default provision or
with respect to any financial covenants or tests in such Indenture.
7.
No consent, approval, authorization or order of, or filing with, any United
States federal or New York governmental authority or body, or, with respect to
the Delaware Limited Liability Credit Parties, any Delaware governmental agency
or body acting pursuant to the DLLCA or, with respect to PBF Finance, any
Delaware governmental agency or body acting pursuant to the DGCL, is required in
order for any Credit Party to obtain the right to execute and deliver, or
perform its obligations under, any Operative Document to which it is a party,
except for (i) those obtained or made prior to the date hereof, (ii) filings
required for the perfection of security interests granted under the Security
Agreement or to release existing liens, (iii) consents, approvals,
authorizations, orders or filings required in connection with the ordinary
course of conduct by the Credit Parties of their respective businesses and
ownership or operation by the Credit Parties of their respective assets in the
ordinary course of business (as to which we express no opinion), (iv) those that
may be required under federal securities laws and regulations or state “blue
sky” laws and regulations (as to which we express no opinion) or any other laws,
regulations or governmental requirements which are excluded from the coverage of
this opinion letter and (v) consents, approvals, authorizations, orders or
filings that may be required by any banking, insurance or other regulatory
statutes to which you may be subject (as to which we express no opinion).

8.
No Credit Party is an “investment company” required to be registered as such
under the Investment Company Act of 1940, as amended, or the rules and
regulations thereunder.

9.
The Security Agreement creates a valid security interest in favor of UBS Agent,
for the benefit of the Secured Parties in the “Pledged Collateral” (as defined
in the Security Agreement) of each Credit Party which is a party thereto
described therein in which a security interest may be created under Article 9 of
the New York UCC (the “Code Collateral”).

10.
Upon the filing in the Delaware UCC Filing Office of the Delaware Financing
Statements, together with the payment of all filing and recordation fees
associated




--------------------------------------------------------------------------------



therewith, UBS Agent will have a perfected security interest (for the benefit of
the Secured Parties) in that portion of the Code Collateral in which a security
interest can be perfected by the filing of a Uniform Commercial Code financing
statement in the Delaware UCC Filing Office.
11.
Assuming application of the proceeds of the Loans as contemplated by the ABL
Credit Agreement and, for purposes of Regulation X of the Board of Governors of
the Federal Reserve System, no Lender or Agent is subject to Regulation T of the
Board of Governors of the Federal Reserve System, the execution and delivery of
the ABL Credit Agreement by the Borrowers and the making of the Loans under the
ABL Credit Agreement will not violate Regulation U or X of the Board of
Governors of the Federal Reserve System.



With your consent, we have assumed for purposes of this letter and the opinions
herein:
a.
that each document we have reviewed for purposes of this letter is accurate and
complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine, and that all natural persons who have signed any
document have the legal capacity to do so;

b.
that each Operative Document and every other agreement we have examined for
purposes of this letter has been duly authorized, executed and delivered by the
parties thereto and constitutes a valid and binding obligation of each party to
that document, enforceable against each such party in accordance with its
respective terms and that each such party has satisfied all legal requirements
that are applicable to such party to the extent necessary to entitle such party
to enforce such agreement and that each party to any Operative Document is in
good standing and duly incorporated or organized under the laws of its
jurisdiction of organization (except that we make no such assumption in this
paragraph (b) with respect to the Credit Parties);

c.
there are no agreements or understandings among the parties, written or oral
(other than the Operative Documents), and there is no usage of trade or course
of prior dealing among the parties that would, in either case, define,
supplement or qualify the terms of the Operative Documents; and

d.
that the status of the Operative Documents as legally valid and binding
obligations of the parties is not affected by any (i) breaches of, or defaults
under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities, provided
that we make no such assumption to the extent we have opined as to such matters
with respect to the Credit Parties herein.



In addition, for purposes of this letter and the opinions herein we have also
assumed with your consent: (i) each Credit Party has the requisite rights to any
Collateral existing on the date hereof and will have the requisite rights to
each item of Collateral arising after the date hereof, (ii) value (as defined in
Section 1-201(44) of the New York UCC) has been given by you to the



--------------------------------------------------------------------------------



Credit Parties for the security interests and other rights in and assignments of
Collateral described in or contemplated by the Operative Documents and (iii) all
information regarding the secured party on the Delaware Financing Statements is
accurate and complete in all respects.


In preparing this letter, we have relied without any independent verification
upon: (i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Operative
Documents; (iii) factual information provided to us in a support certificate
signed by each of the Credit Parties; and (iv) factual information we have
obtained from such other sources as we have deemed reasonable; and we have
examined the originals or copies certified to our satisfaction, of such
Organizational Documents and other corporate and limited liability company
records of the Credit Parties as we deem necessary for or relevant to our
opinions. We have assumed without investigation that the information upon which
we have relied is accurate and does not omit disclosures necessary to prevent
such information from being misleading.


The terms “knowledge,” “actual knowledge” and “aware” whenever used in this
letter with respect to our firm mean conscious awareness at the time this letter
is delivered on the date it bears by the lawyers with Kirkland & Ellis LLP at
that time who spent substantial time representing the Credit Parties in
connection with the Operative Documents (herein called our “Designated
Transaction Lawyers”).


Each opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation, is enforceable in accordance with
its terms or creates a security interest is subject to: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and judicially
developed doctrines in this area such as substantive consolidation and equitable
subordination; (ii) the effect of general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity); (iii) an
implied covenant of good faith and fair dealing; and (iv) other commonly
recognized statutory and judicial constraints on enforceability including
statutes of limitations. “General principles of equity” include but are not
limited to: principles limiting the availability of specific performance and
injunctive relief; principles which limit the availability of a remedy under
certain circumstances where another remedy has been elected; principles
requiring reasonableness, good faith and fair dealing in the performance and
enforcement of an agreement by the party seeking enforcement; principles which
may permit a party to cure a material failure to perform its obligations; and
principles affording equitable defenses such as waiver, laches and estoppel.


Each enforceability opinion is also subject to the qualification that certain
provisions of the Operative Documents may not be enforceable in whole or in
part, although the inclusion of such provisions does not render the Operative
Documents invalid, and the Operative Documents and the law of the State of New
York contain adequate remedial provisions for the practical realization of the
rights and benefits afforded thereby.





--------------------------------------------------------------------------------



Each enforceability opinion is further subject to the effect of rules of law
that may render guaranties or other similar instruments or agreements
unenforceable under circumstances where your actions, failures to act or
waivers, amendments or replacement of the Operative Document (i) so radically
change the essential nature of the terms and conditions of the guaranteed
obligations and the related transactions that, in effect, a new relationship has
arisen between you and the Credit Parties which is substantially and materially
different from that presently contemplated by the Operative Documents, (ii)
release the primary obligor, or (iii) impair the guarantor’s recourse against
the primary obligor.


We also express no opinion regarding the enforceability of Section 7.08 of the
ABL Credit Agreement (the so-called “fraudulent conveyance or fraudulent
transfer savings clauses”) and any similar provisions in any Operative Document,
to the extent such provisions purport to limit the amount of the obligations of
any party or the right to contribution of any other party with respect to such
obligations.


We render no opinion regarding the validity, binding effect or enforceability of
any Operative Document with respect to any Credit Party to the extent such
Operative Document involves any obligation (including any guaranty) of such
Credit Party with respect to any “swap” (as such term is defined in the
Commodity Exchange Act) if such Credit Party is not an “eligible contract
participant” (as such term is defined in the Commodity Exchange Act) at the time
such obligation is incurred by such Credit Party.


We render no opinion with regard to usury or other laws limiting or regulating
the maximum amount of interest that may be charged, collected, received or
contracted for other than the internal laws of the State of New York, and
without limiting the foregoing, we expressly disclaim any opinion as to the
usury or other such laws of any other jurisdiction (including laws of other
states made applicable through principles of Federal preemption or otherwise)
which may be applicable to the transactions contemplated by the Operative
Documents.


Our opinions regarding the creation and perfection of security interests are
subject to the effect of (i) the limitations on the existence and perfection of
security interests in proceeds resulting from the operation of Section 9-315 of
the New York UCC and (ii) certain provisions of the Bankruptcy Code, including
Section 547 with respect to preferential transfers and Section 552 with respect
to any Collateral acquired by a Credit Party subsequent to the commencement of a
case under the Bankruptcy Code with respect to such Credit Party.


We express no opinion (i) as to the priority of any security interest, (ii) as
to what law governs perfection of the security interests granted in the
Collateral, (iii) regarding the perfection of any security interest in money,
letter of credit rights, Collateral of a type represented by a certificate of
title, any property for which a federal statute or treaty provides for
registration or specifies a place of filing different from that specified in
Section 9-501 of any applicable



--------------------------------------------------------------------------------



Uniform Commercial Code, commercial tort claims, crops, farm products, timber to
be cut, as extracted collateral, or consumer goods and (iv) the effectiveness of
any supergeneric description of the Collateral in any Security Agreement.


Nothing contained in this letter covers or otherwise addresses any of the
following types of provisions which may be contained in the Operative Documents:
(i) provisions mandating contribution towards judgments or settlements among
various parties;


(ii) waivers of benefits and rights to the extent they cannot be waived under
applicable law;
(iii) provisions providing for penalties, liquidated damages, acceleration of
future amounts due (other than principal) without appropriate discount to
present value, late charges, prepayment charges, interest upon interest, or
increased interest rates upon default;
(iv) provisions which might require indemnification or contribution in violation
of general principles of equity or public policy, including, without limitation,
indemnification or contribution obligations which arise out of the failure to
comply with applicable state or federal securities laws;
(v) agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal or subject matter jurisdiction),
except to the extent such submission to the courts of the State of New York is
made in compliance with the statutory laws of the State of New York; provisions
restricting access to courts; waiver of service of process requirements which
would otherwise be applicable; waiver of the right to a jury trial and
provisions otherwise purporting to affect the jurisdiction and venue of courts;
(vi) choice-of-law provisions, except to the extent such choice of law of New
York law as the governing law is made in compliance with the statutory laws of
the State of New York;
(vii) provisions regarding arbitration;
(viii) covenants not to compete;
(ix) provisions that authorize you to set off and apply any deposits at any time
held, and any other indebtedness at any time owing, by you to or for the account
of the Company, or
(x) requirements in the Operative Documents specifying that provisions thereof
may only be waived in writing.


Except as expressly otherwise set forth in this letter, our advice on every
legal issue addressed in this letter is based exclusively on the internal laws
of the State of New York/or the Federal law of the United States which, in each
case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Operative Documents between the
Credit Parties, on the one hand, and you, on the other hand (but without our
having made any special investigation as to any other laws), except that we
express no opinion or advice as to any law or legal issue (a) which might be
violated by any misrepresentation or omission or a fraudulent act, or (b) to
which any Credit Party may be subject as a result of your legal or regulatory
status, your sale or transfer of the Loans or interests therein or your
involvement in the transactions contemplated by the Operative Documents.



--------------------------------------------------------------------------------







Our opinions in paragraphs 9 and 10 are limited to Article 9 of the New York
UCC, or Article 9 of the Uniform Commercial Code as adopted in Delaware, as the
case may be.


For purposes of the opinions expressed in paragraph 10 with respect to the
Credit Parties, we have reviewed the statutory provisions of the Uniform
Commercial Code as adopted in Delaware, as set forth in the Commerce Clearing
House, Inc. Secured Transactions Guide as supplemented through August [___],
2014 (the “Guide”) and, with respect to such Credit Parties, our opinions in
such paragraph 10 are based solely on such review and on the assumption that
such statutory provisions are given the same interpretation and application in
Delaware as the corresponding provisions of the New York Uniform Commercial Code
are given in New York.


For purposes of paragraphs 1 through 4, 6(i) and, to the extent provided
therein, 7, our opinions are based on the DGCL or DLLCA as applicable (without
regard to judicial interpretation thereof or rules or regulations promulgated
thereunder), as published by Aspen Publishers, Inc., as supplemented through
[_____], 2014, with respect to the DGCL and the DLLCA. We note however that we
are not admitted to practice law in the State of Delaware, and without limiting
the forgoing we expressly disclaim any opinions regarding Delaware contract law
or general Delaware law that may be incorporated expressly or by operation of
law into the DLLCA or into any Organizational Document entered into pursuant
thereto.


None of the opinions or other advice contained in this letter considers or
covers: (i) any federal or state securities (or “blue sky”) laws or regulations
(other than our opinion in paragraph 8 regarding the Investment Company Act) or
Federal Reserve Board margin regulations (other than our opinion in paragraph
11) or (ii) federal or state antitrust and unfair competition laws and
regulations, pension and employee benefit laws and regulations, compliance with
fiduciary duty requirements, federal and state environmental, land use and
subdivision, tax, racketeering (e.g., RICO), health and safety (e.g., OSHA), and
labor laws and regulations, federal and state laws, regulations and policies
concerning national and local emergency, possible judicial deference to acts of
sovereign states and criminal and civil forfeiture laws, and other federal and
state statutes of general application to the extent they provide for criminal
prosecution (e.g., mail fraud and wire fraud statutes).


We also express no opinion regarding any laws relating to terrorism or money
laundering, including Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) (the “Terrorism Executive Order”) or any related enabling
legislation or any other similar executive order (collectively with the
Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International



--------------------------------------------------------------------------------



Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9, as amended from
time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as amended from
time to time, The Cuban Liberty and Democratic Solidarity Act, 18 U.S.C. §§
2332d and 2339b, as amended from time to time, and The Foreign Narcotics Kingpin
Designation Act, Publ. L. No. 106-120, as amended from time to time.


We express no opinion as to what law might be applied by any other courts to
resolve any issue addressed in this letter. We advise you that issues addressed
by this letter may be governed in whole or in part by other laws, but we express
no opinion as to whether any relevant difference exists between the laws upon
which our opinions are based and any other laws which may actually govern.


This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.
    
You may rely upon this letter only for the purpose served by the provision in
the ABL Credit Agreement cited in the second paragraph of this opinion letter in
response to which it has been delivered. Without our written consent: (i) no
person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, financial institutions which
subsequently become Lenders in accordance with the terms of Section 10.04 of the
ABL Credit Agreement may rely on this opinion letter as of the time of its
delivery on the date hereof as if this letter were addressed to them.
                        
Sincerely,






KIRKLAND & ELLIS LLP



--------------------------------------------------------------------------------



SCHEDULE 1




Subsidiary Guarantors


1. PBF Services Company LLC, a Delaware limited liability company
2. PBF Investments LLC, a Delaware limited liability company
3. Delaware Pipeline Company LLC. a Delaware limited liability company
4. PBF Power Marketing LLC, a Delaware limited liability company
5. Paulsboro Natural Gas Pipeline Company LLC, a Delaware limited liability
company
6. PBF Finance Corporation, a Delaware corporation



--------------------------------------------------------------------------------





EXHIBIT 1
UCC Financing Statements



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------








--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





NOTES





--------------------------------------------------------------------------------



EXHIBIT O
[Form of]
SOLVENCY CERTIFICATE
August [__], 2014
The undersigned, each an authorized representative of PBF Holding Company LLC, a
Delaware limited liability company (“Holdings”), Paulsboro Refining Company LLC,
a Delaware limited liability company (“Paulsboro”), Delaware City Refining
Company LLC, a Delaware limited liability company (“Delaware City” ) and Toledo
Refining Company LLC, a Delaware limited liability company (“Toledo”), DO HEREBY
CERTIFY, to the best of my knowledge, on behalf of Borrowers, and not in any
individual capacity, that:
1.    This Certificate is furnished pursuant to Section 4.01(d) of the Third
Amended and Restated Revolving Credit Agreement dated as of [August __, 2014]
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Holdings, Delaware City, Paulsboro, and
Toledo (and together with Holdings, Delaware City and Paulsboro, “Borrowers” and
each individually, a “Borrower”), the Subsidiary Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given it
in Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as a
Co-Documentation Agent (the “UBS Co-Documentation Agent”) and a Co-Syndication
Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA,
N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES
INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the “Agent”), a Co-Collateral Agent
and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK OF
AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the “BAML
Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank
Co-Syndication Agent”, and together with the UBS Co-Syndication Agent and the
BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent” and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”).
2.    I am familiar with the historical and current financial condition of the
Loan Parties on a consolidated basis as an authorized officer of such Loan
Party. In preparing this certificate, I have made such investigations and
inquiries as I deem necessary and prudent in connection with the matters set
forth herein and have reviewed the terms of the Credit Agreement and the other
Loan Documents.



--------------------------------------------------------------------------------



3.    Based upon the foregoing, I have reached the conclusions that as of the
date hereof, after giving effect to the Transactions (including the incurrence
of the Loans) to be consummated on the date of this certificate:
a.     The sum of the present fair saleable value of the assets of the Loan
Parties on a consolidated basis, on a going concern basis, is greater than the
total amount of liabilities (including contingent and unliquidated) of the Loan
Parties on a consolidated basis as they become absolute and matured. The amount
of contingent or unliquidated liabilities having been computed at an amount
that, in light of all of the facts and circumstances existing at the Third A&R
Effective Date, represents the amount that can reasonably be expected to become
an actual or matured liability.
b.    The Loan Parties do not, on a consolidated basis, have unreasonably small
capital in relation to their business.
c.    The Loan Parties, on a consolidated basis, have not incurred, do not
intend to incur, and do not believe they will incur, debts beyond their ability
to pay such debts as such debts mature in the ordinary course of business
IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.
PBF HOLDING COMPANY, LLC
By:___________________________            
Name:    
Title:    [Financial Officer]
PAULSBORO REFINING COMPANY LLC
By:___________________________            
Name:    
Title:    [Financial Officer]
DELAWARE CITY REFINING COMPANY LLC
By:___________________________            
Name:    
Title:    [Financial Officer]
TOLEDO REFINING COMPANY LLC
By:___________________________            
Name:    
Title:    [Financial Officer]



--------------------------------------------------------------------------------





EXHIBIT P
[Form of]
INTERCOMPANY NOTE
New York, New York
[date]
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.
This note (“Note”) is an Intercompany Note referred to in the Third Amended and
Restated Revolving Credit Agreement dated as of [August __, 2014] (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among PBF Holding Company LLC, a Delaware limited liability
company (“Holdings”), Delaware City Refining Company LLC, a Delaware limited
liability company (“Delaware City”), Paulsboro Refining Company LLC (f/k/a
Valero Refining Company - New Jersey, a Delaware corporation), a Delaware
limited liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware
limited liability company (“Toledo” and together with Holdings, Delaware City
and Paulsboro, “Borrowers” and each individually, a “Borrower”), the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, UBS SECURITIES LLC, as a Co-Documentation Agent (the “UBS
Co-Documentation Agent”) and a Co-Syndication Agent (the “UBS Co-Syndication
Agent”), UBS SECURITIES LLC, BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A.,
CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES INC., CREDIT AGRICOLE
CORPORATE & INVESTMENT BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint
Lead Arrangers (in such capacities, the “Joint Lead Arrangers”) and Joint Lead
Bookmanagers, UBS AG, STAMFORD BRANCH, as, Administrative Agent (in such
capacity, the “Agent”), a Co-Collateral Agent and as Swingline Lender (in such
capacity, the “Swingline Lender”), BANK OF AMERICA, N.A., as a Co-Collateral
Agent and as a Co-Syndication Agent (the “BAML Co-Syndication Agent”), CITIBANK,
N.A., as a Co-Syndication Agent (the “Citibank Co-Syndication Agent”, and
together with the UBS Co-Syndication Agent and the BAML Co-Syndication Agent,
the “Co-Syndication Agents”), WELLS FARGO BANK, N.A., as a Co-Collateral Agent
and a Co-Documentation Agent (the “WF Co-Documentation Agent”), DEUTSCHE BANK
SECURITIES INC., as a Co-Documentation Agent (the “DB Co-Documentation Agent”),
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Co-Documentation Agent (the
“CA Co-Documentation



--------------------------------------------------------------------------------



Agent” and together with the UBS Co-Documentation Agent, the WF Co-Documentation
Agent and the DB Co-Documentation Agent, the “Co-Documentation Agents”), and is
subject to the terms of the Credit Agreement and shall be pledged by each Payee
pursuant to the applicable Security Agreement, to the extent required pursuant
to the terms thereof. Each Payee hereby acknowledges and agrees that the Agents
may exercise all rights provided in the Credit Agreement and the applicable
Security Agreement with respect to this Note.


Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee other
than Borrowers shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Obligations of such Payor
under the Credit Agreement, including, without limitation, where applicable,
under such Payor’s guarantee of the Obligations under the Credit Agreement (such
Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):
(i)In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
(other than Unasserted Contingent Obligations) before any Payee is entitled to
receive (whether directly or indirectly), or make any demands for, any payment
on account of this Note and (y) until the holders of Senior Indebtedness are
paid in full in cash in respect of all amounts constituting Senior Indebtedness
(other than Unasserted Contingent Obligations (as defined in the applicable
Credit Agreement)), any payment or distribution to which such Payee would
otherwise be entitled (other than debt securities of such Payor that are
subordinated, to at least the same extent as this Note, to the payment of all
Senior Indebtedness then outstanding (such securities being hereinafter referred
to as “Restructured Debt Securities”)) shall be made to the holders of Senior
Indebtedness;
(ii)if any event of default occurs and is continuing with respect to any Senior
Indebtedness (including any Event of Default under the Credit Agreement), then
no payment or distribution of any kind or character shall be made by or on
behalf of the Payor or any other Person on its behalf with respect to this Note;
and
(iii)if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash (other than Unasserted Contingent
Obligations), such payment or distribution shall be held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Senior
Indebtedness (or their representatives), ratably according to the respective
aggregate amounts remaining unpaid thereon, to the extent necessary to pay all
Senior Indebtedness in full in cash (other than Unasserted Contingent
Obligations).


To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder.



--------------------------------------------------------------------------------



Each Payee and each Payor hereby agree that the subordination of this Note is
for the benefit of the Agents, the Issuing Bank and the Lenders and the Agents,
the Issuing Bank and the Lenders are obligees under this Note to the same extent
as if their names were written herein as such and the Agents may, on their own
behalf, the Issuing Bank and the Lenders, proceed to enforce the subordination
provisions herein.
The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.
Each Payor hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.
All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.
PBF HOLDING COMPANY LLC
By:
__________________________________

Name:
Title:
DELAWARE CITY REFINING COMPANY LLC
By:
__________________________________

Name:
Title:
PAULSBORO REFINING COMPANY LLC
By:
__________________________________

Name:
Title:



--------------------------------------------------------------------------------



PBF POWER MARKETING, LLC
By:
__________________________________

Name:
Title:
DELAWARE PIPELINE COMPANY LLC
By:
__________________________________

Name:
Title:
PBF INVESTMENTS LLC
By:
__________________________________

Name:
Title:


PAULSBORO NATURAL GAS PIPELINE COMPANY LLC
By:
__________________________________

Name:
Title:
TOLEDO REFINING COMPANY LLC
By:
__________________________________

Name:
Title:
PBF FINANCE CORPORATION
By:
__________________________________

Name:
Title:
PBF SERVICES COMPANY LLC
By:
__________________________________

Name:
Title:



--------------------------------------------------------------------------------







EXHIBIT Q
[Form of]
NON-BANK CERTIFICATE
Reference is made to the Third Amended and Restated Revolving Credit Agreement
dated as of [August __, 2014] (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PBF Holding
Company LLC, a Delaware limited liability company (“Holdings”), Delaware City
Refining Company LLC, a Delaware limited liability company (“Delaware City”),
Paulsboro Refining Company LLC (f/k/a Valero Refining Company - New Jersey, a
Delaware corporation), a Delaware limited liability company (“Paulsboro”),
Toledo Refining Company LLC, a Delaware limited liability company (“Toledo” and
together with Holdings, Delaware City and Paulsboro, “Borrowers” and each
individually, a “Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as a
Co-Documentation Agent (the “UBS Co-Documentation Agent”) and a Co-Syndication
Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA,
N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES
INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the “Agent”), a Co-Collateral Agent
and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK OF
AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the “BAML
Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank
Co-Syndication Agent”, and together with the UBS Co-Syndication Agent and the
BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent” and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”).
The undersigned is not (i) a bank (as such term is used in Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”)), (ii) a “10
percent shareholder” of a Borrower within the meaning of section 881(c)(3)(B) of
the Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and no payments in connection with the Loan Documents
are effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrowers (or, in
the case of a Participant, the Lender from which the Loan was purchased) with
duly completed copies of its non-U.S. person status on Internal Revenue Service
form W-8BEN (or any successor forms).







--------------------------------------------------------------------------------



[NAME OF LENDER]
By:
____________________________________

Name:
Title:
[ADDRESS]
Dated:
______________________, 201__.




--------------------------------------------------------------------------------





EXHIBIT R
[Form of]
BORROWING BASE CERTIFICATE




[See attached.]



--------------------------------------------------------------------------------



EXHIBIT S


[Form of]
LETTER OF CREDIT


[See attached.]









--------------------------------------------------------------------------------



FORM L (02/18/08) Crude Oil
PROFORMA LETTER OF CREDIT AND CONFIRMATION
I.
Instructions

BUYER shall obtain an Irrevocable Standby Letter of Credit issued, or confirmed,
by a bank acceptable to SELLER. BUYER shall obtain SELLER's approval of BUYER's
proposed issuing bank or confirming bank prior to opening the credit. The Letter
of Credit must be in strict accordance with the following pro forma Letter of
Credit, and if the credit is confirmed the confirmation must be in strict
accordance with the following proforma confirmation. Except as SELLER may
instruct BUYER otherwise in writing, the Letter of. Credit and any confirmation
thereof must not expire sooner than fifteen (15) days after the final payment
due date(s) for any cargo(s) for which the credit is applicable.


BUYER may establish a Letter of Credit for each individual cargo to be purchased
from    SELLER or, at BUYER's discretion, BUYER may establish a Letter of Credit
in an amount and with    an expiry date to cover multiple cargoes according to
the criteria established below. In either case,    the amount of the Letter of
Credit must be no less than one hundred ten percent (110%) of the    estimated
value of the crude oil to be purchased from SELLER during the term of the Letter
of Credit    based upon the grades, prices, differentials, and volumes specified
in the Crude Oil Sales Agreement.


A Letter of Credit not requiring confirmation is to be sent direCtly and
authentically (by either tested telex or swift) from the issuing bank to:
JPMorgan Chase Bank N.A., London, c/o Global Trade Solutions,
1 Chaseside, Bournemouth, Dorset BH7 7DA, United Kingdom,
Telex No.8954681 CMB G (Attention: Gareth Watts, Global Trade Solutions, queue
DQlO); SWIFT Code CHASGB2L, with the preceding attention.


JPMorgan Chase Bank N.A.will then advise SELLER of the opening of the credit
electronically via the bank's web site . A Letter of Credit which requires
confirmation should be sent by the issuing bank to the confirming bank, and the
confirming bank should send the credit, together with its confirmation, directly
and authentically (by either tested telex or swift) to JPMorgan Chase Bank N.A.,
at the above address. However, if a bank in Saudi Arabia issues or confirms the
Letter of Credit then such a Saudi bank or one of its local Saudi branches shall
advise SELLER directly and authentically (by either tested telex or
electro.nically) without going through JPMorgan Chase Bank N.A. SELLER will then
advise BUYER of SELLER's acceptance or non-acceptance of the. Letter of Credit,
and the confirmation if any, promptly following receipt thereof.





--------------------------------------------------------------------------------



II.
Text ofProfonna Letter of Credit:



(Name and Address ofissuing Bank)
Date: ____________,200_
Addressee:     Saudi Arabian Oil Company (Saudi Aramco)
Box 5000
Dhahran, Saudi Arabia


Gentlemen:
At the request and on behalf of (name and address of BUYER) ("BUYER"), we (name
and address of issuing bank) hereby establish our Irrevocable Standby Letter of
Credit No. (number) dated (date) in your favor for an amount not to exceed in
the aggregate U.S. Dollars (amount in words and figures), plus interest as
provided herein, effective immediately and expiring with the close of business
at the Place of Presentation (as defined below) on (__date__).


Funds under thls Letter of Credit are available to you against your draft(s)
drawn at sight on us, mentioning thereon our Letter of Credit No. (number),
accompanied _by your written drawing certification in the form attached hereto
as Annex 1 and made a part hereof.


The amount which may be drawn by you under this Letter of Credit shall be
automatically reduced by the amount of any drawing hereunder. Partial drawings
are permitted.


We hereby engage with you that all drafts drawn on us and presented under and in
compliance with the terms of this Letter of Credit will be duly honored by . us
if presented together with your written drawing certification as provided above
on or before expiry (1) at our office at (Issuing bank location where
presentation may be made) or (2) at the office designated in the advice of
confirmation of any bank that has confirmed this Letter of Credit (either of
which is referred to herein as the "Place of Presentation''). Upon our receipt
of a demand for payment made by you hereunder at least least three (3) business
days prior to the date payment hereunder is expected, payment shall be made to
you of the amount demanded in immediately available funds not later than 10:00
am local time at the Place of Presentation on the day for which payment is
demanded. 'The term 'business day" shall mean a day on which banks are open for
business in the city in which the Place of Presentation is located. We further
engage with you that payments made against your draft(s) will include interest
from the the date upon which BUYER's payment was due through the date of payment
of your draft(s) at a rate equal to one percent (1 %) above the one (1) month
British Bankers Assoc. London Interbank offered rate (LIBOR), for U.S. Dollar
deposits as shown on Reuters screen, reference page "LIBOR01" fixed at 11:00 am.
London time, on the first banking day of the month in which payment was due.


This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credit
(2007 Revision, International.Chamber of Commerce Publication No.600).


(Name of lssuing Bank)
By:. _____________ _
(Authorized Signature)
Title:
NOTE: The issuing bank shall insert information called for in blank spaces and
between parentheses prior to its issuance of the Letter of Credit.



--------------------------------------------------------------------------------



Annex 1
DRAWING CERTIFICATION
Date: ____________,200_


(Name and Address of Issuing Bank)
Addressee: Saudi Arabian Oil Company (Saudi Aramco)
Box 5000
Dhahran, Saudi Arabia
Re: Letter of Credit No (_______)


Gentlemen:


Please be advised that we are hereby. drawing under the above referenced Letter
of Credit and
that:
1.
(BUYER's name and address) (BUYER") owes us as of the date hereof U.S. Dollars
(amount in words and figures) in connection with our sale of Arabian Crude Oil
to BUYER pursuant to a Crude Oil Sales Agreement effective as of(date).

2.
We have requested payment from BUYER per the· attached photocopy, facsimile or
telex copy of the invoice in the amount of U.S. Dollars (an1ount in words and
figures) and as of the date hereof BUYER has failed to pay us such amount.

3.
This drawing is in the amount of U.S. Dollars (amount in words and figures)
which is not in excess of the amount for which payment ha,s been requested as
set forth in paragraph 2. hereof, plus interest from (date BUYER's payment was
due) through the date of your payment hereunder. Payment of the amount demanded
hereunder, including interest, is requested to be made not later than 10:00 am
local time at your (location corresponding to the above address) office within
three (3) business days after the date of your receipt of this request.





Very truly yours,
SAUDI ARABIAN OIL COMPANY
By: ____________
Title: __________


NOTE: The Saudi Arabian Oil Company will insert information called for in blank
spaces and between parentheses prior to presentation of the foregoing Drawing
Certification.





--------------------------------------------------------------------------------



III.
Text of Pro foma Confirmation:



(Date: ____________,200_


(Name and Address of Issuing Bank)
Addressee: Saudi Arabian Oil Company (Saudi Aramco)
Box 5000
Dhahran, Saudi Arabia


Gentlemen:


At the request and on behalf of (name and address of Issuing Bank) ("Issuer), we
(name and addressee of    confirming bank) hereby confirm Issuer's Irrevocable
Standby Letter of Credit No. (number) dated (date) ("Letter of Credit") in your
favor for an amount not to exceed in the aggregate U.S. Dollars (amount in words
and figures), plus interest as provided therein, expiring with the close of
business at the Place of Presentation (as defined therein) on (date).


We hereby agree to pay all drafts drawn under and in compliance with the terms
of the Letter of Credit if presented to us together with your written drawing
certification as provided in the Letter of Credit at (name and location of
confirming bank place of presentation) on or before expiry. For purposes of this
confirmation and the Letter of Credit, such address shall be deemed a "Place of
Presentation" (as such term is so defined in the Letter of Credit). We further
agree to perform all of the payment and performance obligations of the Issuer
under the Letter of Credit all on the terms and provisions set forth in such
Letter of Credit and irrespective of the solvency of the Issuer.


Upon our receipt of a demand for payment made by you hereunder at least three
(3) business days prior to the date payment hereunder is expected, payment shall
be made to you of the amount demanded in immediately available funds no later
than 10:00 am local time at our above-mentioned office on the day for which
payment is demanded. The term "business day" shall mean a day on which banks are
open for business in the city in which our above-mentioned office is located. We
further engage with you that payments made against your draft(s) will include
interest from the date upon which payment from the BUYER (as defined in Issuer's
Letter of Credit) was due through the date of payment of your draft(s) at a rate
equal to one percent (1 %) above the one (1) month (LIBOR), for U.S. Dollar
deposits as shown on Reuters screen, reference page "LIBOR0l" fixed at 11 :00
a.m. London time, on the first banking day of the month in which payment was due
as set by ICE Benchmark Administration.


This confirmation is subject to the Uniform Customs and Practice For Documentary
Credits (2007 Revision, International Chamber of Commerce Publication No.600).


(Name of Confirming Bank)
By: ____________
(Authorized Signature)
Title: __________




NOTE: The confirming bank shall insert information called for in blank spaces
and between prior to its issuance of the confirmation.

